 

Exhibit 10.1

 

Execution Version

 

 

Date: as of October 9, 2014

 

 

EAGLE BULK SHIPPING INC.

as Borrower

 

 

THE COMPANIES

listed in Schedule 8

as Joint and Several Guarantors

 

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1

as Lenders

 

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 2

as Swap Banks

 

 

ABN AMRO CAPITAL USA LLC,

CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and

CIT FINANCE LLC

 

as Mandated Lead Arrangers

and as Bookrunners

 

 

ABN AMRO CAPITAL USA LLC,

and

CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Structuring Banks

 

– and –

 

ABN AMRO CAPITAL USA LLC,

as Agent and as Security Trustee

 

 

                                                                                       

 

LOAN AGREEMENT

                                                                                       

 

relating to a Senior Secured Revolving Credit Facility and

Term Loan Facility of up to US$275,000,000

 

 

Watson, Farley & Williams

New York

 

 
 

--------------------------------------------------------------------------------

 

 

INDEX

 

Clause

Page

     

1

INTERPRETATION

2

     

2

FACILITY

27

     

3

POSITION OF THE LENDERS AND SWAP BANKS

27

     

4

DRAWDOWN

29

     

5

INTEREST

31

     

6

INTEREST PERIODS

33

     

7

DEFAULT INTEREST

33

     

8

REPAYMENT AND PREPAYMENT

35

     

9

CONDITIONS PRECEDENT

37

     

10

REPRESENTATIONS AND WARRANTIES

38

     

11

GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS

46

     

12

FINANCIAL COVENANTS

54

     

13

MARINE INSURANCE COVENANTS

55

     

14

SHIP COVENANTS

60

     

15

SECURITY COVER

65

     

16

GUARANTEE

66

     

17

PAYMENTS AND CALCULATIONS

71

     

18

APPLICATION OF RECEIPTS

73

     

19

APPLICATION OF EARNINGS; SWAP PAYMENTS

74

     

20

EVENTS OF DEFAULT

75

     

21

FEES AND EXPENSES

80

     

22

INDEMNITIES

81

     

23

NO SET-OFF OR TAX DEDUCTION; TAX INDEMNITY; FATCA

83

     

24

ILLEGALITY, ETC

87

     

25

INCREASED COSTS

87

 

 
 

--------------------------------------------------------------------------------

 

 

INDEX

 

Clause Page      

26

SET OFF

89

     

27

TRANSFERS AND CHANGES IN LENDING OFFICES

89

     

28

VARIATIONS AND WAIVERS

93

     

29

NOTICES

94

     

30

SUPPLEMENTAL

96

     

31

THE SERVICING BANKS

97

     

32

PARALLEL DEBT

101

     

33

LAW AND JURISDICTION

102

     

34

WAIVER OF JURY TRIAL

103

     

35

PATRIOT ACT NOTICE

103

     

EXECUTION PAGE

  104    

SCHEDULE 1 LENDERS AND COMMITMENTS

  108    

SCHEDULE 2 SWAP BANKS

  110    

SCHEDULE 3 DRAWDOWN NOTICE

  111    

SCHEDULE 4 CONDITION PRECEDENT DOCUMENTS

  113    

SCHEDULE 5 TRANSFER CERTIFICATE

  116    

SCHEDULE 6 DESIGNATION NOTICE

  120    

SCHEDULE 7 LIST OF APPROVED BROKERS

  121    

SCHEDULE 8 LIST OF SHIPS

  122    

APPENDIX A FORM OF CHARTER ASSIGNMENT

A-1    

APPENDIX B FORM OF COMPLIANCE CERTIFICATE

B-1    

APPENDIX C FORM OF ACCOUNT PLEDGE

C-1    

APPENDIX D FORM OF EARNINGS ASSIGNMENT

D-1    

APPENDIX E FORM OF GUARANTOR ACCESSION AGREEMENT

E-1    

APPENDIX F FORM OF INSURANCE ASSIGNMENT  

F-1

 

 
ii

--------------------------------------------------------------------------------

 

 

INDEX

 

Clause Page    

APPENDIX G INTENTIONALLY OMITTED

G-1    

APPENDIX H FORM OF MASTER AGREEMENT ASSIGNMENT

H-1    

APPENDIX I FORM OF MEMBERSHIP INTEREST PLEDGE

I-1    

APPENDIX J FORM OF MORTGAGE  

J-1    

APPENDIX K-1 FORM OF NOTE (TERM LOAN FACILITY)  

K-1 - 1    

APPENDIX K-2 FORM OF NOTE (REVOLVING CREDIT FACILITY)  

K-2 - 1    

APPENDIX L FORM OF MANAGEMENT AGREEMENT ASSIGNMENT  

L-1

 

 
iii

--------------------------------------------------------------------------------

 

 

THIS LOAN AGREEMENT (this “Agreement”) is made as of October 9, 2014

 

AMONG

 

(1)

EAGLE BULK SHIPPING INC., a corporation incorporated and existing under the laws
of the Republic of the Marshall Islands whose principal office is at 477 Madison
Avenue, New York, NY 10022, as borrower (the “Borrower”, which expression
includes its successors, transferees and assigns);

 

(2)

THE COMPANIES listed in Schedule 8, each a limited liability company formed and
existing under the laws of the Republic of the Marshall Islands, as joint and
several guarantors (together with any other person that becomes a guarantor
party hereto pursuant to a Guarantor Accession Agreement (as defined below), the
“Guarantors”, and each separately a “Guarantor”, which expressions include their
respective successors, transferees and assigns);

 

(3)

THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1, as lenders (the
“Lenders”, which expression includes their respective successors, transferees
and assigns);

 

(4)

THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 2, as swap banks (the
“Swap Banks”, which expression includes their respective successors, transferees
and assigns);

 

(5)

ABN AMRO CAPITAL USA LLC, CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK and CIT
FINANCE LLC as mandated lead arrangers (the “Mandated Lead Arrangers” which
expression includes their respective successors, transferees and assigns);

 

(6)

ABN AMRO CAPITAL USA LLC, CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK and CIT
FINANCE LLC as bookrunners (the “Bookrunners”, which expression includes their
respective successors, transferees and assigns);

 

(7)

ABN AMRO CAPITAL USA LLC and CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK as
structuring banks (the “Structuring Banks” which expression includes their
respective successors, transferees and assigns);

 

(8)

ABN AMRO CAPITAL USA LLC, acting in such capacity through its office at 100 Park
Avenue, 17th Floor, New York, NY 10017, as agent for the Lenders (in such
capacity, the “Agent”, which expression includes its successors, transferees and
assigns); and

 

(9)

ABN AMRO CAPITAL USA LLC, acting in such capacity through its office at 100 Park
Avenue, 17th Floor, New York, NY 10017, as security trustee for the Lenders and
the Swap Banks (in such capacity, the “Security Trustee”, which expression
includes its successors, transferees and assigns).

 

BACKGROUND

 

(A)

The Lenders have agreed to make available to the Borrower a senior secured
credit facility in the aggregate principal amount of up to the lesser of
$275,000,000 or 35% of the Fair Market Value of the Ships, consisting of (i) a
term loan facility in the principal amount of up to $225,000,000 and (ii) a
revolving credit facility in the principal amount of up to $50,000,000, for
funding the Liquidity Account, retiring the debtor-in-possession financing,
repaying pre-petition debt facilities (in accordance with the terms of the
Reorganization Plan), and funding certain obligations of the Borrower as set
forth in the Reorganization Plan, in the case of the Term Loan Facility and
general corporate purposes in the case of the Revolving Credit Facility.

 

 
 

--------------------------------------------------------------------------------

 

 

(B)

The Swap Banks may enter into interest rate swap transactions with the Borrower
from time to time to hedge the Borrower’s exposure under this Agreement to
interest rate fluctuations.

 

(C)

The Lenders and the Swap Banks have agreed to share in the Collateral to be
granted to the Security Trustee pursuant to this Agreement with the interest of
the Swap Banks being secured on a pari passu basis.

 

IT IS AGREED as follows:

 

1

INTERPRETATION

 

1.1

Definitions. Subject to Clause 1.5, in this Agreement:

 

“Acceptable Accounting Firm” means Deloitte, PricewaterhouseCoopers, Ernst &
Young, KPMG, or such other recognized accounting firm as the Agent may, with the
consent of the Majority Lenders, approve from time to time in writing, such
consent and approval not to be unreasonably withheld or delayed;

 

“Account Bank” means ABN AMRO Bank N.V., acting through its office at Gustav
Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands;

 

“Account Pledge” means a pledge of any Earnings Account, the Borrower Earnings
Account and the Liquidity Account, in the form set out in Appendix C;

 

“Advance” means the principal amount of each borrowing by the Borrower under
this Agreement;

 

“Affected Lender” has the meaning given in Clause 5.7;

 

“Affiliate” means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person, and for purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 50% or more of the Voting Stock of such person or
to direct or cause direction of the management and policies of such person,
whether through the ownership of Voting Stock, by contract or otherwise;

 

“Agreed Form” means in relation to any document, that document in the form
approved by the Agent with the consent of the Majority Lenders (such consent and
approval not to be unreasonably withheld or delayed), or as otherwise approved
in accordance with any other approval procedure specified in any relevant
provision of any Finance Document;

 

“Approved Broker” means any of the companies listed on Schedule 7 or such other
company proposed by the Borrower which the Agent may, with the consent of the
Majority Lenders (such consent not to be unreasonably withheld or delayed),
approve from time to time for the purpose of valuing a Ship, who shall act as an
expert and not as arbitrator and whose valuation shall be conclusive and binding
on all parties to this Agreement;

 

 
2

--------------------------------------------------------------------------------

 

 

“Approved Flag” means the flag of the Marshall Islands, Liberia or Panama or
such other flag as the Agent may, with the consent of the Lenders, approve from
time to time in writing as the flag on which a Ship shall be registered;

 

“Approved Management Agreement” means, in relation to a Ship in respect of its
commercial and/or technical management, a management agreement between the
Borrower or the Guarantor that owns that Ship and the relevant Approved Manager
in Agreed Form;

 

“Approved Manager” means, in relation to the commercial management of each Ship,
Eagle Shipping International (USA) LLC, a Marshall Islands limited liability
company with offices at 477 Madison Avenue, Suite 1400, New York, New York 10022
USA, and, in relation to the technical management of each Ship, Eagle Ship
Management LLC, a Marshall Islands company with offices at 477 Madison Avenue,
Suite 1400, New York, New York 10022 USA, V.Ships USA LLC, a Florida limited
liability company with offices at 1850 Southeast 17th Street, Fort Lauderdale,
Florida 33316 USA or V Ships Management Limited, an Isle of Man company with
offices at Sovereign House, Station Road, St Johns, Isle of Man IM4 3AJ, British
Isles or, in either case, any of their respective Affiliates or any other
company proposed by the Borrower which the Agent may, with the consent of the
Majority Lenders (such consent not to be unreasonably withheld or delayed),
approve from time to time as the technical and/or commercial manager of a Ship,
such approval to be given within 5 Business Days, failure to provide such
approval or to withhold such consent within such 5 Business Day period shall be
deemed evidence of such approval;

 

“Availability Period” means the period commencing on the Effective Date and
ending:

 

 

(a)

in the case of the Term Loan Facility, October 31, 2014 or, if earlier, on the
date on which the Total Term Loan Commitments are fully borrowed, cancelled or
terminated;

 

 

(b)

in the case of the Revolving Credit Facility, on the date falling thirty (30)
calendar days prior to the Maturity Date or, if earlier, the date on which the
Total Revolving Credit Facility Commitments are fully cancelled or terminated;

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York;

 

“Bankruptcy Proceeding” means the Chapter 11 proceeding filed by the Borrower in
the Bankruptcy Court administered as Case No.14-12303 (SHL);

 

“Bank Secrecy Act” means the United States Bank Secrecy Act of 1970, as amended;

 

“Basel III” means any of the changes designed to strengthen any capital
standards or introduce minimum liquidity or other requirements referenced in the
publication of the Groups of Governors and Heads of Supervision of the Basel
Committee on Banking Supervision (the “Basel Committee”) dated 16 December,
2010, or any subsequent paper or document published by the Basel Committee on
any of those requirements;

 

“Borrower Earnings Account” means, in relation to the Ships, an account in the
name of the Borrower with the Account Bank designated “Eagle Bulk – Borrower
Earnings Account”;

 

 
3

--------------------------------------------------------------------------------

 

 

“Business Day” means a day on which banks are open in London, England; New York,
New York; Paris, France; and Amsterdam, The Netherlands;

 

“Capitalized Lease” means, as applied to any person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such person, as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such person; and “Capitalized
Lease Obligation” is defined to mean the rental obligations, as aforesaid, under
a Capitalized Lease;

 

“Cash Equivalents” means:

 

 

(a)

securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof);

 

 

(b)

time deposits, certificates of deposit or deposits in the interbank market of
any commercial bank of recognized standing organized under the laws of the
United States of America, any state thereof or any foreign jurisdiction having
capital and surplus in excess of $500,000,000;

 

 

(c)

commercial paper issued by any issuer rate at least A-1 by S&P or at least P-1
by Moody’s (or carrying an equivalent rating by a nationally recognized rating
agency if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally), and in each case maturing not more than one
year after the date of acquisition by such person;

 

 

(d)

investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (c) above;
and

 

 

(e)

such other securities or instruments as the Lenders shall agree in writing;

 

and in respect of both (a) and (b) above, with a Rating Category of at least
“BBB+” or “BBB” by S&P and “Baa1” or “Baa2” by Moody’s (or the equivalent used
by another Rating Agency), and in each case having maturities of not more than
ninety (90) days from the date of acquisition;

 

“Change of Control” means:

 

 

(a)

in respect of the Guarantors, the occurrence of any act, event or circumstance
that without prior written consent of the Majority Lenders results in the
Borrower owning directly or indirectly less than 100% of the issued and
outstanding Equity Interests in a Guarantor; and

 

 

(b)

in respect of the Borrower, means:

 

 

(i)

a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act), other than holders of more than 35% but less than or equal to 45%
of the Borrower’s Equity Interests as of the date of this Agreement, becomes the
ultimate “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act and
including by reason of any change in the ultimate “beneficial ownership” of the
Equity Interests of the Borrower) of more than 35% of the total voting power of
the Voting Stock of the Borrower (calculated on a fully diluted basis); or

 

 
4

--------------------------------------------------------------------------------

 

 

 

(ii)

any person, other than holders of more than 35% but less than or equal to 45% of
the Borrower’s Equity Interests as of the date of this Agreement, obtains the
power (whether or not exercised) to elect a majority of the Board of Directors
or equivalent governing body of the Borrower;

 

“Charter” means, in relation to a Ship, an Internal Charter of that Ship, or any
bareboat, time or consecutive voyage charter in respect of that Ship for a term
which exceeds, or which by virtue of any optional extensions may exceed, 18
months, in each case in Agreed Form;

 

“Charter Assignment” means, in relation to a Ship, an assignment of the Charter
for such Ship, in the form set out in Appendix A;

 

“Classification Society” means, in relation to a Ship, American Bureau of
Shipping, Lloyd’s Register of Shipping or Nippon Kaiji Kyokai or such other
first-class vessel classification society that is a member of IACS that the
Agent may, with the consent of the Majority Lenders (such consent not to be
unreasonably withheld), approve from time to time;

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated and rulings issued thereunder;

 

“Collateral” means all property (including, without limitation, any proceeds
thereof) referred to in the Finance Documents that is or is intended to be
subject to any Security Interest in favor of the Security Trustee, for the
benefit of the Lenders and the Swap Banks, securing the Secured Liabilities;

 

“Commission” means the United States Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act;

 

“Commitment” means, in relation to a Lender, the amount set opposite its name in
Schedule 1, or, as the case may require, the amount specified in the relevant
Transfer Certificate, as that amount may be reduced, cancelled or terminated in
accordance with this Agreement (and “Total Commitments” means the aggregate of
the Commitments of all the Lenders);

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute;

 

“Compliance Certificate” means a certificate executed by an authorized person of
the Borrower in the form set out in Appendix B;

 

“Confirmation” and “Early Termination Date”, in relation to any continuing
Designated Transaction, have the meanings given in the relevant Master
Agreement;

 

“Consolidated EBITDA” means, for any accounting period, the consolidated net
income of the Borrower and all of its subsidiaries for that accounting period:

 

 

(a)

plus, to the extent deducted in computing the net income of the Borrower for
that accounting period, the sum, without duplication, of:

 

 
5

--------------------------------------------------------------------------------

 

 

 

(i)

all federal, state, local and foreign income taxes and tax distributions;

 

 

(ii)

Consolidated Interest Expense;

 

 

(iii)

extraordinary and unusual items;

 

 

(iv)

depreciation, depletion, amortization of intangibles and other non-cash charges
or non-cash losses (including non-cash transaction expenses and the amortization
of debt discounts) and any extraordinary losses not incurred in the ordinary
course of business;

 

 

(v)

expenses incurred in connection with a special or intermediate survey of a Ship
during such period;

 

 

(vi)

any drydocking expenses;

 

 

(vii)

restructuring expenses;

 

 

(viii)

non-cash management and board of directors incentive compensation expenses;

 

 

(ix)

any write-off for financing costs;

 

 

(b)

minus, to the extent added in computing the consolidated net income of the
Borrower for that accounting period, (i) any non-cash income or non-cash gains
and (ii) any extraordinary gains on asset sales not incurred in the ordinary
course of business;

 

“Consolidated Funded Debt” means, for any relevant accounting period, the sum of
all Financial Indebtedness that bears interest for the Borrower and all of its
subsidiaries determined (without duplication) on a consolidated basis for such
period and in accordance with GAAP consistently applied minus the aggregate
amount of cash and Cash Equivalents, provided that balance sheet accruals for
future drydock expenses shall not be classified as Consolidated Funded Debt;

 

“Consolidated Interest Expense” means, in relation to any relevant accounting
period, the aggregate of (i) all interest, commissions, discounts and other
costs, charges or expenses, (ii) any net amounts payable under interest rate
hedging agreements and (iii) the amortization of deferred financing costs
(including fees payable to the Creditor Parties hereunder) due from the Borrower
and all of its subsidiaries or otherwise accrued during the relevant accounting
period, determined on a consolidated basis in accordance with GAAP and as shown
in the consolidated statements of income for the Borrower;

 

“Consolidated Total Capitalization” means Tangible Net Worth plus Consolidated
Funded Debt;

 

“Contractual Currency” has the meaning given in Clause 22.4;

 

“Contribution” means, in relation to a Lender, the part of the Term Loan or, as
the case may be, the Revolving Loan which is owing to that Lender under the Term
Loan Facility or, as the case may be, the Revolving Credit Facility or, as the
context may require, the portion of an Advance to be made by such Lender;

 

 
6

--------------------------------------------------------------------------------

 

 

“Corresponding Debt” has the meaning specified in Clause 32;

 

“Creditor Party” means the Agent, the Security Trustee, any Mandated Lead
Arranger, any Bookrunner, any Structuring Bank, any Lender or any Swap Bank,
whether as at the date of this Agreement or at any later time;

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect a person
or any of its subsidiaries against fluctuations in currency values to or under
which such person or any of its subsidiaries is a party or a beneficiary on the
date of this Agreement or becomes a party or a beneficiary thereafter;

 

“Designated Transaction” means a Transaction which fulfills the following
requirements:

 

 

(a)

it is entered into by the Borrower pursuant to a Master Agreement with a Swap
Bank;

 

 

(b)

its purpose is the hedging of the Borrower’s exposure under this Agreement to
fluctuations in LIBOR arising from the funding of the Loan (or any part thereof)
for a period expiring no later than the Maturity Date; and

 

 

(c)

it is designated by the Borrower, by delivery by the Borrower to the Agent of a
notice of designation in the form set out in Schedule 6, as a Designated
Transaction for the purposes of the Finance Documents;

 

“Dollars” and “$” means the lawful currency for the time being of the United
States of America;

 

“Drawdown Date” means, in relation to an Advance, the date requested by the
Borrower for such Advance to be made, or (as the context requires) the date on
which such Advance is actually made;

 

“Drawdown Notice” means a notice in the form set out in Schedule 3 (or in any
other form which the Agent approves or reasonably requires);

 

“Earnings” means, in relation to a Ship, all moneys whatsoever which are now, or
later become, payable (actually or contingently) to the Guarantor owning that
Ship or the Security Trustee and which arise out of the use or operation of that
Ship, including (but not limited to):

 

 

(a)

except to the extent that they fall within paragraph (b):

 

 

(i)

all freight, hire and passage moneys;

 

 

(ii)

compensation payable to the Guarantor owning that Ship or the Security Trustee
in the event of requisition of that Ship for hire;

 

 

(iii)

remuneration for salvage and towage services;

 

 

(iv)

demurrage and detention moneys;

 

 

(v)

damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of that Ship; and

 

 
7

--------------------------------------------------------------------------------

 

 

 

(vi)

all moneys which are at any time payable under Insurances in respect of loss of
hire; and

 

 

(b)

if and whenever that Ship is employed on terms whereby any moneys falling within
paragraphs (a)(i) to (vi) are pooled or shared with any other person, that
proportion of the net receipts of the relevant pooling or sharing arrangement
which is attributable to that Ship;

 

“Earnings Account” means, in relation to a Ship, an account in the name of the
Guarantor owning that Ship with the Account Bank designated “Eagle Bulk – [Ship
Name] Earnings Account”;

 

“Earnings Assignment” means, in relation to a Ship, an assignment of the
Earnings and any Requisition Compensation of that Ship, in the form set out in
Appendix D;

 

“Effective Date” means the date on which this Agreement is executed and
delivered by the parties hereto;

 

“Email” has the meaning given in Clause 29.1;

 

“Environmental Claim” means:

 

 

(a)

any claim by any governmental, judicial or regulatory authority which arises out
of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law; or

 

 

(b)

any claim by any other person which relates to an Environmental Incident or to
an alleged Environmental Incident,

 

and “claim” means a claim for damages, compensation, indemnification,
contribution, fines, penalties or any other payment of any kind whether or not
similar to the foregoing; an order or direction to take, or not to take, certain
action or to desist from or suspend certain action; and any form of enforcement
or regulatory action, including the arrest or attachment of any asset;

 

“Environmental Incident” means:

 

 

(a)

any release of Environmentally Sensitive Material from a Ship; or

 

 

(b)

any incident in which Environmentally Sensitive Material is released and which
involves a collision or allision between a Ship and another vessel or object, or
some other incident of navigation or operation, in any case, in connection with
which such Ship is actually or potentially liable to be arrested, attached,
detained or injuncted and/or such Ship and/or the Borrower and/or the Guarantor
owning such Ship and/or any operator or manager of the Ship is at fault or
allegedly at fault or otherwise liable to any legal or administrative action; or

 

 

(c)

any other incident in which Environmentally Sensitive Material is released
otherwise than from a Ship and in connection with which such Ship is actually or
potentially liable to be arrested and/or where the Borrower and/or the Guarantor
owning such Ship and/or any operator or manager of such Ship is at fault or
allegedly at fault or otherwise liable to any legal or administrative action;

 

 
8

--------------------------------------------------------------------------------

 

 

“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material, to the extent
applicable;

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law;

 

“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous;

 

“Equity Interests” of any person means:

 

 

(a)

any and all shares and other equity interests (including common stock, preferred
stock, limited liability company interests and partnership interests) in such
person; and

 

 

(b)

all rights to purchase, warrants or options or convertible debt (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such shares or other interests in such person;

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated and rulings issued thereunder;

 

“ERISA Affiliate” means a trade or business (whether or not incorporated) that,
together with the Borrower or any subsidiary of it, would be deemed to be a
single employer under Section 414 of the Code;

 

“Estate” has the meaning assigned such term in Clause 31.1(b)(ii);

 

“Event of Default” means any of the events or circumstances described in Clause
20.1;

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and any successor act thereto, and (unless the context otherwise
requires) includes the rules and regulations of the Commission promulgated
thereunder;

 

“Excluded Entity” has the meaning given in Clause 27.2;

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal;

 

 
9

--------------------------------------------------------------------------------

 

 

“Executive Order” means an executive order issued by the President of the United
States of America;

 

“Exit Warrants” means those warrants that have been or will be issued pursuant
to the Reorganization Plan to certain shareholders of the Borrower and certain
holders of warrants issued by the Borrower;

 

“Fair Market Value” means, in relation to a Ship, the market value of such Ship
at any date that is shown by the average of two (2) valuations each prepared for
and addressed to the Agent at the cost of the Borrower:

 

 

(a)

as at a date not more than 14 days prior to the date such valuation is delivered
to the Agent;

 

 

(b)

by Approved Brokers selected by the Borrower;

 

 

(c)

on a “desk-top” basis without physical inspection of that Ship;

 

 

(d)

on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer, free of any
existing charter or other contract of employment (and with no value to be given
to any pooling arrangements); and

 

 

(e)

after deducting the estimated amount of the usual and reasonable expenses which
would be incurred in connection with the sale;

 

provided that if a range of market values is provided in a particular appraisal,
then the market value in such appraisal shall be deemed to be the mid-point
within such range;

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder issued by the United States Treasury;

 

“FATCA Deduction” means a deduction or withholding from a payment under any
Finance Document required by or under FATCA;

 

“FATCA Exempt Party” means a FATCA Relevant Party who is entitled under FATCA to
receive payments free from any FATCA Deduction and any FATCA Relevant Party
which has at any time been a FATCA Exempt Party and ceases to be entitled under
FATCA to receive payments free from any FATCA Deduction as a result of any
change in law (including any change in the interpretation, administration or
application of any applicable law, treaty or intergovernmental agreement) that
results in FATCA being materially more onerous for such FATCA Relevant Party to
comply with;

 

“FATCA Non-Exempt Party” means a FATCA Relevant Party who is not a FATCA Exempt
Party;

 

“FATCA Non-Exempt Lender” means any Lender who is a FATCA Non-Exempt Party;

 

“FATCA Relevant Party” means each Creditor Party and each Security Party;

 

 
10

--------------------------------------------------------------------------------

 

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §78 et seq., as it may
be amended from time to time;

 

“Fee Letter” means each of the fee letter with respect to upfront and
underwriting fees dated September 5, 2014 to the Borrower from the Structuring
Banks and the fee letter with respect to structuring, syndication and
administrative agency fees dated September 5, 2014 to the Borrower from the
Structuring Banks;

 

“Finance Documents” means:

 

 

(a)

this Agreement;

        (b) the Borrower Earnings Account Pledge;

  

 

(c)

any Guarantor Accession Agreement;

 

 

(d)

the Charter Assignments;

 

 

(e)

the Account Pledges;

 

 

(f)

the Earnings Assignments;

 

 

(g)

the Fee Letters;

 

 

(h)

the Insurance Assignments;

 

 

(i)

the Management Agreement Assignments;

 

 

(j)

the Master Agreement Assignments;

 

 

(k)

the Membership Interest Pledge;

 

 

(l)

the Mortgages;

 

 

(m)

the Notes; and

 

 

(n)

any other document (whether creating a Security Interest or not) which is
executed at any time by any person as security for, or to establish any form of
subordination or priorities arrangement in relation to, any amount payable to
the Lenders and/or the Swap Banks under this Agreement, any Master Agreement or
any of the other documents referred to in this definition;

 

“Financial Indebtedness” means, with respect to any person (the “debtor”) at any
date of determination (without duplication):

 

 

(a)

all obligations of the debtor for principal, interest or any other sum payable
in respect of any moneys borrowed or raised by the debtor;

 

 

(b)

all obligations of the debtor evidenced by bonds, debentures, notes or other
similar instruments;

 

 
11

--------------------------------------------------------------------------------

 

 

 

(c)

all obligations of the debtor in respect of any acceptance credit, guarantee or
letter of credit facility or equivalent made available to the debtor (including
reimbursement obligations with respect thereto);

 

 

(d)

all obligations of the debtor to pay the deferred purchase price of property or
services, which purchase price is due more than six months after the date of
placing such property in service or taking delivery thereto or the completion of
such services, except trade payables;

 

 

(e)

all Capitalized Lease Obligations of the debtor as lessee;

 

 

(f)

all Financial Indebtedness of persons other than the debtor secured by a
Security Interest on any asset of the debtor, whether or not such Financial
Indebtedness is assumed by the debtor, provided that the amount of such
Financial Indebtedness shall be the lesser of (i) the fair market value of such
asset at such date of determination and (ii) the amount of such Financial
Indebtedness;

 

 

(g)

all Financial Indebtedness of persons other than the debtor under any guarantee,
indemnity or similar obligation entered into by the debtor to the extent such
Financial Indebtedness is guaranteed, indemnified, etc. by the debtor; and

 

 

(h)

to the extent not otherwise included in this definition, obligations of the
debtor under Currency Agreements and Interest Rate Agreements or any other kind
of derivative transaction entered into by the debtor or, if the agreement under
which any such transaction is entered into requires netting of mutual
liabilities, the liability of the debtor for the net amount.

 

The amount of Financial Indebtedness of any debtor at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, as determined
in conformity with GAAP, provided that (i) the amount outstanding at any time of
any Financial Indebtedness issued with an original issue discount is the face
amount of such Financial Indebtedness less the remaining unamortized portion of
such original issue discount of such Financial Indebtedness at such time as
determined in conformity with GAAP, and (ii) Financial Indebtedness shall not
include any liability for taxes;

 

“First Drawdown Date” means the date on which the first of the Advances were
made hereunder;

 

“Fiscal Year” means, in relation to any person, each period of one (1) year
commencing on January 1 of each year and ending on December 31 of such year in
respect of which its accounts are or ought to be prepared;

 

“Foreign Pension Plan” means any plan, fund (including without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
subsidiaries primarily for the benefit of its or their employees residing
outside the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan, fund or program would be covered by Title IV of
ERISA but which is not subject to ERISA by reason of Section (4)(b)(4) of ERISA;

 

 
12

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles in the United States of
America, including, without limitation, those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession;

 

“Guaranteed Obligations” has the meaning given in Clause 16.1;

 

“Guarantor Accession Agreement” means an agreement providing for the accession
of a person to this Agreement as a Guarantor in the form set out in Appendix E
hereto;

 

“IACS” means the International Association of Classification Societies;

 

“Incentive Awards” means the shares, options and warrants issued or issuable
currently or in the future under any management or employee incentive plan of
the Borrower or any Guarantor (including the management incentive plan
contemplated by the Reorganization Plan), including those reserved to be
allocated to certain employees in the future;

 

“Insurances” means in relation to a Ship:

 

 

(a)

all policies and contracts of insurance, including entries of that Ship in any
protection and indemnity or war risks association, effected in respect of that
Ship, the Earnings or otherwise in relation to that Ship whether before, on or
after the date of this Agreement; and

 

 

(b)

all rights and other assets relating to, or derived from, any of the foregoing,
including any rights to a return of a premium and any rights in respect of any
claim whether or not the relevant policy, contract of insurance or entry has
expired on or before the date of this Agreement;

 

“Insurance Assignment” means, in relation to a Ship, an assignment of the
Insurances, in the form set out in Appendix F;

 

“Interest Coverage Cure Amount” means the aggregate balance of deposits made
pursuant to Clause 12.3(b) and held in the Liquidity Account at any relevant
time;

 

“Interest Coverage Ratio” means the ratio of (i) the sum of Consolidated EBITDA
plus the Interest Coverage Cure Amount, to (ii) Consolidated Interest Expense;

 

“Interest Period” means a period determined in accordance with Clause 6;

 

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement (including any Master Agreement), interest rate cap agreement,
interest rate collar agreement, interest rate hedge agreement or other similar
agreement or arrangement designed to protect a person or any of its subsidiaries
against fluctuations in interest rates to or under which such person or any of
its subsidiaries is a party or a beneficiary on the date hereof or becomes a
party or a beneficiary hereafter;

 

 
13

--------------------------------------------------------------------------------

 

 

“Internal Charter” means, in relation to a Ship, any bareboat, time or
consecutive voyage charter in respect of that Ship made between the Guarantor
that owns that Ship and any Affiliate of the Borrower, in each case in Agreed
Form;

 

“IRS” means the United States Internal Revenue Service or any successor taxing
authority or agency of the United States government;

 

“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization, as the same may be amended or supplemented from time to time (and
the terms “safety management system”, “Safety Management Certificate” and
“Document of Compliance” have the same meanings as are given to them in the ISM
Code);

 

“ISM Code Documentation” includes, in respect of a Ship:

 

 

(a)

the Document of Compliance and Safety Management Certificate issued pursuant to
the ISM Code in relation to that Ship within the periods specified by the ISM
Code;

 

 

(b)

all other documents and data which are relevant to the safety management system
and its implementation and verification which the Agent may require; and

 

 

(c)

any other documents which are prepared or which are otherwise relevant to
establish and maintain that Ship’s compliance or the compliance of the Guarantor
that owns that Ship or the relevant Approved Manager of such Ship with the ISM
Code which the Agent may require;

 

“ISPS Code” means the International Ship and Port Facility Security Code as
adopted by the International Maritime Organization, as the same may be amended
or supplemented from time to time;

 

“ISPS Code Documentation” includes:

 

 

(a)

the ISSC; and

 

 

(b)

all other documents and data which are relevant to the ISPS Code and its
implementation and verification which the Agent may require;

 

“ISSC” means a valid and current International Ship Security Certificate issued
under the ISPS Code;

 

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” under its name on Schedule 1 or in the
relevant Transfer Certificate pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Agent;

 

“LIBOR” means, in relation to any period for which an interest rate is to be
determined under any provision of a Finance Document:

 

 
14

--------------------------------------------------------------------------------

 

 

 

(a)

the applicable Screen Rate; or

 

 

(b)

if no Screen Rate is available for that period, the rate per annum determined by
the Agent to be the arithmetic mean (rounded upwards to four (4) decimal places)
of the rates, as supplied to the Agent at its request, quoted by each Reference
Bank to leading banks in the London Interbank Market;

 

as of 11:00 a.m. (London time) on the Quotation Date for that period for the
offering of deposits in the relevant currency and for a period comparable to
that period; provided that, if LIBOR falls below zero for any period, LIBOR will
be deemed equal to zero for that period;

 

“Liquidity” means, at any time, the sum of (a) cash and (b) Cash Equivalents, in
each case held by the Borrower on a freely available and unencumbered basis
(other than in favor of the Lenders);

 

“Liquidity Account” means an account in the name of the Borrower with the
Account Bank designated “Eagle Bulk Shipping Inc. - Liquidity Account”;

 

“Liquidity Account Pledge” means a pledge of the Liquidity Account, in the form
set out in Appendix G;

 

“Loan” means, as the context may require, the Term Loan or the Revolving Loan or
the aggregate of both of them;

 

“Major Casualty” means, in relation to a Ship, any casualty to that Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency;

 

“Majority Lenders” means:

 

 

(a)

before any Advance has been made, Lenders whose Term Loan Commitments and
Revolving Credit Facility Commitments total at least 66 2/3 % of the Total
Commitments;

 

 

(b)

after the Term Loan has been made, Lenders, the sum of whose Contributions in
respect of the Term Loan and whose Revolving Credit Facility Commitments (or
after the termination thereof, whose Contributions in respect of the Revolving
Loan) represent an amount of at least 66 2/3% of the sum of (i) the Term Loan
and (ii) either the Total Commitments in respect of the Revolving Credit
Facility or, after the termination of such Total Commitments in respect of the
Revolving Credit Facility, the Revolving Loan at such time;

 

“Management Agreement Assignment” means, in relation to a Ship, an assignment of
any Approved Management Agreement, in the form set out in Appendix L;

 

“Margin” means, in relation to any relevant Interest Period:

 

 

(a)

prior to first anniversary of the First Drawdown Date, 3.875% per annum;

 

 

(b)

on and after the first anniversary of the First Drawdown Date, if the aggregate
Fair Market Value of the Ships determined with reference to the most recent
valuations delivered by the Borrower to the Agent for purposes of such Interest
Period divided by the aggregate of the Loan (including amounts drawn and
committed but undrawn) is:

 

 
15

--------------------------------------------------------------------------------

 

 

 

(i)

less than 225%, 4.00% per annum;

 

 

(ii)

greater than or equal to 225% and less than or equal to 250%, 3.75% per annum;

 

 

(iii)

greater than 250%, 3.50% per annum;

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve System and any successor
regulations thereto, as in effect from time to time;

 

“Master Agreement” means each master agreement (on the 1992 or 2002 ISDA
(Multicurrency - Crossborder) form) made between the Borrower and a Swap Bank
and includes all Designated Transactions from time to time entered into and
Confirmations from time to time exchanged under the master agreement;

 

“Master Agreement Assignment” means, in relation to each Master Agreement, the
assignment of such Master Agreement, in the form set out in Appendix H;

 

“Material Adverse Effect” means a material adverse effect on the financial
condition of the Borrower and its subsidiaries on a consolidated basis, which in
the reasonable opinion of the Lenders acting in good faith, would materially
prejudice the successful and timely performance of the material payment
obligations under the Finance Documents;

 

“Maturity Date” means the earlier of (a) the date falling on the fifth
anniversary of the First Drawdown Date, (b) December 15, 2019 and (c) the date
on which the Loan is accelerated pursuant to Clause 20.4;

 

“Membership Interest Pledge” means a pledge of the membership interests of a
Guarantor, in the form set out in Appendix I;

 

“Minimum Liquidity” has the meaning given in Clause 12.4;

 

“Moody’s” means Moody’s Investor Service, Inc., a subsidiary of Moody’s
Corporation, and its successors;

 

“Mortgage” means, in relation to a Ship, the first preferred Marshall Islands
ship mortgage on that Ship, in the form set out in Appendix J;

 

“Multiemployer Plan” means, at any time, a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any subsidiary of it or any
ERISA Affiliate has any liability or obligation to contribute or has within any
of the six preceding plan years had any liability or obligation to contribute;

 

“Non-indemnified Tax” means:

 

 
16

--------------------------------------------------------------------------------

 

 

 

(a)

any tax on the net income of a Creditor Party (but not a tax on gross income or
individual items of income), whether collected by deduction or withholding or
otherwise, which is levied by a taxing jurisdiction which:

 

 

(i)

is located in the country under whose laws such entity is formed (or in the case
of a natural person is a country of which such person is a citizen); or

 

 

(ii)

with respect to any Lender, is located in the country of its Lending Office; or

 

 

(iii)

with respect to any Creditor Party other than a Lender, is located in the
country from which such party has originated its participation in this
transaction; or

 

 

(b)

any FATCA Deduction made on account of a payment to a FATCA Non-Exempt Party;

 

“Note” means:

 

 

(a)

in respect of the Term Loan Facility, a promissory note of the Borrower, payable
to the order of the Agent, evidencing the aggregate indebtedness of the Borrower
under this Agreement in respect of the Term Loan Facility, in the form set out
in Appendix K-1; and

 

 

(b)

in respect of the Revolving Credit Facility, a promissory note of the Borrower,
payable to the order of the Agent, evidencing the aggregate indebtedness of the
Borrower under this Agreement in respect of the Revolving Credit Facility, in
the form set out in Appendix K-2;

 

“Notifying Lender” has the meaning given in Clause 24.1 or Clause 25.1 as the
context requires;

 

“pari passu”, when used with respect to the ranking of any Financial
Indebtedness of any person in relation to other Financial Indebtedness of such
person, means that each such Financial Indebtedness:

 

 

(b)

either (i) is not subordinated in right of payment to any other Financial
Indebtedness of such person or (ii) is subordinate in right of payment to the
same Financial Indebtedness of such person as is the other and is so subordinate
to the same extent; and

 

 

(c)

is not subordinate in right of payment to the other or to any Financial
Indebtedness of such person as to which the other is not so subordinate;

 

“Parallel Debt” has the meaning specified in Clause 32;

 

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Improvement and Reauthorization Act of 2005 (H.R. 3199);

 

“Payment Currency” has the meaning given in Clause 22.4;

 

“Permitted Security Interests” means:

 

 

(a)

Security Interests created by the Finance Documents;

 

 
17

--------------------------------------------------------------------------------

 

 

 

(b)

Security Interests for unpaid but not past due master’s and crew’s wages in
accordance with usual maritime practice;

 

 

(c)

Security Interests for salvage;

 

 

(d)

Security Interests arising by operation of law for not more than two (2) months’
prepaid hire under any charter or other contract of employment in relation to a
Ship not otherwise prohibited by this Agreement or any other Finance Document;

 

 

(e)

Security Interests for master’s disbursements incurred in the ordinary course of
trading and any other Security Interests arising by operation of law or
otherwise in the ordinary course of the operation, repair or maintenance of a
Ship, provided such Security Interests do not secure amounts more than 30 days
overdue (unless the overdue amount is being contested by the Borrower or the
Guarantor that owns such Ship in good faith by appropriate steps) and subject,
in the case of Security Interests for repair or maintenance, to Clause 14.13(h);

 

 

(f)

any Security Interest created in favor of a plaintiff or defendant in any
proceedings or arbitration as security for costs and expenses where the Borrower
or the Guarantor that owns the relevant Ship is actively prosecuting or
defending such proceedings or arbitration in good faith and such Security
Interest does not (and is not likely to) result in any sale, forfeiture or loss
of a Ship; and

 

 

(g)

Security Interests arising by operation of law in respect of taxes which are not
overdue for payment or in respect of taxes being contested in good faith by
appropriate steps and in respect of which appropriate reserves have been made;

 

 

(h)

any Security Interest arising by operation of law with respect to any charter or
other contract of affreightment of a Ship, provided that such Security Interest
is subordinated to the Security Interest of the Mortgage;

 

 

(i)

Security Interest in respect of claims, losses, damages or expenses fully
covered by insurance, subject to applicable deductibles reasonably satisfactory
to the Agent, or in respect of which a bond or other security has been posted by
or on behalf of the relevant Guarantor as owner with the appropriate court or
other tribunal to prevent the arrest or secure the release of a Ship from
arrest; and

 

 

(j)

any Security Interest not covered by clauses (a) through (i) above and incurred
in the ordinary course of business in connection with the operation of a Ship in
an amount not to exceed $250,000 per Ship (such Security Interest not to remain
outstanding for more than 60 days).

 

“Pertinent Document” means:

 

 

(a)

any Finance Document;

 

 

(b)

any policy or contract of insurance contemplated by or referred to in Clause 13
or any other provision of this Agreement or another Finance Document;

 

 

(c)

any other document contemplated by or referred to in any Finance Document; and

 

 
18

--------------------------------------------------------------------------------

 

 

 

(d)

any document which has been or is at any time sent by or to a Servicing Bank in
contemplation of or in connection with any Finance Document or any policy,
contract or document falling within paragraphs (b) or (c);

 

“Pertinent Jurisdiction”, in relation to a company, means:

 

 

(a)

the jurisdiction under the laws of which the company is incorporated or formed;

 

 

(b)

a jurisdiction in which the company has the center of its main interests or in
which the company’s central management and control is or has recently been
exercised;

 

 

(c)

a jurisdiction in which the overall net income of the company is subject to
corporation tax, income tax or any similar tax;

 

 

(d)

a jurisdiction in which assets of the company (other than securities issued by,
or loans to, related companies) having a substantial value are situated, in
which the company maintains a branch or permanent place of business, or in which
a Security Interest created by the company must or should be registered in order
to ensure its validity or priority; or

 

 

(e)

a jurisdiction the courts of which have jurisdiction to make a winding up,
administration or similar order in relation to the company whether as a main or
territorial or ancillary proceedings or which would have such jurisdiction if
their assistance were requested by the courts of a country referred to in
paragraphs (a) or (b) above;

 

“Pertinent Matter” means:

 

 

(a)

any transaction or matter contemplated by, arising out of, or in connection with
a Pertinent Document; or

 

 

(b)

any statement relating to a Pertinent Document or to a transaction or matter
falling within paragraph (a),

 

and covers any such transaction, matter or statement, whether entered into,
arising or made at any time before the signing of this Agreement or on or at any
time after that signing;

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect to which the Borrower or any subsidiary of it or ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA;

 

“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, the lapse of time, a determination of the Majority Lenders
and/or the satisfaction of any other condition, would constitute an Event of
Default;

 

“Prohibited Person” means any person (whether designated by name or by reason of
being included in a class of persons) against whom Sanctions are directed;

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Security Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act;

 

 
19

--------------------------------------------------------------------------------

 

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined under any provision of a Finance Document, the day which is two
(2) Business Days before the first day of that period, unless market practice
differs in the London Interbank Market for a currency, in which case the
Quotation Date will be determined by the Agent in accordance with market
practice in the London Interbank Market (and if quotations would normally be
given by leading banks in the London Interbank Market on more than one day, the
Quotation Date will be the last of those days);

 

“Reference Banks” means, subject to Clause 27.16, ABN AMRO CAPITAL USA LLC,
CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK and CIT FINANCE LLC, and any such
banks that may be appointed by the Agent;

 

“Relevant Percentage” means, in relation to any Ship that is sold or becomes a
Total Loss, a fraction (expressed as a percentage, rounded up to the nearest
tenth of a percent) where (i) the numerator is the Fair Market Value of the
relevant Ship, and (ii) the denominator is the sum of the Fair Market Value of
the relevant Ship plus the Security Value of all other Ships, in each case
determined in accordance with the definition of “Fair Market Value” on the basis
of the most recent valuations delivered pursuant to Clause 9.1(a) or Clause
11.1(h) of this Agreement.

 

“Reorganization Plan” means the plan of reorganization filed by the Borrower in
the Bankruptcy Proceeding as Docket No.15, which has been confirmed by the
Bankruptcy Court pursuant to the Reorganization Plan Confirmation Order;

 

“Reorganization Plan Confirmation Order” means the Bankruptcy Court’s order
confirming the Reorganization Plan entered on September 22, 2014 as Docket No.
112 in the Bankruptcy Proceeding;

 

“Repayment Date” means a date on which a repayment is required to be made under
Clause 8;

 

“Requisition Compensation” includes all compensation or other moneys payable by
reason of any act or event such as is referred to in paragraph (b) of the
definition of “Total Loss”;

 

“Revolving Advance” means the principal amount of each borrowing by the Borrower
of a portion of the Revolving Credit Facility Commitments;

 

“Revolving Credit Facility” means the revolving credit facility in the original
principal amount of up to $50,000,000 to be made available to the Borrower under
the terms of this Agreement;

 

“Revolving Credit Facility Commitment” means, in relation to a Lender, the
amount set forth opposite its name in Schedule 1 in respect of the Revolving
Credit Facility, or, as the case may require, the amount(s) specified in the
relevant Transfer Certificate, as such amount(s) may be reduced, cancelled or
terminated in accordance with this Agreement (and “Total Revolving Credit
Facility Commitments” means the aggregate of the Revolving Credit Facility
Commitments of all the Lenders);

 

 
20

--------------------------------------------------------------------------------

 

 

“Revolving Loan” means the aggregate principal amount of the Revolving Advances
from time to time outstanding under this Agreement;

 

“Revolving Loan Lenders” means those Lenders holding Revolving Credit Facility
Commitments or any portion of the Revolving Loan;

 

“Sanctions” means any sanctions, embargoes, freezing provisions, prohibitions or
other restrictions relating to trading, doing business, investment, exporting,
importing, insuring, financing or making assets available (or other activities
similar to or connected with any of the foregoing) imposed by law, regulation or
Executive Order of the United States of America, the Council of the European
Union, the United Nations or its Security Council, provided that such laws,
regulations and Executive Orders shall be applicable only to the extent such
laws and regulations are not inconsistent with the laws and regulations of the
United States of America;

 

“Screen Rate” means, in relation to any period for which an interest rate is to
be determined under any provision of a Finance Document, the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other person that takes over the administration of such rate) for the relevant
currency and period displayed on the appropriate page of the Reuters screen. If
the agreed page is replaced or service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Lenders;

 

“Secured Liabilities” means all liabilities which the Security Parties or any of
them have, at the date of this Agreement or at any later time or times, under or
in connection with any Finance Document or the Master Agreements or any judgment
relating to any Finance Documents or the Master Agreements; and for this
purpose, there shall be disregarded any total or partial discharge of these
liabilities, or variation of their terms, which is effected by, or in connection
with, any bankruptcy, liquidation, arrangement or other procedure under the
insolvency laws of any country;

 

“Security Interest” means:

 

 

(a)

a mortgage, encumbrance, charge (whether fixed or floating) or pledge, any
maritime or other lien or privilege or any other security interest of any kind;

 

 

(b)

the security rights of a plaintiff under an action in rem; and

 

 

(c)

any arrangement entered into by a person (A) the effect of which is to place
another person (B) in a position which is similar, in economic terms, to the
position in which B would have been had he held a security interest over an
asset of A; but this paragraph (c) does not apply to a right of set off or
combination of accounts conferred by the standard terms of business of a bank or
financial institution;

 

“Security Party” means the Borrower, the Guarantors and any other person (except
a Creditor Party and an Approved Manager which is unaffiliated with the Borrower
or the Guarantors) who, as a surety, guarantor, mortgagor, assignor or pledgor,
as a party to any subordination or priorities arrangement, or in any similar
capacity, executes a Finance Document;

 

“Security Period” means the period commencing on the date of this Agreement and
ending on the date that:

 

 
21

--------------------------------------------------------------------------------

 

 

 

(a)

all amounts which have become due for payment by the Borrower or any other
Security Party under the Finance Documents and the Master Agreements have been
paid;

 

 

(b)

no amount is owing or has accrued (without yet having become due for payment)
under any Finance Document or any Master Agreement; and

 

 

(c)

neither the Borrower nor any other Security Party has any future or contingent
liability under Clause 21, 22 or 23 or any other provision of this Agreement or
another Finance Document or a Master Agreement;

 

“Security Value” means, in respect of any relevant date, the aggregate amount of
the Fair Market Value of all Ships then subject to a Mortgage and which have not
become the subject of a Total Loss on the basis of the most recent valuations
delivered pursuant to Clause 9.1(a) or Clause 11.1(h) of this Agreement, as the
case may be.

 

“Servicing Bank” means the Agent or the Security Trustee;

 

“Ship” means any of the Ships listed in Schedule 8 owned by the relevant
Guarantor and registered in its ownership under the Approved Flag;

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies Inc, and its successors;

 

“Swap Counterparty” means, at any relevant time and in relation to a continuing
Designated Transaction, the Swap Bank which is a party to that Designated
Transaction;

 

“Swap Exposure” means, as at any relevant date and in relation to a Swap
Counterparty, the amount certified by the Swap Counterparty to the Agent to be
the aggregate net amount in Dollars which would be payable by the Borrower to
the Swap Counterparty under (and calculated in accordance with) section 6(e)
(Payments on Early Termination) of the Master Agreement entered into by the Swap
Counterparty with the Borrower if an Early Termination Date had occurred on the
relevant date in relation to all continuing Designated Transactions entered into
between the Borrower and the Swap Counterparty;

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act;

 

“Tangible Net Worth” means, for any relevant accounting period, the total
shareholders’ equity after the effective date of the Plan (including retained
earnings) of the Borrower, minus goodwill and other non-tangible items;

 

“Term Loan” means the aggregate amount of the borrowing by the Borrower of the
Term Loan Commitments;

 

“Term Loan Lenders” means those Lenders holding Term Loan Commitments or any
portion of the Term Loan;

 

“Term Loan Commitment” means, in relation to a Lender, the amount set forth
opposite its name in Schedule 1 in respect of the Term Loan Facility, or, as the
case may require, the amount(s) specified in the relevant Transfer Certificate,
as such amount(s) may be reduced, cancelled or terminated in accordance with
this Agreement (and “Total Term Loan Commitments” means the aggregate of the
Term Loan Commitments of all the Lenders);

 

 
22

--------------------------------------------------------------------------------

 

 

“Term Loan Facility” means the term loan facility in the aggregate principal
amount of up to $225,000,000 to be made available to the Borrower under the
terms of this Agreement;

 

“Total Loss” means in relation to a Ship:

 

 

(a)

actual, constructive, compromised, agreed or arranged total loss of that Ship;

 

 

(b)

any expropriation, confiscation, requisition or acquisition of that Ship,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority (excluding a requisition for
hire for a fixed period not exceeding one (1) year without any right to an
extension), unless it is within one (1) month redelivered to the full control of
the Guarantor owning that Ship; or

 

 

(c)

any arrest, capture, seizure or detention of that Ship (including any hijacking
or theft) unless it is within one (1) month redelivered to the full control of
the Guarantor owning that Ship;

 

“Total Loss Date” means in relation to a Ship:

 

 

(a)

in the case of an actual loss of that Ship, the date on which it occurred or, if
that is unknown, the date when that Ship was last heard of;

 

 

(b)

in the case of a constructive, compromised, agreed or arranged total loss of
that Ship, the earliest of:

 

 

(i)

the date on which a notice of abandonment is given to the insurers; and

 

 

(ii)

the date of any compromise, arrangement or agreement made by or on behalf of the
Guarantor owning that Ship with the Ship’s insurers in which the insurers agree
to treat the Ship as a total loss; and

 

 

(c)

in the case of any other type of total loss, on the date (or the most likely
date) on which it appears to the Agent that the event constituting the total
loss occurred;

 

“Transaction” has the meaning given in each Master Agreement;

 

“Transfer Certificate” has the meaning given in Clause 27.2;

 

“Transferee Lender” has the meaning given in Clause 27.2;

 

“Transferor Lender” has the meaning given in Clause 27.2; and

 

“Voting Stock” of any person as of any date means the Equity Interests of such
person that are at the time entitled to vote in the election of some or all of
the members of the board of directors or similar governing body of such person.

 

 
23

--------------------------------------------------------------------------------

 

 

1.2

Construction of certain terms. In this Agreement:

 

“approved” means, for the purposes of Clause 13, approved in writing by the
Agent with the consent of the Majority Lenders;

 

“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;

 

“company” includes any corporation, limited liability company, partnership,
joint venture, unincorporated association, joint stock company and trust;

 

“consent” includes an authorization, consent, approval, resolution, license,
exemption, filing, registration, notarization and legalization;

 

“contingent liability” means a liability which is not certain to arise and/or
the amount of which remains unascertained;

 

“document” includes a deed; also a letter, Email or fax;

 

“excess risks” means, in relation to a Ship, the proportion of claims for
general average, salvage and salvage charges not recoverable under the hull and
machinery policies in respect of that Ship in consequence of its insured value
being less than the value at which that Ship is assessed for the purpose of such
claims;

 

“expense” means any kind of cost, charge or expense (including all legal costs,
charges and expenses) and any applicable value added or other tax;

 

“law” includes any order or decree, any form of delegated legislation, any
treaty or international convention and any statute, regulation or resolution of
the United States of America, any state thereof, the Council of the European
Union, the European Commission, the United Nations or its Security Council or
any other Pertinent Jurisdiction;

 

“legal or administrative action” means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;

 

“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;

 

“months” shall be construed in accordance with Clause 1.3;

 

“obligatory insurances” means, in relation to a Ship, all insurances effected,
or which the Guarantor owning that Ship is obliged to effect, under Clause 13 or
any other provision of this Agreement or another Finance Document;

 

“parent company” has the meaning given in Clause 1.4;

 

“person” includes natural persons; any company; any state, political
sub-division of a state and local or municipal authority; and any international
organization;

 

“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;

 

 
24

--------------------------------------------------------------------------------

 

 

“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association that is a member of the International Group of P&I
Clubs, including pollution risks and the proportion (if any) of any sums payable
to any other person or persons in case of collision which are not recoverable
under the hull and machinery policies by reason of the incorporation in them of
clause 6 of the International Time Clauses (Hulls)(1/11/02 or 1/11/03) or clause
8 of the Institute Time Clauses (Hulls) (1/10/83) or the Institute Amended
Running Down Clause (1/10/71) or any equivalent provision;

 

“regulation” includes any regulation, rule, official directive, request or
guideline (either having the force of law or compliance with which is reasonable
in the ordinary course of business of the party concerned) of any governmental
body, intergovernmental or supranational, agency, department or regulatory,
self-regulatory or other authority or organization;

 

“subsidiary” has the meaning given in Clause 1.4;

 

“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
Finance Document (or any interest in those rights) or who, as administrator,
liquidator or otherwise, is entitled to exercise those rights; and in particular
references to a successor include a person to whom those rights (or any interest
in those rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganization of it or any other person;

 

“tax” includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any country, any state, any political sub-division of a
state or any local or municipal authority or any other governmental authority
authorized to levy such tax (including any such imposed in connection with
exchange controls), and any related penalties, interest or fines; and

 

“war risks” includes the risk of mines and all risks excluded by clause 29 of
the Institute Hull Clauses (1/11/02 or 1/11/03) or clause 24 of the Institute
Time clauses (Hulls) (1/11/1995) or clause 23 of the Institute Time Clauses
(Hulls) (1/10/83).

 

1.3

Meaning of “month”. A period of one or more “months” ends on the day in the
relevant calendar month numerically corresponding to the day of the calendar
month on which the period started (“the numerically corresponding day”), but:

 

(a)

on the Business Day following the numerically corresponding day if the
numerically corresponding day is not a Business Day or, if there is no later
Business Day in the same calendar month, on the Business Day preceding the
numerically corresponding day; or

 

(b)

on the last Business Day in the relevant calendar month, if the period started
on the last Business Day in a calendar month or if the last calendar month of
the period has no numerically corresponding day,

 

and “month” and “monthly” shall be construed accordingly.

 

1.4

Meaning of “subsidiary”. A company (S) is a subsidiary of another company (P)
if:

 

(a)

a majority of the issued Equity Interests in S (or a majority of the issued
Equity Interests in S which carry unlimited rights to capital and income
distributions) are directly owned by P or are indirectly attributable to P; or

 

 
25

--------------------------------------------------------------------------------

 

 

(b)

P has direct or indirect control over a majority of the voting rights attaching
to the issued Equity Interests of S; or

 

(c)

P has the direct or indirect power to appoint or remove a majority of the
directors (or equivalent) of S; or

 

(d)

P otherwise has the direct or indirect power to ensure that the affairs of S are
conducted in accordance with the wishes of P;

 

and any company of which S is a subsidiary is a parent company of S.

 

1.5

General interpretation. In this Agreement:

 

(a)

references to, or to a provision of, a Finance Document or any other document
are references to it as amended or supplemented, whether before the date of this
Agreement or otherwise;

 

(b)

references in Clause 1.1 to a document being in the form of a particular
Appendix include references to that form with any modifications to that form
which the Agent approves or reasonably requires with the consent of the Majority
Lenders and which are acceptable to the Borrower;

 

(c)

references to, or to a provision of, any law or regulation include any
amendment, extension, re-enactment or replacement, whether made before the date
of this Agreement or otherwise;

 

(d)

words denoting the singular number shall include the plural and vice versa; and

 

(e)

Clauses 1.1 to 1.5 apply unless the contrary intention appears.

 

1.6

Headings. In interpreting a Finance Document or any provision of a Finance
Document, all clauses, sub-clauses and other headings in that and any other
Finance Document shall be entirely disregarded.

 

1.7

Accounting terms. Unless otherwise specified herein, all accounting terms used
in this Agreement and in the other Finance Documents shall be interpreted, and
all financial statements and certificates and reports as to financial matters
required to be delivered to any Creditor Party under this Agreement shall be
prepared, in accordance with GAAP as from time to time in effect.

 

1.8

Inferences regarding materiality. To the extent that any representation,
warranty, covenant or other undertaking of a Security Party in this Agreement or
any other Finance Document is qualified by reference to those matters which are
not reasonably expected to result in a “material adverse effect” or language of
similar import, no inference shall be drawn therefrom that any Creditor Party
has knowledge or approves of any noncompliance by such Security Party with any
law or regulation.

 

1.9

Inconsistency between this Agreement and the other Finance Documents. In the
event of any inconsistency between the terms of this Agreement and any of the
other Finance Documents, the provisions of this Agreement shall prevail.

 

 
26

--------------------------------------------------------------------------------

 

 

2

FACILITY

 

2.1

Amount of facility. Subject to the other provisions of this Agreement, the
Lenders severally agree to make available to the Borrower a loan facility in the
aggregate principal amount of up to the lesser of $275,000,000 or 35% of the
Fair Market Value of the Ships as follows:

 

(a)

the Term Loan Facility, in a principal amount of up to $225,000,000; and

 

(b)

the Revolving Credit Facility, in a principal amount of up to $50,000,000.

 

2.2

Lenders’ participations in Advances. Subject to the other provisions of this
Agreement:

 

(a)

each Lender shall participate in each Advance under the Term Loan Facility in
the proportion which, as at the relevant Drawdown Date, its Term Loan Commitment
bears to the Total Term Loan Commitments; and

 

(b)

each Lender shall participate in each Advance under the Revolving Credit
Facility in the proportion which, as at the relevant Drawdown Date, its
Revolving Credit Facility Commitment bears to the Total Revolving Credit
Facility Commitments.

 

2.3

Purpose of Advances. The Borrower undertakes with each Creditor Party to use
each Advance only for the purposes stated in the Recitals of this Agreement.

 

2.4

Cancellation of Total Commitments. Any portion of the Total Commitments not
disbursed to the Borrower shall be cancelled and terminated automatically on the
expiration of the Availability Period.

 

3

POSITION OF THE LENDERS and swap banks

 

3.1

Interests several. The rights of the Lenders and of the Swap Banks under this
Agreement and under the Master Agreements are several.

 

3.2

Individual right of action. Each Lender and each Swap Bank shall be entitled to
sue for any amount which has become due and payable by a Security Party to it
under this Agreement or under a Master Agreement without joining the Agent, the
Security Trustee, any other Lender or any other Swap Bank as additional parties
in the proceedings.

 

3.3

Proceedings requiring Majority Lender consent. Except as provided in Clause 3.2,
no Lender and no Swap Bank may commence proceedings against any Security Party
in connection with a Finance Document or a Master Agreement without the prior
consent of the Majority Lenders.

 

3.4

Obligations several. The obligations of the Lenders under this Agreement and of
the Swap Banks under the Master Agreement to which each is a party are several;
and a failure of a Lender to perform its obligations under this Agreement or a
failure of a Swap Bank to perform its obligations under the Master Agreement to
which it is a party shall not result in:

 

(a)

the obligations of the other Lenders or Swap Banks being increased; nor

 

(b)

any Security Party, any other Lender or any other Swap Bank being discharged (in
whole or in part) from its obligations under any Finance Document or under any
Master Agreement,

 

 
27

--------------------------------------------------------------------------------

 

 

and in no circumstances shall a Lender or a Swap Bank have any responsibility
for a failure of another Lender or another Swap Bank to perform its obligations
under this Agreement or a Master Agreement.

 

3.5

Replacement of a Lender.

 

(a)

If at any time:

 

 

(i)

any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or

 

 

(ii)

the Borrower or any other Security Party becomes obliged in the absence of an
Event of Default to repay any amount in accordance with Clause 24 or to pay
additional amounts pursuant to Clause 23 or Clause 25 to any Lender in excess of
amounts payable to other Lenders generally,

 

then the Borrower may, on 15 Business Days’ prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 27 all (and not part only) of its
rights and obligations under this Agreement to a Lender or other bank, financial
institution, trust, fund or other entity (a “Replacement Lender”) selected by
the Borrower, which is acceptable to the Agent with the consent of the Majority
Lenders (other than the Lender the Borrower desires to replace)(such consent and
approval not to be unreasonably withheld or delayed), which confirms its
willingness to assume and by its execution of a Transfer Certificate does assume
all the obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Advances and all accrued interest and/or breakages costs and other
amounts payable in relation thereto under the Finance Documents.

 

(b)

The replacement of a Lender pursuant to this Clause 3.5 shall be subject to the
following conditions:

 

 

(i)

the Borrower shall have no right to replace the Agent or the Security Trustee;

 

 

(ii)

neither the Agent nor any Lender shall have any obligation to the Borrower to
find a Replacement Lender;

 

 

(iii)

in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 30 days after the date the Borrower notifies the
Non-Consenting Lender and the Agent of its intent to replace the Non-Consenting
Lender pursuant to Clause 3.5(a); and

 

 

(iv)

in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

(c)

For purposes of this Clause 3.5, in the event that:

 

 

(i)

the Borrower or the Agent has requested the Lenders to give a consent in
relation to or to agree to a waiver or amendment of any provisions of the
Finance Documents;

 

 
28

--------------------------------------------------------------------------------

 

 

 

(ii)

the consent, waiver or amendment in question requires the approval of all
Lenders; and

 

 

(iii)

Lenders

 

 

(A)

whose Commitments aggregate at least 66 2/3 percent of the Total Commitments, or

 

 

(B)

after the Term Loan has been made, the sum of whose Contributions in respect of
the Term Loan and whose Revolving Credit Facility Commitments (or after the
termination thereof, whose Contributions in respect of the Revolving Loan)
aggregate at least 66 2/3 percent of the sum of (1) the Term Loan and (2) either
the Total Commitments in respect of the Revolving Credit Facility or, after the
termination of such Total Commitments in respect of the Revolving Credit
Facility, the Revolving Loan at such time

 

have consented to or agreed to such waiver or amendment,

 

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

4

DRAWDOWN

 

4.1

Request for Advance. Subject to the following conditions, the Borrower may
request an Advance to be made by delivering to the Agent a completed Drawdown
Notice not later than 11:00 a.m. (New York City time) three (3) Business Days
prior to the intended Drawdown Date.

 

4.2

Availability. The conditions referred to in Clause 4.1 are that:

 

(a)

the Drawdown Date must be a Business Day during the Availability Period;

 

(b)

the Term Loan Facility shall be made available to the Borrower in a single
Advance and shall be used for the purposes stated in Recital A;

 

(c)

the Revolving Credit Facility shall be made available to the Borrower in
multiple Revolving Advances and shall be used for the purposes stated in Recital
A, provided that:

 

 

(i)

the amount of each Revolving Advance shall not be less than U.S.$1,000,000;

 

 

(ii)

each drawdown of any Revolving Advance shall be made during the period described
in clause (b) of the definition of “Availability Period”; and

 

 

(iii)

the Revolving Credit Facility may be drawn a maximum of three (3) times between
any two (2) consecutive Repayment Dates for the Term Loan Facility;

 

(d)

the aggregate outstanding principal amount of the Revolving Advances shall not
exceed the Total Revolving Credit Facility Commitments minus the amount of any
shortfall then outstanding under Clause 15.3 hereof;

 

(e)

the aggregate outstanding principal amount of the Advances shall not exceed the
Total Commitments; and

 

 
29

--------------------------------------------------------------------------------

 

 

(f)

the applicable conditions precedent stated in Clause 9 hereof shall have been
satisfied or waived as provided therein.

 

4.3

Notification to Lenders of receipt of a Drawdown Notice. The Agent shall
promptly notify the Lenders that it has received a Drawdown Notice and shall
inform each Lender of:

 

(a)

the amount of the Advance and the Drawdown Date;

 

(b)

the amount of that Lender’s participation in the Advance; and

 

(c)

the duration of the first Interest Period.

 

4.4

Drawdown Notice irrevocable. A Drawdown Notice must be signed by an officer or a
duly authorized attorney-in-fact of the Borrower and once served, a Drawdown
Notice cannot be revoked without the prior consent of the Agent, acting on the
authority of the Majority Lenders (such consent and approval not to be
unreasonably withheld or delayed).

 

4.5

Lenders to make available Contributions. Subject to the provisions of this
Agreement, each Lender shall, before 10:00 a.m. (New York City time) on and with
value on the Drawdown Date, make available to the Agent for the account of the
Borrower the amount due from that Lender under Clause 2.2.

 

4.6

Disbursement of Advances. Subject to the provisions of this Agreement, the Agent
shall on the Drawdown Date pay to the Borrower the amounts which the Agent
receives from the Lenders under Clause 4.5 and that payment to the Borrower
shall be made:

 

(a)

to the account which the Borrower specifies in the Drawdown Notice; and

 

(b)

in the like funds as the Agent received the payments from the Lenders.

 

4.7

Disbursement of Advance to third party. The payment by the Agent under Clause
4.6 to the account of a third party designated by the Borrower in a Drawdown
Notice shall constitute the making of an Advance and the Borrower shall at that
time become indebted, as principal and direct obligor, to each Lender in an
amount equal to that Lender’s Contribution.

 

4.8

Promissory notes.

 

(a)

The Borrower’s obligations to pay the principal of, and interest on, the
Contribution of each Lender in respect of an Advance of the Term Loan or the
Revolving Credit Facility Loan, as the case may be, shall, if requested by such
Lender, be evidenced by a Note duly executed and delivered by the Borrower.

 

(b)

Notwithstanding anything to the contrary contained above in this Clause 4.8 or
elsewhere in this Agreement, a Note shall be delivered only to Lenders that at
any time specifically request the delivery of such Note.

 

(c)

No failure of any Lender to request or obtain a Note evidencing its Contribution
in respect of a an Advance of the Term Loan or the Revolving Credit Facility
Loan, as the case may be, shall affect or in any manner impair the obligations
of the Borrower to pay such Contribution (and all related obligations) incurred
by the Borrower that would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the Finance Documents.

 

 
30

--------------------------------------------------------------------------------

 

 

(d)

At any time (including, without limitation, to replace any Note that has been
destroyed or lost) when any Lender requests the delivery of a Note to evidence
any Contribution, the Borrower shall promptly execute and deliver to such Lender
the requested Note in the appropriate amount, provided that, in the case of a
substitute or replacement Note, the Borrower shall have received from such
requesting Lender (i) an affidavit of loss or destruction and (ii) a customary
lost/destroyed Note indemnity, in each case in form and substance reasonably
acceptable to the Borrower, and duly executed by such requesting Lender.

 

5

INTEREST

 

5.1

Normal rate of interest. Subject to the provisions of this Agreement, the rate
of interest on the Term Loan and each Advance of the Revolving Loan in respect
of an Interest Period shall be the aggregate of:

 

(a)

the Margin; plus

 

(b)

LIBOR for that Interest Period.

 

5.2

Payment of normal interest. Subject to the provisions of this Agreement,
interest on each Advance of the Loan in respect of each Interest Period shall be
paid by the Borrower on the last day of that Interest Period.

 

5.3

Payment of accrued interest. In the case of an Interest Period longer than three
(3) months, accrued interest shall be paid every three (3) months during that
Interest Period and on the last day of that Interest Period.

 

5.4

Notification of Interest Periods and rates of normal interest. The Agent shall
notify the Borrower and each Lender of:

 

(a)

each rate of interest; and

 

(b)

the duration of each Interest Period (as determined under Clause 6.2),

 

as soon as reasonably practicable after each is determined.

 

5.5

Obligation of Reference Banks to quote. A Reference Bank which is a Lender shall
use all reasonable efforts to supply the quotation required of it for the
purposes of fixing a rate of interest under this Agreement.

 

5.6

Absence of quotations by Reference Banks. If any Reference Bank fails to supply
a quotation, the Agent shall determine the relevant LIBOR on the basis of the
quotations supplied by the other Reference Bank or Banks but if two (2) or more
of the Reference Banks fail to provide a quotation, the relevant rate of
interest shall be set in accordance with the following provisions of this Clause
5.

 

5.7

Market disruption. Clauses 5.8 through 5.13 apply if:

 

(a)

no Screen Rate is available for an Interest Period and two (2) or more of the
Reference Banks do not, before 1:00 p.m. (London time) on the Quotation Date,
provide quotations to the Agent in order to fix LIBOR; or

 

 
31

--------------------------------------------------------------------------------

 

 

(b)

at least one (1) Business Day before the start of an Interest Period:

 

 

(i)

with respect to the Term Loan, Lenders having Contributions together amounting
to more than 50% of the Term Loan (or, if an Advance has not been made,
Commitments amounting to more than 50% of the Total Term Loan Commitments)
notify the Agent that LIBOR fixed by the Agent would not accurately reflect the
cost to those Lenders of funding their respective Contributions (or any part of
them) during the Interest Period in the London Interbank Market at or about
11:00 a.m. (London time) on the Quotation Date for the Interest Period, or

 

 

(ii)

with respect to the Revolving Credit Facility Loan, Lenders having Contributions
together amounting to more than 50% of the Revolving Credit Facility Loan (or,
if an Advance has not been made, Commitments amounting to more than 50% of the
Total Revolving Credit Facility Commitments) notify the Agent that LIBOR fixed
by the Agent would not accurately reflect the cost to those Lenders of funding
their respective Contributions (or any part of them) during the Interest Period
in the London Interbank Market at or about 11:00 a.m. (London time) on the
Quotation Date for the Interest Period.

 

5.8

Notification of market disruption. The Agent shall promptly notify the Borrower,
each of the Term Loan Lenders or the Revolving Loan Lenders, as the case may be,
and each of the Swap Counterparties stating the circumstances falling within
Clause 5.7 which have caused its notice to be given.

 

5.9

Suspension of drawdown. If the Agent’s notice under Clause 5.8 is served before
an Advance is made, the Lenders’ obligations to make the Advance shall be
suspended while the circumstances referred to in the Agent’s notice continue.

 

5.10

Alternative rate of interest. If the Agent’s notice under Clause 5.8 is served
after an Advance is made, then the Agent shall, with the agreement of each
Lender, set an interest period and interest rate representing the cost of
funding of each Lender in Dollars or in any available currency of their or its
Contribution plus the Margin. The procedure provided for by this Clause 5.10
shall be repeated if the relevant circumstances are continuing at the end of the
interest period so set by the Agent.

 

5.11

Notice of prepayment. If the Borrower does not agree with an interest rate set
by the Agent under Clause 5.10, the Borrower may give the Agent not less than 15
Business Days’ notice of its intention to prepay the Term Loan or the Revolving
Credit Facility Loan, as the case may be (without premium or penalty and not
subject to any applicable prepayment fee under Clause 8.10(c)) at the end of the
Interest Period set by the Agent.

 

5.12

Prepayment; termination of Commitments. A notice under Clause 5.11 shall be
irrevocable; the Agent shall promptly notify the Lenders of the Borrower’s
notice of intended prepayment and:

 

(a)

on the date on which the Agent serves that notice, the Total Term Loan
Commitments or the Total Revolving Credit Facility Commitments, as the case may
be, shall be cancelled; and

 

(b)

on the last Business Day of the Interest Period set by the Agent, the Borrower
shall prepay (without premium or penalty but subject to any applicable
prepayment fee under Clause 8.8(c)) the Term Loan or the Revolving Credit
Facility Loan, as the case may be, together with accrued interest thereon at the
applicable rate plus the Margin.

 

 
32

--------------------------------------------------------------------------------

 

 

5.13

Application of prepayment. The provisions of Clause 8 shall apply in relation to
a prepayment pursuant to Clause 5.12.

 

6

INTEREST PERIODS

 

6.1

Commencement of Interest Periods. The first Interest Period applicable to an
Advance shall commence on the Drawdown Date and each subsequent Interest Period
shall commence on the expiry of the preceding Interest Period.

 

6.2

Duration of normal Interest Periods. Subject to Clauses 6.3 and 6.4, each
Interest Period shall be:

 

(a)

1, 3, or 6 months as notified by the Borrower to the Agent not later than 11:00
a.m. (New York time) three (3) Business Days before the commencement of the
Interest Period;

 

(b)

in the case of the first Interest Period applicable to each Revolving Advance
other than the first Revolving Advance, a period ending on the last day of the
Interest Period applicable to the prior Revolving Advances then outstanding,
whereupon all Revolving Advances shall be consolidated and treated as a single
Revolving Advance;

 

(c)

3 months, if the Borrower fails to notify the Agent by the time specified in
paragraph (a); or

 

(d)

such other period as the Agent may, with the authorization of all the Lenders,
agree with the Borrower.

 

6.3

Duration of Interest Periods for repayment installments. In respect of an amount
due to be repaid under Clause 8 on a particular Repayment Date, an Interest
Period shall end on that Repayment Date.

 

6.4

Non-availability of matching deposits for Interest Period selected. If, after
the Borrower has selected and the Lenders have agreed an Interest Period longer
than three (3) months, any Lender notifies the Agent by 11:00 a.m. (New York
time) on the third Business Day before the commencement of the Interest Period
that it is not satisfied that deposits in Dollars for a period equal to the
Interest Period will be available to it in the London Interbank Market when the
Interest Period commences, the Interest Period shall be of three (3) months.

 

7

DEFAULT INTEREST

 

7.1

Payment of default interest on overdue amounts. A Security Party shall pay
interest in accordance with the following provisions of this Clause 7 on any
amount payable by such Security Party under any Finance Document which the
Agent, the Security Trustee or any other designated payee does not receive on or
before the relevant date, that is:

 

(a)

the date on which the Finance Documents provide that such amount is due for
payment; or

 

(b)

if a Finance Document provides that such amount is payable on demand, the date
on which the demand is served; or

 

 
33

--------------------------------------------------------------------------------

 

 

(c)

if such amount has become immediately due and payable under Clause 20.4, the
date on which it became immediately due and payable.

 

7.2

Default rate of interest. Interest shall accrue on an overdue amount from (and
including) the relevant date until the date of actual payment (as well after as
before judgment) at the rate per annum determined by the Agent to be 2.00
percent above:

 

(a)

in the case of an overdue amount of principal, the higher of the rates set out
at Clauses 7.3(a) and (b); or

 

(b)

in the case of any other overdue amount, the rate set out at Clause 7.3(b).

 

7.3

Calculation of default rate of interest. The rates referred to in Clause 7.2
are:

 

(a)

the rate applicable to the overdue principal amount immediately prior to the
relevant date (but only for any unexpired part of any then current Interest
Period); and

 

(b)

4% plus, in respect of successive periods of any duration (including at call) up
to three (3) months which the Agent may, with the consent of the Majority
Lenders, select from time to time:

 

 

(i)

LIBOR; or

 

 

(ii)

if the Agent (after consultation with the Reference Banks) determines that
Dollar deposits for any such period are not being made available to any
Reference Bank by leading banks in the London Interbank Market in the ordinary
course of business, a rate from time to time determined by the Agent by
reference to the cost of funds to the Reference Banks from such other sources as
the Agent (after consultation with the Reference Banks) may from time to time
determine.

 

7.4

Notification of interest periods and default rates. The Agent shall promptly
notify the Lenders and each relevant Security Party of each interest rate
determined by the Agent under Clause 7.3 and of each period selected by the
Agent for the purposes of paragraph (b) of that Clause; but this shall not be
taken to imply that such Security Party is liable to pay such interest only with
effect from the date of the Agent’s notification.

 

7.5

Payment of accrued default interest. Subject to the other provisions of this
Agreement, any interest due under this Clause shall be paid on the last day of
the period by reference to which it was determined; and the payment shall be
made to the Agent for the account of the Creditor Party to which the overdue
amount is due.

 

7.6

Compounding of default interest. Any such interest which is not paid at the end
of the period by reference to which it was determined shall thereupon be
compounded.

 

7.7

Application to Master Agreements. For the avoidance of doubt, this Clause 7 does
not apply to any amount payable under a Master Agreement in respect of any
continuing Designated Transaction as to which section 9(h) (Interest and
Compensation) of that Master Agreement shall apply.

 

 
34

--------------------------------------------------------------------------------

 

 

8

REPAYMENT AND PREPAYMENT

 

8.1

Repayment of the Term Loan. The Borrower shall repay the Term Loan by:

 

(a)

20 equal consecutive quarterly repayment installments each in an amount of
U.S.$3,906,250; and

 

(b)

a balloon installment (payable together with the final such quarterly repayment
installment under Clause 8.1(a)) in an amount equal to the remaining aggregate
principal of the Term Loan on the Maturity Date.

 

8.2

Repayment of the Revolving Loan. The Borrower shall repay all outstanding
Revolving Advances on the Maturity Date; provided that the aggregate amount of
the balloon installment payable pursuant to Clause 8.1(b) and the outstanding
Revolving Advances shall not exceed $196,875,000.

 

8.3

Repayment Dates. The first installment of the Term Loan shall be repaid on the
date falling three months after the First Drawdown Date and the last such
installment on the Maturity Date.

 

8.4

Maturity Date. On the Maturity Date, the Borrower shall additionally pay to the
Agent for the account of the Creditor Parties all other sums then accrued or
owing under any Finance Document.

 

8.5

Voluntary prepayment or reduction of commitments.

 

(a)

Subject to the conditions in Clause 8.6, the Borrower may prepay the whole or
any part of the Term Loan or a Revolving Advance.

 

(b)

The Borrower may cancel any unused Revolving Credit Facility Commitment upon
notice to the Agent, which notice shall be irrevocable.

 

8.6

Conditions for voluntary prepayment. The conditions referred to in Clause 8.5
are that:

 

(a)

a partial prepayment shall be in the minimum principal amount of:

 

 

(i)

$5,000,000 for the Term Loan; or

 

 

(ii)

$1,000,000 for a Revolving Advance;

 

(b)

the Agent has received from the Borrower at least 5 Business Days’ prior written
notice specifying the amount to be prepaid and the date on which the prepayment
is to be made;

 

(c)

the Borrower has complied with Clause 8.13 on or prior to the date of
prepayment.

 

8.7

Effect of notice of prepayment or reduction of commitment. A prepayment or
reduction of commitment notice may not be withdrawn or amended without the
consent of the Agent, given with the authorization of the Majority Lenders (not
to be unreasonably withheld or delayed), and the amount specified in the
prepayment notice shall become due and payable by the Borrower on the date for
prepayment specified in the prepayment notice.

 

 
35

--------------------------------------------------------------------------------

 

 

8.8

Notification of notice of prepayment or reduction of commitment. The Agent shall
notify the Lenders promptly upon receiving a prepayment or reduction of
commitment notice.

 

8.9

Mandatory prepayment.

 

(a)

If a Ship is sold or becomes a Total Loss, the Borrower shall prepay an amount
that is the higher of:

 

 

(i)

the Relevant Percentage of the Loan outstanding;

 

 

(ii)

the amount required to ensure that the Borrower is in compliance with Clause
15.3 immediately after the Ship is sold or becomes a Total Loss; and

 

(iii)     U.S.$4,000,000;      

 

provided that, if the proceeds from a sale or amounts received in respect of the
Insurances with respect to a Total Loss relating to a Ship, as the case may be,
are less than U.S.$4,000,000, the Borrower shall only be obligated to prepay the
full amount of such proceeds or such amounts received; and

 

(b)

Such prepayment shall be made:

 

 

(i)

in the case of a sale, on or before the date on which the sale is completed by
delivery of the relevant Ship to the buyer; or

 

 

(ii)

in the case of a Total Loss, on the earlier of the date falling 120 days after
the Total Loss Date and the date of receipt by the Security Trustee of the
proceeds of insurance relating to such Total Loss.

 

8.10

Amounts payable on prepayment. A voluntary prepayment under Clause 8.5(a) and a
mandatory prepayment under Clause 8.8 shall be made together with:

 

(a)

accrued interest (and any other amount payable under Clause 22 or otherwise) in
respect of the amount prepaid;

 

(b)

if the prepayment is not made on the last day of an Interest Period, any sums
payable under Clause 22.1(b); and

 

(c)

in the case of a refinancing of the Loan prior to the date falling 18 months
following the First Drawdown Date, a prepayment fee of 1.00% of the amount of
the Term Loan prepaid and, if any portion of the Revolving Credit Facility
Commitment is cancelled, a cancellation fee of 1.00% of the amount so cancelled,
except:

 

 

(i)

if all Lenders participate in such refinancing, no prepayment or cancellation
fee shall be applicable; and

 

 

(ii)

if Lenders holding Term Loan Contributions and Revolving Credit Facility
Commitments constituting in the aggregate 2/3 or more (but not all) of the sum
of the Term Loan and the Total Revolving Credit Facility Commitments participate
in such refinancing, then:

 

 

(A)

the prepayment fee of 1.00% shall be payable in respect of the prepaid amount of
the Term Loan Contribution and the cancellation fee of 1.00% shall be payable in
respect of any cancelled amount of the Revolving Credit Facility Commitment of
each Lender that does not participate in such refinancing, and

 

 
36

--------------------------------------------------------------------------------

 

 

 

(B)

the prepayment fee shall be reduced from 1.00% to 0.50% of the prepaid amount of
the Term Loan Contribution and the cancellation fee shall be reduced from 1.00%
to 0.50% of any cancelled amount of the Revolving Credit Facility Commitment of
each Lender that does participate in such refinancing.

 

For purposes of this Clause 8.10(c), “participate in such refinancing” shall
mean, in respect of a Lender, to commit to make advances to the Borrower in
connection with such refinancing in an aggregate amount not less than the sum of
such Lender’s Contributions under the Term Loan Facility and such Lender’s
Revolving Credit Facility Commitment.

 

 

8.11

Application of partial prepayment. Each partial prepayment of the Term Loan
shall be applied against the repayment installments specified in Clause 8.1(a)
in inverse order of maturity.

 

8.12

Reborrowing. Any amount repaid or prepaid:

 

(a)

in respect of the Revolving Credit Facility may be reborrowed during the
Availability Period applicable to the Revolving Credit Facility; and

 

(b)

in respect of the Term Loan Facility may not be reborrowed.

 

8.13

Unwinding of Designated Transactions. On or prior to any repayment or prepayment
of the Loan under this Clause 8 or any other provision of this Agreement, the
Borrower shall wholly or partially reverse, offset, unwind or otherwise
terminate one or more of the continuing Designated Transactions so that the
notional principal amount of the continuing Designated Transactions thereafter
remaining does not and will not in the future (taking into account the scheduled
amortization) exceed the amount of the Loan as reducing from time to time
thereafter pursuant to Clause 8.1.

 

9

CONDITIONS PRECEDENT

 

9.1

Documents, fees and no default. Each Lender’s obligation to contribute to an
Advance is subject to the following conditions precedent:

 

(a)

that, on or before the service of the first Drawdown Notice, the Agent receives:

 

 

(i)

the documents described in Part A of Schedule 4 in form and substance
satisfactory to the Agent and its lawyers; and

 

 

(ii)

such documentation and other evidence as is reasonably requested by the Agent or
a Lender in order for each to carry out and be satisfied with the results of all
necessary “know your customer” or other checks which it is required to carry out
in relation to the transactions contemplated by this Agreement and the other
Finance Documents, including without limitation obtaining, verifying and
recording certain information and documentation that will allow the Agent and
each of the Lenders to identify each Security Party in accordance with the
requirements of the PATRIOT Act;

 

 
37

--------------------------------------------------------------------------------

 

 

(b)

that, on the First Drawdown Date but prior to the making of an Advance, the
Agent receives or is satisfied that it will receive on the making of such
Advance the documents described in Part B of Schedule 4 in form and substance
satisfactory to it and its lawyers;

 

(c)

that, on or before the service of the first Drawdown Notice, the Agent receives
payment of all fees referred to in Clause 21.1 and has received payment of the
expenses referred to in Clause 21.2; and

 

(d)

that at each Drawdown Date:

 

 

(i)

no Event of Default or Potential Event of Default has occurred or would result
from the borrowing of the Advance;

 

 

(ii)

the representations and warranties in Clause 10 and those of the Borrower or any
other Security Party which are set out in the other Finance Documents (other
than those relating to a specific date) would be true and not misleading if
repeated on each of those dates with reference to the circumstances then
existing;

 

 

(iii)

none of the circumstances contemplated by Clause 5.7 has occurred and is
continuing;

 

 

(iv)

there has been no Material Adverse Effect since the Effective Date; and

 

 

(v)

other than as disclosed as part of the Bankruptcy Proceeding, the Security
Parties are not party to any litigation or arbitration (excluding the Bankruptcy
Proceeding);

 

(e)

that, if the ratio set out in Clause 15.2 were applied immediately following the
making of such Advance, the Borrower would not be required to provide additional
Collateral or prepay part of the Loan under Clause 15; and

 

(f)

that the Agent has received, and found to be acceptable to it, any further
opinions, consents, agreements and documents in connection with the Finance
Documents which the Agent may, with the authorization of the Majority Lenders,
request by notice to the Borrower prior to the Drawdown Date.

 

9.2

Waiver of conditions precedent. Notwithstanding anything in Clause 9.1 to the
contrary, if the Agent, with the consent of the Majority Lenders, permits an
Advance to be borrowed before certain of the conditions referred to in Clause
9.1 are satisfied, the Borrower shall ensure that such conditions are satisfied
within ten (10) Business Days after such Drawdown Date (or such longer period as
the Agent may specify).

 

10

REPRESENTATIONS AND WARRANTIES

 

10.1

General. The Borrower and each of the Guarantors represents and warrants to each
Creditor Party as of the Effective Date and each Drawdown Date, as follows.

 

10.2

Status. Each Security Party is:

 

(a)

duly incorporated or formed and validly existing and in good standing under the
law of its jurisdiction of incorporation or formation; and

 

 
38

--------------------------------------------------------------------------------

 

 

(b)

duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where, in each case,
the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a Material Adverse Effect or which may affect the
legality, validity, binding effect or enforceability of the Finance Documents,

 

and other than the Bankruptcy Proceeding, there are no proceedings or actions
pending or contemplated by any Security Party, or to the knowledge of the
Borrower or any Guarantor contemplated by any third party, seeking to adjudicate
such Security Party as bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property.

 

10.3

Company power; consents. Subject to the Reorganization Plan and the
Reorganization Plan Confirmation Order, each Security Party has the capacity and
has taken all action, if applicable, and no consent of any person is required,
for:

 

(a)

it to own or lease and operate its properties and to carry on its business as
now conducted and as proposed to be conducted;

 

(b)

it to execute each Finance Document and each Master Agreement to which it is or
is to become a party;

 

(c)

it to comply with its obligations under the Charter, each Finance Document and
each Master Agreement to which it is or is to become a party;

 

(d)

it to grant the Security Interests granted by it pursuant to the Finance
Documents to which it is or is to become a party;

 

(e)

the perfection or maintenance of the Security Interests created by the Finance
Documents (including the first priority nature thereof); and

 

(f)

the exercise by any Creditor Party of their rights under any of the Finance
Documents or the Master Agreements or the remedies in respect of the Collateral
pursuant to the Finance Documents or the Master Agreements to which it is a
party,

 

except, in each case, for consents which have been duly obtained, taken, given
or made and are in full force and effect.

 

10.4

Consents in force. All the consents referred to in Clause 10.3 remain in force
and nothing has occurred which makes any of them liable to revocation.

 

10.5

Title.

 

(a)

Each Security Party owns (i) in the case of owned real property, good and
marketable fee title to and (ii) in the case of owned personal property, good
and valid title to, or, in the case of leased real or personal property, valid
and enforceable leasehold interests (as the case may be) in, all of its
properties and assets, tangible and intangible, of any nature whatsoever, and
(iii) in the case of all such property that constitutes Collateral, free and
clear in each case of all Security Interests or claims, except for Permitted
Security Interests.

 

 
39

--------------------------------------------------------------------------------

 

 

(b)

No Security Party has created or is contractually bound to create any Security
Interest on or with respect to any of its assets, properties, rights or
revenues, in each case, constituting Collateral, except for Permitted Security
Interests, and except as provided in this Agreement no Security Party is
restricted by contract, applicable law or regulation or otherwise from creating
Security Interests on any of its assets, properties, rights or revenues.

 

(c)

Each Guarantor has received all deeds, assignments, waivers, consents,
non-disturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Guarantor’s right, title and
interest in and to the Ship owned or to be owned by it and other properties and
assets (or arrangements for such recordings, filings and other actions
acceptable to the Agent shall have been made).

 

10.6

Legal validity; effective first priority Security Interests. Subject to any
relevant insolvency laws affecting creditors’ rights generally:

 

(a)

the Finance Documents and the Master Agreements to which each Security Party is
a party, constitute or, as the case may be, will constitute upon execution and
delivery (and, where applicable, registration as provided for in the Finance
Documents), such Security Party’s legal, valid and binding obligations
enforceable against it in accordance with their respective terms; and

 

(b)

the Finance Documents to which each Security Party is a party, create or, as the
case may be, will create upon execution and delivery (and, where applicable,
registration as provided for in the Finance Documents), legal, valid and binding
first priority Security Interests enforceable in accordance with their
respective terms over all the assets to which they, by their terms, relate.

 

10.7

No third party Security Interests. Without limiting the generality of Clauses
10.5 and 10.6, at the time of the execution and delivery of each Finance
Document:

 

(a)

the relevant Security Party will have the right to create all the Security
Interests which that Finance Document purports to create; and

 

(b)

no third party will have any Security Interest (except for Permitted Security
Interests) or any other interest, right or claim over, in or in relation to any
asset to which any such Security Interest, by its terms, relates.

 

10.8

No conflicts. The execution of each Finance Document and each Master Agreement,
the borrowing of each Advance, and compliance with each Finance Document and
each Master Agreement, will not result in a contravention of:

 

(a)

any law or regulation; or

 

(b)

the constitutional documents of any Security Party; or

 

(c)

any contractual or other obligation or restriction which is binding on any
Security Party or any of its assets.

 

 
40

--------------------------------------------------------------------------------

 

 

10.9

Status of Secured Liabilities. The Secured Liabilities constitute direct,
unconditional and general obligations of each Security Party and rank (a) senior
to all subordinated Financial Indebtedness and (b) not less than pari passu (as
to priority of payment and as to security) with all other Financial Indebtedness
of each Security Party.

 

10.10

Taxes.

 

(a)

All payments which a Security Party is liable to make under the Finance
Documents to which it is a party can properly be made without deduction or
withholding for or on account of any tax payable under any law of any Pertinent
Jurisdiction.

 

(b)

Each Security Party has timely filed or has caused to be filed all tax returns
and other reports that it is required by law or regulation to file in the United
States or any Pertinent Jurisdiction, and has paid or caused to be paid all
taxes, assessments and other similar charges that are due and payable in the
United States or any Pertinent Jurisdiction, other than taxes and charges:

 

 

(i)

which (A) are not yet due and payable or (B) are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
and as to which such failure to have paid such tax does not create any risk of
sale, forfeiture, loss, confiscation or seizure of a Ship or of criminal
liability; or

 

 

(ii)

the non-payment of which could not reasonably be expected to have a Material
Adverse Effect.

 

The charges, accruals, and reserves on the books of each Security Party
respecting taxes are adequate in accordance with GAAP.

 

(c)

No material claim for any tax has been asserted against a Security Party by any
Pertinent Jurisdiction or other taxing authority other than claims that are
included in the liabilities for taxes in the most recent balance sheet of such
person or disclosed in the notes thereto, if any.

 

(d)

The execution, delivery, filing and registration or recording (if applicable) of
the Finance Documents and the consummation of the transactions contemplated
thereby will not cause any of the Creditor Parties to be required to make any
registration with, give any notice to, obtain any license, permit or other
authorization from, or file any declaration, return, report or other document
with any governmental authority in any Pertinent Jurisdiction.

 

(e)

No taxes are required by any governmental authority in any Pertinent
Jurisdiction to be paid with respect to or in connection with the execution,
delivery, filing, recording, performance or enforcement of any Finance Document
except any applicable mortgage recording fee in connection with the recording of
the Mortgages in accordance with Marshall Islands law.

 

(f)

The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Creditor Parties will not
cause such Creditor Party to be subject to taxation under any law or regulation
of any governmental authority in any Pertinent Jurisdiction of any Security
Party.

 

(g)

It is not necessary for the legality, validity, enforceability or admissibility
into evidence of this Agreement or any other Finance Document that any stamp,
registration or similar taxes be paid on or in relation to this Agreement or any
of the other Finance Documents in any Pertinent Jurisdiction.

 

 
41

--------------------------------------------------------------------------------

 

 

10.11

No default. No Event of Default or Potential Event of Default has occurred or
would result from the borrowing of the Advance.

 

10.12

Information.

 

(a)

All financial statements, information and other data furnished by or on behalf
of a Security Party to any of the Creditor Parties were true and accurate at the
time they were given;

 

(b)

such financial statements, if any, have been prepared in accordance with GAAP
and accurately and fairly represent the financial condition of such Security
Party as of the date or respective dates thereof and the results of operations
of such Security Party for the period or respective periods covered by such
financial statements;

 

(c)

there are no other facts or matters the omission of which would have made or
make any such information false or misleading;

 

(d)

other than the Bankruptcy Proceeding, there has been no Material Adverse Effect
since the date on which such information was provided other than as previously
disclosed to the Agent in writing; and

 

(e)

none of the Security Parties has any contingent obligations, liabilities for
taxes or other outstanding financial obligations which are material in the
aggregate except as disclosed in such statements, information and data.

 

10.13

No litigation. To the best of any Security Party’s knowledge, and other than
Bankruptcy Proceedings, no legal or administrative action involving a Security
Party (including any action relating to any alleged or actual breach of the ISM
Code, the ISPS Code or any Environmental Law) has been commenced or taken by any
person, or, to the Borrower’s or any Guarantor’s knowledge, is likely to be
commenced or taken which, in either case, would be likely to have a Material
Adverse Effect.

 

10.14

Intellectual property. Except for those with respect to which the failure to own
or license could not reasonably be expected to have a Material Adverse Effect,
each Security Party owns or has the right to use all patents, trademarks,
permits, service marks, trade names, copyrights, franchises, formulas, licenses
and other rights with respect thereto, and have obtained assignment of all
licenses and other rights of whatsoever nature, that are material to its
business as currently contemplated without any conflict with the rights of
others.

 

10.15

ISM Code and ISPS Code compliance. Each Guarantor has obtained or will obtain or
will cause to be obtained all necessary ISM Code Documentation and ISPS Code
Documentation in connection with the Ship owned or to be owned by it and such
Ship’s operation and will be or will cause such Ship and the Approved Manager to
be in full compliance with the ISM Code and the ISPS Code.

 

10.16

Validity and completeness of Charter. Each Charter constitutes valid, binding
and enforceable obligations of the Guarantor party thereto in accordance with
its terms and:

 

 
42

--------------------------------------------------------------------------------

 

 

(i)

the copy of such Charter delivered to the Agent before the date of this
Agreement is a true and complete copy; and

 

(ii)

other than as provided to the Agent, no amendments or additions to such Charter
have been agreed nor has the Guarantor party thereto waived any of its rights
under such Charter.

 

10.17

Intentionally omitted.

 

10.18

Compliance with law; Environmentally Sensitive Material. Except to the extent
the following could not reasonably be expected to have a Material Adverse
Effect:

 

(a)

the operations and properties of each of the Security Parties comply with all
applicable laws and regulations, including without limitation Sanctions, FCPA
and other applicable anti-bribery laws, Environmental Laws, all necessary
Environmental Permits have been obtained and are in effect for the operations
and properties of each of the Security Parties and each of the Security Parties
is in compliance in all material respects with all such Environmental Permits;
and

 

(b)

none of the Security Parties has been notified in writing by any person that it
or any of its subsidiaries or Affiliates is potentially liable for the remedial
or other costs with respect to treatment, storage, disposal, release,
arrangement for disposal or transportation of any Environmentally Sensitive
Material, except for costs incurred in the ordinary course of business with
respect to treatment, storage, disposal or transportation of such
Environmentally Sensitive Material.

 

10.19

Ownership structure.

 

(a)

All of the Equity Interests of the Borrower have been validly issued, are fully
paid and non-assessable.

 

(b)

All of the Equity Interests of each Guarantor have been validly issued, are
fully paid, non-assessable and free and clear of all Security Interests and are
owned beneficially and of record by the Borrower.

 

(c)

Other than the Exit Warrants and the Incentive Awards, none of the Equity
Interests of the Borrower or any Guarantor are subject to any existing option,
warrant, call, right, commitment or other agreement of any character to which
the Borrower or any Guarantor is a party requiring, and there are no Equity
Interests of the Borrower or any Guarantor outstanding which upon conversion or
exchange would require, the issuance, sale or transfer of any additional Equity
Interests of the Borrower or any Guarantor or other Equity Interests convertible
into, exchangeable for or evidencing the right to subscribe for or purchase
Equity Interests of the Borrower or any Guarantor.

 

10.20

Pension Plans. None of the Borrower or the Guarantors or any ERISA Affiliate of
any of them is a party to, contributes to, or is required to contribute to or
has any liability with respect to, any Plan, Multiemployer Plan or Foreign
Pension Plan. No lien imposed under the Code or ERISA on the assets of or
interests in the Borrower or any other Security Party or any of their
Subsidiaries or any ERISA Affiliate of any of the foregoing on account of any
Plan, Multiemployer Plan or Foreign Pension Plan exists and no event has
occurred which could reasonably be expected to give rise to any such lien on
account of any Plan.

 

 
43

--------------------------------------------------------------------------------

 

 

10.21

Margin stock. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock and no proceeds of any
Advance will be used to buy or carry any Margin Stock or to extend credit to
others for the purpose of buying or carrying any Margin Stock.

 

10.22

Investment company, public utility, etc. The Borrower is not:

 

(a)

an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended; or

 

(b)

a “public utility” within the meaning of the United States Federal Power Act of
1920, as amended.

 

10.23

Asset control.

 

(a)

The Borrower is not a Prohibited Person, is not owned or controlled by, or
acting directly or indirectly on behalf of or for the benefit of, a Prohibited
Person and does not own or control a Prohibited Person;

 

(b)

No proceeds of any Advance shall be made available, directly or indirectly, to
or for the benefit of a Prohibited Person or otherwise shall be, directly or
indirectly, applied in a manner or for a purpose prohibited by Sanctions; and

 

(c)

The Security Parties are in compliance with Sanctions.

 

10.24

No money laundering. Without prejudice to the generality of Clause 2.3, in
relation to the borrowing by the Borrower of an Advance, the performance and
discharge of its obligations and liabilities under the Finance Documents, and
the transactions and other arrangements affected or contemplated by the Finance
Documents to which the Borrower is a party, the Borrower confirms that:

 

(a)

it is acting for its own account;

 

(b)

it will use the proceeds of such Advance for its own benefit, under its full
responsibility and exclusively for the purposes specified in this Agreement; and

 

(c)

the foregoing will not involve or lead to a contravention of any law, official
requirement or other regulatory measure or procedure implemented to combat
“money laundering” (as defined in Article 1 of Directive 2005/60/EC of the
European Parliament and of the Council) and comparable United States federal and
state laws, including without limitation the PATRIOT Act and the Bank Secrecy
Act.

 

10.25

Ships. As of the relevant Drawdown Date, each Ship will be:

 

(a)

in the sole and absolute ownership of a Guarantor and duly registered in such
Guarantor’s name under the law of the Approved Flag, unencumbered save and
except for the Mortgage thereon in favor of the Security Trustee registered
against it and Permitted Security Interests;

 

(b)

seaworthy for hull and machinery insurance warranty purposes and in every way
fit for its intended service;

 

 
44

--------------------------------------------------------------------------------

 

 

(c)

insured in accordance with the provisions of this Agreement and the requirements
hereof in respect of such insurances will have been complied with;

 

(d)

in class in accordance with the provisions of this Agreement and the
requirements hereof in respect of such classification will have been complied
with; and

 

(e)

managed by an Approved Manager pursuant to an Approved Management Agreement.

 

10.26

Place of business. The Borrower has a chief executive office in New York City.
None of the Guarantors has a place of business in the United States of America,
the District of Columbia, the United States Virgin Islands, or any territory or
insular possession subject to the jurisdiction of the United States of America.

 

10.27

Solvency. As of the First Drawdown Date, after giving effect to the funding
thereof, in the case of the Borrower and the Guarantors, individually and as a
whole:

 

(a)

the sum of its or their, as the case may be, assets, at a fair valuation, does
and will exceed its or their, as the case may be, liabilities, including, to the
extent they are reportable as such in accordance with GAAP, contingent
liabilities;

 

(b)

the present fair market saleable value of its or their, as the case may be,
assets is not and shall not be less than the amount that will be required to pay
its or their, as the case may be, probable liability on its or their, as the
case may be, then existing debts, including, to the extent they are reportable
as such in accordance with GAAP, contingent liabilities, as they mature;

 

(c)

it or they, as the case may be, do not and will not have unreasonably small
working capital with which to continue its or their, as the case may be,
business; and

 

(d)

it or they, as the case may be, have not incurred, do not intend to incur and do
not believe it or they, as the case may be, will incur, debts beyond its or
their, as the case may be, ability to pay such debts as they mature.

 

10.28

Borrower’s business; Guarantors’ business. From the date of its incorporation or
formation, as the case may be, until the date hereof, neither the Borrower nor
any of the Guarantors has conducted any business other than in connection with,
or for the purpose of, owning, operating, providing in-house and third party
technical management and chartering vessels.

 

10.29

Immunity; enforcement; submission to jurisdiction; choice of law.

 

(a)

Each Security Party is subject to civil and commercial law with respect to its
obligations under the Finance Documents, and the execution, delivery and
performance by each Security Party of the Finance Documents to which it is a
party constitute private and commercial acts rather than public or governmental
acts.

 

(b)

No Security Party or any of its properties has any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, set-off, execution of a judgment or from any other legal process in
relation to any Finance Document.

 

(c)

It is not necessary under the laws of any Security Party’s jurisdiction of
incorporation or formation, in order to enable any Creditor Party to enforce its
rights under any Finance Document or by reason of the execution of any Finance
Document or the performance by the any Security Party of its obligations under
any Finance Document, that such Creditor Party should be licensed, qualified or
otherwise entitled to carry on business in such Security Party’s jurisdiction of
incorporation or formation.

 

 
45

--------------------------------------------------------------------------------

 

 

(d)

Other than (i) the registration of the Mortgages in accordance with the laws of
the Approved Flag and such filings as may be required in a Pertinent
Jurisdiction in respect of certain of the Finance Documents and (ii) the filing
of financing statements in accordance with the Uniform Commercial Code of any
Pertinent Jurisdiction, and the payment of fees consequent thereto, it is not
necessary for the legality, validity, enforceability or admissibility into
evidence of this Agreement or any other Finance Document that any of them or any
document relating thereto be registered, filed recorded or enrolled with any
court or authority in any Pertinent Jurisdiction.

 

(e)

The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Creditor Parties will not
cause such Creditor Party to be deemed to be resident, domiciled or carrying on
business in any Pertinent Jurisdiction of any Security Party or subject to
taxation under any law or regulation of any governmental authority in any
Pertinent Jurisdiction of any Security Party.

 

(f)

Under the law of each Security Party’s jurisdiction of incorporation or
formation, the choice of the law of New York to govern this Agreement and the
other Finance Documents to which New York law is applicable is valid and
binding.

 

(g)

The submission by the Security Parties to the jurisdiction of the New York State
courts and the U.S. Federal court sitting in New York County pursuant to Clause
32.2(a) is valid and binding and not subject to revocation, and service of
process effected in the manner set forth in Clause 32.2(d) will be effective to
confer personal jurisdiction over the Security Parties in such courts.

 

11

GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS

 

11.1

Affirmative covenants. From the First Drawdown Date until the Total Commitments
have terminated and all amounts payable hereunder have been paid in full the
Borrower and each of the Guarantors, as the case may be, undertakes with each
Creditor Party to comply or cause compliance with the following provisions of
this Clause 11.1 except as the Agent, with the consent of the Majority Lenders,
may approve from time to time in writing, such approval not to be unreasonably
withheld or delayed:

 

(a)

Performance of obligations. Each Security Party shall duly observe and perform
its obligations under each Charter and each Finance Document to which it is or
is to become a party.

 

(b)

Notification of defaults (etc). The Borrower shall promptly notify the Agent,
upon becoming aware of the same, of:

 

 

(i)

the occurrence of an Event of Default or of any Potential Event of Default;

 

 

(ii)

any default, or any material interruption in the performance whether or not the
same constitutes a default, by any party to a Charter; and

 

 

(iii)

any damage or injury caused by or to a Ship in excess of $1,000,000.

 

 
46

--------------------------------------------------------------------------------

 

 

(c)

Confirmation of no default. The Borrower will, within two (2) Business Days
after service by the Agent of a written request, serve on the Agent a notice
which is signed by an officer of the Borrower and which states that:

 

 

(i)

no Event of Default or Potential Event of Default has occurred; or

 

 

(ii)

no Event of Default or Potential Event of Default has occurred, except for a
specified event or matter, of which all material details are given.

 

The Agent may serve requests under this Clause 11.1(c) from time to time but
only if asked to do so by a Lender or Lenders having Contributions exceeding
50.1% of the Loan or (if no Advances have been made) Commitments exceeding 50.1%
of the Total Commitments, and this Clause 11.1(c) does not affect the Borrower’s
obligations under Clause 11.1(b).

 

(d)

Notification of litigation. The Borrower will provide the Agent with details of
any legal or administrative action involving the Borrower, any other Security
Party, the Approved Manager or any Ship, the Earnings or the Insurances as soon
as such action is instituted or it becomes apparent to the Borrower that it is
likely to be instituted, unless it is clear that the legal or administrative
action cannot be considered material in the context of any Finance Document.

 

(e)

Provision of further information. The Borrower will, as soon as practicable
after receiving the request, provide the Agent with any additional financial or
other information relating to:

 

 

(i)

the Borrower, the Guarantors or any of the Borrower’s other subsidiaries and
Affiliates; or

 

 

(ii)

any other matter relevant to, or to any provision of, a Finance Document,

 

which may be reasonably requested by the Agent, the Security Trustee, any Lender
or any Swap Bank at any time.

 

(f)

Books of record and account; separate accounts.

 

 

(i)

Each of the Borrower and the Guarantors shall keep separate and proper books of
record and account in which full and materially correct entries shall be made of
all financial transactions and the assets and business of each of the Borrower
and the Guarantors in accordance with GAAP, and the Agent shall have the right
to examine the books and records of each of the Borrower and the Guarantors
wherever the same may be kept from time to time as it sees fit, in its sole
reasonable discretion, or to cause an examination to be made by a firm of
accountants selected by it, provided that any examination shall be done without
undue interference with the day to day business operations of the Borrower or
the Guarantors, as the case may be.

 

 

(ii)

Each of the Borrower and the Guarantors shall keep separate accounts and shall
not co-mingle assets with each other except for funds held in the Borrower
Earnings Account or any other person.

 

(g)

Financial reports. The Borrower shall prepare and deliver to the Agent:

 

 
47

--------------------------------------------------------------------------------

 

 

 

(i)

within 120 days after the end of each Fiscal Year to which they relate, audited
consolidated financial statements in respect of such Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, certified as having been
audited by an Acceptable Accounting Firm;

 

 

(ii)

within 90 days after the end of each quarter of each Fiscal Year, unaudited
consolidated financial statements in respect of such quarter, all in reasonable
detail and prepared in accordance with GAAP, certified as having been reviewed
by its chief financial officer (or equivalent);

 

 

(iii)

as soon as reasonably practicable and in any event 30 days prior to the
beginning of each Fiscal Year, cash flow projections for the Borrower;

 

 

(iv)

a Compliance Certificate together with the quarterly reports that the Borrower
delivers in (ii) above; and

 

 

(v)

such other financial statements produced by the Borrower in the ordinary course
(including without limitation details of all off-balance sheet and time charter
hire commitments), annual budgets and projections as may be reasonably requested
by the Agent, each to be in such form as the Agent may reasonably request.

 

(h)

Appraisals of Fair Market Value. The Agent shall procure at least two written
appraisal reports setting forth the Fair Market Value of each Ship as follows:

 

 

(i)

at the Borrower’s expense, for inclusion with the Compliance Certificate
delivered with the second quarterly and annual financial statements required to
be delivered under Clause 11.1(g);

 

 

(ii)

at the Borrower’s expense, upon the occurrence of (i) an Event of Default (and
thereafter at such frequency as the Agent may request) or (ii) if a Ship is sold
or becomes a Total Loss; and

 

 

(iii)

at the Lenders’ expense, at all other times upon the request of the Agent or the
Majority Lenders, unless an Event of Default has occurred and is continuing, in
which case such reports shall be procured by the Agent at the Borrower’s expense
as often as requested by the Majority Lenders.

 

(i)

Taxes. Each Security Party shall prepare and timely file all tax returns
required to be filed by it and pay and discharge all taxes imposed upon it or in
respect of any of its property and assets before the same shall become in
default, as well as all lawful claims (including, without limitation, claims for
labor, materials and supplies) which, if unpaid, might become a Security
Interest upon the Collateral or any part thereof, except in each case, for any
such taxes (i) as are being contested in good faith by appropriate proceedings
and for which adequate reserves have been established, (ii) as to which such
failure to have paid does not create any risk of sale, forfeiture, loss,
confiscation or seizure of a Ship or criminal liability, or (iii) the failure of
which to pay or discharge would not be likely to have a Material Adverse Effect.

 

(j)

Consents. Each Security Party shall obtain or cause to be obtained, maintain in
full force and effect and comply with the conditions and restrictions (if any)
imposed in connection with, every consent and do all other acts and things which
may from time to time be necessary or required for the continued due performance
of all of its obligations under any Charter and each Finance Document to which
it is or is to become a party, and shall deliver a copy of all such consents to
the Agent promptly upon its request.

 

 
48

--------------------------------------------------------------------------------

 

 

(k)

Compliance with applicable law. Each Security Party shall comply in all material
respects with all applicable federal, state, local and foreign laws, ordinances,
rules, orders and regulations now in force or hereafter enacted, including,
without limitation, all Environmental Laws and regulations relating thereto, the
failure to comply with which would be likely to have a Material Adverse Effect.

 

(l)

Existence. Each Security Party shall do or cause to be done all things necessary
to preserve and keep in full force and effect its existence in good standing
under the laws of its jurisdiction of incorporation or formation.

 

(m)

Conduct of business.

 

 

(i)

The Borrower shall conduct business only in connection with, or for the purpose
of, managing, chartering, operating vessel pools and operating the Ships and
other vessels and directly or indirectly owning the Equity Interests of each of
the Guarantors.

 

 

(ii)

Each Guarantor shall conduct business only in connection with, or for the
purpose of, owning, managing, chartering and operating the Ship owned by it.

 

 

(iii)

Each Security Party shall conduct business in its own name and observe all
corporate and other formalities required by its constitutional documents.

 

(n)

Properties.

 

 

(i)

Except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, each Security Party shall maintain and preserve
all of its properties that are used or useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

 

 

(ii)

Each Security Party shall obtain and maintain good and marketable title or the
right to use or occupy all real and personal properties and assets (including
intellectual property) reasonably required for the conduct of its business.

 

 

(iii)

Each Security Party shall maintain and protect its intellectual property and
conduct its business and affairs without infringement of or interference with
any intellectual property of any other person in any material respect and shall
comply in all material respects with the terms of its licenses.

 

(o)

Loan proceeds. The Borrower shall use the proceeds of each Advance for (i)
funding the Liquidity Account, retiring the debtor-in-possession financing,
repaying pre-petition debt facilities (in accordance with the terms of the
Reorganization Plan), and funding certain obligations of the Borrower as set
forth in the Reorganization Plan in the case of the Term Loan Facility, and (ii)
general corporate purposes in the case of the Revolving Credit Facility.

 

(p)

Change of place of business. The Borrower shall notify the Agent promptly of any
change in the location of the place of business where it or any other Security
Party conducts its affairs and keeps its records.

 

 
49

--------------------------------------------------------------------------------

 

 

(q)

Pollution liability. Each Security Party shall take, or cause to be taken, such
actions as may be reasonably required to mitigate potential liability to it
arising out of pollution incidents or as may be reasonably required to protect
the interests of the Creditor Parties with respect thereto.

 

(r)

Subordination of loans. Each Security Party shall cause all loans made to it by
any Affiliate, parent or subsidiary and all sums and other obligations
(financial or otherwise) owed by it to any Affiliate, parent or subsidiary to be
fully subordinated to all Secured Liabilities.

 

(s)

Asset control. The Borrower shall ensure that:

 

 

(i)

it is not 50 percent or more owned by one or more Prohibited Persons in the
aggregate, or controlled by, or acting directly or on behalf of, a Prohibited
Person;

 

 

(ii)

it does not own or control a Prohibited Person;

 

 

(iii)

to the best of its knowledge, it is not acting indirectly or for the benefit of
a Prohibited Person;

 

 

(iv)

no proceeds of any Advance shall be made available directly to a Prohibited
Person or otherwise shall be directly applied in a manner or for a purpose
prohibited by Sanctions; and

 

 

(v)

to the best of its knowledge, no proceeds of any Advance shall be made available
indirectly to or for the benefit of a Prohibited Person, or otherwise shall be
indirectly applied in a manner or for the purpose prohibited by Sanctions.

 

(t)

Money laundering. The Borrower shall comply, and cause each of its subsidiaries
to comply, with any applicable law, official requirement or other regulatory
measure or procedure implemented to combat “money laundering” (as defined in
Article 1 of Directive 2005/60/EC of the European Parliament and of the Council)
and comparable United States federal and state laws, including without
limitation the PATRIOT Act and the Bank Secrecy Act.

 

(u)

Pension Plans. Promptly upon the institution of a Plan, a Multiemployer Plan or
a Foreign Pension Plan by the Borrower, any Guarantor or any ERISA Affiliate of
any of them, the Borrower shall furnish or cause to be furnished to the Agent
written notice thereof and, if requested by the Agent or any Lender, a copy of
such Plan, Multiemployer Plan or Foreign Pension Plan.

 

(v)

Information provided to be accurate. All financial and other information which
is provided in writing by or on behalf of any Security Party under or in
connection with any Finance Document shall be true and not misleading in all
material respects and shall not omit any material fact or consideration.

 

(w)

Shareholder and creditor notices. The Borrower shall send the Agent, at the same
time as they are dispatched, copies of all communications which are dispatched
to its (i) shareholders or any class of them or (ii) creditors generally.

 

(x)

Maintenance of Security Interests. Each of the Borrower and the Guarantors
shall:

 

 
50

--------------------------------------------------------------------------------

 

 

 

a.

at its own cost, do all that it reasonably can to ensure that any Finance
Document validly creates the obligations and the Security Interests which it
purports to create; and

 

 

b.

without limiting the generality of paragraph (i), at its own cost, promptly
register, file, record or enroll any Finance Document with any court or
authority in all Pertinent Jurisdictions, pay any stamp, registration or similar
tax in all Pertinent Jurisdictions in respect of any Finance Document, give any
notice or take any other step which, in the opinion of the Majority Lenders, is
or has become necessary for any Finance Document to be valid, enforceable or
admissible in evidence or to ensure or protect the priority of any Security
Interest which it creates.

 

(y)

“Know your customer” checks. If:

 

 

(i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 

(ii)

any change in the status of the Borrower or any other Security Party after the
date of this Agreement; or

 

 

(iii)

a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or the Lender concerned supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Lender) or the Lender concerned (for itself or, in
the case of the event described in paragraph (iii), on behalf of any prospective
new Lender) in order for the Agent, the Lender concerned or, in the case of the
event described in paragraph (iii), any prospective new Lender to carry out and
be satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(z)

NASDAQ listing. The Borrower shall endeavor to retain its listing on the NASDAQ
Stock Market or another exchange acceptable to the Lenders.

 

(aa)

Further assurances. From time to time, at its reasonable expense, the Borrower
and each of the Guarantors shall duly execute and deliver to the Agent such
further documents and assurances as the Majority Lenders or the Agent may
reasonably request to effectuate the purposes of this Agreement, the other
Finance Documents or obtain the full benefit of any of the Collateral.

 

11.2

Negative covenants. From the First Drawdown Date until the Total Commitments
have terminated and all amounts payable hereunder have been paid in full the
Borrower and each of the Guarantors, as the case may be, undertakes with each
Creditor Party to comply or cause compliance with the following provisions of
this Clause 11.2 except as the Agent, with the consent of the Majority Lenders,
may approve from time to time in writing, such approval not to be unreasonably
withheld or delayed:

 

 
51

--------------------------------------------------------------------------------

 

 

(a)

Security Interests. None of the Guarantors shall create, assume or permit to
exist any Security Interest whatsoever upon any of its properties or assets,
whether now owned or hereafter acquired, except for Permitted Security
Interests.

 

(b)

Sale of assets; merger. No Security Party shall, either in a single transaction
or a series of transactions, sell, transfer or lease (other than in connection
with a Charter) all or substantially all of its properties and assets, or enter
into any transaction of merger, de-merger or consolidation, or liquidate, windup
or dissolve itself (or suffer any liquidation or dissolution) provided that a
Guarantor may sell the Ship owned by it pursuant to the terms of this Agreement
and so long as (i) the mandatory prepayment prescribed by Clause 8.7 is
effected, and (ii) after giving effect to such sale, the ratio of the aggregate
Fair Market Value of the remaining Ships which were less than 10 years of age on
the Effective Date to the aggregate Fair Market Value of all remaining Ships
shall be greater than 60%.

 

(c)

No contracts other than in ordinary course. None of the Borrower or the
Guarantors shall enter into any transactions or series of related transactions
with third parties other than in the ordinary course of its business.

 

(d)

Affiliate transactions. None of the Borrower or the Guarantors shall enter into
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to such Borrower or Guarantor as would be
obtainable by it at the time in a comparable arm’s-length transaction with a
person other than an Affiliate.

 

(e)

Change of business.

 

 

(i)

The Borrower shall not change the nature of its business or commence any
business other than in connection with, or for the purpose of operating the
Ships and other vessels and directly or indirectly owning the Equity Interests
of each of the Guarantors.

 

 

(ii)

None of the Guarantors shall change the nature of its business or commence any
business other than in connection with, or for the purpose of, owning, managing,
chartering and operating the Ship owned by it.

 

(f)

Change of Control; Negative pledge. None of the Borrower or the Guarantors shall
permit any act, event or circumstance that would result in a Change of Control,
and the Borrower shall not permit any pledge or assignment of a Guarantor’s
Equity Interests except in favor of the Security Trustee to secure the Secured
Liabilities.

 

(g)

Increases in capital. The Borrower shall not permit an increase of a Guarantor’s
capital by way of the issuance of any class or series of Equity Interests or
create any new class of Equity Interests that is not subject to a Security
Interest to secure the Secured Liabilities.

 

(h)

Financial Indebtedness; Trade payables.

 

 

(i)

None of the Guarantors shall incur any Financial Indebtedness other than (A) in
respect of the Loan, (B) loans from the Borrower or its Affiliate(s) that are
fully subordinated to the Loan, or (C) any guarantee of the Borrower’s
liabilities and obligations under a Master Agreement .

 

 
52

--------------------------------------------------------------------------------

 

 

 

(ii)

None of the Guarantors shall incur trade credit exceeding $250,000 on a per Ship
basis at any time (which shall not remain outstanding for more than 60 days).

 

(i)

Dividends.

 

 

(i)

Subject to Clause 11.2(i)(ii), the Borrower may declare and/or pay any dividends
or return any capital to its equity holders or authorize or make any other
distribution, payment or delivery of property or cash to its equity holders, or
redeem, retire, purchase or otherwise acquire, directly or indirectly, for
value, any interest of any class or series of its Equity Interests (or acquire
any rights, options or warrants relating thereto but not including convertible
debt) now or hereafter outstanding, or repay any subordinated loans to equity
holders or set aside any funds for any of the foregoing purposes, so long as:

 

 

(A)

the aggregate of (1) cash and Cash Equivalents and (2) undrawn but available
amounts under the Revolving Loan Facility is equal to or greater than
U.S.$30,000,000 plus U.S.$500,000 for each vessel owned by the Borrower or any
of its subsidiaries other than a Ship; and

 

 

(B)

for the period prior to the first anniversary of the First Drawdown Date only,
the Borrower also prepays the Term Loan in an amount sufficient to reduce the
balloon under Clause 8.1(b) on a dollar-for-dollar basis with such dividend.

 

 

(ii)

If an Event of Default or a Potential Event of Default has occurred and is
continuing, none of the Borrower or the Guarantors shall declare or pay any
dividends or return any capital to its equity holders or authorize or make any
other distribution, payment or delivery of property or cash to its equity
holders, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for value, any interest of any class or series of its Equity
Interests (or acquire any rights, options or warrants relating thereto but not
including convertible debt) now or hereafter outstanding, or repay any
subordinated loans to equity holders or set aside any funds for any of the
foregoing purposes.

 

(j)

No amendment to Charters. None of the Borrower or the Guarantors shall agree to
any amendment or supplement to, or waive or fail to enforce, a Charter or any of
its material provisions.

 

(k)

No amendment to Master Agreements. The Borrower shall not agree to any amendment
or supplement (other than related confirmations) to, or waive or fail to
enforce, any Master Agreement or any of its material provisions.

 

(l)

Loans and investments. None of the Guarantors shall make any loan or advance to,
make any investment in, or enter into any working capital maintenance or similar
agreement with respect to any person, whether by acquisition of Equity Interests
or indebtedness, by loan, guarantee or otherwise (other than the guarantee given
hereunder in accordance with Clause 16 of this Agreement).

 

(m)

Acquisition of capital assets. None of the Guarantors shall acquire any capital
assets (including any vessel other than a Ship) by purchase, charter or
otherwise, provided that for the avoidance of doubt nothing in this Clause
11.2(m) shall prevent or be deemed to prevent capital improvements being made to
a Ship.

 

 
53

--------------------------------------------------------------------------------

 

 

(n)

Sale and leaseback. None of the Guarantors shall enter into any arrangements,
directly or indirectly, with any person whereby it shall sell or transfer any of
its property, whether real or personal, whether now owned or hereafter acquired,
if it, at the time of such sale or disposition, intends to lease or otherwise
acquire the right to use or possess (except by purchase) such property or like
property for a substantially similar purpose.

 

(o)

Changes to Fiscal Year and accounting policies. None of the Borrower or the
Guarantors shall change its Fiscal Year or make or permit any change in
accounting policies affecting (i) the presentation of financial statements or
(ii) reporting practices, except in either case in accordance with GAAP or
pursuant to the requirements of applicable laws or regulations.

 

(p)

Jurisdiction of incorporation or formation; Amendment of constitutional
documents.

 

 

(i)

Neither the Borrower nor the Guarantors shall change the jurisdiction of its
incorporation or formation.

 

 

(ii)

None of the Guarantors shall amend its constitutional documents, and the
Borrower shall not amend its constitutional documents in any manner that would
adversely affect its obligations under this Agreement or any other Finance
Document to which it is a party, in each case, without the consent of the
Lenders (such consent not to be unreasonably withheld or delayed).

 

(q)

Change of location. None of the Borrower or the Guarantors shall change the
location of its chief executive office or the office where its corporate records
are kept or open any new office for the conduct of its business on less than
thirty (30) days prior written notice to the Agent.

 

12

FINANCIAL COVENANTS

 

12.1

General. From the First Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full the Borrower
undertakes with each Creditor Party to comply or cause compliance with the
following provisions of this Clause 12 except as the Agent, with the consent of
the Majority Lenders, may approve from time to time in writing, such approval
not to be unreasonably withheld or delayed.

 

12.2

Maximum leverage. The Borrower shall maintain a ratio of Consolidated Funded
Debt to Consolidated Total Capitalization of not more than 0.65 to 1.0, to be
tested on the last day of each fiscal quarter.

 

12.3

Minimum interest coverage.

 

(a)

The Borrower shall maintain an Interest Coverage Ratio of not less than 2.50 to
1.00 (the “Minimum Interest Coverage Ratio”) on a trailing four fiscal quarter
basis, commencing with the last day of the first fiscal quarter ending on or
after the first anniversary of the Effective Date and on the last day of each
succeeding fiscal quarter.

 

(b)

The Borrower’s failure to comply with Clause 12.3(a) shall not be deemed to be
an Event of Default if (i) the Security Value plus the net realizable value of
any additional Collateral provided under Clause 15 as of such date is equal to
or greater than 180% of the Loan and (ii) within 30 days of such failure, the
Borrower deposits into the Liquidity Account an amount (excluding such amount
held in the Liquidity Account for the purpose of calculating Minimum Liquidity)
sufficient, when added to the applicable amount of Consolidated EBITDA, to cause
the Interest Coverage Ratio to be in compliance with Clause 12.3(a).

 

 
54

--------------------------------------------------------------------------------

 

 

12.4

Minimum liquidity. The Borrower shall maintain Liquidity, including all amounts
on deposit with any bank, of not less than the greater of (a) $20,000,000 and
(b) U.S.$500,000 per Ship (the “Minimum Liquidity”) at all times, provided that
(i) on the First Drawdown Date, 100% of the Minimum Liquidity shall consist of
cash deposited in the Liquidity Account, and (ii) after the First Drawdown Date,
(A) at least 75% of the Minimum Liquidity shall consist of cash held in the
Liquidity Account, other than any Interest Coverage Cure Amount, (B) not more
than 25% of the Minimum Liquidity may be in the form of Cash Equivalents or
undrawn credit lines of one or more Security Parties, in each case, with
remaining maturity of at least 1 year (excluding the Revolving Credit Facility).

 

13

MARINE INSURANCE COVENANTS

 

13.1

General. From the First Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, the
Borrower and each of the Guarantors, as the case may be, undertakes with each
Creditor Party to comply or cause compliance with the following provisions of
this Clause 13 except as the Agent, with the consent of the Majority Lenders,
may approve from time to time in writing, such approval not to be unreasonably
withheld or delayed.

 

13.2

Maintenance of obligatory insurances. Each Guarantor shall keep the Ship owned
by it insured at its expense against:

 

(a)

fire and usual marine risks (including hull and machinery, hull
interest/increased value, freight interest and excess risks);

 

(b)

war risks;

 

(c)

protection and indemnity risks; and

 

(d)

any other risks against which the Security Trustee considers, having regard to
practices and other circumstances prevailing at the relevant time, it would in
the opinion of the Security Trustee be reasonable for that Guarantor to insure
and which are specified by the Security Trustee by notice to that Guarantor.

 

13.3

Terms of obligatory insurances. Each Guarantor shall affect such insurances in
respect of the Ship owned by it:

 

(a)

in Dollars;

 

(b)

in the case of fire and usual marine risks and war risks, in an amount on an
agreed value basis at least the greater of:

 

 

(i)

when aggregated with the insured values of the other Ships then financed under
this Agreement, 120% of the aggregate of the Loan; and

 

 

(ii)

the Fair Market Value of the Ship owned by it;

 

(c)

in the case of oil pollution liability risks, for an aggregate amount equal to
the highest level of cover from time to time available under basic protection
and indemnity club entry and in the international marine insurance market;

 

 
55

--------------------------------------------------------------------------------

 

 

(d)

in relation to protection and indemnity risks in respect of the full tonnage of
the Ship owned by it;

 

(e)

on approved terms; and

 

(f)

through approved brokers and with approved insurance companies and/or
underwriters or, in the case of war risks and protection and indemnity risks, in
approved war risks and protection and indemnity risks associations that are
members of the International Group of P&I Clubs, such approval not to be
unreasonably withheld or delayed.

 

13.4

Further protections for the Creditor Parties. In addition to the terms set out
in Clause 13.3, each Guarantor shall procure that the obligatory insurances
affected by it shall:

 

(a)

subject always to paragraph (b), name that Guarantor as the sole named assured
unless the interest of every other named assured is limited:

 

 

(i)

in respect of any obligatory insurances for hull and machinery and war risks;

 

 

(A)

to any provable out-of-pocket expenses that it has incurred and which form part
of any recoverable claim on underwriters; and

 

 

(B)

to any third party liability claims where cover for such claims is provided by
the policy (and then only in respect of discharge of any claims made against
it); and

 

 

(ii)

in respect of any obligatory insurances for protection and indemnity risks, to
any recoveries it is entitled to make by way of reimbursement following
discharge of any third party liability claims made specifically against it;

 

and every other named assured has undertaken in writing to the Security Trustee
(in such form as it requires) that any deductible shall be apportioned between
that Guarantor and every other named assured in proportion to the aggregate
claims made or paid by each of them and that it shall do all things necessary
and provide all documents, evidence and information to enable the Security
Trustee to collect or recover any moneys which at any time become payable in
respect of the obligatory insurances;

 

(b)

whenever the Security Trustee requires, name (or be amended to name) the
Security Trustee as additional named assured for its rights and interests,
warranted no operational interest and with full waiver of rights of subrogation
against the Security Trustee, but without the Security Trustee thereby being
liable to pay (but having the right to pay) premiums, calls or other assessments
in respect of such insurance;

 

(c)

name the Security Trustee as loss payee with such directions for payment as the
Security Trustee may specify;

 

(d)

provide that all payments by or on behalf of the insurers under the obligatory
insurances to the Security Trustee shall be made without set-off, counterclaim
or deductions or condition whatsoever;

 

(e)

provide that the obligatory insurances shall be primary without right of
contribution from other insurances which may be carried by the Security Trustee
or any other Creditor Party; and

 

 
56

--------------------------------------------------------------------------------

 

 

(f)

provide that the Security Trustee may make proof of loss if that Guarantor fails
to do so.

 

13.5

Renewal of obligatory insurances. Each Guarantor shall:

 

(a)

at least 21 days before the expiry of any obligatory insurance:

 

 

(i)

notify the Security Trustee of the brokers (or other insurers) and any
protection and indemnity or war risks association through or with whom that
Guarantor proposes to renew that obligatory insurance and of the proposed terms
of renewal; and

 

 

(ii)

obtain the Security Trustee’s approval to the matters referred to in paragraph
(i);

 

(b)

at least 14 days before the expiry of any obligatory insurance, renew that
obligatory insurance in accordance with the Security Trustee’s approval pursuant
to paragraph (a); and

 

(c)

procure that the approved brokers and/or the war risks and protection and
indemnity associations with which such a renewal is effected shall promptly
after the renewal notify the Security Trustee in writing of the terms and
conditions of the renewal.

 

13.6

Copies of policies; letters of undertaking. Each Guarantor shall ensure that all
approved brokers provide the Security Trustee with pro forma copies of all
policies relating to the obligatory insurances which they are to affect or renew
and of a letter or letters or undertaking in a form required by the Security
Trustee and including undertakings by the approved brokers that:

 

(a)

they will have endorsed on each policy, immediately upon issue, a loss payable
clause and a notice of assignment in accordance with the requirements of the
Insurance Assignment for that Guarantor’s Ship;

 

(b)

they will hold such policies, and the benefit of such insurances, to the order
of the Security Trustee in accordance with the said loss payable clause;

 

(c)

they will advise the Security Trustee immediately of any material change to the
terms of the obligatory insurances or if they cease to act as brokers;

 

(d)

they will notify the Security Trustee, not less than 14 days before the expiry
of the obligatory insurances, in the event of their not having received notice
of renewal instructions from that Guarantor or its agents and, in the event of
their receiving instructions to renew, they will promptly notify the Security
Trustee of the terms of the instructions; and

 

(e)

they will not set off against any sum recoverable in respect of a claim relating
to the Ship owned by that Guarantor under such obligatory insurances any
premiums or other amounts due to them or any other person whether in respect of
that Ship or otherwise, they waive any lien on the policies, or any sums
received under them, which they might have in respect of such premiums or other
amounts, and they will not cancel such obligatory insurances by reason of
non-payment of such premiums or other amounts, and will arrange for a separate
policy to be issued in respect of that Ship forthwith upon being so requested by
the Security Trustee.

 

 
57

--------------------------------------------------------------------------------

 

 

13.7

Copies of certificates of entry. Each Guarantor shall ensure that any protection
and indemnity and/or war risks associations in which the Ship owned by it is
entered provides the Security Trustee with:

 

(a)

a certified copy of the certificate of entry for that Ship;

 

(b)

a letter or letters of undertaking in such form as may be required by the
Security Trustee; and

 

(c)

a certified copy of each certificate of financial responsibility for pollution
by oil or other Environmentally Sensitive Material issued by the relevant
certifying authority in relation to the Ship.

 

13.8

Payment of premiums. Each Guarantor shall punctually pay all premiums or other
sums payable in respect of the obligatory insurances and produce all relevant
receipts when so required by the Security Trustee.

 

13.9

Guarantees. Each Guarantor shall ensure that any guarantees required by a
protection and indemnity or war risks association are promptly issued and remain
in full force and effect.

 

13.10

Compliance with terms of insurances. No Guarantor shall do nor omit to do (nor
permit to be done or not to be done) any act or thing which would or might
render any obligatory insurance invalid, void, voidable or unenforceable or
render any sum payable under an obligatory insurance repayable in whole or in
part; and, in particular:

 

(a)

each Guarantor shall take all necessary action and comply with all requirements
which may from time to time be applicable to the obligatory insurances, and
(without limiting the obligation contained in Clause 13.6(c)) ensure that the
obligatory insurances are not made subject to any exclusions or qualifications
to which the Security Trustee has not given its prior approval;

 

(b)

no Guarantor shall make any changes relating to the classification or
classification society or manager or operator of the Ship owned by it unless
approved by the underwriters of the obligatory insurances;

 

(c)

each Guarantor shall make (and promptly supply copies to the Agent of) all
quarterly or other voyage declarations which may be required by the protection
and indemnity risks association in which the Ship owned by it is entered to
maintain cover for trading to the United States of America and Exclusive
Economic Zone (as defined in the United States Oil Pollution Act 1990 or any
other applicable legislation); and

 

(d)

no Guarantor shall employ the Ship owned by it, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the obligatory
insurances, without first obtaining the consent of the insurers and complying
with any requirements (as to extra premium or otherwise) which the insurers
specify.

 

13.11

Alteration to terms of insurances. No Guarantor shall either make or agree to
any alteration to the terms of any obligatory insurance nor waive any right
relating to any obligatory insurance.

 

13.12

Settlement of claims. No Guarantor shall settle, compromise or abandon any claim
under any obligatory insurance for Total Loss or for a Major Casualty without
the consent of the Security Trustee (not to be unreasonably withheld or
delayed), and if so requested by the Security Trustee shall do all things
necessary and provide all documents, evidence and information to enable the
Security Trustee to collect or recover any moneys which at any time become
payable in respect of the obligatory insurances.

 

 
58

--------------------------------------------------------------------------------

 

 

13.13

Provision of copies of communications. If requested by the Security Trustee,
each Guarantor shall provide the Security Trustee, at the time of each such
communication, copies of all material written communications between that
Guarantor and:

 

(a)

the approved brokers;

 

(b)

the approved protection and indemnity and/or war risks associations; and

 

(c)

the approved insurance companies and/or underwriters, which relate directly or
indirectly to:

 

 

(i)

that Guarantor’s obligations relating to the obligatory insurances including,
without limitation, all requisite declarations and payments of additional
premiums or calls; and

 

 

(ii)

any credit arrangements made between that Guarantor and any of the persons
referred to in paragraphs (a) or (b) relating wholly or partly to the effecting
or maintenance of the obligatory insurances.

 

13.14

Provision of information. In addition, each Guarantor shall promptly provide the
Security Trustee (or any persons which it may designate) with any information
which the Security Trustee (or any such designated person) requests for the
purpose of:

 

(a)

obtaining or preparing any report from an independent marine insurance broker as
to the adequacy of the obligatory insurances effected or proposed to be
effected; and/or

 

(b)

effecting, maintaining or renewing any such insurances as are referred to in
Clause 13.16 or dealing with or considering any matters relating to any such
insurances;

 

and that Guarantor shall, forthwith upon demand, indemnify the Security Trustee
in respect of all fees and other reasonable expenses incurred by or for the
account of the Security Trustee in connection with any such report as is
referred to in paragraph (a).

 

13.15

Mortgagee’s interest, additional perils and political risk insurances. The
Security Trustee shall be entitled from time to time to effect, maintain and
renew (i) mortgagee’s interest marine insurance, (ii) mortgagee’s interest
additional perils insurance and/or (iii) mortgagee’s political risks / rights
insurance in such amounts (not to exceed 120% of the Loan), on such terms,
through such insurers and generally in such manner as the Security Trustee may
from time to time consider necessary and the Borrower and the Guarantors,
jointly and severally, shall upon demand fully indemnify the Security Trustee in
respect of all premiums and other reasonable expenses which are incurred in
connection with or with a view to effecting, maintaining or renewing any such
insurance or dealing with, or considering, any matter arising out of any such
insurance.

 

13.16

Review of insurance requirements. The Security Trustee may and, on instruction
of the Majority Lenders, shall review, at the reasonable expense of the
Borrower, the requirements of this Clause 13 from time to time in order to take
account of any changes in circumstances after the date of this Agreement which
are, in the reasonable opinion of the Agent or the Majority Lenders significant
and capable of affecting the relevant Security Party or a Ship and its insurance
(including, without limitation, changes in the availability or the cost of
insurance coverage or the risks to which the relevant Security Party may be
subject.)

 

 
59

--------------------------------------------------------------------------------

 

 

13.17

Modification of insurance requirements. The Security Trustee shall notify the
Borrower and the Guarantors of any proposed modification under Clause 13.17 to
the requirements of this Clause 13 which the Security Trustee may or, on
instruction of the Majority Lenders, shall reasonably consider necessary in the
circumstances and such modification shall take effect on and from the date it is
notified in writing to the Borrower and the Guarantors as an amendment to this
Clause 13 and shall bind the Borrower and the Guarantors accordingly.

 

13.18

Compliance with instructions. The Security Trustee shall be entitled (without
prejudice to or limitation of any other rights which it may have or acquire
under any Finance Document) to require a Ship to remain at any safe port or to
proceed to and remain at any safe port designated by the Security Trustee until
the relevant Security Party implements any amendments to the terms of the
obligatory insurances and any operational changes required as a result of a
notice served under Clause 13.18.

 

14

SHIP COVENANTS

 

14.1

General. From the First Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, the
Borrower and each of the Guarantors, as the case may be, undertakes with each
Creditor Party to comply or cause compliance with the following provisions of
this Clause 14 except as the Agent, with the consent of the Majority Lenders,
may approve from time to time in writing, such approval not to be unreasonably
withheld or delayed.

 

14.2

Ship’s name and registration. Each Guarantor shall:

 

(a)

keep the Ship owned by it registered in its name under the law of the Approved
Flag;

 

(b)

not do, omit to do or allow to be done anything as a result of which such
registration might be cancelled or imperiled; and

 

(c)

not change the name or port of registry on which such Ship was registered when
it became subject to a Mortgage.

 

14.3

Repair and classification. Each Guarantor shall keep the Ship owned by it in a
good and safe condition and state of repair:

 

(a)

consistent with first-class ship ownership and management practice;

 

(b)

so as to maintain the highest class for that Ship with the Classification
Society, free of overdue recommendations and conditions affecting that Ship’s
class; and

 

(c)

so as to comply with all laws and regulations applicable to vessels registered
under the law of the Approved Flag on which that Ship is registered or to
vessels trading to any jurisdiction to which that Ship may trade from time to
time, including but not limited to the ISM Code and the ISPS Code.

 

 
60

--------------------------------------------------------------------------------

 

 

14.4

Classification Society instructions and undertaking. Each Guarantor shall
instruct the Classification Society referred to in Clause 14.3(b) (and procure
that the Classification Society undertakes with the Security Trustee):

 

(a)

to send to the Security Trustee, following receipt of a written request from the
Security Trustee, certified true copies of all original class records held by
the Classification Society in relation to that Guarantor’s Ship;

 

(b)

to allow the Security Trustee (or its agents), at any time and from time to
time, to inspect the original class and related records of that Guarantor and
the Ship owned by it either (i) electronically (through the Classification
Society directly or by way of indirect access via the Borrower’s account manager
and designating the Security Trustee as a user or administrator of the system
under its account) or (ii) in person at the offices of the Classification
Society, and to take copies of them electronically or otherwise;

 

(c)

to notify the Security Trustee immediately in writing if the Classification
Society:

 

 

(i)

receives notification from that Guarantor or any other person that that Ship’s
Classification Society is to be changed; or

 

 

(ii)

becomes aware of any facts or matters which may result in or have resulted in a
condition of class or a recommendation, or a change, suspension, discontinuance,
withdrawal or expiry of that Ship’s class under the rules or terms and
conditions of that Guarantor’s or that Ship’s membership of the Classification
Society;

 

(d)

following receipt of a written request from the Security Trustee:

 

 

(i)

to confirm that that Guarantor is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

 

 

(ii)

if that Guarantor is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Security Trustee in
reasonable detail the facts and circumstances of such default, the consequences
of such default, and any remedy period agreed or allowed by the Classification
Society.

 

14.5

Modification. No Guarantor shall make any modification or repairs to, or
replacement of, the Ship owned by it or equipment installed on that Ship which
would or is reasonably likely to materially alter the structure, type or
performance characteristics of that Ship or materially reduce its value.

 

14.6

Removal of parts. No Guarantor shall remove any material part of the Ship owned
by it, or any item of equipment installed on, that Ship unless the part or item
so removed is forthwith replaced by a suitable part or item which is in the same
condition as or better condition than the part or item removed, is free from any
Security Interest or any right in favor of any person other than the Security
Trustee and becomes on installation on that Ship, the property of that Guarantor
and subject to the security constituted by the Mortgage, provided that a
Guarantor may install and remove equipment owned by a third party if the
equipment can be removed without any risk of damage to the Ship owned by it.

 

 
61

--------------------------------------------------------------------------------

 

 

14.7

Surveys. Each Guarantor, at its sole expense, shall submit the Ship owned by it
regularly to all periodical or other surveys which may be required for
classification purposes and, if so required by the Security Trustee, provide the
Security Trustee, at that Guarantor’s sole expense, with copies of all survey
reports.

 

14.8

Inspection. Each Guarantor shall permit the Security Trustee (by surveyors or
other persons appointed by it for that purpose at the cost of the Borrower and
the Guarantors) to board the Ship owned by it at all reasonable times but not
more than once per year with 15 Business Days’ prior notice to the relevant
Guarantor to inspect its condition or to satisfy themselves about proposed or
executed repairs and shall afford all proper facilities for such inspections.
The Security Trustee shall ensure that the operation of that Ship is not unduly
interfered with as a result of such inspections.

 

14.9

Prevention of and release from arrest. Each Guarantor shall promptly discharge:

 

(a)

all liabilities which give or may give rise to maritime or possessory liens on
or claims enforceable against the Ship owned by it, the Earnings or the
Insurances;

 

(b)

all taxes, dues and other amounts charged in respect of the Ship owned by it,
the Earnings or the Insurances; and

 

(c)

all other accounts payable whatsoever in respect of the Ship owned by it, the
Earnings or the Insurances,

 

and, forthwith upon receiving notice of the arrest of the Ship owned by it, or
of its detention in exercise or purported exercise of any lien or claim, that
Guarantor shall procure its release by providing bail or otherwise as the
circumstances may require.

 

14.10

Compliance with laws etc. Each Guarantor shall:

 

(a)

comply, or procure compliance with, all laws or regulations:

 

 

(i)

relating to its business generally; or

 

 

(ii)

relating to the ownership, employment, operation and management of the Ship
owned by it,

 

including but not limited to the ISM Code, the ISPS Code, all Environmental Laws
and all Sanctions;

 

(b)

without prejudice to the generality of paragraph (a) above, not employ the Ship
owned by it nor allow its employment in any manner contrary to any laws or
regulations, including but not limited to the ISM Code, the ISPS Code; all
Environmental Laws and all Sanctions; and

 

(c)

in the event of hostilities in any part of the world (whether war is declared or
not), not cause or permit the Ship owned by it to enter or trade to any zone
which is declared a war zone by any government or by that Ship’s war risks
insurers unless that Guarantor has (at its expense) effected any special,
additional or modified insurance cover which the Security Trustee may reasonably
require.

 

 
62

--------------------------------------------------------------------------------

 

 

14.11

Provision of information. Each Guarantor shall promptly provide the Security
Trustee with any information which it reasonably requests regarding:

 

(a)

the Ship owned by it, its employment, position and engagements;

 

(b)

the Earnings and payments and amounts due to that Ship’s master and crew;

 

(c)

any expenses incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of that Ship and any payments made in respect
of that Ship;

 

(d)

any towages and salvages; and

 

(e)

that Guarantor’s, the Approved Manager’s and that Ship’s compliance with the ISM
Code and the ISPS Code,

 

and, upon the Security Trustee’s request, provide copies of any current charter
and charter guarantee relating to that Ship and copies of that Guarantor’s or
the Approved Manager’s Document of Compliance.

 

14.12

Notification of certain events. Each Guarantor shall immediately notify the
Security Trustee by fax or Email, confirmed forthwith by letter, of:

 

(a)

any casualty which is or is likely to be or to become a Major Casualty;

 

(b)

any occurrence as a result of which the Ship owned by it has become or is, by
the passing of time or otherwise, likely to become a Total Loss;

 

(c)

any requirement or condition made by any insurer or classification society or by
any competent authority which is not immediately complied with;

 

(d)

any arrest or detention of the Ship owned by it, any exercise or purported
exercise of any Security Interest on that Ship or the Earnings or any
requisition of that Ship for hire;

 

(e)

any intended dry docking of the Ship owned by it;

 

(f)

any Environmental Claim made against that Guarantor or in connection with the
Ship owned by it, or any Environmental Incident;

 

(g)

any claim for breach of the ISM Code or the ISPS Code being made against that
Guarantor, the Approved Manager or otherwise in connection with the Ship owned
by it; or

 

(h)

any other matter, event or incident, actual or threatened, the effect of which
will or could lead to the ISM Code or the ISPS Code not being complied with;

 

and that Guarantor shall keep the Security Trustee advised in writing on a
regular basis and in such detail as the Security Trustee shall require of that
Guarantor’s, the Approved Manager’s or any other person’s response to any of
those events or matters.

 

14.13

Restrictions on chartering, appointment of managers etc. No Guarantor shall:

 

(a)

let the Ship owned by it on bareboat charter for any period, other than a
Charter;

 

 
63

--------------------------------------------------------------------------------

 

 

(b)

enter into any time or consecutive voyage charter in respect of that Ship for a
term which exceeds, or which by virtue of any optional extensions may exceed, 18
months, other than a Charter;

 

(c)

enter into any charter in relation to that Ship under which more than two (2)
months’ hire (or the equivalent) is payable in advance;

 

(d)

charter that Ship otherwise than on bona fide arm’s length terms at the time
when that Ship is fixed;

 

(e)

appoint a manager of that Ship other than the Approved Manager or agree to any
alteration to the terms of the Approved Management Agreement;

 

(f)

de-activate or lay up that Ship;

 

(g)

change the Classification Society; or

 

(h)

put that Ship into the possession of any person for the purpose of work being
done upon it in an amount exceeding or likely to exceed $1,500,000 (or the
equivalent in any other currency) unless that person has first given to the
Security Trustee and in terms satisfactory to it a written undertaking not to
exercise any Security Interest on that Ship or the Earnings for the cost of such
work or for any other reason.

 

14.14

Copies of Charters; Charter Assignment; Earnings Assignment. Provided that all
approvals necessary under Clause 14.13 have been previously obtained, each
Guarantor shall:

 

(a)

furnish promptly to the Agent a true and complete copy of any Charter for the
Ship owned by it, all other documents related thereto and a true and complete
copy of each material amendment or other modification thereof;

 

(b)

in respect of any such Charter, execute and deliver to the Agent a Charter
Assignment and use reasonable commercial efforts to cause the charterer to
execute and deliver to the Security Trustee a consent and acknowledgement to
such Charter Assignment in the form required thereby; and

 

(c)

in respect of any contract for the employment of that Ship for a term which is
or which by virtue of any optional extensions therein contained would be
reasonably likely to be of less than 18 months duration, execute and deliver to
the Agent an Earnings Assignment and use reasonable commercial efforts to cause
the charterer to execute and deliver to the Security Trustee a consent and
acknowledgement to such Earnings Assignment in the form required thereby (if
any).

 

14.15

Notice of Mortgage. Each Guarantor shall keep the Mortgage registered against
the Ship owned by it as a valid first priority or preferred mortgage, carry on
board that Ship a certified copy of the Mortgage and place and maintain in a
conspicuous place in the navigation room and the Master’s cabin of that Ship a
framed printed notice stating that such Ship is mortgaged by that Guarantor to
the Security Trustee.

 

14.16

Sharing of Earnings. No Guarantor shall enter into any agreement or arrangement
for the sharing of any Earnings other than (i) any pooling arrangements with
NAVIG8 BULK POOL INC. or other pooling arrangements proposed by the Borrower or
applicable Guarantor which the Agent may, with the consent of the Majority
Lenders (such consent not to be unreasonably withheld or delayed), approve from
time to time, such approval to be given within 5 Business Days and failure to
provide such approval within such 5 Business Day period shall be deemed evidence
of such approval and (ii) the deposit of any Earnings into the Borrower Earnings
Account.

 

 
64

--------------------------------------------------------------------------------

 

 

14.17

ISPS Code. Each Guarantor shall comply with the ISPS Code and in particular,
without limitation, shall:

 

(a)

procure that the Ship owned by it and the company responsible for that Ship’s
compliance with the ISPS Code comply with the ISPS Code; and

 

(b)

maintain for that Ship an ISSC; and

 

(c)

notify the Agent immediately in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the ISSC.

 

14.18

Scrapping. The Security Parties shall develop and implement a policy that any
scrapping of a Ship is conducted in compliance with the IMO Convention for the
Safe and Environmentally Sound Recycling of Ship and with the guidelines issued
by the IMO in connection with such Convention.

 

15

SECURITY COVER

 

15.1

General. From the First Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, the
Borrower undertakes with each Creditor Party to comply with the following
provisions of this Clause 15 except as the Agent, with the consent of the
Majority Lenders, may approve from time to time in writing, such approval not to
be unreasonably withheld or delayed.

 

15.2

Minimum required security cover. If, at any time, the Agent notifies the
Borrower that:

 

(a)

the Security Value; plus

 

(b)

the net realizable value of any additional Collateral previously provided under
this Clause 15,

 

is below:

 

 

(i)

before the second anniversary of the First Drawdown Date, 150 percent of the
Loan,

 

 

(ii)

on or after the second anniversary of the First Drawdown Date and prior to the
third anniversary of the First Drawdown Date, 157.5 percent of the Loan, and

 

 

(iii)

thereafter, 165 percent of the Loan,

 

the Agent (acting upon the instruction of the Majority Lenders or any Mandated
Lead Arranger) shall require the Borrower to comply with the requirements of
Clause 15.3.

 

15.3

Provision of additional Collateral; prepayment.

 

 
65

--------------------------------------------------------------------------------

 

 

(a)

If the Agent serves a notice on the Borrower under Clause 15.2, the Borrower
shall prepay such part of the Revolving Credit Facility as will eliminate the
shortfall on or before the date falling thirty (30) days after the date on which
the Agent’s notice is served under Clause 15.2.

 

(b)

If such prepayment pursuant to Clause 15.3(a) is insufficient to eliminate such
shortfall, then

 

 

(i)

the Borrower shall prepay the Loan in an amount sufficient to eliminate such
shortfall, or

 

 

(ii)

the Borrower shall provide, or ensure that a third party provides, additional
Collateral which, in the opinion of the Majority Lenders, has a net realizable
value at least equal to the shortfall and which has been documented in such
terms as the Agent may, with the authorization of the Majority Lenders, approve
or require.

 

15.4

Value of additional vessel Collateral. The net realizable value of any
additional Collateral which is provided under Clause 15.3 and which consists of
a Security Interest over a vessel shall be that shown by a valuation complying
with the definition of Fair Market Value.

 

15.5

Valuations binding. Any valuation under Clause 15.3 or 15.4 shall be binding and
conclusive as regards the Borrower and the Guarantors, as shall be any valuation
which the Majority Lenders make of any additional Collateral which does not
consist of or include a Security Interest.

 

15.6

Provision of information. The Borrower shall promptly provide the Agent and any
Approved Broker or other expert acting under Clause 15.4 with any information
which the Agent or the Approved Broker or other expert may request for the
purposes of the valuation; and, if the Borrower fails to provide the information
by the date specified in the request, the valuation may be made on any basis and
assumptions which the Approved Broker or the Majority Lenders (or the expert
appointed by them) consider prudent.

 

15.7

Payment of valuation expenses. Without prejudice to the generality of the
Borrower’s obligations under Clauses 21.2, 21.3 and 22.3, the Borrower shall, on
demand, pay the Agent the amount of the fees and expenses of any Approved Broker
or other expert instructed by the Agent under this Clause 15 and all legal and
other expenses incurred by any Creditor Party in connection with any matter
arising out of this Clause 15.

 

15.8

Application of prepayment. Clause 8 shall apply in relation to any prepayment
pursuant to Clause 15.3.

 

16

guarantee

 

16.1

Guarantee and indemnity. In order to induce the Lenders to make the Loan to the
Borrower, and to induce the Swap Banks to enter into Designated Transactions
with the Borrower, each Guarantor irrevocably and unconditionally jointly and
severally:

 

(a)

guarantees, as a primary obligor and not merely as a surety, to each Creditor
Party, the punctual payment and performance by the Borrower when due, whether at
stated maturity, by acceleration or otherwise, of all Secured Liabilities of the
Borrower, whether for principal, interest, fees, expenses or otherwise
(collectively, the “Guaranteed Obligations”). Notwithstanding the foregoing,
“Guaranteed Obligations”, with respect to any Guarantor, shall not include any
Excluded Swap Obligations of such Guarantor;

 

 
66

--------------------------------------------------------------------------------

 

 

(b)

undertakes with each Creditor Party that whenever the Borrower does not pay any
Guaranteed Obligation when due, such Guarantor shall immediately on demand pay
that Guaranteed Obligation as if it were the primary obligor; and

 

(c)

indemnifies each Creditor Party immediately on demand against any cost, loss or
liability suffered or incurred by that Creditor Party (i) if any Guaranteed
Obligation is or becomes unenforceable, invalid or illegal or (ii) by operation
of law as a consequence of the transactions contemplated by the Finance
Documents and the Master Agreements. The amount of the cost, loss or liability
shall be equal to the amount which that Creditor Party would otherwise have been
entitled to recover.

 

16.2

Continuing guarantee. This guarantee:

 

(a)

is a continuing guarantee;

 

(b)

constitutes a guarantee of punctual performance and payment and not merely of
collection;

 

(c)

is joint and several with any other guarantee given in respect of the Guaranteed
Obligations and shall not in any way be prejudiced by any other guarantee or
security now or subsequently held by any Creditor Party in respect of the
Guaranteed Obligations;

 

(d)

shall remain in full force and effect until the later of the termination of the
Total Commitments and the payment and performance in full of the Guaranteed
Obligations and all other amounts payable hereunder regardless of any
intermediate payment or discharge in whole or in part; and

 

(e)

shall be binding upon each Guarantor, its successors and permitted assigns.

 

16.3

Performance of Guaranteed Obligations; obligations pari passu.

 

(a)

Each Guarantor agrees that the Guaranteed Obligations will be performed and paid
strictly in accordance with the terms of the relevant Finance Document or Master
Agreement regardless of any law or regulation or order of any court:

 

 

(i)

affecting (A) any term of such Finance Document or Master Agreement or the
rights of any of the Creditor Parties with respect thereto or (B) the Borrower’s
ability or obligation to make or render, or right of any Creditor Party to
receive, any payments or performance due thereunder; or

 

 

(ii)

which might otherwise constitute a defense to, or a legal or equitable discharge
of, the Borrower.

 

(b)

The obligations of each Guarantor under this guarantee shall rank pari passu
with all other unsecured obligations of such Guarantor.

 

16.4

Reinstatement. If any payment of any of the Guaranteed Obligations is rescinded,
discharged, avoided or reduced or must otherwise be returned by a Creditor Party
or any other person upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Security Party or otherwise:

 

 
67

--------------------------------------------------------------------------------

 

 

(a)

this guarantee shall continue to be effective or be reinstated, and the
liability of each Guarantor hereunder shall continue or be reinstated, as the
case may be, as if the payment, discharge, avoidance or reduction had not
occurred; and

 

(b)

each Creditor Party shall be entitled to recover the value or amount of that
payment from each Guarantor, as if the payment, discharge, avoidance or
reduction had not occurred.

 

16.5

Liability absolute and unconditional. The obligations of each Guarantor under
this Clause 16 shall be irrevocable, absolute and unconditional and shall not be
affected by an act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause 16, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

(a)

any time, waiver or consent granted to, or composition with, any Security Party
or other person;

 

(b)

the release of any other Security Party or any other person under the terms of
any composition or arrangement with any creditor of any Security Party;

 

(c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Security Party or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security;

 

(d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the corporate or company structure or status of a
Security Party or any other person (including without limitation any change in
the holding of such Security Party’s or other person’s Equity Interests);

 

(e)

any amendment to or replacement of a Finance Document, a Master Agreement or any
other document or security;

 

(f)

any unenforceability, illegality or invalidity of any obligation of any Security
Party or any other person under any Finance Document, any Master Agreement or
any other document or security;

 

(g)

any bankruptcy, insolvency or similar proceedings; or

 

(h)

any other circumstance whatsoever that might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Security Party.

 

16.6

Waiver of promptness, etc. Each of the Guarantors hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of non-performance, default, acceleration,
protest or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this guarantee and any requirement that a Creditor Party
protect, secure, perfect or insure any Security Interest or any property subject
thereto or exhaust any right or take any action against any Security Party or
any other person or entity or any Collateral.

 

 
68

--------------------------------------------------------------------------------

 

 

16.7

Waiver of revocation, etc. Each Guarantor hereby unconditionally and irrevocably
waives any right to revoke this guarantee.

 

16.8

Waiver of certain defenses. Each Guarantor hereby unconditionally and
irrevocably waives:

 

(a)

any defense arising by reason of any claim or defense based upon an election of
remedies by a Creditor Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against the Borrower, any of the other Security Parties,
any other guarantor or any other person or entity or any Collateral; and

 

(b)

any defense based on any right of set-off or counterclaim against or in respect
of the obligations of such Guarantor hereunder.

 

16.9

Waiver of disclosure, etc. Each Guarantor hereby unconditionally and irrevocably
waives any duty on the part of any Creditor Party to disclose to the Guarantors
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower,
any other Security Party or any of their respective subsidiaries now or
hereafter known by any Creditor Party.

 

16.10

Immediate recourse. Each Guarantor waives any right it may have of first
requiring any Creditor Party (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from the that Guarantor under this Clause 16. This waiver
applies irrespective of any law or any provision of a Finance Document or Master
Agreement to the contrary.

 

16.11

Acknowledgment of benefits. Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Finance Documents and that the waivers set forth in this
Clause 16 are knowingly made in contemplation of such benefits.

 

16.12

Independent obligations. The obligations of each Guarantor under or in respect
of this guarantee are independent of the Guaranteed Obligations or any other
obligations of the Borrower or any other Security Party under or in respect of
the Finance Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this guarantee irrespective of
whether any action is brought against the Borrower or any other Security Party
or whether the Borrower or any other Security Party is joined in any such action
or actions.

 

16.13

Deferral of Guarantors’ rights. Until the Guaranteed Obligations have been
irrevocably paid and performed in full and unless the Agent otherwise directs,
no Guarantor will exercise any rights which it may have by reason of performance
by it of its obligations under the Finance Documents:

 

(a)

to be indemnified by another Security Party;

 

(b)

to claim any contribution from any other guarantor of any Security Party’s
obligations under the Finance Documents; and/or

 

 
69

--------------------------------------------------------------------------------

 

 

(c)

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Creditor Parties under the Finance Documents,
the Master Agreements or of any other guarantee or security taken pursuant to,
or in connection with, the Finance Documents or the Master Agreements by any
Creditor Party.

 

16.14

Limitation of liability. Each of the Guarantors and the Creditor Parties hereby
confirms that it is its intention that the Guaranteed Obligations not constitute
a fraudulent transfer or conveyance for purposes of the United States Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar law. To effectuate the foregoing intention, each of the
Guarantors and the Creditor Parties hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by each Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and the
other Guarantors, result in the Guaranteed Obligations of such Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

 

16.15

Reliance of Creditor Parties. Each of the Creditor Parties has entered into this
Agreement in reliance upon, among other things, this guarantee.

 

16.16

Release of a Guarantor and of Guarantors’ right of contribution. Upon the sale
of its Ship, a Guarantor may request to be released as a guarantor hereunder and
in respect of its obligations under the other Finance Documents to which it is a
party. Provided that no Event of Default has occurred and is continuing, or
would result therefrom, and that no payment is then due from that guarantor
under any of the Finance Documents to which it is a party, upon the written
approval of the Agent (acting with the consent of the Majority Lenders, such
consent not to be unreasonably withheld), such Guarantor shall be deemed a
retiring guarantor (in such capacity, a “Retiring Guarantor”) and shall cease to
be a Guarantor hereunder and released from its obligations hereunder and under
the other Finance Documents, and on the date such Retiring Guarantor ceases to
be a Guarantor:

 

(a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

(b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Creditor Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

16.17

Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Security Party to honor
all of its obligations under this guarantee in respect of Swap Obligations
(provided that each Qualified ECP Guarantor shall be liable under this Clause
16.17 only for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Clause 16.17, or otherwise under
this guarantee, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Clause 16.17 shall remain in full force and
effect until such Qualified ECP Guarantor is released pursuant to Clause 16.16.
Each Qualified ECP Guarantor intends that this Clause 16.17 constitute, and this
Clause 16.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
70

--------------------------------------------------------------------------------

 

 

17

PAYMENTS AND CALCULATIONS

 

17.1

Currency and method of payments. All payments to be made by the Lenders or by
the Security Parties under a Finance Document shall be made to the Agent or to
the Security Trustee, in the case of an amount payable to it:

 

(a)

by not later than 11:00 a.m. (New York City time) on the due date;

 

(b)

in same day Dollar funds settled through the New York Clearing House Interbank
Payments System (or in such other Dollar funds and/or settled in such other
manner as the Agent shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by this
Agreement);

 

(c)

in the case of an amount payable by a Lender to the Agent or by another Security
Party to the Agent or any Lender, to the account of the Agent at Wells Fargo
Bank NA, San Francisco, CA (Account No. 4122099799, ABA No. 121000248, SWIFT ID
No. WFBIUS6S, Ref: Ref: Eagle Bulk Shipping Inc.), or to such other account with
such other bank as the Agent may from time to time notify to the Borrower, the
other Security Parties and the other Creditor Parties; and

 

(d)

in the case of an amount payable to the Security Trustee, to such account as it
may from time to time notify to the Borrower and the other Creditor Parties.

 

17.2

Payment on non-Business Day. If any payment by a Security Party under a Finance
Document would otherwise fall due on a day which is not a Business Day:

 

(a)

the due date shall be extended to the next succeeding Business Day; or

 

(b)

if the next succeeding Business Day falls in the next calendar month, the due
date shall be brought forward to the immediately preceding Business Day;

 

and interest shall be payable during any extension under paragraph (a) at the
rate payable on the original due date.

 

17.3

Basis for calculation of periodic payments. All interest and commitment fee and
any other payments under any Finance Document which are of an annual or periodic
nature shall accrue from day to day and shall be calculated on the basis of the
actual number of days elapsed and a 360 day year.

 

17.4

Distribution of payments to Creditor Parties. Subject to Clauses 17.5, 17.6 and
17.7:

 

(a)

any amount received by the Agent under a Finance Document for distribution or
remittance to a Lender, a Swap Counterparty or the Security Trustee shall be
made available by the Agent to that Lender, that Swap Counterparty or, as the
case may be, the Security Trustee by payment, with funds having the same value
as the funds received, to such account as the Lender and the Swap Counterparty
or the Security Trustee may have notified to the Agent not less than five (5)
Business Days previously; and

 

 
71

--------------------------------------------------------------------------------

 

 

(b)

amounts to be applied in satisfying amounts of a particular category which are
due to the Lenders and/or the Swap Counterparties generally shall be distributed
by the Agent to each Lender and each Swap Counterparty pro rata to the amount in
that category which is due to it.

 

17.5

Permitted deductions by Agent. Notwithstanding any other provision of this
Agreement or any other Finance Document, the Agent may, before making an amount
available to a Lender or a Swap Counterparty, deduct and withhold from that
amount any sum which is then due and payable to the Agent from that Lender or
that Swap Counterparty under any Finance Document or any sum which the Agent is
then entitled under any Finance Document to require that Lender or that Swap
Counterparty to pay on demand.

 

17.6

Agent only obliged to pay when monies received. Notwithstanding any other
provision of this Agreement or any other Finance Document, the Agent shall not
be obliged to make available to the Borrower or any Lender or any Swap
Counterparty any sum which the Agent is expecting to receive for remittance or
distribution to the Borrower or that Lender or that Swap Counterparty until the
Agent has satisfied itself that it has received that sum.

 

17.7

Refund to Agent of monies not received. If and to the extent that the Agent
makes available a sum to the Borrower or a Lender or a Swap Counterparty,
without first having received that sum, the Borrower or (as the case may be) the
Lender or the Swap Counterparty concerned shall, on demand:

 

(a)

refund the sum in full to the Agent; and

 

(b)

pay to the Agent the amount (as certified by the Agent) which will indemnify the
Agent against any funding or other loss, liability or expense incurred by the
Agent as a result of making the sum available before receiving it.

 

17.8

Agent may assume receipt. Clause 17.7 shall not affect any claim which the Agent
has under the law of restitution, and applies irrespective of whether the Agent
had any form of notice that it had not received the sum which it made available.

 

17.9

Creditor Party accounts. Each Creditor Party shall maintain accounts showing the
amounts owing to it by the Borrower and each other Security Party under the
Finance Documents and all payments in respect of those amounts made by the
Borrower and any other Security Party.

 

17.10

Agent’s memorandum account. The Agent shall maintain a memorandum account
showing the amounts advanced by the Lenders and all other sums owing to the
Agent, the Security Trustee and each Lender from the Borrower and each other
Security Party under the Finance Documents and all payments in respect of those
amounts made by the Borrower and any other Security Party.

 

17.11

Accounts prima facie evidence. If any accounts maintained under Clauses 17.9 and
17.10 show an amount to be owing by the Borrower or any other Security Party to
a Creditor Party, those accounts shall be prima facie evidence that that amount
is owing to that Creditor Party.

 

 
72

--------------------------------------------------------------------------------

 

 

18

APPLICATION OF RECEIPTS

 

18.1

Normal order of application. Except as any Finance Document may otherwise
provide, any sums which are received or recovered by any Creditor Party under or
by virtue of any Finance Document shall be applied:

 

(a)

FIRST: in or towards satisfaction of any amounts then due and payable under the
Finance Documents and the Master Agreements in the following order and
proportions:

 

 

(i)

first, in or towards satisfaction pro rata of all amounts then due and payable
to the Creditor Parties under the Finance Documents or to Swap Counterparties
under Master Agreements other than those amounts referred to at paragraphs (ii),
(iii), (iv) and (v) (including, but without limitation, all amounts payable by
the Borrower under Clauses 21, 22 and 23 of this Agreement or by the Borrower or
any other Security Party under any corresponding or similar provision in any
other Finance Document or Master Agreement);

 

 

(ii)

second, in or towards satisfaction pro rata of any and all amounts of interest
or default interest payable to the Creditor Parties under the Finance Documents
or to Swap Counterparties under Master Agreements (and, for this purpose, the
expression “interest” shall include any net amount which the Borrower shall have
become liable to pay or deliver under section 9(h) (Interest and Compensation)
of any Master Agreement but shall have failed to pay or deliver to the relevant
Swap Counterparty at the time of application or distribution under this Clause
18); and

 

 

(iii)

third, in or towards satisfaction pro rata of any and all amounts of principal
payable to the Lenders under this Agreement and any and all amounts of the Swap
Exposure of each Swap Counterparty (calculated as at the actual Early
Termination Date applying to each particular Designated Transaction, or if no
such Early Termination Date shall have occurred, calculated as if an Early
Termination Date occurred on the date of application or distribution hereunder);

 

(b)

SECOND: in retention of an amount equal to any amount not then due and payable
under any Finance Document or any Master Agreement but which the Agent, by
notice to the Borrower, the other Security Parties and the other Creditor
Parties, states in its opinion will or may become due and payable in the future
and, upon those amounts becoming due and payable, in or towards satisfaction of
them in accordance with the provisions of Clause 18.1(a); and

 

(c)

THIRD: any surplus shall be paid to the Borrower or to any other person
appearing to be entitled to it.

 

Notwithstanding the foregoing, no amount received from any Guarantor in respect
of its Guaranteed Obligations shall be applied to any Excluded Swap Obligations.

 

18.2

Variation of order of application. The Agent may, with the authorization of the
Majority Lenders and the Swap Counterparties, by notice to the Borrower, the
other Security Parties and the other Creditor Parties provide for a different
manner of application from that set out in Clause 18.1 either as regards a
specified sum or sums or as regards sums in a specified category or categories
(save that any variation which results in any of the sums referred to in Clauses
18.1(a)(iv) and 18.1(a)(v) ranking prior to any of the sums referred to in
Clauses 18.1(a)(i), 18.1(a)(ii) and 18.1(a)(iii) shall require instead the
authorization of all Lenders).

 

 
73

--------------------------------------------------------------------------------

 

 

18.3

Notice of variation of order of application. The Agent may give notices under
Clause 18.2 from time to time; and such a notice may be stated to apply not only
to sums which may be received or recovered in the future, but also to any sum
which has been received or recovered on or after the third Business Day before
the date on which the notice is served.

 

18.4

Appropriation rights overridden. This Clause 18 and any notice which the Agent
gives under Clause 18.2 shall override any right of appropriation possessed, and
any appropriation made, by the Borrower or any other Security Party.

 

18.5

Payments in excess of Contribution.

 

(a)

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, counterclaim or otherwise) in excess of
its Contribution, such Lender shall forthwith purchase from the other Lenders
such participation in their respective Contributions as shall be necessary to
share the excess payment ratably with each of them, provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.

 

(b)

The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Clause 18.5 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

(c)

Notwithstanding paragraphs (a) and (b) of this Clause 18.5, any Lender which
shall have commenced or joined (as a plaintiff) in an action or proceeding in
any court to recover sums due to it under any Finance Document and pursuant to a
judgment obtained therein or a settlement or compromise of that action or
proceeding shall have received any amount, such Lender shall not be required to
share any proportion of that amount with a Lender which has the legal right to,
but does not, join such action or proceeding or commence and diligently
prosecute a separate action or proceeding to enforce its rights in the same or
another court.

 

(d)

Each Lender exercising or contemplating exercising any rights giving rise to a
receipt or receiving any payment of the type referred to in this Clause 18.5 or
instituting legal proceedings to recover sums owing to it under this Agreement
shall, as soon as reasonably practicable thereafter, give notice thereof to the
Agent who shall give notice to the other Lenders.

 

19

APPLICATION OF EARNINGS; SWAP PAYMENTS

 

19.1

General. From the First Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, the
Borrower and each of the Guarantors, as the case may be, undertakes with each
Creditor Party to comply or cause compliance with the following provisions of
this Clause 19 except as the Agent, with the consent of the Majority Lenders,
may approve from time to time in writing, such approval not to be unreasonably
withheld or delayed.

 

 
74

--------------------------------------------------------------------------------

 

 

19.2

Payment of Earnings.

 

(a)

Each of the Guarantors, as the case may be, undertakes with each Creditor Party
to ensure that, subject only to the provisions of the relevant Charter
Assignment or Earnings Assignment, all Earnings of the Ship owned by it are paid
to that Ship’s Earnings Account.

 

(b)

The Borrower undertakes with each Creditor Party to ensure that, subject to the
provisions of the relevant Charter Assignment or Earnings Assignment, it shall
cause each of the Guarantors to pay all Earnings of each Ship to the Borrower
Earnings Account.

 

19.3

Funding of Liquidity Account. On or before the First Drawdown Date, the Borrower
shall deposit an amount not less than 100% of the Minimum Liquidity in the
Liquidity Account.

 

19.4

Location of accounts. The Borrower and each of the Guarantors, as the case may
be, shall promptly:

 

(a)

comply with any requirement of the Agent as to the location or re-location of
the Borrower Earnings Account, any Earnings Account and the Liquidity Account
(or any of them), and without limiting the foregoing, the Borrower and each of
the Guarantors agree to segregate the Borrower Earnings Account, any Earnings
Account and the Liquidity Account (or any of them) from the banking platform on
which their other accounts are located or designated; and

 

(b)

execute any documents which the Agent specifies to create or maintain in favor
of the Security Trustee a Security Interest over (and/or rights of set-off,
consolidation or other rights in relation to) the Borrower Earnings Account, any
Earnings Account and the Liquidity Account.

 

19.5

Debits for expenses etc. The Agent shall be entitled (but not obliged) from time
to time to debit the Borrower Earnings Account or any Earnings Account without
prior notice in order to discharge any amount due and payable under Clause 21 or
22 to a Creditor Party or payment of which any Creditor Party has become
entitled to demand under Clause 21 or 22.

 

19.6

Borrower’s obligations unaffected. The provisions of this Clause 19 do not
affect:

 

(a)

the liability of the Borrower to make payments of principal and interest on the
due dates; or

 

(b)

any other liability or obligation of the Borrower or any other Security Party
under any Finance Document.

 

20

EVENTS OF DEFAULT

 

20.1

Events of Default. An Event of Default occurs if:

 

(a)

the Borrower or any other Security Party fails to pay when due any sum payable
under a Finance Document or under any document relating to a Finance Document
or, only in the case of sums payable on demand, within five (5) Business Days
after the date when first demanded, provided that if such failure to pay a sum
when due is solely the result of an administrative or technical error, it shall
not constitute an Event of Default unless such failure continues unremedied for
more than three (3) Business Days from the occurrence thereof; or

 

(b)

any breach occurs of any of Clauses 8.9, 9.2, 11.1(g), 11.1(s), 11.1(t),
11.2(b), 11.2(e), 11.2(p), 12, 13 or 15.3; or

 

 
75

--------------------------------------------------------------------------------

 

 

(c)

any breach by the Borrower or any other Security Party occurs of any provision
of a Finance Document (other than a breach covered by paragraphs (a), (b), (d),
(e) or (n) of this Clause 20.1) which, in the opinion of the Majority Lenders,
is capable of remedy, and such default continues unremedied 10 Business Days
after written notice from the Agent requesting action to remedy the same; or

 

(d)

subject to any applicable grace period specified in a Finance Document, any
breach by the Borrower or any other Security Party occurs of any provision of a
Finance Document (other than a breach falling within paragraphs (a), (b), (c) or
(e) of this Clause 20.1); or

 

(e)

any representation, warranty or statement made or repeated by, or by an officer
or director of, the Borrower or any other Security Party in a Finance Document
or in a Drawdown Notice or any other notice or document relating to a Finance
Document is untrue or misleading in any material respect when it is made or
repeated; or

 

(f)

an event of default, or an event or circumstance which, with the giving of any
notice, the lapse of time or both would constitute an event of default, has
occurred on the part of a Security Party under any contract or agreement
(including but not limited to swap liabilities) (other than the Finance
Documents) to which such Security Party is a party and the value of which is or
exceeds $1,500,000, and such event of default has not been cured within any
applicable grace period;

 

(g)

any Financial Indebtedness of a Security Party in excess of $1,500,000 is not
paid when due (or if there is a grace period, within such grace period) or, only
in the case of sums payable on demand, when first demanded; or

 

(h)

any Security Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors, or repudiates or
rescinds any material contract or agreement; or

 

(i)

other than the Bankruptcy Proceeding, any proceeding shall be instituted by or
against any Security Party seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property, and solely in the case of an involuntary proceeding:

 

 

(i)

such proceeding shall remain undismissed or unstayed for a period of 60 days; or

 

 

(ii)

any of the actions sought in such involuntary proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or

 

(j)

all or a material part of the undertakings, assets, rights or revenues of, or
shares or other ownership interest in, any Security Party are seized,
nationalized, expropriated or compulsorily acquired by or under authority of any
government; or

 

 
76

--------------------------------------------------------------------------------

 

 

(k)

a creditor attaches or takes possession of, or a distress, execution,
sequestration or process (each an “action”) is levied or enforced upon or sued
out against, a material part of the undertakings, assets, rights or revenues
(the “assets”), including but not limited to a Ship, of any Security Party in
relation to a claim by such creditor which, in the reasonable opinion of the
Majority Lenders, is likely to materially and adversely affect the ability of
such Security Party to perform all or any of its obligations under or otherwise
to comply with the terms of any Finance Document to which it is a party and such
Security Party does not procure that such action is lifted, released or expunged
within 14 Business Days of such action being (i) instituted and (ii) notified to
such Security Party; or

 

(l)

other than the Reorganization Plan Confirmation Order, any final judgment or
order rendered by any court of competent jurisdiction for the payment of money
in excess of $2,000,000 (exclusive of any amounts fully covered by insurance
(less any applicable deductible) and as to which the insurer has acknowledged
its responsibility to cover such judgment or order) shall be rendered against a
Security Party and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 45 days after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; or

 

(m)

any Security Party ceases or suspends or threatens to cease or suspend the
carrying on of its business, or a part of its business which, in the opinion of
the Majority Lenders, is material in the context of this Agreement, except in
the case of a sale or a proposed sale of the Ship by the Borrower; or

 

(n)

the auditor’s opinion delivered in connection with the audited financial
statements of the Borrower contain a going concern qualification; or

 

(o)

it becomes unlawful in any Pertinent Jurisdiction or impossible:

 

 

(i)

for any Security Party to discharge any liability under a Finance Document or to
comply with any other obligation which the Majority Lenders reasonably consider
material under a Finance Document;

 

 

(ii)

for the Agent, the Security Trustee, the Lenders or the Swap Banks to exercise
or enforce any right under, or to enforce any Security Interest created by, a
Finance Document; or

 

(p)

any consent necessary to enable a Guarantor to own, operate or charter the Ship
owned by it or to enable the Borrower or any other Security Party to comply with
any provision which the Majority Lenders consider material of a Finance Document
or a Charter is not granted, expires without being renewed, is revoked or
becomes liable to revocation or any condition of such a consent is not
fulfilled; or

 

(q)

any provision of a Finance Document which the Majority Lenders consider material
proves to have been or becomes invalid or unenforceable, or a Security Interest
created by a Finance Document proves to have been or becomes invalid or
unenforceable or such a Security Interest proves to have ranked after, or loses
its priority to, another Security Interest or any other third party claim or
interest; or

 

(r)

the security constituted by a Finance Document becomes unenforceable; or

 

 
77

--------------------------------------------------------------------------------

 

 

(s)

an Event of Default (as defined in section 14 of a Master Agreement) occurs; or

 

(t)

there occurs or develops a Material Adverse Effect; or

 

(u)

the results of any survey or inspection of a Ship pursuant to Clause 14.7 or
14.8 are deemed unsatisfactory by the Majority Lenders in their sole, reasonable
discretion after giving due consideration to the type and age of that Ship and
whether such results adversely affect that Ship’s Fair Market Value or safe
operation, unless such survey or inspection is revised to the satisfaction of
the Majority Lenders within 60 days of the date that a copy of the original
inspection is delivered by the Borrower to the Agent; or

 

(v)

the amount required to be held in the Liquidity Account as the Minimum Liquidity
required pursuant to Clause 19.3 falls below the amount required under Clause
19.3 during the Security Period; or

 

(w)

the registration of a Ship under the Approved Flag is terminated or not renewed
prior to its expiration date; or

 

(x)

the political instability in a Ship’s flag state or in a jurisdiction relevant
to a Secured Party which, in the reasonable opinion of the Majority Lenders, has
a Material Adverse Effect and the relevant Secured Party shall not transfer
registration of such Ship to a flag state which is reasonably acceptable to the
Majority Lenders within 60 days.

 

20.2

Actions following an Event of Default. On, or at any time after, the occurrence
of an Event of Default:

 

(a)

the Agent may, and if so instructed by the Majority Lenders, the Agent shall:

 

 

(i)

serve on the Borrower a notice stating that the Commitments and all other
obligations of each Lender to the Borrower under this Agreement are cancelled;
and/or

 

 

(ii)

serve on the Borrower a notice stating that the Loan, together with accrued
interest and all other amounts accrued or owing under this Agreement, are
immediately due and payable or are due and payable on demand, provided that in
the case of an Event of Default under either of Clauses 20.1(h) or (i), the Loan
and all accrued interest and other amounts accrued or owing hereunder shall be
deemed immediately due and payable without notice or demand therefor; and/or

 

 

(iii)

take any other action which, as a result of the Event of Default or any notice
served under paragraph (i) or (ii), the Agent and/or the Lenders are entitled to
take under any Finance Document or any applicable law; and/or

 

(b)

the Security Trustee may, and if so instructed by the Agent, acting with the
authorization of the Majority Lenders, the Security Trustee shall, take any
action which, as a result of the Event of Default or any notice served under
paragraph (a) (i) or (ii), the Security Trustee, the Agent and/or the Lenders
and/or the Swap Counterparties are entitled to take under any Finance Document
or any applicable law to enforce the Security Interests created by this
Agreement and any other Finance Document in any manner available to it and in
such sequence as the Security Trustee may, in its absolute discretion,
determine.

 

 
78

--------------------------------------------------------------------------------

 

 

20.3

Termination of Commitments. On the service of a notice under Clause 20.2(a)(i),
the Commitments and all other obligations of each Lender to the Borrower under
this Agreement shall be cancelled.

 

20.4

Acceleration of Loan. On the service of a notice under Clause 20.2(a)(ii), all
or, as the case may be, the part of the Loan specified in the notice, together
with accrued interest and all other amounts accrued or owing from the Borrower
or any other Security Party under this Agreement and every other Finance
Document shall become immediately due and payable or, as the case may be,
payable on demand.

 

20.5

Multiple notices; action without notice. The Agent may serve notices under
Clauses 20.2(a)(i) and (ii) simultaneously or on different dates and it and/or
the Security Trustee may take any action referred to in Clause 20.2 if no such
notice is served or simultaneously with or at any time after the service of both
or either of such notices.

 

20.6

Notification of Creditor Parties and Security Parties. The Agent shall send to
each Lender, each Swap Counterparty, the Security Trustee and each Security
Party a copy of the text of any notice which the Agent serves on the Borrower
under Clause 20.2. Such notice shall become effective when it is served on the
Borrower, and no failure or delay by the Agent to send a copy or the text of the
notice to any other person shall invalidate the notice or provide the Borrower
or any Security Party with any form of claim or defense.

 

20.7

Creditor Party rights unimpaired. Nothing in this Clause shall be taken to
impair or restrict the exercise of any right given to individual Lenders or Swap
Counterparties under a Finance Document, a Master Agreement or the general law;
and, in particular, this Clause is without prejudice to Clause 3.1.

 

20.8

Exclusion of Creditor Party liability. No Creditor Party, and no receiver or
manager appointed by the Security Trustee, shall have any liability to any
Security Party:

 

(a)

for any loss caused by an exercise of rights under, or enforcement of a Security
Interest created by, a Finance Document or by any failure or delay to exercise
such a right or to enforce such a Security Interest; or

 

(b)

as mortgagee in possession or otherwise, for any income or principal amount
which might have been produced by or realized from any asset comprised in such a
Security Interest or for any reduction (however caused) in the value of such an
asset,

 

provided that nothing in this Clause 20.8 shall exempt a Creditor Party or a
receiver or manager from liability for losses shown to have been directly and
mainly caused by the gross negligence or the willful misconduct of such Creditor
Party’s own officers and employees or ( as the case may be) such receiver’s or
manager’s own partners or employees.

 

20.9

Position of Swap Counterparties. Neither the Agent nor the Security Trustee
shall be obliged, in connection with any action taken or proposed to be taken
under or pursuant to the foregoing provisions of this Clause 20, to have any
regard to the requirements of a Swap Counterparty except to the extent that such
Swap Counterparty is also a Lender.

 

 
79

--------------------------------------------------------------------------------

 

 

21

FEES AND EXPENSES

 

21.1

Fees. The Borrower shall pay to the Agent:

 

(a)

quarterly in arrears during the period from (and including) the Effective Date
to the date 30 Business Days prior to the Maturity Date (and payable on the last
day of each fiscal quarter and on the Maturity Date), for the account of the
Revolving Lenders, a commitment fee at the rate per annum of 40 percent of the
Margin on the undrawn and un-cancelled portion of the Revolving Credit Facility
Commitments, for distribution among the Revolving Lenders pro rata to their
Commitments, provided that if any portion of the Revolving Credit Facility
Commitments is cancelled by the Borrower, a commitment fee on such cancelled
portion shall be paid on the date the cancellation is effective; and

 

(b)

all other fees in the amounts and on the dates set out in the Fee Letters.

 

21.2

Costs of negotiation, preparation etc. The Borrower shall pay to the Agent on
its demand the amount of all expenses incurred by the Agent or the Security
Trustee in connection with the negotiation, preparation, execution or
registration of any Finance Document or any related document or with any
transaction contemplated by a Finance Document or a related document, including,
without limitation, the reasonable fees and disbursements of a Creditor Party’s
legal counsel and any local counsel retained by them.

 

21.3

Costs of variations, amendments, enforcement etc. The Borrower shall pay to the
Agent, on the Agent’s demand, for the account of the Creditor Party concerned,
the amount of all expenses incurred by a Creditor Party in connection with:

 

(a)

any amendment or supplement to a Finance Document, or any proposal for such an
amendment to be made;

 

(b)

any consent or waiver by the Lenders, the Swap Banks, the Majority Lenders or
the Creditor Party concerned under or in connection with a Finance Document, or
any request for such a consent or waiver;

 

(c)

the valuation of any Collateral provided or offered under Clause 15 or any other
matter relating to such Collateral; or

 

(d)

any step taken by the Security Trustee, a Lender or a Swap Bank with a view to
the protection, exercise or enforcement of any right or Security Interest
created by a Finance Document or for any similar purpose.

 

There shall be recoverable under paragraph (d) the full amount of all legal
expenses, whether or not such as would be allowed under rules of court or any
taxation or other procedure carried out under such rules.

 

21.4

Intentionally omitted.

 

21.5

Documentary taxes. The Borrower shall promptly pay any tax payable on or by
reference to any Finance Document, and shall, on the Agent’s demand, fully
indemnify each Creditor Party against any claims, expenses, liabilities and
losses resulting from any failure or delay by the Borrower to pay such a tax.

 

 
80

--------------------------------------------------------------------------------

 

 

21.6

Certification of amounts. A notice which is signed by an officer of a Creditor
Party, which states that a specified amount, or aggregate amount, is due to that
Creditor Party under this Clause 21 and which indicates (without necessarily
specifying a detailed breakdown) the matters in respect of which the amount, or
aggregate amount, is due shall be prima facie evidence that the amount, or
aggregate amount, is due.

 

22

INDEMNITIES

 

22.1

Indemnities regarding borrowing and repayment of Loan. The Borrower shall fully
indemnify the Agent and each Lender on the Agent’s demand and the Security
Trustee on its demand in respect of all claims, expenses, liabilities and losses
which are made or brought against or incurred by that Creditor Party, or which
that Creditor Party reasonably and with due diligence estimates that it will
incur, as a result of or in connection with:

 

(a)

an Advance not being borrowed on the date specified in the Drawdown Notice for
any reason other than a default by the Lender claiming the indemnity;

 

(b)

the receipt or recovery of all or any part of the Loan or an overdue sum
otherwise than on the last day of an Interest Period or other relevant period;

 

(c)

any failure (for whatever reason) by the Borrower or any other Security Party to
make payment of any amount due under a Finance Document on the due date or, if
so payable, on demand (after giving credit for any default interest paid by the
Borrower on the amount concerned under Clause 7); or

 

(d)

the occurrence of an Event of Default or a Potential Event of Default and/or the
acceleration of repayment of the Loan under Clause 20.

 

It is understood that the indemnities provided in this Clause 22.1 shall not
apply to any claim cost or expense which is a tax levied by a taxing authority
on the indemnified party (which taxes are subject to indemnity solely as
provided in Clause 23 below) but shall apply to any other costs associated with
any tax which is not a Non-indemnified Tax.

 

22.2

Breakage costs. Without limiting its generality, Clause 22.1 covers any claim,
expense, liability or loss, including a loss of a prospective profit, incurred
by a Lender:

 

(a)

in liquidating or employing deposits from third parties acquired or arranged to
fund or maintain all or any part of its Contribution and/or any overdue amount
(or an aggregate amount which includes its Contribution or any overdue amount);
and

 

(b)

in terminating, or otherwise in connection with, any interest and/or currency
swap or any other transaction entered into (whether with another legal entity or
with another office or department of the Lender concerned) to hedge any exposure
arising under this Agreement or that part which the Lender concerned determines
is fairly attributable to this Agreement of the amount of the liabilities,
expenses or losses (including losses of prospective profits) incurred by it in
terminating, or otherwise in connection with, a number of transactions of which
this Agreement is one.

 

22.3

Miscellaneous indemnities. The Borrower shall fully indemnify each Creditor
Party severally on their respective demands in respect of all claims, expenses,
liabilities and losses which may be made or brought against or incurred by a
Creditor Party, in any country, as a result of or in connection with:

 

 
81

--------------------------------------------------------------------------------

 

 

(a)

any action taken, or omitted or neglected to be taken, under or in connection
with any Finance Document by the Agent, the Security Trustee or any other
Creditor Party or by any receiver appointed under a Finance Document; or

 

(b)

any other Pertinent Matter,

 

other than claims, expenses, liabilities and losses which are shown to have been
directly and mainly caused by the dishonesty or willful misconduct or gross
negligence of the officers or employees of the Creditor Party concerned.

 

Without prejudice to its generality, this Clause 22.3 covers any claims,
expenses, liabilities and losses which arise, or are asserted, under or in
connection with any law relating to safety at sea, the ISM Code, the ISPS Code
or any Environmental Law.

 

22.4

Currency indemnity. If any sum due from the Borrower or any other Security Party
to a Creditor Party under a Finance Document or under any order or judgment
relating to a Finance Document has to be converted from the currency in which
the Finance Document provided for the sum to be paid (the “Contractual
Currency”) into another currency (the “Payment Currency”) for the purpose of:

 

(a)

making or lodging any claim or proof against the Borrower or any other Security
Party, whether in its liquidation, any arrangement involving it or otherwise; or

 

(b)

obtaining an order or judgment from any court or other tribunal; or

 

(c)

enforcing any such order or judgment,

 

the Borrower shall indemnify the Creditor Party concerned against the loss
arising when the amount of the payment actually received by that Creditor Party
is converted at the available rate of exchange into the Contractual Currency.

 

In this Clause 22.4, the “available rate of exchange” means the rate at which
the Creditor Party concerned is able at the opening of business (London time) on
the Business Day after it receives the sum concerned to purchase the Contractual
Currency with the Payment Currency.

 

This Clause 22.4 creates a separate liability of the Borrower which is distinct
from its other liabilities under the Finance Documents and which shall not be
merged in any judgment or order relating to those other liabilities.

 

22.5

Application to Master Agreements. For the avoidance of doubt, Clause 22.4 does
not apply in respect of sums due from the Borrower to a Swap Counterparty under
or in connection with a Master Agreement as to which sums the provisions of
section 8 (Contractual Currency) of that Master Agreement shall apply.

 

22.6

Certification of amounts. A notice which is signed by an officer of a Creditor
Party, which states that a specified amount, or aggregate amount, is due to that
Creditor Party under this Clause 22 and which indicates (without necessarily
specifying a detailed breakdown) the matters in respect of which the amount, or
aggregate amount, is due shall be prima facie evidence that the amount, or
aggregate amount, is due.

 

 
82

--------------------------------------------------------------------------------

 

 

22.7

Sums deemed due to a Lender. For the purposes of this Clause 22, a sum payable
by the Borrower to the Agent or the Security Trustee for distribution to a
Lender shall be treated as a sum due to that Lender.

 

23

NO SET-OFF OR TAX DEDUCTION; tax indemnity; FATCA

 

23.1

No deductions. All amounts due from a Security Party under a Finance Document
shall be paid:

 

(a)

without any form of set-off, cross-claim or condition; and

 

(b)

free and clear of any tax deduction except a tax deduction which such Security
Party is required by law to make.

 

23.2

Grossing-up for taxes. If a Security Party is required by law to make a tax
deduction from any payment:

 

(a)

such Security Party shall notify the Agent as soon as it becomes aware of the
requirement;

 

(b)

such Security Party shall pay the tax deducted to the appropriate taxation
authority promptly, and in any event before any fine or penalty arises; and

 

(c)

except if the deduction is for collection or payment of a Non-indemnified Tax of
a Creditor Party, the amount due in respect of the payment shall be increased by
the amount necessary to ensure that each Creditor Party receives and retains
(free from any liability relating to the tax deduction) a net amount which,
after the tax deduction, is equal to the full amount which it would otherwise
have received.

 

23.3

Evidence of payment of taxes. Within one (1) month after making any tax
deduction, the relevant Security Party shall deliver to the Agent documentary
evidence satisfactory to the Agent that the tax had been paid to the appropriate
taxation authority.

 

23.4

Refunds. If a Creditor Party determines, in its sole discretion exercised in
good faith, that it is entitled to claim a refund from a taxation authority of
any Taxes for which it has been indemnified by a Security Party, or with respect
to which a Security Party has paid increased amounts, pursuant to this Section
23, it shall promptly notify the Security Party of the availability of such
refund claim and shall make the appropriate claim to such taxing authority for
such refund. If a Creditor Party receives a refund (including pursuant to a
claim for refund made pursuant to the preceding sentence) in respect of any Tax
as to which it has been indemnified by a Security Party, or with respect to
which the Security Party has paid increased amounts, pursuant to this Section
23, it shall within 30 days from the date of such receipt pay over such refund
to the relevant Security Party net of all out-of-pocket third-party expenses of
such Creditor Party.

 

23.5

Indemnity for taxes. The Borrower and each of the Guarantors hereby indemnifies
and agrees to hold each Creditor Party harmless from and against all taxes other
than Non-indemnified Taxes levied on such Creditor Party (including, without
limitation, taxes imposed on any amounts payable under this Clause 23.5) paid or
payable by such person, whether or not such taxes or other taxes were correctly
or legally asserted. Such indemnification shall be paid within 10 days from the
date on which such Creditor Party makes written demand therefore specifying in
reasonable detail the nature and amount of such taxes or other taxes.

 

 
83

--------------------------------------------------------------------------------

 

 

23.6

Exclusion from indemnity and gross-up for taxes. The Borrower and the Guarantors
shall not be required to indemnify any Creditor Party for a tax pursuant to
Clause 23.5, or to pay any additional amounts to any Creditor Party pursuant to
Clause 23.2, to the extent that the tax is collected by withholding on payments
(a “Withholding”) and is levied by a Pertinent Jurisdiction of the payer and:

 

(a)

the person claiming such indemnity or additional amounts was not an original
party to this Agreement and under applicable law (after taking into account
relevant treaties and assuming that such person has provided all forms it may
legally and truthfully provided) on the date such person became a party to this
Agreement a Withholding would have been required on such payment, provided that
this exclusion shall not apply to the extent such Withholding does not exceed
the Withholding that would have been applicable if such payment had been made to
the person from whom such person acquired its rights under the Agreement and
this exclusion shall not apply to the extent that such Withholding exceeds the
amount of Withholding that would have been required under the law in effect on
the date such person became a party to this Agreement; or

 

(b)

the person claiming such indemnity or additional amounts is a Lender who has
changed its Lending Office and under applicable law (after taking into account
relevant treaties and assuming that such Lender has provided all forms it may
legally and truthfully provide) on the date such Lender changed its Lending
Office Withholding would have been required on such payment, provided that this
exclusion shall not apply to the extent such Withholding does not exceed the
Withholding that would have been applicable to such payment if such Lender had
not changed its Lending Office and this exclusion shall not apply to the extent
that the Withholding exceeds the amount of Withholding that would have been
required under the law in effect immediately after such Lender changed its
Lending Office; or

 

(c)

in the case of a Lender, to the extent that Withholding would not have been
required on such payment if such Lender has complied with its obligations to
deliver certain tax form pursuant to Section 23.7 below.

 

23.7

Delivery of tax forms.

 

(a)

In the event that Withholding taxes may be imposed under the laws of any
Pertinent Jurisdiction in respect of payments on the Loan or other amounts due
under this Agreement and if certain documentation provided by a Lender could
reduce or eliminate such Withholding taxes under the laws of such Pertinent
Jurisdiction or any treaty to which the Pertinent Jurisdiction is a party, then,
upon written request by the Borrower, a Lender that is entitled to an exemption
from, or reduction in the amount of, such Withholding tax shall deliver to the
Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law or promptly after receipt of Borrower’s request, whichever is
later, such properly completed and executed documentation requested by the
Borrower, if any, as will permit such payments to be made without withholding or
at a reduced rate of withholding; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or delivery would not materially
prejudice the legal or commercial position of such Lender.

 

 
84

--------------------------------------------------------------------------------

 

 

(b)

Each Lender shall deliver such forms as required in this Clause 23.7 within 20
days after receipt of a written request therefor from the Agent or Borrower.

 

(c)

Notwithstanding any other provision of this Clause 23.7, a Lender shall not be
required to deliver any form pursuant to this Clause 23.7 that such Lender is
not legally entitled to deliver.

 

23.8

Application to Master Agreements. For the avoidance of doubt, Clause 23 does not
apply in respect of sums due from the Borrower to a Swap Counterparty under or
in connection with a Master Agreement as to which sums the provisions of Section
2(d) (Deduction or Withholding for Tax) of that Master Agreement shall apply.

 

23.9

FATCA information.

 

(a)

Subject to paragraph (c) below, each FATCA Relevant Party confirms to each other
FATCA Relevant Party that it is a FATCA Exempt Party on the date hereof (or in
the case of a Transferee Lender, on the date of its applicable Transfer
Certificate), and thereafter within ten (10) Business Days of a reasonable
request by another FATCA Relevant Party shall:

 

 

(i)

confirm to that other party whether it is a FATCA Exempt Party or is not a FATCA
Exempt Party; and

 

 

(ii)

supply to the requesting party (with a copy to all other FATCA Relevant Parties)
such other form or forms (including IRS Form W-8 or Form W-9 or any successor or
substitute form, as applicable) and any other documentation and other
information relating to its status under FATCA (including its applicable
“passthru percentage” or other information required under FATCA or other
official guidance including intergovernmental agreements) as the requesting
party reasonably requests for the purpose of determining whether any payment to
such party may be subject to any FACTA Deduction.

 

(b)

If a FATCA Relevant Party confirms to any other FATCA Relevant Party that it is
a FATCA Exempt Party or provides an IRS Form W-8 or W-9 to showing that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that party shall so notify all other FATCA
Relevant Parties reasonably promptly.

 

(c)

Nothing in this Clause 23.9 shall obligate any FATCA Relevant Party to do
anything which would or, in its reasonable opinion, might constitute a breach of
any law or regulation, any policy of that party, any fiduciary duty or any duty
of confidentiality, or to disclose any confidential information (including,
without limitation, its tax returns and calculations); provided that nothing in
this paragraph shall excuse any FATCA Relevant Party from providing a true
complete and correct IRS Form W-8 or W-9 (or any successor or substitute form
where applicable). Any information provided on such IRS Form W-8 or W-9 (or any
successor or substitute forms) shall not be treated as confidential information
of such party for purposes of this paragraph.

 

(d)

If a FATCA Relevant Party fails to confirm its status or to supply forms,
documentation or other information requested in accordance the provisions of
this Agreement or the provided information is insufficient under FATCA, then:

 

 

(i)

such party shall be treated as if it were a FATCA Non-Exempt Party; and

 

 
85

--------------------------------------------------------------------------------

 

 

 

(ii)

if that party failed to confirm its applicable passthru percentage then such
party shall be treated for the purposes of the Finance Documents (and payments
made thereunder) as if its applicable passthru percentage is 100%,

 

until (in each case) such time as the party in question provides sufficient
confirmation, forms, documentation or other information to establish the
relevant facts.

 

23.10

FATCA withholding.

 

(a)

A FATCA Relevant Party making a payment to any FACTA Non-Exempt Party shall make
such FATCA Deduction as it determines is required by law and shall render
payment to the IRS within the time allowed and in the amount required by FATCA.

 

(b)

If a FATCA Deduction is required to be made by any FATCA Relevant Party to a
FACTA Non-Exempt Party, the amount of the payment due from such FATCA Relevant
Party shall be reduced by the amount of the FATCA Deduction reasonably
determined to be required by such FATCA Relevant Party.

 

(c)

Each FATCA Relevant Party shall promptly upon becoming aware that a FATCA
Deduction is required with respect to any payment owed to it (or that there is
any change in the rate or basis of a FATCA Deduction) notify each other FATCA
Relevant Party accordingly.

 

(d)

Within thirty days of making either a FATCA Deduction or any payment required in
connection with that FATCA Deduction, the party making such FATCA Deduction
shall deliver to the Agent for delivery to the party on account of whom the
FATCA Deduction was made evidence reasonably satisfactory to that party that the
FATCA Deduction has been made or (as applicable) any appropriate payment paid to
the IRS.

 

(e)

A FATCA Relevant Party who becomes aware that it must make a FATCA Deduction in
respect of a payment to another FATCA Relevant Party (or that there is any
change in the rate or basis of such FATCA Deduction) shall notify that party and
the Agent.

 

(f)

The Agent shall promptly upon becoming aware that it must make a FATCA Deduction
in respect of a payment to a Lender which relates to a payment by the Borrower
(or that there is any change in the rate or the basis of such a FATCA Deduction)
notify the Borrower and the relevant Lender.

 

(g)

If a FATCA Deduction is made as a result of any Creditor Party failing to be a
FATCA Exempt Party, such party shall indemnify each other Creditor Party against
any loss, cost or expense to it resulting from such FATCA Deduction.

 

23.11

FATCA mitigation. Notwithstanding any other provision of this Agreement, if a
FATCA Deduction is or will be required to be made by any party under Clause
23.10 in respect of a payment to any FATCA Non-Exempt Lender, the FATCA
Non-Exempt Lender may either:

  

(i) transfer its entire interest in the Loan to a U.S. branch or Affiliate, or  
 

(ii)

nominate one or more transferee lenders who upon becoming a Lender would be a
FATCA Exempt Party, by notice in writing to the Agent and the Borrower
specifying the terms of the proposed transfer, and cause such transferee
lender(s) to purchase all of the FATCA Non-Exempt Lender’s interest in the Loan.

 

 
86

--------------------------------------------------------------------------------

 

 

24

ILLEGALITY, ETC

 

24.1

Illegality. If it becomes unlawful in any applicable jurisdiction for a Lender
(the “Notifying Lender”) to perform any of its obligations as contemplated by
this Agreement or to fund or maintain its participation in any Advance:

 

(a)

the Notifying Lender shall promptly notify the Agent upon becoming aware of that
event;

 

(b)

upon the Agent notifying the Borrower and the other Creditor Parties, the
Commitment of the Notifying Lender will be immediately cancelled; and

 

(c)

the Borrower shall repay the Notifying Lender’s participation in each Advance on
the last day of the Interest Period for each Advance occurring after the Agent
has notified the Borrower or, if earlier, the date specified by the Notifying
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

 

24.2

Mitigation. If circumstances arise which would result in a notification under
Clause 24.1 then, without in any way limiting the obligations of the Borrower
under Clause 24.1, the Notifying Lender shall use reasonable commercial efforts
to transfer its obligations, liabilities and rights under this Agreement and the
Finance Documents to another office or financial institution not affected by the
circumstances but the Notifying Lender shall not be under any obligation to take
any such action if, in its opinion, to do would or might:

 

(a)

have an material adverse effect on its business, operations or financial
condition; or

 

(b)

involve it in any activity which is unlawful or prohibited or any activity that
is contrary to, or inconsistent with, any regulation; or

 

(c)

involve it in any expense (unless indemnified to its satisfaction) or tax
disadvantage.

 

25

INCREASED COSTS

 

25.1

Increased costs. This Clause 25 applies if a Lender (the “Notifying Lender”)
notifies the Agent that the Notifying Lender considers that as a result of:

 

(a)

the introduction or alteration after the date of this Agreement of a law or an
alteration after the date of this Agreement in the manner in which a law is
interpreted or applied (disregarding any effect which relates to the application
to payments under this Agreement of a Non-indemnified Tax); or

 

(b)

complying with any regulation (including any which relates to capital adequacy
or liquidity controls or which affects the manner in which the Notifying Lender
allocates capital resources to its obligations under this Agreement) which is
introduced, or altered, or the interpretation or application of which is
altered, after the date of this Agreement,

 

the Notifying Lender (or a parent company of it) has incurred or will incur an
“increased cost”.

 

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted or adopted.

 

 
87

--------------------------------------------------------------------------------

 

 

25.2

Meaning of “increased costs”. In this Clause 25, “increased costs” means, in
relation to a Notifying Lender:

 

(a)

an additional or increased cost incurred as a result of, or in connection with,
the Notifying Lender having entered into, or being a party to, this Agreement or
having taken an assignment of rights under this Agreement, of funding or
maintaining its Commitment or Contribution or performing its obligations under
this Agreement, or of having outstanding all or any part of its Contribution or
other unpaid sums;

 

(b)

a reduction in the amount of any payment to the Notifying Lender under this
Agreement or in the effective return which such a payment represents to the
Notifying Lender or on its capital;

 

(c)

an additional or increased cost of funding all or maintaining all or any of the
advances comprised in a class of advances formed by or including the Notifying
Lender’s Contribution or (as the case may require) the proportion of that cost
attributable to the Contribution; or

 

(d)

a liability to make a payment, or a return foregone, which is calculated by
reference to any amounts received or receivable by the Notifying Lender under
this Agreement;

 

but not an item attributable to a change in the rate of tax on the overall net
income of the Notifying Lender (or a parent company of it) or an item covered by
the indemnity for tax in Clause 23 or an item arising directly out of the
implementation or application of or compliance with Basel III or any other law
or regulation which implements Basel III (whether such implementation,
application or compliance is by a government, regulator, Creditor Party or any
of its affiliates).

 

For the purposes of this Clause 25.2 the Notifying Lender may in good faith
allocate or spread costs and/or losses among its assets and liabilities (or any
class of its assets and liabilities) on such basis as it considers appropriate.

 

25.3

Notification to Borrower of claim for increased costs. The Agent shall promptly
notify the Borrower and the other Security Parties of the notice which the Agent
received from the Notifying Lender under Clause 25.1.

 

25.4

Payment of increased costs. The Borrower shall pay to the Agent, on the Agent’s
demand, for the account of the Notifying Lender the amounts which the Agent from
time to time notifies the Borrower that the Notifying Lender has specified to be
necessary to compensate the Notifying Lender for the increased cost.

 

25.5

Notice of prepayment. If the Borrower is not willing to continue to compensate
the Notifying Lender for the increased cost under Clause 25.4, the Borrower may
give the Agent not less than 14 days’ notice of its intention to prepay the
Notifying Lender’s Contribution at the end of an Interest Period.

 

25.6

Prepayment; termination of Commitment. A notice under Clause 25.5 shall be
irrevocable; the Agent shall promptly notify the Notifying Lender of the
Borrower’s notice of intended prepayment; and:

 

(a)

on the date on which the Agent serves that notice, the Commitment of the
Notifying Lender shall be cancelled; and

 

 
88

--------------------------------------------------------------------------------

 

 

(b)

on the date specified in its notice of intended prepayment, the Borrower shall
prepay (without premium or penalty but subject to any applicable prepayment fee
under Clause 8.8(c)) the Notifying Lender’s Contribution, together with accrued
interest thereon at the applicable rate plus the Margin.

 

25.7

Application of prepayment. Clause 8 shall apply in relation to any prepayment
pursuant to Clause 25.6.

 

26

SET-OFF

 

26.1

Application of credit balances. Upon the occurrence and during the continuance
of an Event of Default, each Creditor Party may without prior notice:

 

(a)

apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Borrower or any of the Guarantors at
any office in any country of that Creditor Party in or towards satisfaction of
any sum then due from the Borrower or any of the Guarantors to that Creditor
Party under any of the Finance Documents; and

 

(b)

for that purpose:

 

 

(i)

break, or alter the maturity of, all or any part of a deposit of the Borrower or
any Guarantor;

 

 

(ii)

convert or translate all or any part of a deposit or other credit balance into
Dollars; and

 

 

(iii)

enter into any other transaction or make any entry with regard to the credit
balance which the Creditor Party concerned considers appropriate.

 

26.2

Existing rights unaffected. No Creditor Party shall be obliged to exercise any
of its rights under Clause 26.1; and those rights shall be without prejudice and
in addition to any right of set-off, combination of accounts, charge, lien or
other right or remedy to which a Creditor Party is entitled (whether under the
general law or any document).

 

26.3

Sums deemed due to a Lender. For the purposes of this Clause 26, a sum payable
by the Borrower or any of the Guarantors to the Agent or the Security Trustee
for distribution to, or for the account of, a Lender shall be treated as a sum
due to that Lender; and each Lender’s proportion of a sum so payable for
distribution to, or for the account of, the Lenders shall be treated as a sum
due to such Lender.

 

26.4

No Security Interest. This Clause 26 gives the Creditor Parties a contractual
right of set-off only, and does not create any Security Interest over any credit
balance of the Borrower or any of the Guarantors.

 

27

TRANSFERS AND CHANGES IN LENDING OFFICES

 

27.1

Transfer by Borrower or Guarantors. Neither the Borrower nor any of the
Guarantors may, without the consent of the Agent, given on the instructions of
all the Lenders, transfer any of its rights, liabilities or obligations under
any Finance Document.

 

27.2

Transfer by a Lender. Subject to Clause 27.4, a Lender (the “Transferor Lender”)
may at any time, without needing the consent of the Borrower or any other
Security Party, cause:

 

 
89

--------------------------------------------------------------------------------

 

 

(a)

its rights in respect of all or part of its Contribution; or

 

(b)

its obligations in respect of all or part of its Commitment; or

 

(c)

a combination of (a) and (b),

 

to be (in the case of its rights) transferred to, or (in the case of its
obligations) assumed by, another bank or financial institution or trust, fund or
other entity (a “Transferee Lender”) which is (i) regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets and (ii) not an Affiliate of the Borrower
by delivering to the Agent a completed certificate in the form set out in
Schedule 5 with any modifications approved or required by the Agent (a “Transfer
Certificate”) executed by the Transferor Lender and the Transferee Lender.

 

Notwithstanding the foregoing, any rights and obligations of the Transferor
Lender in its capacity as Agent or Security Trustee shall be determined in
accordance with Clause 31.

 

27.3

Transfer Certificate, delivery and notification. As soon as reasonably
practicable after a Transfer Certificate is delivered to the Agent, it shall
(unless it has reason to believe that the Transfer Certificate may be
defective):

 

(a)

sign the Transfer Certificate on behalf of itself, the Borrower, the other
Security Parties, the Security Trustee, each of the other Lenders and each of
the Swap Banks;

 

(b)

on behalf of the Transferee Lender, send to the Borrower and each other Security
Party letters or faxes notifying them of the Transfer Certificate and attaching
a copy of it;

 

(c)

send to the Transferee Lender copies of the letters or faxes sent under
paragraph (b),

 

but the Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Transferor Lender and the Transferee Lender once it is satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations to the transfer to that Transferee
Lender.

 

27.4

Effective Date of Transfer Certificate. A Transfer Certificate becomes effective
on the date, if any, specified in the Transfer Certificate as its effective
date, provided that it is signed by the Agent under Clause 27.3 on or before
that date.

 

27.5

No transfer without Transfer Certificate. Except as provided in Clause 27.17, no
assignment or transfer of any right or obligation of a Lender under any Finance
Document is binding on, or effective in relation to, the Borrower, any other
Security Party, the Agent or the Security Trustee unless it is effected,
evidenced or perfected by a Transfer Certificate.

 

27.6

Lender re-organization; waiver of Transfer Certificate. If a Lender enters into
any merger, de-merger or other reorganization as a result of which all its
rights or obligations vest in a successor, the Agent may, if it sees fit, by
notice to the successor and the Borrower and the Security Trustee waive the need
for the execution and delivery of a Transfer Certificate and, upon service of
the Agent’s notice, the successor shall become a Lender with the same Commitment
and Contribution as were held by the predecessor Lender.

 

 
90

--------------------------------------------------------------------------------

 

 

27.7

Effect of Transfer Certificate. The effect of a Transfer Certificate is as
follows:

 

(a)

to the extent specified in the Transfer Certificate, all rights and interests
(present, future or contingent) which the Transferor Lender has under or by
virtue of the Finance Documents are assigned to the Transferee Lender
absolutely, free of any defects in the Transferor Lender’s title and of any
rights or equities which the Borrower or any other Security Party had against
the Transferor Lender;

 

(b)

the Transferor Lender’s Commitment is discharged to the extent specified in the
Transfer Certificate;

 

(c)

the Transferee Lender becomes a Lender with the Contribution previously held by
the Transferor Lender and a Commitment of an amount specified in the Transfer
Certificate;

 

(d)

the Transferee Lender becomes bound by all the provisions of the Finance
Documents which are applicable to the Lenders generally, including those about
pro-rata sharing and the exclusion of liability on the part of, and the
indemnification of, the Agent and the Security Trustee and, to the extent that
the Transferee Lender becomes bound by those provisions (other than those
relating to exclusion of liability), the Transferor Lender ceases to be bound by
them;

 

(e)

any part of the Loan which the Transferee Lender advances after the Transfer
Certificate’s effective date ranks in point of priority and security in the same
way as it would have ranked had it been advanced by the transferor, assuming
that any defects in the transferor’s title and any rights or equities of the
Borrower or any other Security Party against the Transferor Lender had not
existed;

 

(f)

the Transferee Lender becomes entitled to all the rights under the Finance
Documents which are applicable to the Lenders generally, including but not
limited to those relating to the Majority Lenders and those under Clause 5.7 and
Clause 21, and to the extent that the Transferee Lender becomes entitled to such
rights, the Transferor Lender ceases to be entitled to them; and

 

(g)

in respect of any breach of a warranty, undertaking, condition or other
provision of a Finance Document or any misrepresentation made in or in
connection with a Finance Document, the Transferee Lender shall be entitled to
recover damages by reference to the loss incurred by it as a result of the
breach or misrepresentation, irrespective of whether the original Lender would
have incurred a loss of that kind or amount.

 

The rights and equities of the Borrower or any other Security Party referred to
above include, but are not limited to, any right of set off and any other kind
of cross-claim.

 

27.8

Maintenance of register of Lenders. During the Security Period the Agent shall
maintain a register in which it shall record the name, Commitment, Contribution
and administrative details (including the lending office) from time to time of
each Lender holding a Transfer Certificate and the effective date (in accordance
with Clause 27.4) of the Transfer Certificate; and the Agent shall make the
register available for inspection by any Lender, the Security Trustee and the
Borrower during normal banking hours, subject to receiving at least three (3)
Business Days’ prior notice.

 

 
91

--------------------------------------------------------------------------------

 

 

27.9

Reliance on register of Lenders. The entries on that register shall, in the
absence of manifest error, be conclusive in determining the identities of the
Lenders and the amounts of their Commitments and Contributions and the effective
dates of Transfer Certificates and may be relied upon by the Agent and the other
parties to the Finance Documents for all purposes relating to the Finance
Documents.

 

27.10

Authorization of Agent to sign Transfer Certificates. The Borrower, the
Guarantors, the Security Trustee, each Lender and each Swap Bank irrevocably
authorizes the Agent to sign Transfer Certificates on its behalf.

 

27.11

Registration fee. In respect of any Transfer Certificate, the Agent shall be
entitled to recover a registration fee of $5,000 from the Transferor Lender or
(at the Agent’s option) the Transferee Lender.

 

27.12

Sub-participation; subrogation assignment. A Lender may sub-participate all or
any part of its rights and/or obligations under or in connection with the
Finance Documents without the consent of, or any notice to, the Borrower, any
other Security Party, the Agent or the Security Trustee; and the Lenders may
assign, in any manner and terms agreed by the Majority Lenders, the Agent and
the Security Trustee, all or any part of those rights to an insurer or surety
who has become subrogated to them; provided that a Lender shall not
sub-participate all or any part of its rights and/or obligations under or in
connection with the Finance Documents directly to an Excluded Entity without the
consent of the Borrower.

 

27.13

Disclosure of information. Each of the Borrower and the Guarantors irrevocably
authorizes each Creditor Party to give, divulge and reveal from time to time
information and details relating to their accounts, the Ships, the Finance
Documents, the Loan or the Commitments to:

 

(a)

any private, public or internationally recognized governmental or regulatory
authorities that are entitled to and have requested to obtain such information;

 

(b)

the Creditor Parties’ respective head offices, branches and affiliates and
professional advisors;

 

(c)

any other parties to the Finance Documents;

 

(d)

a rating agency or their professional advisors;

 

(e)

any person with whom such Creditor Party proposes to enter (or considers
entering) into contractual relations in relation to the Loan and/or its
Commitment or Contribution; and

 

(f)

any other person regarding the funding, re-financing, transfer, assignment,
sale, sub-participation or operational arrangement or other transaction in
relation to the Loan, its Contribution or its Commitment, including without
limitation, for purposes in connection with a securitization or any enforcement,
preservation, assignment, transfer, sale or sub-participation of any of such
Creditor Parties’ rights and obligations;

 

provided that such Creditor Party has taken commercially reasonable efforts to
ensure that any person to whom such Creditor Party passes any information in
accordance with the terms of this Clause 27.13 undertakes to maintain the
confidentiality of such information so as to protect any material non-public
information of the Security Parties.

 

 
92

--------------------------------------------------------------------------------

 

 

27.14

Change of lending office. A Lender may change its lending office by giving
notice to the Agent and the change shall become effective on the later of:

 

(a)

the date on which the Agent receives the notice; and

 

(b)

the date, if any, specified in the notice as the date on which the change will
come into effect.

 

27.15

Notification. On receiving such a notice, the Agent shall notify the Borrower
and the Security Trustee; and, until the Agent receives such a notice, it shall
be entitled to assume that a Lender is acting through the lending office of
which the Agent last had notice.

 

27.16

Replacement of Reference Bank. If any Reference Bank ceases to be a Lender or is
unable on a continuing basis to supply quotations for the purposes of Clause 5
then, unless the Borrower, the Agent and the Majority Lenders otherwise agree,
the Agent, acting on the instructions of the Majority Lenders, and after
consulting the Borrower, shall appoint another bank (whether or not a Lender) to
be a replacement Reference Bank; and, when that appointment comes into effect,
the first-mentioned Reference Bank’s appointment shall cease to be effective.

 

27.17

Security over Lenders’ rights. In addition to the other rights provided to
Lenders under this Clause 27, each Lender may without consulting with or
obtaining consent from the Borrower or any other Security Party, at any time
charge, assign or otherwise create a Security Interest in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:

 

(a)

any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

 

(b)

in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities;

 

except that no such charge, assignment or Security Interest shall:

 

 

(i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

 

 

(ii)

require any payments to be made by the Borrower or any other Security Party or
grant to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Finance Documents.

 

28

VARIATIONS AND WAIVERS

 

28.1

Variations, waivers etc. by Majority Lenders. Subject to Clause 28.2, a document
shall be effective to vary, waive, suspend or limit any provision of a Finance
Document, or any Creditor Party’s rights or remedies under such a provision or
the general law, only if the document is signed, or specifically agreed to by
fax or Email, by the Borrower, by the Agent on behalf and with the approval of
the Majority Lenders, by the Agent and the Security Trustee in their own rights,
and, if the document relates to a Finance Document to which a Security Party is
party, by that Security Party.

 

 
93

--------------------------------------------------------------------------------

 

 

28.2

Variations, waivers etc. requiring agreement of all Lenders. As regards the
following, Clause 28.1 applies as if the words “by the Agent on behalf and with
the approval of the Majority Lenders” were replaced by the words “by or on
behalf and with the approval of every Lender and every Swap Bank”:

 

(a)

a reduction in the Margin;

 

(b)

a postponement to the date for, or a reduction in the amount of, any payment of
principal, interest, fees or other sum payable under this Agreement or the Note;

 

(c)

an increase in any Lender’s Commitment;

 

(d)

a change to the definition of “Majority Lenders”;

 

(e)

a change to Clause 11.2, Clause 17.4(b) or this Clause 28;

 

(f)

any release of, or material variation to, a Security Interest, guarantee,
indemnity or subordination arrangement set out in a Finance Document; and

 

(g)

any other change or matter as regards which this Agreement or another Finance
Document expressly provides that each Lender’s consent is required.

 

28.3

Variations, waivers etc. relating to the Servicing Banks. An amendment or waiver
that relates to the rights or obligations of the Agent or the Security Trustee
under Clause 31 may not be effected without the consent of the Agent or the
Security Trustee.

 

28.4

Exclusion of other or implied variations. Except for a document which satisfies
the requirements of Clauses 28.1, 28.2 or 28.3, no document, and no act, course
of conduct, failure or neglect to act, delay or acquiescence on the part of the
Creditor Parties or any of them (or any person acting on behalf of any of them)
shall result in the Creditor Parties or any of them (or any person acting on
behalf of any of them) being taken to have varied, waived, suspended or limited,
or being precluded (permanently or temporarily) from enforcing, relying on or
exercising:

 

(a)

a provision of this Agreement or another Finance Document; or

 

(b)

an Event of Default; or

 

(c)

a breach by the Borrower or another Security Party of an obligation under a
Finance Document or the general law; or

 

(d)

any right or remedy conferred by any Finance Document or by the general law,

 

and there shall not be implied into any Finance Document any term or condition
requiring any such provision to be enforced, or such right or remedy to be
exercised, within a certain or reasonable time.

 

29

NOTICES

 

29.1

General. Unless otherwise specifically provided, any notice under or in
connection with any Finance Document shall be given by letter, electronic mail
(“Email”) or fax and references in the Finance Documents to written notices,
notices in writing and notices signed by particular persons shall be construed
accordingly.

 

 
94

--------------------------------------------------------------------------------

 

 

29.2

Addresses for communications. A notice by letter, Email or fax shall be sent:

 

(a)           to the Borrower:

c/o Eagle Shipping International (USA) LLC

477 Madison Avenue, Suite 1405

New York, New York 10022

 

Attention: Sophocles N. Zoullas

 

Facsimile: 212 785-3311

 

 

(b)           to a Guarantor:

c/o Eagle Shipping International (USA) LLC

477 Madison Avenue, Suite 1405

New York, New York 10022

 

Attention: Sophocles N. Zoullas

 

Facsimile: 212 785-3311

 

 

(c)           to a Lender:

At the address below its name in Schedule 1 or (as the case may require) in the
relevant Transfer Certificate.

 

 

(d)           to a Swap Bank

At the address below its name in Schedule 2.

 

 

(e)           to the Agent and Security Trustee:

ABN AMRO Capital USA LLC

100 Park Avenue, 17th Floor

New York, NY 10017

 

Attention: Wudasse Zaudou

Facsimile: 917-284-6697

Email: wudasse.zaudou@abnamro.com

  

or to such other address as the relevant party may notify the Agent or, if the
relevant party is the Agent or the Security Trustee, the Borrower, the Lenders,
the Swap Banks and the Security Parties.

 

29.3

Effective date of notices. Subject to Clauses 29.4 and 29.5:

 

(a)

a notice which is delivered personally or posted shall be deemed to be served,
and shall take effect, at the time when it is delivered;

 

(b)

a notice which is sent by Email shall be deemed to be served, and shall take
effect, at the time when it is actually received in readable form; and

 

(c)

a notice which is sent by fax shall be deemed to be served, and shall take
effect, two (2) hours after its transmission is completed.

 

29.4

Service outside business hours. However, if under Clause 29.3 a notice would be
deemed to be served:

 

 
95

--------------------------------------------------------------------------------

 

 

(a)

on a day which is not a business day in the place of receipt; or

 

(b)

on such a business day, but after 5:00 p.m. local time,

 

the notice shall (subject to Clause 29.5) be deemed to be served, and shall take
effect, at 9:00 a.m. on the next day which is such a business day.

 

29.5

Illegible notices. Clauses 29.3 and 29.4 do not apply if the recipient of a
notice notifies the sender within one (1) hour after the time at which the
notice would otherwise be deemed to be served that the notice has been received
in a form which is illegible in a material respect.

 

29.6

Valid notices. A notice under or in connection with a Finance Document shall not
be invalid by reason that its contents or the manner of serving it do not comply
with the requirements of this Agreement or, where appropriate, any other Finance
Document under which it is served if:

 

(a)

the failure to serve it in accordance with the requirements of this Agreement or
other Finance Document, as the case may be, has not caused any party to suffer
any significant loss or prejudice; or

 

(b)

in the case of incorrect and/or incomplete contents, it should have been
reasonably clear to the party on which the notice was served what the correct or
missing particulars should have been.

 

29.7

Electronic communication between the Agent and a Lender or a Swap Bank. Any
communication to be made between the Agent and a Lender or a Swap Bank under or
in connection with the Finance Documents may be made by Email or other
electronic means, if the Agent and the relevant Lender or Swap Bank:

 

(a)

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

(b)

notify each other in writing of their Email address and/or any other information
required to enable the sending and receipt of information by that means; and

 

(c)

notify each other of any change to their respective Email addresses or any other
such information supplied to them.

 

Any electronic communication made between the Agent and a Lender or a Swap Bank
will be effective only when actually received in readable form and, in the case
of any electronic communication made by a Lender or a Swap Bank to the Agent,
only if it is addressed in such a manner as the Agent shall specify for this
purpose.

 

29.8

English language. Any notice under or in connection with a Finance Document
shall be in English.

 

29.9

Meaning of “notice”. In this Clause 29, “notice” includes any demand, consent,
authorization, approval, instruction, waiver or other communication.

 

30

SUPPLEMENTAL

 

30.1

Rights cumulative, non-exclusive. The rights and remedies which the Finance
Documents give to each Creditor Party are:

 

 
96

--------------------------------------------------------------------------------

 

 

(a)

cumulative;

 

(b)

may be exercised as often as appears expedient; and

 

(c)

shall not, unless a Finance Document explicitly and specifically states so, be
taken to exclude or limit any right or remedy conferred by any law.

 

30.2

Severability of provisions. If any provision of a Finance Document is or
subsequently becomes void, unenforceable or illegal, that shall not affect the
validity, enforceability or legality of the other provisions of that Finance
Document or of the provisions of any other Finance Document.

 

30.3

Counterparts. A Finance Document may be executed in any number of counterparts.

 

30.4

Binding Effect. This Agreement shall become effective on the Effective Date and
thereafter shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns.

 

31

THE SERVICING BANKS

 

31.1

Appointment and Granting.

 

(a)

The Agent. Each of the Lenders and the Swap Banks appoints and authorizes (with
a right of revocation) the Agent to act as its agent hereunder and under any of
the other Finance Documents with such powers as are specifically delegated to
the Agent by the terms of this Agreement and of any of the other Finance
Documents, together with such other powers as are reasonably incidental thereto.

 

(b)

The Security Trustee.

 

 

(i)

Authorization of Security Trustee. Each of the Lenders, the Swap Banks and the
Agent appoints and authorizes (with a right of revocation) the Security Trustee
to act as security trustee hereunder and under the other Finance Documents
(other than the Notes) with such powers as are specifically delegated to the
Security Trustee by the terms of this Agreement and such other Finance
Documents, together with such other powers as are reasonably incidental thereto.

 

 

(ii)

Granting Clause. To secure the payment of all sums of money from time to time
owing (i) to the Lenders under the Finance Documents, and (ii) to the Swap Banks
under the Master Agreements, and the performance of the covenants of the
Borrower and any other Security Party herein and therein contained, and in
consideration of the premises and of the covenants herein contained and of the
extensions of credit by the Lenders, the Security Trustee does hereby declare
that it will hold as such trustee in trust for the benefit of the Lenders, the
Agent and the Swap Banks, from and after the execution and delivery thereof, all
of its right, title and interest as mortgagee in, to and under the Mortgages and
its right, title and interest as assignee and secured party under the other
Finance Documents (the right, title and interest of the Security Trustee in and
to the property, rights and privileges described above, from and after the
execution and delivery thereof, and all property hereafter specifically
subjected to the Security Interest of the indenture created hereby and by the
Finance Documents by any amendment hereto or thereto are herein collectively
called the “Estate”); TO HAVE AND TO HOLD the Estate unto the Security Trustee
and its successors and assigns forever, BUT IN TRUST, NEVERTHELESS, for the
equal and proportionate benefit and security of the Lenders, the Agent and the
Swap Banks and their respective successors and assigns without any priority of
any one over any other, UPON THE CONDITION that, unless and until an Event of
Default under this Agreement shall have occurred and be continuing, the relevant
Security Party shall be permitted, to the exclusion of the Security Trustee, to
possess and use the Ships. IT IS HEREBY COVENANTED, DECLARED AND AGREED that all
property subject or to become subject hereto is to be held, subject to the
further covenants, conditions, uses and trusts hereinafter set forth, and each
Security Party, for itself and its respective successors and assigns, hereby
covenants and agrees to and with the Security Trustee and its successors in said
trust, for the equal and proportionate benefit and security of the Lenders, the
Agent and the Swap Banks as hereinafter set forth.

 

 
97

--------------------------------------------------------------------------------

 

 

 

(iii)

Acceptance of Trusts. The Security Trustee hereby accepts the trusts imposed
upon it as Security Trustee by this Agreement, and the Security Trustee
covenants and agrees to perform the same as herein expressed and agrees to
receive and disburse all monies constituting part of the Estate in accordance
with the terms hereof.

 

31.2

Scope of Duties. Neither the Agent nor the Security Trustee (which terms as used
in this sentence and in Clause 31.5 hereof shall include reference to their
respective affiliates and their own respective and their respective affiliates’
officers, directors, employees, agents and attorneys-in-fact):

 

(a)

shall have any duties or responsibilities except those expressly set forth in
this Agreement and in any of the Finance Documents, and shall not by reason of
this Agreement or any of the Finance Documents be (except, with respect to the
Security Trustee, as specifically stated to the contrary in this Agreement) a
trustee for a Lender or a Swap Bank;

 

(b)

shall be responsible to the Lenders or the Swap Banks for any recitals,
statements, representations or warranties contained in this Agreement or in any
of the Finance Documents, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any of the
other Finance Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Finance
Documents or any other document referred to or provided for herein or therein or
for any failure by a Security Party or any other person to perform any of its
obligations hereunder or thereunder or for the location, condition or value of
any property covered by any Security Interest under any of the Finance Documents
or for the creation, perfection or priority of any such Security Interest;

 

(c)

shall be required to initiate or conduct any litigation or collection
proceedings hereunder or under any of the Finance Documents unless expressly
instructed to do so in writing by the Majority Lenders; or

 

(d)

shall be responsible for any action taken or omitted to be taken by it hereunder
or under any of the Finance Documents or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct. Each of
the Security Trustee and the Agent may employ agents and attorneys-in-fact and
neither the Security Trustee nor the Agent shall be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Each of the Security Trustee and the Agent may deem and treat the
payee of a Note as the holder thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof shall have been filed with
the Agent.

 

 
98

--------------------------------------------------------------------------------

 

 

31.3

Reliance. Each of the Security Trustee and the Agent shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telex, telefacsimile, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper person
or persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Security Trustee or the Agent, as
the case may be. As to any matters not expressly provided for by this Agreement
or any of the other Finance Documents, each of the Security Trustee and the
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions signed by the
Majority Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.

 

31.4

Knowledge. Neither the Security Trustee nor the Agent shall be deemed to have
knowledge or notice of the occurrence of a Potential Event of Default or Event
of Default (other than, in the case of the Agent, the non-payment of principal
of or interest on the Loan or actual knowledge thereof) unless each of the
Security Trustee and the Agent has received notice from a Lender or the Borrower
specifying such Potential Event of Default or Event of Default and stating that
such notice is a “Notice of Default”. If the Agent receives such a notice of the
occurrence of such Potential Event of Default or Event of Default, the Agent
shall give prompt notice thereof to the Security Trustee, the Swap Banks and the
Lenders (and shall give each Lender prompt notice of each such non-payment).
Subject to Clause 31.8 hereof, the Security Trustee and the Agent shall take
such action with respect to such Potential Event of Default or Event of Default
or other event as shall be directed by the Majority Lenders, except that, unless
and until the Security Trustee and the Agent shall have received such
directions, each of the Security Trustee and the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Event of Default or Event of Default or other event as it
shall deem advisable in the best interest of the Lenders and the Swap Banks.

 

31.5

Security Trustee and Agent as Lenders. Each of the Security Trustee and the
Agent (and any successor acting as Security Trustee or Agent, as the case may
be) in its individual capacity as a Lender hereunder shall have the same rights
and powers hereunder as any other Lender and may exercise the same as though it
were not acting as the Security Trustee or the Agent, as the case may be, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include each of the Security Trustee and the Agent in their respective
individual capacities. Each of the Security Trustee and the Agent (and any
successor acting as Security Trustee and Agent, as the case may be) and their
respective affiliates may (without having to account therefor to a Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrower and any of its subsidiaries or
affiliates as if it were not acting as the Security Trustee or the Agent, as the
case may be, and each of the Security Trustee and the Agent and their respective
affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

 

31.6

Indemnification of Security Trustee and Agent. The Lenders severally agree,
ratably in accordance with the aggregate principal amount of each Lender’s
Contribution in the Loan, to indemnify each of the Agent and the Security
Trustee (to the extent not reimbursed under other provisions of this Agreement,
but without limiting the obligations of the Borrower under said other
provisions) for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Security Trustee or the Agent in any way relating to or arising out
of this Agreement or any of the other Finance Documents or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby (including, without limitation, the costs and expenses which
the Borrower is to pay hereunder, but excluding, unless an Event of Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of their respective agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, except
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified.

 

 
99

--------------------------------------------------------------------------------

 

 

31.7

Reliance on Security Trustee or Agent. Each Lender and each Swap Bank agrees
that it has, independently and without reliance on the Security Trustee, the
Agent or any other Lender or Swap Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Security Trustee, the Agent or any
other Lender or Swap Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
Finance Documents. None of the Security Trustee or the Agent shall be required
to keep itself informed as to the performance or observance by the Borrower or
the Guarantors of this Agreement or any of the Finance Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Borrower or any Guarantor. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and/or the Swap Banks by the Security Trustee or the Agent
hereunder, neither the Security Trustee nor the Agent shall have any duty or
responsibility to provide a Lender or a Swap Bank with any credit or other
information concerning the affairs, financial condition or business of the
Borrower, any Guarantor or any subsidiaries or affiliates thereof which may come
into the possession of the Security Trustee, the Agent or any of their
respective affiliates.

 

31.8

Actions by Security Trustee and Agent. Except for action expressly required of
the Security Trustee or the Agent hereunder and under the other Finance
Documents, each of the Security Trustee and the Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Clause 31.6 against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

 

31.9

Resignation and Removal. Subject to the appointment and acceptance of a
successor Security Trustee or Agent (as the case may be) as provided below, each
of the Security Trustee and the Agent may resign at any time by giving notice
thereof to the Lenders, the Swap Banks and the Borrower, and the Security
Trustee or the Agent may be removed at any time with or without cause by the
Majority Lenders by giving notice thereof to the Agent, the Security Trustee,
the Lenders, the Swap Banks and the Borrower. Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor
Security Trustee or Agent, as the case may be. If no successor Security Trustee
or Agent, as the case may be, shall have been so appointed by the Lenders or, if
appointed, shall not have accepted such appointment within 30 days after the
retiring Security Trustee’s or Agent’s, as the case may be, giving of notice of
resignation or the Majority Lenders’ removal of the retiring Security Trustee or
Agent, as the case may be, then the retiring Security Trustee or Agent, as the
case may be, may, on behalf of the Lenders and the Swap Banks, appoint a
successor Security Trustee or Agent. Upon the acceptance of any appointment as
Security Trustee or Agent hereunder by a successor Security Trustee or Agent,
such successor Security Trustee or Agent, as the case may be, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Security Trustee or Agent, as the case may be, and the retiring
Security Trustee or Agent shall be discharged from its duties and obligations
hereunder. After any retiring Security Trustee or Agent’s resignation or removal
hereunder as Security Trustee or Agent, as the case may be, the provisions of
this Clause 31 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Security
Trustee or the Agent, as the case may be.

 

 
100

--------------------------------------------------------------------------------

 

 

31.10

Release of Collateral. Without the prior written consent of the Majority Lenders
and the Swap Banks, neither the Security Trustee nor the Agent will consent to
any modification, supplement or waiver under any of the Finance Documents nor
without the prior written consent of all of the Lenders and the Swap Banks
release any Collateral or otherwise terminate any Security Interest under the
Finance Documents, except that no such consent is required, and each of the
Security Trustee and the Agent is authorized, to release any Security Interest
covering property if the Secured Liabilities have been paid and performed in
full or which is the subject of a disposition of property permitted hereunder or
to which the Lenders have consented.

 

32

PARALLEL DEBT

 

32.1

In this Clause:

 

Corresponding Debt means any amount which a Security Party owes to a Creditor
Party under or in connection with the Secured Liabilities.

 

Parallel Debt means any amount which a Security Party owes to the Security
Trustee under this Clause.

 

32.2

Each Security Party irrevocably and unconditionally undertakes to pay to the
Security Trustee amounts equal to, and in the currency or currencies of, its
Corresponding Debt.

 

32.3

The Parallel Debt of each Security Party:

 

(a)

shall become due and payable at the same time as its Corresponding Debt;

 

(b)

is independent and separate from, and without prejudice to, its Corresponding
Debt.

 

32.4

For purposes of this Clause, the Security Trustee:

 

(a)

is the independent and separate creditor of each Parallel Debt;

 

(b)

acts in its own name and not as agent, representative or trustee of the Creditor
Parties and its claims in respect of each Parallel Debt and any security granted
to secure such Parallel Debt shall not be held on trust; and

 

(c)

shall have the independent and separate right to demand payment of each Parallel
Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

 

32.5

The Parallel Debt of the Borrower or a Guarantor shall be (a) decreased to the
extent that its Corresponding Debt has been irrevocably and unconditionally paid
or discharged and (b) increased to the extent that its Corresponding Debt has
increased, and the Corresponding Debt of the Borrower or a Guarantor shall be
(x) decreased to the extent that its Parallel Debt has been irrevocably and
unconditionally paid or discharged and (y) increased to the extent its Parallel
Debt has increased, in each case proved that the Parallel Debt of the Borrower
or a Guarantor shall never exceed its Corresponding Debt.

 

 
101

--------------------------------------------------------------------------------

 

 

32.6

All amounts received or recovered by the Security Trustee in connection with
this Clause, to the extent permitted by applicable law, shall be applied in
accordance with Clause 18 (Applicable of Receipts).

 

33

LAW AND JURISDICTION

 

33.1

Governing law. THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS (EXCEPT AS
OTHERWISE PROVIDED IN A FINANCE DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

33.2

Consent to Jurisdiction.

 

(a)

Each of the Borrower and the Guarantors hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York County, and any appellate court thereof, in any action or proceeding
arising out of or relating to this Agreement or any of the other Finance
Documents to which such Security Party is a party or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)

Nothing in this Clause 33.2 shall affect the right of a Creditor Party to bring
any action or proceeding against a Security Party or its property in the courts
of any other jurisdictions where such action or proceeding may be heard.

 

(c)

Each of the Borrower and the Guarantors hereby irrevocably and unconditionally
waives to the fullest extent it may legally and effectively do so:

 

 

(i)

any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Finance Document to which it is a party in any New York State or Federal
court and the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court; and

 

 

(ii)

any immunity from suit, the jurisdiction of any court in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Finance Document or from any legal process with respect to itself or its
property (including without limitation attachment prior to judgment, attachment
in aid of execution of judgment, set-off, execution of a judgment or any other
legal process), and to the extent that in any such jurisdiction there may be
attributed to such person such an immunity (whether or not claimed), such person
hereby irrevocably agrees not to claim such immunity.

 

 
102

--------------------------------------------------------------------------------

 

 

(d)

Each of the Borrower and the Guarantors also irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to its address specified in Clause 29.2. Each of the Borrower
and the Guarantors also agrees that service of process may be made on it by any
other method of service provided for under the applicable laws in effect in the
State of New York.

 

33.3

Creditor Party rights unaffected. Nothing in this Clause 33 shall exclude or
limit any right which any Creditor Party may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

33.4

Meaning of “proceedings”. In this Clause 33, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 

34

WAIVER OF JURY TRIAL

 

34.1

WAIVER. EACH OF THE BORROWER, THE GUARANTORS AND THE CREDITOR PARTIES MUTUALLY
AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

35

PATRIOT ACT notice

 

35.1

PATRIOT Act Notice. Each of the Agent and the Lenders hereby notifies the
Borrower and the Guarantors that pursuant to the requirements of the Patriot Act
and the policies and practices of the Agent and each Lender, the Agent and each
of the Lenders is required to obtain, verify and record certain information and
documentation that identifies each Security Party, which information includes
the name and address of each Security Party and such other information that will
allow the Agent and each of the Lenders to identify each Security Party in
accordance with the PATRIOT Act.

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
103

--------------------------------------------------------------------------------

 

 

EXECUTION PAGE

 

WHEREFORE, the parties hereto have caused this Loan Agreement to be executed as
of the date first above written.

 

 

ABN AMRO CAPITAL USA LLC, as Lender, Mandated Lead Arranger, Bookrunner,
Structuring Bank, Agent, and Security Trustee

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jane Freeberg Sarma

 

 

Name:

Jane Freeberg Sarma

 

 

Title:

Attorney-in-fact

 

          By: /s/ Ashley Laurie     Name: Ashley Laurie     Title:
Attorney-in-fact            

ABN AMRO N.V., as Swap Bank

            By: /s/ Jane Freeberg Sarma     Name: Jane Freeberg Sarma     Title:
Attorney-in-fact             By: /s/ Ashley Laurie     Name: Ashley Laurie    
Title: Attorney-in-fact  

 

 
104

--------------------------------------------------------------------------------

 

 

 

CRéDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender, Mandated Lead
Arranger, Bookrunner, Structuring Bank and Swap Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jane Freeberg Sarma

 

 

Name:

Jane Freeberg Sarma

 

 

Title:

Attorney-in-fact

 

  

 
105

--------------------------------------------------------------------------------

 

 



 

CIT FINANCE LLC, as Mandated Lead Arranger and Bookrunner

 

 

 

 

 

 

 

 

 

       

 

By:

/s/ Andrea Zana

 

 

Name:

Andrea Zana

 

 

Title:

Director

 

                 

CIT BANK, as Lender and Swap Bank

                            By: /s/ Andrea Zana     Name: Andrea Zana     Title:
Director  



  

 
106

--------------------------------------------------------------------------------

 

 

EAGLE BULK SHIPPING INC., as Borrower

 

 

By:   /s/ Adir Katzav_________________

Name: Adir Katzav

Title: Chief Financial Officer

 

Avocet Shipping LLC

Bittern Shipping LLC

Canary Shipping LLC

Cardinal Shipping LLC

Condor Shipping LLC

Crane Shipping LLC

Crested Eagle Shipping LLC

Crowned Eagle Shipping LLC

Egret Shipping LLC

Falcon Shipping LLC

Gannet Shipping LLC

Golden Eagle Shipping LLC

Goldeneye Shipping LLC

Grebe Shipping LLC

Harrier Shipping LLC

Hawk Shipping LLC

Ibis Shipping LLC

Imperial Eagle Shipping LLC

Jaeger Shipping LLC

Jay Shipping LLC

Kestrel Shipping LLC

Kite Shipping LLC

Kittiwake Shipping LLC

Kingfisher Shipping LLC

Martin Shipping LLC

Merlin Shipping LLC

Nighthawk Shipping LLC

Oriole Shipping LLC

Osprey Shipping LLC

Owl Shipping LLC

Peregrine Shipping LLC

Petrel Shipping LLC

Puffin Shipping LLC

Redwing Shipping LLC

Roadrunner Shipping LLC

Sandpiper Shipping LLC

Shrike Shipping LLC

Skua Shipping LLC

Sparrow Shipping LLC

Stellar Eagle Shipping LLC

Tern Shipping LLC

Thrasher Shipping LLC

Thrush Shipping LLC

Woodstar Shipping LLC

Wren Shipping LLC, as Guarantors

 

as Guarantors

 

 

By:   /s/ Adir Katzav_______________

Name: Adir Katzav

Title: Chief Financial Officer

 

 
107

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender

Lending Office

Commitment

ABN AMRO Capital USA LLC

 

Address for Notices:

100 Park Avenue, 17th Floor

New York, NY 10017

United States 

 

Attention: Wudasse Zaudou

Facsimile: +917-284-6697

Email: Wudasse.zaudou@abnamro.com

Telephone: +917-284-6915

 

with a copy to:

 

100 Park Avenue, 17th Floor

New York, NY 10017

United States 

 

Attention: Rajbir Talwar                

Facsimile: +917-284-6697

Email: Rajbir.talwar@abnamro.com 

Telephone: +917-284-6850

100 Park Avenue, 17th Floor

New York, NY 10017

United States

Term loan:

$ 75,000,000

 

Revolving loan:

$ 16,666,666.67

Lender

Lending Office

Commitment

Crédit Agricole Corporate and Investment Bank 

 

Address for Notices:

9, quai du Président Paul Doumer

92920 Paris La Défense Cedex

France 

 

Tel:+33141892079

Fax:+33141891934

Email: jerome.duval@ca-cib.com,

michael.choina@ca-cib.com, CFOBox@cacib.

com

 

With a copy to:

1301 Avenue of the Americas

NewYork, NY 10019

Tel: 212-261-4039 / 212-261-7363

Fax: 917-849-6380 / 917-849-5583

Email: jerome.duval@ca-cib.com,

michael.choina@ca-cib.com

Attention: Jerome Duval, Michael Choina

9, quai du Président Paul Doumer

92920 Paris La Défense Cedex

France

Term loan:

$ 75,000,000

 

Revolving loan:

$ 16,666,666.67

 

 
108

--------------------------------------------------------------------------------

 

 

And a copy to:

Dept: Agency and Middle-Office for Shipping

9 quai du President Paul Doumer

92920 Paris la Defense Cedex, France

Tel:+33141892079

Fax:+33141891934

Email: marieclaire.vanderperre@ca-cib.com,

sylvie.godetcouery@ca-cib.com,

clementine.costil@ca-cib.com

   

Lender

Lending Office

Commitment

CIT Bank

 

Address for Notices:

11 West 42nd Street

New York, New York 10036

USA

 

Attention: Chief Legal Counsel, Transportation Finance

Facsimile: +1(212) 461 5402

Email: maritime_compliance@cit.com

maritimefinancelegal@cit.com

11 West 42nd Street

New York, New York 10036

USA

Term loan:

$75,000,000.00

 

Revolving loan:

$16,666,667

 

 
109

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

SWAP BANKS

 

Swap Bank

Booking Office

ABN AMRO Bank N.V.

 

Address for Notices:

ABN AMRO Securities USA LLC

100 Park Avenue, 17th Floor

New York, NY 10017

United States 

 

Attention: MacGregor Stockdale

Email: macgregor.stockdale@abnamro.com

Telephone: +(917) 284 6738   

ABN Amro Bank N.V.

Gustav Mahlerlaan 10

1082 PP Amsterdam

Swap Bank

Booking Office

Credit Agricole Corporate and Investment Bank

 

Address for Notices:

1301 Avenue of the Americas

NewYork, NY 10019

Tel: (212) 261-7985

Email: valeria.penn@ca-cib.com

Attention: Valeria Penn

 

With a copy to:

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

NewYork, NY 10019

Tel: (212) 261-7363/(212) 261-4039

Email: jerome.duval@ca-cib.com / michael.choina@ca-cib.com

Attention: Jerome Duval / Michael Choina

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

NewYork, NY 10019

Tel: (212) 261-7985

Email: valeria.penn@ca-cib.com

Attention: Valeria Penn

Swap Bank

CIT Bank

 

Address for Notices:

11 West 42nd Street

New York, New York 10036

USA

 

Attention: Jay D’Auria

Facsimile: 800-354-2304

Email: jay.dauria@cit.com

Telephone: 973-740-5185

Booking Office

 

11 West 42nd Street

New York, New York 10036

USA

 

 
110

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

DRAWDOWN NOTICE

 

 

 

To:          ABN AMRO Capital USA LLC, as Agent

100 Park Avenue, 17th Floor

New York, NY 10017

Attention: [●]

 

[Date]

 

DRAWDOWN NOTICE

 

1.

We refer to the loan agreement dated as of [●] (the “Loan Agreement”) among
ourselves, as Borrower, the Guarantors referred to therein, the Lenders referred
to therein, the Swap Banks referred to therein, the Mandated Lead Arrangers
referred to therein, the Bookrunners referred to therein, the Structuring Banks
referred to therein, and yourselves as Agent and as Security Trustee in
connection with a facility of up to US$275,000,000. Terms defined in the Loan
Agreement have their defined meanings when used in this Drawdown Notice.

 

2.

We request to borrow a [Term Loan Advance] [Revolving Advance] as follows:

 

(a)

Amount: US$[●];

 

(b)

Drawdown Date: [●];

 

(c)

Duration of the first Interest Period shall be [●] months [NB: for Term Loan
Advance and first Revolving Advance only]; and

 

(d)

Payment instructions:

 

[●]

 

3.

We represent and warrant that:

 

(a)

no Event of Default or Potential Event of Default has occurred or would result
from the borrowing of the Advance;

 

(b)

the representations and warranties in Clause 10 and those of the Borrower or any
other Security Party which are set out in the other Finance Documents are true
and not misleading as of the date of this Drawdown Notice and will be true and
not misleading as of the Drawdown Date, in each case with reference to the
circumstances then existing;

 

(c)

there has been no Material Adverse Effect; and

 

 
111

--------------------------------------------------------------------------------

 

 

(d)

if the ratio set out in Clause 15.2 were applied immediately following the
making of the Advance, the Borrower would not be required to provide additional
Collateral or prepay part of the Loan under Clause 15.

 

4.

This notice cannot be revoked without the prior consent of the Majority Lenders.

 

 

 

 

 

                                                   

 

Name

Title

for and on behalf of

[NAME OF BORROWER]

 

 
112

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

CONDITION PRECEDENT DOCUMENTS

 

PART A

 

The following are the documents referred to in Clause 9.1(a)(i):

 

1.

A duly executed original of this Agreement and any Master Agreement.

 

2.

A copy of each Charter (and all addenda and supplements thereto), in form and
substance acceptable to the Agent and certified as of a date reasonably near the
date of the Drawdown Notice by an authorized person of the Borrower or Guarantor
party thereto as being a true and correct copy thereof.

 

3.

Copies of certificates dated as of a date reasonably near the date of the
Drawdown Notice, certifying that each of the Security Parties is duly
incorporated or formed and in good standing under the laws of its jurisdiction
of incorporation or formation.

 

4.

Copies of the constitutional documents and each amendment thereto of each of the
Security Parties, certified as of a date reasonably near the date of the
Drawdown Notice by an authorized person of such party as being a true and
correct copy thereof.

 

5.

Copies of the resolutions of the directors (or equivalent governing body) and,
where applicable, the shareholders (or equivalent equity holders), of each of
the Security Parties authorizing the execution of each of the Finance Documents
and each Charter to which that Security Party is a party and, in the case of the
Borrower, authorizing an authorized person of the Borrower to give the Drawdown
Notice and other notices required under the Finance Documents, in each case
certified as of a date reasonably near the date of the Drawdown Notice by an
authorized person of such party as being a true and correct copy thereof,

 

6.

An incumbency certificate in respect of the officers and directors (or
equivalent) of each of the Security Parties and signature samples of any
signatories to any Finance Document.

 

7.

The original or a certified copy of any power of attorney under which any
Finance Document is executed on behalf of a Security Party.

 

8.

Copies of all consents which a Security Party requires to enter into, or make
any payment under any Finance Document, each certified as of a date reasonably
near the date of the Drawdown Notice by an authorized person of such party as
being a true and correct copy thereof, or certification by such authorized
person that no such consents are required.

 

9.

Copies of any mandates or other documents required in connection with the
opening or operation of the Borrower Earnings Account, any Earnings Account and
the Liquidity Account, each certified as of a date reasonably near the date of
the Drawdown Notice by an authorized person of the Borrower or the relevant
Guarantor as being a true and correct copy thereof.

 

10.

A copy of the Reorganization Plan Confirmation Order.

 

 
113

--------------------------------------------------------------------------------

 

 

11.

Valuations of the Fair Market Value of the Ships, paid for by the Borrower but
addressed to the Agent and dated not more than 14 days before service of the
first Drawdown Notice.

 

12.

A list, prepared by the Borrower, delivered to the Agent and accepted by the
Lenders, of Excluded Entities under Clause 27.2.

 

13.

If the Agent so requires, in respect of any of the documents referred to above,
a certified English translation prepared by a translator approved by the Agent.

 

 

PART B

 

The following are the documents referred to in Clause 9.1(b):

 

1.

A duly executed original of each Finance Document (and of each document required
to be delivered by each Finance Document) other than those referred to in Part
A(1).

 

2.

If the Drawdown Date is more than five (5) Business Days after the date of the
Drawdown Notice, a bringdown certificate of each of the Security Parties
certifying as of the Drawdown Date as to the absence of any amendments to the
documents of such party referred to in paragraphs 4, 5 and 6 of Part A since the
date of the Drawdown Notice.

 

3.

Certification by the Borrower as of the Drawdown Date for the Advance as to the
matters described in Clauses 9.1(d) (other than 9.1(d)(iv) and (v)) and 9.1(e).

 

4.

Documentary evidence that:

 

(a)

the relevant Ship is definitively and permanently registered in the name of the
relevant Guarantor under the Approved Flag;

 

(b)

the Mortgage has been registered against the relevant Ship as a valid first
preferred ship mortgage in accordance with the laws of the jurisdiction of the
Approved Flag on which such Ship is registered;

 

(c)

the Security Interests intended to be created by each of the Finance Documents
have been duly perfected under applicable law;

 

(d)

the relevant Ship is in the absolute and unencumbered ownership of the relevant
Guarantor save as contemplated by the Finance Documents;

 

(e)

the relevant Ship is insured in accordance with the provisions of Clause 13 of
this Agreement and all requirements therein in respect of insurances have been
complied with; and

 

(f)

the relevant Ship maintains the highest class for vessels of its type with the
Classification Society free of any overdue recommendations and qualifications
affecting class (which status shall be established by a Confirmation of Class
Certificate issued by the Classification Society and dated a date reasonably
near the First Drawdown Date (NB: a “Class Statement” or similar instrument
shall not be acceptable for purposes of this clause)).

 

 
114

--------------------------------------------------------------------------------

 

 

5.

A survey report addressed to the Agent dated not more than 30 days before the
Drawdown Date from an independent marine surveyor acceptable to the Agent in
respect of the physical condition of any Ship older than 15 years of age at the
First Drawdown Date, which report shall confirm the condition of such Ship to
the satisfaction of the Agent and the Lenders, in their sole discretion,
provided that the Borrower or relevant Guarantor shall deliver to the Agent the
survey report with respect to m/v KITE within 60 days after the First Drawdown
Date.

 

6.

Documentary evidence that the relevant Guarantor has instructed the
Classification Society as required by Clause 14.4 and a duly executed original
of the Classification Society undertaking required by Clause 14.4.

 

7.

The following documents establishing that the relevant Ship will, as from the
Drawdown Date, be managed by an Approved Manager on terms acceptable to the
Agent:

 

(a)

a copy of each Approved Management Agreement, existing and certified as of the
Drawdown Date by an authorized person of the relevant Security Party as being a
true and correct copy thereof; and

 

(b)

copies of each Approved Manager’s Document of Compliance and of the relevant
Ship’s ISSC and Safety Management Certificate (together with any other details
of the applicable safety management system which the Agent requires), certified
as of the Drawdown Date by an authorized person of the relevant Approved Manager
as being a true and correct copy thereof.

 

8.

A favorable opinion from an independent insurance consultant acceptable to the
Agent on matters relating to the insurances for the Ship.

 

9.

Evidence that the Minimum Liquidity amount has been funded in the Liquidity
Account pursuant to Clause 19.3 of this Agreement and that the Revolving Credit
Facility is not drawn to make such funding.

 

10.

Evidence that the Reorganization Plan has become effective.

 

11.

A favorable opinion of Watson, Farley & Williams LLP, New York counsel for the
Creditor Parties, in form, scope and substance satisfactory to the Creditor
Parties.

 

12.

Favorable legal opinions from lawyers appointed by the Borrower or the Agent on
such matters concerning the laws of such relevant jurisdictions as the Agent may
require.

 

 
115

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

TRANSFER CERTIFICATE

 

 

The Transferor and the Transferee accept exclusive responsibility for ensuring
that this Certificate and the transaction to which it relates comply with all
legal and regulatory requirements applicable to them respectively.

 

 

To:

[Name of Agent] for itself and for and on behalf of the Borrower, [each other
Security Party], the Security Trustee, each Lender and each Swap Bank, as
defined in the Loan Agreement referred to below.

 

[Date]

 

1.

This Certificate relates to a Loan Agreement dated as of [●] (as amended or
supplemented, the “Loan Agreement”) among (1) Eagle Bulk Shipping Inc. (the
“Borrower”), (2) the guarantors named therein (the “Guarantors”), (3) the banks
and financial institutions named therein as Lenders, (4) the banks and financial
institutions named therein as Swap Banks, (5) ABN AMRO Capital USA LLC, Crédit
Agricole Corporate and Investment Bank and CIT Finance LLC as Mandated Lead
Arrangers and Bookrunners, (6) ABN AMRO Capital USA LLC and Crédit Agricole
Corporate and Investment Bank as Structuring Banks, (7) ABN AMRO Capital USA LLC
as Agent and (6) ABN AMRO Capital USA LLC as Security Trustee for a loan
facility of up to $275,000,000.

 

2.

In this Certificate, terms defined in the Loan Agreement shall, unless the
contrary intention appears, have the same meanings when used in this Certificate
and:

 

“Relevant Parties” means the Agent, the Borrower, each of the Guarantors, the
Security Trustee, each Lender and each Swap Bank;

 

“Transferor” means [full name] of [lending office];

 

“Transferee” means [full name] of [lending office].

 

3.

The effective date of this Certificate is [●], provided that this Certificate
shall not come into effect unless it is signed by the Agent on or before that
date.

 

4.

[The Transferor assigns to the Transferee absolutely all rights and interests
(present, future or contingent) which the Transferor has as Lender under or by
virtue of the Loan Agreement and every other Finance Document in relation to
[●]% of its Contribution, which percentage represents $[●].

 

5.

[By virtue of this Certificate and Clause 27 of the Loan Agreement, the
Transferor is discharged [entirely from its Commitment which amounts to $[●]]
[from [●]% of its Commitment, which percentage represents $[●]] and the
Transferee acquires a Commitment of $[●].]

 

 
116

--------------------------------------------------------------------------------

 

 

6.

The Transferee undertakes with the Transferor and each of the Relevant Parties
that the Transferee will observe and perform all the obligations under the
Finance Documents which Clause 27 of the Loan Agreement provides will become
binding on it upon this Certificate taking effect.

 

7.

The Agent, at the request of the Transferee (which request is hereby made)
accepts, for the Agent itself and for and on behalf of every other Relevant
Party, this Certificate as a Transfer Certificate taking effect in accordance
with Clause 27 of the Loan Agreement.

 

8.

The Transferor:

 

(a)

warrants to the Transferee and each Relevant Party that:

 

 

(i)

the Transferor has full capacity to enter into this transaction and has taken
all corporate action and obtained all consents which are required in connection
with this transaction; and

 

 

(ii)

this Certificate is valid and binding as regards the Transferor;

 

(b)

warrants to the Transferee that the Transferor is absolutely entitled, free of
encumbrances, to all the rights and interests covered by the assignment in
paragraph 4; and

 

(c)

undertakes with the Transferee that the Transferor will, at its own expense,
execute any documents which the Transferee reasonably requests for perfecting in
any relevant jurisdiction the Transferee’s title under this Certificate or for a
similar purpose.

 

9.

The Transferee:

 

(a)

confirms that it has received a copy of the Loan Agreement and each of the other
Finance Documents;

 

(b)

agrees that it will have no rights of recourse on any ground against the
Transferor, the Agent, the Security Trustee, any Lender or any Swap Bank in the
event that:

 

 

(i)

any of the Finance Documents prove to be invalid or ineffective;

 

 

(ii)

the Borrower or any other Security Party fails to observe or perform its
obligations, or to discharge its liabilities, under any of the Finance
Documents;

 

 

(iii)

it proves impossible to realize any asset covered by a Security Interest created
by a Finance Document, or the proceeds of such assets are insufficient to
discharge the liabilities of the Borrower or any other Security Party under any
of the Finance Documents;

 

(c)

agrees that it will have no rights of recourse on any ground against the Agent,
the Security Trustee, any Lender or any Swap Bank in the event that this
Certificate proves to be invalid or ineffective;

 

(d)

warrants to the Transferor and each Relevant Party that:

 

 
117

--------------------------------------------------------------------------------

 

 

 

(i)

it has full capacity to enter into this transaction and has taken all corporate
action and obtained all consents which it needs to take or obtain in connection
with this transaction; and

 

 

(ii)

that this Certificate is valid and binding as regards the Transferee; and

 

(e)

confirms the accuracy of the administrative details set out below regarding the
Transferee.

 

10.

The Transferor and the Transferee each undertake with the Agent and the Security
Trustee severally, on demand, fully to indemnify the Agent and/or the Security
Trustee in respect of any claim, proceeding, liability or expense (including all
legal expenses) which they or either of them may incur in connection with this
Certificate or any matter arising out of it, except such as are shown to have
been mainly and directly caused by the gross negligence or willful misconduct of
the Agent’s or the Security Trustee’s own officers or employees.

 

11.

The Transferee shall repay to the Transferor on demand so much of any sum paid
by the Transferor under paragraph 10 as exceeds one-half of the amount demanded
by the Agent or the Security Trustee in respect of a claim, proceeding,
liability or expense which was not reasonably foreseeable at the date of this
Certificate; but nothing in this paragraph shall affect the liability of each of
the Transferor and the Transferee to the Agent or the Security Trustee for the
full amount demanded by it.

 

12.

The Transferee confirms that, immediately following the effective date of this
Certificate, the Transferee will be a FATCA Exempt Party.

 

 

[Name of Transferor]

 

[Name of Transferee]

 

                              By:

 

 

By:

  

 

Name:

 

 

Name:

 

 

Title:  

 

Title:

 

 

Date:     Date:                                        

Agent

 

Signed for itself and for and on behalf of itself

as Agent and for every other Relevant Party

 

ABN AMRO CAPITAL USA LLC

                                            By:           Name:           Title:
           Date:          

     

 
118

--------------------------------------------------------------------------------

 

 

Administrative Details of Transferee

 

 

Name of Transferee:

 

Lending Office:

 

Contact Person
(Loan Administration Department):

 

Telephone:

 

Fax:

 

 

Contact Person
(Credit Administration Department):

 

Telephone:

 

Fax:

 

 

Account for payments:

 

 

 

 

Note:

This Transfer Certificate alone may not be sufficient to transfer a
proportionate share of the Transferor’s interest in the security constituted by
the Finance Documents in the Transferor’s or Transferee’s jurisdiction. It is
the responsibility of each Lender to ascertain whether any other documents are
required for this purpose.

 

 
119

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

DESIGNATION NOTICE

 

 

ABN AMRO Capital USA LLC, as Agent

100 Park Avenue, 17th Floor

New York, NY 10017

Attention: [●]

 

[Date]

 

Dear Sirs

 

Loan Agreement dated as of [●] (as amended or supplemented, the “Loan
Agreement”) made between (i) ourselves as Borrower, (ii) the Guarantors named
therein, (iii) the Lenders named therein, (iv) the Swap Banks named therein, (v)
the Mandated Lead Arrangers named therein, (vi) the Bookrunners named therein,
(vii) the Structuring Banks named therein, (viii) yourselves as Agent and (ix)
yourselves as Security Trustee.

 

We refer to:

 

1.

the Loan Agreement;

 

2.

the Master Agreement dated [●] made between ourselves and [●]; and

 

3.

a Confirmation dated [●] delivered pursuant to the said Master Agreement and
addressed by [●] to us.

 

In accordance with the terms of the Loan Agreement, we hereby give you notice of
the said Confirmation and hereby confirm that the Transaction evidenced by it
will be designated as a “Designated Transaction” for the purposes of the Loan
Agreement and the Finance Documents.

 

Yours faithfully,

 

 

 

 

 

...............................................................

 

[Name of Borrower]

 

 
120

--------------------------------------------------------------------------------

 

 

SCHEDULE 7

list of approved brokers

 

 

Braemar

Compass Maritime

Clarksons

ICAP

Lorentzen & Stemoco

Maritime Strategies International

R.S. Platou

Fearnleys

 

 
121

--------------------------------------------------------------------------------

 

 

SCHEDULE 8

list OF SHIPS

 

 

 

Ship

Official

Number

Name of

Owner/Guarantors

Built

Age

(Years)

1

Avocet

3819

Avocet Shipping LLC

2010

4.7

2

Bittern

3710

Bittern Shipping LLC

2009

5.0

3

Canary

3777

Canary Shipping LLC

2009

4.8

4

Cardinal

2349

Cardinal Shipping LLC

2004

10.3

5

Condor

2238

Condor Shipping LLC

2001

13.8

6

Crane

3817

Crane Shipping LLC

2010

4.7

7

Crested Eagle

3477

Crested Eagle Shipping LLC

2009

5.7

8

Crowned Eagle

3413

Crowned Eagle Shipping LLC

2008

5.9

9

Egret Bulker

3818

Egret Shipping LLC

2010

4.7

10

Falcon

2239

Falcon Shipping LLC

2001

13.0

11

Gannet Bulker

3902

Gannet Shipping LLC

2010

4.5

12

Golden Eagle

3794

Golden Eagle Shipping LLC

2010

4.7

13

Goldeneye

3248

Goldeneye Shipping LLC

2002

12.7

14

Grebe Bulker

3905

Grebe Shipping LLC

2010

4.4

15

Harrier

2240

Harrier Shipping LLC

2001

13.1

16

Hawk I

2237

Hawk Shipping LLC

2001

13.8

17

Ibis Bulker

3946

Ibis Shipping LLC

2010

4.3

18

Imperial Eagle

3820

Imperial Eagle Shipping LLC

2010

4.6

19

Jaeger

2659

Jaeger Shipping LLC

2004

9.9

20

Jay

3972

Jay Shipping LLC

2010

4.2

21

Kestrel I

2658

Kestrel Shipping LLC

2004

10.4

22

Kite

2352

Kite Shipping LLC

1997

17.3

23

Kittiwake

2882

Kittiwake Shipping LLC

2002

12.3

24

Kingfisher

3974

Kingfisher Shipping LLC

2010

4.2

25

Martin

3973

Martin Shipping LLC

2010

4.1

26

Merlin

2488

Merlin Shipping LLC

2001

13.6

27

Nighthawk

4193

Nighthawk Shipping LLC

2011

3.6

28

Oriole

4303

Oriole Shipping LLC

2011

3.4

29

Osprey I

2355

Osprey Shipping LLC

2002

12.3

30

Owl

4337

Owl Shipping LLC

2011

3.3

31

Peregrine

2353

Peregrine Shipping LLC

2001

13.5

32

Petrel Bulker

4338

Petrel Shipping LLC

2011

3.2

33

Puffin Bulker

4339

Puffin Shipping LLC

2011

3.1

34

Redwing

3271

Redwing Shipping LLC

2007

7.3

35

Roadrunner Bulker

4340

Roadrunner Shipping LLC

2011

3.1

36

Sandpiper Bulker

4341

Sandpiper Shipping LLC

2011

3.0

37

Shrike

2876

Shrike Shipping LLC

2003

11.5

38

Skua

2885

Skua Shipping LLC

2003

11.4

39

Sparrow

2354

Sparrow Shipping LLC

2000

14.6

40

Stellar Eagle

3521

Stellar Eagle Shipping LLC

2009

5.5

 

 
122

--------------------------------------------------------------------------------

 

  



 

Ship

Official

Number

Name of

Owner/Guarantors

Built

Age

(Years)





41

Tern

2657

Tern Shipping LLC

2003

11.8

42

Thrasher

3788

Thrasher Shipping LLC

2010

4.7

43

Thrush

4106

Thrush Shipping LLC

2011

3.8

44

Woodstar

3369

Woodstar Shipping LLC

2008

6.0

45

Wren

3236

Wren Shipping LLC

2008

6.3



 

 
123

--------------------------------------------------------------------------------

 

 

Appendix A

 

FORM OF ASSIGNMENT OF CHARTER

 

THIS ASSIGNMENT OF CHARTER, dated [●], 2014 (this “Assignment”), is made by [●]
SHIPPING LLC, a limited liability company formed in the Republic of The Marshall
Islands (the “Assignor”), to and in favor of ABN AMRO CAPITAL USA LLC as
Security Trustee (the “Assignee”, which expression includes its successors and
assigns) for the Lenders and the Swap Banks. Capitalized terms used but not
defined herein shall have the meaning assigned such terms in the Loan Agreement
(as defined below).

 

WHEREAS:

 

1.     The Assignor is the sole owner of the whole of the vessel [●] registered
under the laws and flag of the Republic of The Marshall Islands, Official Number
[●] (the “Ship”).

 

2.     The Assignor has chartered the Ship to [●], a [corporation incorporated]
[limited liability company formed] [company organized] in [●] (the “Charterer”),
pursuant to the terms of a [time] charter agreement dated [●] (as the same may
be amended or supplemented from time to time, the “Charter”) between the
Assignor and the Charterer.

 

3.     Pursuant to and subject to the conditions contained in a loan agreement
dated as of October ___, 2014 (as the same may be amended or supplemented from
time to time, the “Loan Agreement”) among (i) Eagle Bulk Shipping, Inc. as
borrower (the “Borrower”), (ii) the Guarantors named therein, including the
Assignor, (iii) the banks and financial institutions named therein as lenders
(together with their successors and assigns, the “Lenders”), (iv) the banks and
financial institutions named therein as swap banks (together with their
successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA LLC, Crédit
Agricole Corporate and Investment Bank and CIT Finance LLC as mandated lead
arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and
Investment Bank and CIT Finance LLC as bookrunners, (vii) ABN AMRO Capital USA
LLC and Crédit Agricole Corporate and Investment Bank as structuring banks,
(viii) ABN AMRO Capital USA LLC as Agent (which expression includes its
successors and assigns) and (ix) the Assignee as Security Trustee, the Lenders
have agreed to make available to the Borrower term and revolving loan facilities
(together, the “Loan Facilities”) in the amounts described therein.

 

4.      The Borrower may from time to time enter into one or more Master
Agreements with one or more of the Swap Banks, pursuant to which the Borrower
and such Swap Bank or Swap Banks may enter into Transactions (as such term is
defined in said Master Agreements), each as evidenced by a Confirmation (as such
term is defined in said Master Agreements), providing for, among other things,
the payment of certain amounts by the Borrower to the Swap Banks to protect the
Borrower against the risk of interest rate fluctuations in respect of the Loan
Agreement (said Master Agreements and the respective Schedules thereto and any
Confirmations exchanged thereunder, the “Master Agreements”).It is one of the
conditions precedent under the Loan Agreement to the availability of the Loan
Facilities that the Assignor executes and delivers this Assignment in favor of
the Assignee as security for the Secured Liabilities and the performance and
observance of and compliance with the covenants, terms and conditions contained
in the Finance Documents and the Master Agreements to which the Assignor is or
is to be a party (collectively, the “Obligations”).

 

 
A-1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor hereby agrees with the Assignee as follows:

 

SECTION 1.     Assignment. (a) As security for the Obligations, the Assignor
hereby grants to the Assignee, for the benefit of the Lenders and the Swap
Banks, a continuing, first priority security interest in and to all of the
Assignor’s right, title and interest in, to and under the following property,
whether now owned or existing or hereafter from time to time acquired or coming
into existence (collectively, the “Collateral”):

 

(i)       the Charter;

 

(ii)      all claims, rights, remedies, powers and privileges for moneys due and
to become due to the Assignor pursuant to the Charter;

 

(iii)     all claims, rights, remedies, powers and privileges for failure of the
Charterer to meet any of its obligations under the Charter;

 

(iv)     the right to make all waivers, consents and agreements under the
Charter;

 

(v)      the right to give and receive all notices and other instruments or
communications under the Charter;

 

(vi)     the right to take such action, including the commencement, conduct and
consummation of legal, administrative or other proceedings, as shall be
permitted by the Charter, or by law;

 

(vii)    the right to do any and all other things whatsoever which the Assignor
is, or may be, entitled to do under the Charter including, without limitation,
termination of the Charter pursuant to the terms and conditions stated therein;
and

 

(viii)   any proceeds of the foregoing.

 

(b)     Upon the payment and performance in full of the Obligations, the
Security Interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Assignor. Upon any such termination, the Assignee
will, at the Assignor’s expense, execute and deliver to the Assignor such
documents as the Assignor shall reasonably request to evidence such termination.

 

(c)     For the avoidance of doubt, so long as no Event of Default has occurred
and is continuing, the Assignor shall be entitled, subject to the other
provisions of this Assignment and the other Finance Documents, to exercise its
rights under the Charter.

 

SECTION 2.     Notice and Consent. The Assignor hereby covenants and agrees that
it will upon the execution and delivery of this Assignment:

 

(a)     procure that notice of this Assignment in substantially the form of
Annex A attached hereto shall be duly given to the Charterer; and

 

 
A-2

--------------------------------------------------------------------------------

 

 

(b)     use reasonable commercial efforts to cause the Charterer to execute a
consent to this Assignment in the form of Annex B attached hereto (or such other
form agreed between the Assignor and the Assignee).

 

SECTION 3.     Assignor to Remain Liable. Anything herein contained to the
contrary notwithstanding:

 

(a)     The Assignor shall at all times remain fully liable under the Charter to
perform all of the duties and obligations assumed by it thereunder to the same
extent as if this Assignment had not been executed, and the Assignee shall have
no obligation or liability under the Charter by reason of or arising out of this
Assignment nor shall the Assignee be required or obligated in any manner to
perform or fulfill any of the duties or obligations of the Assignor under or
pursuant to the Charter or to make any payment or to make any inquiry as to the
nature or sufficiency of any payment received by the Assignee or to present or
file any claim or to take any action to collect or enforce the payment of any
amounts which may have been assigned to it or to which it may be entitled
hereunder at any time or times; and

 

(b)     No notice, request or demand under the Charter shall be valid as against
the Assignee unless and until a copy thereof is furnished to the Assignee.

 

SECTION 4.     Event of Default. Upon the occurrence of an Event of Default and
so long as such Event of Default shall be continuing:

 

(a)     In addition to its rights under Clause 20.2 of the Loan Agreement, the
Assignee shall have the right (but not the obligation) to assume the Assignor’s
position in the Charter and in such capacity perform the Assignor’s obligations
under the Charter and to exercise the Assignor’s rights under the Charter;

 

(b)     The Assignor shall forthwith, and the Assignee may at any time
thereafter, instruct the Charterer to deliver directly to the Assignee copies of
all notices and other instruments, certificates, reports and communications
required or permitted to be given or made by the Charterer to the Assignor
pursuant to the Charter; and

 

(c)     The Assignor shall do or permit to be done each and every act or thing
which the Assignee may from time to time reasonably require to be done for the
purpose of enforcing the Assignee’s rights under this Assignment and the
Charter.

 

SECTION 5.     Assignee Appointed Attorney-in-Fact. (a) The Assignor hereby
constitutes the Assignee, its successors and assigns, its true and lawful
attorney, irrevocably, with full power of substitution (in the name of the
Assignor), upon the occurrence of an Event of Default and so long as such Event
of Default shall be continuing, to carry out the provisions of this Assignment
and to take any action and execute any instruments which the Assignee may deem
necessary or advisable to accomplish the purposes hereof, including without
limitation, to ask, require, demand, receive, compound and give acquittance for
any and all moneys and claims for moneys due and to become due under or arising
out of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or to take any action or institute
any proceedings which the Assignee may deem necessary or advisable in the
premises, including, without limitation, termination of the Charter to the
extent permitted by the terms thereof.

 

 
A-3

--------------------------------------------------------------------------------

 

 

(b)     The Assignor hereby further authorizes the Assignee to file Financing
Statements (including Form UCC-l and UCC-3) and amendments thereto as provided
in Article 9 of the Uniform Commercial Code, and any other instrument of like
effect, as the Assignee may reasonably deem necessary in connection with the
perfection of the Assignee’s security interest in the Collateral.

 

(c)     The powers and authority granted to the Assignee herein have been given
for valuable consideration, are coupled with an interest and are hereby declared
to be irrevocable.

 

SECTION 6.     No Waiver. No failure on the part of the Assignee to exercise,
and no delay in exercising, any right, remedy, power or privilege shall operate
as a waiver thereof, nor shall any single or partial exercise by the Assignee of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights and remedies of the Assignee under this Assignment are cumulative and
may be exercised (where possible to do so) singly, concurrently, successively
and/or in conjunction with or apart from and without prejudice to any other
rights and remedies available to the Assignee under the other Loan Documents or
the Master Agreements and are not exclusive of any rights or remedies provided
by law.

 

SECTION 7.     Further Assurances. The Assignor agrees that at any time and from
time to time, upon the written request of the Assignee and at the reasonable
expense of the Assignor, it shall promptly and duly execute and deliver any and
all such further instruments and documents as the Assignee may deem necessary in
obtaining the full benefits of this Assignment and of the rights and powers
herein granted.

 

SECTION 8.     Amendments. No amendment or waiver of any provision of this
Assignment, nor consent to any departure by the Assignor herefrom, shall be
effective unless the same shall be in writing and signed by the Assignor and the
Assignee, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 9.     Notices. Any notice, demand or other communication to be given
under, or for the purpose of this Assignment shall be made as provided in Clause
29 of the Loan Agreement.

 

SECTION 10.     Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
FOR ITS CONFLICT OF LAWS PRINCIPLES).

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
A-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has executed and delivered this Assignment of
Charter on the date first above written.

 

 

[●] SHIPPING LLC, as Assignor

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
A-5

--------------------------------------------------------------------------------

 

 

ANNEX A

 

NOTICE OF ASSIGNMENT

 

To:          [●], as Charterer

[Address]

 

PLEASE TAKE NOTICE that, pursuant to an Assignment of Charter dated [●], 2014
(the “Assignment”) made by the undersigned to and in favor of ABN AMRO Capital
USA LLC as Security Trustee (the “Assignee”), the undersigned has granted to the
Assignee a continuing, first priority security interest in and to all of the
undersigned’s right, title and interest in, to and under the Time Charter dated
[●] (the “Charter”) between the undersigned as Owner and [●] as charterer (the
“Charterer”) for the Marshall Islands registered vessel [●] (the “Ship”),
including without limitation:

 

 

(i)

all claims, rights, remedies, powers and privileges for moneys due and to become
due to the undersigned pursuant to the Charter;

 

 

(ii)

all claims, rights, remedies, powers and privileges for failure of the Charterer
to meet any of its obligations under the Charter;

 

 

(iii)

the right to make all waivers, consents and agreements under the Charter;

 

 

(iv)

the right to give and receive all notices and other instruments or
communications under the Charter;

 

 

(v)

the right to take such action, including the commencement, conduct and
consummation of legal, administrative or other proceedings, as shall be
permitted by the Charter, or by law;

 

 

(vi)

the right to do any and all other things whatsoever which undersigned is, or may
be, entitled to do under the Charter including, without limitation, termination
of the Charter pursuant to the terms and conditions stated therein; and

 

 

(vii)

any proceeds of the foregoing.

 

As from the date hereof and so long as the Assignment is in effect, you are
hereby irrevocably authorized and instructed to pay all amounts from time to
time due and payable to, or receivable by, the undersigned under the Charter to
our account as follows:

 

Bank:

Wells Fargo Bank NA, San Francisco, CA

ABA No.

121000248

Swift Code:

WFBIUS6S

Account No:

4122099799 

Beneficiary:

ABN AMRO Capital USA LLC

Ref:

Eagle Bulk Shipping Inc.,

 

or to such other account as the Assignee may direct by notice in writing to you
from time to time, all such payments to be made in immediately available funds
by wire transfer on the day when such payment is due in accordance with the
terms of the Charter.

 

 
A-6

--------------------------------------------------------------------------------

 

 

Please confirm your consent to the Assignment by executing and returning the
Consent and Agreement attached below.

 

Dated: [●], 2014

 

[●] SHIPPING LLC

 

 

 

By: _______________________________

Name:

Title:

 

 
A-7

--------------------------------------------------------------------------------

 

 

ANNEX B

 

CONSENT AND AGREEMENT

 

TO:          ABN AMRO Capital USA LLC, as Security Trustee

100 Park Avenue, 17th Floor

New York, NY 10017

Attention: Wudasse Zaudou

 

 

The undersigned refers to the notice (the “Notice”) given to them by [●]
Shipping LLC (the “Assignor”) in respect of the Assignment of Charter dated [●],
2014 (the “Assignment”) made by the Assignor to and in favor of you (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meaning assigned such terms in the Notice.

 

The undersigned, as Charterer, in consideration of one dollar ($1.00) lawful
money of the United States of America paid to it, hereby acknowledges receipt of
the Notice, consent and agrees to the Assignment and to all of the respective
terms thereof and hereby confirm and further agrees that:

 

(a)

The Charter is in full force and effect and is the legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms.

 

(b)

As from the date hereof and so long as the Assignment is in effect, the
undersigned will pay all amounts from time to time due and payable to, or
receivable by, the Assignor under the Charter to the Assignor’s account as
follows:

 



Bank:

Wells Fargo Bank NA, San Francisco, CA

ABA No.

121000248

Swift Code:

WFBIUS6S

Account No:

4122099799 

Beneficiary:

ABN AMRO Capital USA LLC

Ref:

Eagle Bulk Shipping Inc.,



 

or to such other account as the Assignee may direct by notice in writing to us
from time to time, all such payments to be made in immediately available funds
by wire transfer on the day when such payment is due in accordance with the
terms of the Charter.

 

(c)

Upon receipt by the undersigned of notice from the Assignee that an event of
default has occurred and is continuing in respect of the Assignment:

 

 

(i)

the undersigned acknowledges and agrees that the Assignee shall have the right
but not the obligation to perform the Assignor’s obligations under the Charter
and to exercise the Assignor’s rights under the Charter;

 

 

(ii)

the undersigned shall deliver to the Assignee at its address above copies of all
notices and other instruments, certificates, reports and communications required
or permitted to be given or made to the Assignor pursuant to the Charter; and

 

 
A-8

--------------------------------------------------------------------------------

 

 

 

(iii)

the undersigned shall fully cooperate with the Assignee in exercising rights
available to the Assignee under the Assignment.

 

This Consent and Agreement shall be governed by the laws of the State of New
York and may be relied on by the Assignor and the Assignee.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has caused
this Consent and Agreement to be duly executed.

 

Dated: [●], 2014

 

[●], as Charterer

 

 

By: _____________________________

Name:

Title:

 

 
A-9

--------------------------------------------------------------------------------

 

 

Appendix B

 

FORM OF COMPLIANCE CERTIFICATE

 

EAGLE BULK SHIPPING INC.

477 Madison Avenue

New York, NY 10022

 

 

 

Via Courier

 

ABN AMRO Capital USA LLC

100 Park Avenue, 17th Floor

New York, NY 10017

Attention: Wudasse Zaudou

 

Date: [●]

 

Dear Sirs:

 

Compliance Certificate for the [Three] [Twelve] month Period Ended [●] (the
“Reporting Period”)

 

This Compliance Certificate is being delivered to you in connection with the
Loan Agreement dated as of October [●], 2014 (as amended or supplemented, the
“Loan Agreement”) among (i) Eagle Bulk Shipping Inc. as borrower (the
“Borrower”), (ii) the companies listed in Schedule 8 thereto as joint and
several guarantors (the “Guarantors”), (iii) the banks and financial
institutions named therein as Lenders, (iv) the banks and financial institutions
listed therein as Swap Banks, (v) ABN AMRO Capital USA LLC, Crédit Agricole
Corporate and Investment Bank and CIT Finance LLC, as Bookrunners and Mandated
Lead Arrangers, (vi) ABN AMRO Capital USA LLC and Crédit Agricole Corporate and
Investment Bank as Structuring Banks and (vii) ABN AMRO Capital USA LLC as Agent
(in such capacity, the “Agent”) and Security Trustee. Capitalized terms not
otherwise defined herein shall have the meaning provided for in the Loan
Agreement.

 

I am the [Chief Financial Officer] of the Borrower and in such capacity I hereby
certify to the Agent that:

 

1.

Attached hereto are:

 

 

(a)

a true, correct and complete copy of the [unaudited]1 [audited]2 consolidated
financial statements for the Borrower and its subsidiaries for the Reporting
Period.

 

 

(b)

Cash flow projections, together with supporting documents for the Reporting
Period3.

 

 

(c)

[Two written appraisal reports showing the Fair Market Value of the Ships.]4

 

____________________________

1 To be prepared and delivered no later than 90 days after the end of each
quarter of each Fiscal Year.

2 To be prepared and delivered no later than 120 days after the end of each
Fiscal Year.

3 To be prepared [and delivered] 30 days prior to the beginning of each Fiscal
Year.

4 To be included with Certificate delivered with the second quarterly and annual
financial statements.

 

 
B-1

--------------------------------------------------------------------------------

 

 

2.

I have reviewed such financial statements and they fairly present the financial
condition and the results of operations of the Borrower and its subsidiaries for
the Reporting Period.

 

3.

As per the calculations in Annex A attached hereto:

 

(a)

Maximum leverage. The ratio of Consolidated Funded Debt for the Reporting Period
to Consolidated Total Capitalization for the Reporting Period was not more than
0.65:1.0;

 

(b)

Minimum Interest Coverage. The Minimum Interest Coverage Ratio was not less than
2.50:1.00 for the [first] [second] [third] [fourth] quarter of the Reporting
Period5;

 

(c)

Minimum liquidity. On the last day of the Reporting Period, the Borrower’s
Liquidity was not less than:

 

 

(i)

[$20,000,000] [$500,000 for each of the Ships];6 and

 

(d)

[Security Cover. As at the date hereof and at all times during the accounting
period covered by the financial statements referred to above, the Security Value
(as evidenced by the appraisal reports delivered pursuant to paragraph 1(d)
above) plus the net realizable value of any additional Collateral previously
provided under Clause 15 of the Loan Agreement was not less than [150 percent of
the Loan]7 [157.5 percent of the Loan]8 [165 percent of the Loan]9.] [to be
included along with appraisal reports]

 

4.

I have reviewed the Loan Agreement and each of the other Finance Documents and
have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions contemplated by the Loan Agreement and each of the
other Finance Documents for the accounting period covered by the financial
statements referred to above, and such review has not disclosed the existence
during or at the end of such accounting period of an Event of Default or of any
Potential Event of Default or any other event which might adversely and
materially affect any Security Party’s ability to perform its obligations under
the Loan Agreement or any of the other Finance Documents to which it is a party,
and I do not have knowledge of the existence of any such event or condition as
at the date of this Certificate [except [●] - describe the event or condition,
the period of its existence and what action is being taken to remedy the same].

 

5.

Each of the Security Parties is in compliance with all of the covenants set
forth in the Loan Agreement and the other Finance Documents to which it is a
party.

 

6.

Except as otherwise previously disclosed, the representations and warranties
stated in Clause 10 of the Loan Agreement (updated mutatis mutandis) are true
and correct as of the date hereof.

 

____________________________

5 Commencing on the last day of the first fiscal quarter ending on or after the
first anniversary of the Effective Date and on the last day of each succeeding
fiscal quarter.

6 Insert the greater of the two figures.

7 Before the second anniversary of the First Drawdown Date.

8 On or after the second anniversary of the First Drawdown Date and prior to the
third anniversary of the First Drawdown Date.

9 At all times thereafter.

 

 
B-2

--------------------------------------------------------------------------------

 

 

__________________________

Name

Chief Financial Officer

 

 
B-3

--------------------------------------------------------------------------------

 

 

ANNEX A

 

1.

Maximum leverage. The ratio of Consolidated Funded Debt for the Reporting Period
to Consolidated Total Capitalization for the Reporting Period was not more than
0.65:1.0;

 

Actual = [●] to 1.00 based on:

 

Consolidated Funded Debt = $[●]

 

Consolidated Total Capitalization = $[●]

 

2.

Minimum liquidity. On the last day of the Reporting Period, the Borrower
maintained:

 

 

(i)

[$20,000,000] [$500,000 for each of the Ships], in either case to be comprised
of (A) at least 75% in cash held in the Liquidity Account and (B) no more than
25% in the form of Cash Equivalents or undrawn credit lines of one or more
Security Parties, in each case, with remaining maturity of at least 1 year.

 

Number of vessels x $500,000 = $[●]

 

Actual = [●]

 

3.

Minimum Interest Coverage. The Minimum Interest Coverage Ratio was not less than
2.50:1.00 for the [first] [second] [third] [fourth] quarter of the Reporting
Period10.

 

Actual = [●] to 1.00 based on:

 

Trailing four quarter Consolidated EBITDA = $[●]

 

Trailing four quarter Consolidated Net Interest Expense = $[●]

 

 

4.

[Security Cover. As at the date hereof and at all times during the accounting
period covered by the financial statements referred to above, the Security Value
(as evidenced by the appraisal report delivered pursuant to paragraph 1(d)
above) plus the net realizable value of any additional Collateral previously
provided under Clause 15 of the Loan Agreement was not less than [150 percent of
the Loan]11 [157.5 percent of the Loan]12 [165 percent of the Loan]13.

 

Actual = [●]% based on:

 

Most recent Fair Market Value appraisal reports delivered to the Agent = $[●]

 

____________________________

10 Commencing on the last day of the first fiscal quarter ending on or after the
first anniversary of the Effective Date and on the last day of each succeeding
fiscal quarter.

11 Before the second anniversary of the First Drawdown Date.

12 On or after the second anniversary of the First Drawdown Date and prior to
the third anniversary of the First Drawdown Date.

13 At all times thereafter.

 

 
 

--------------------------------------------------------------------------------

 

 

Loan (aggregate principal amount outstanding) = $[●]

 

[Net Realizable Value of additional Collateral = $[●]]

 

 
B-5

--------------------------------------------------------------------------------

 

 



 

 [ex10-1img001.jpg]

Appendix C

 

 

 

--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT

 

(in respect of bank accounts)

 

--------------------------------------------------------------------------------

 

__ October 2014

 

between

 

EAGLE BULK SHIPPING INC.

and the other companies as listed IN

SCHEDULE 1

 

as Pledgors

 

and

 

ABN AMRO CAPITAL USA LLC

 

as Pledgee

 





 

 

Pledge agreement execution version
C-1 

--------------------------------------------------------------------------------

 

 

[ex10-1img001.jpg]

TABLE OF CONTENTS

 

Clause

 

Page

 

 

 

1 

DEFINITIONS AND INTERPRETATION 

1

2

CREATION OF SECURITY

 3

3 

REPRESENTATIONS AND WARRANTIES

 3

4 

UNDERTAKINGS

 4

5 

ENFORCEMENT

 5

6 

FURTHER ASSURANCES AND POWER OF ATTORNEY

 6

7 

TERMINATION

 7

8 

ASSIGNMENT

 7

9 

NOTICES

 8

10 

MISCELLANEOUS 

 8

11 

ACCEPTANCE 

 9

12 

GOVERNING LAW AND JURISDICTION 

9

 

 

SCHEDULES

 

SCHEDULE 1

the pledgors

SCHEDULE 2

Accounts

SCHEDULE 3

notice of pledge – account bank

 

Pledge agreement execution version


--------------------------------------------------------------------------------

 

 

 

THIS PLEDGE AGREEMENT is dated __ October 2014 and made between:

 

(1)

THE COMPANIES LISTED IN SCHEDULE 1, each a corporation or limited liability
company, as the case may be, organised and existing under the laws of the
Republic of the Marshall Islands;

 

each a Pledgor; and

 

ABN AMRO CAPITAL USA LLC, having its office at 100 Park Avenue, 17th Floor, New
York, NY 10017 (in its capacity as Security Trustee for and on behalf of the
Lenders, the Swap Banks and the Agent under the Finance Documents and/or in its
capacity as sole creditor under each Parallel Debt, in all capacities, the
Pledgee).

 

IT IS AGREED as follows:

 

1

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

 

1.1.1

Capitalised terms used but not defined in this Agreement shall have the meaning
given thereto in the Loan Agreement.

 

1.1.2

In this Agreement:

 

Accounts means any and all present and future bank accounts maintained by each
Pledgor from time to time with the Account Bank, including such Pledgor’s
respective Earnings Account and the Liquidity Account.

 

Account Bank means ABN AMRO Bank N.V. with which any Pledgor (now or in the
future) maintains an Account.

 

Account Right(s) means any and all rights and claims (vorderingsrechten) whether
present or future, whether actual or contingent, of each Pledgor with respect to
or against the Account Bank in respect of any Account maintained by such Pledgor
or in respect of any other deposit made by such Pledgor with the Account Bank.

 

Agreement means this pledge agreement.

 

Enforcement Event means a default by any Security Party in the performance of
the Secured Obligations (whether in whole or in part) provided that such default
constitutes an Event of Default which is continuing.

 

Earnings Accounts means each account listed in Schedule 1 (Accounts) under the
heading Earnings Accounts.

 

Liquidity Account means each account listed in Schedule 1 (Accounts) under the
heading Liquidity Account.

 

Loan Agreement means the New York law loan agreement dated __ October 2014
between amongst others, Eagle Bulk Shipping Inc. as borrower, the companies,
listed in schedule 8 thereto as joint and several guarantors, the banks and
financial institutions listed in schedule 1 thereto as lenders, the banks and
financial institutions listed in schedule 2 as swap banks, ABN AMRO Capital USA
LLC, Crédit Agricole Corporate and Investment Bank, and CIT Finance LLC as
mandated lead arrangers and as bookrunners, ABN AMRO Capital USA LLC and Crédit
Agricole Corporate and Investment Bank as structuring banks and ABN AMRO Capital
USA LLC, as agent and as security trustee.

  

Pledge agreement execution version
1

--------------------------------------------------------------------------------

 

 

Party means a party to this Agreement.

 

Right of Pledge means a right of pledge created by this Agreement in accordance
with Clause 2 (Creation of security).

 

Secured Obligations means any and all obligations and liabilities consisting of
monetary payment obligations (verbintenissen tot betaling van een geldsom) of
the Borrower and/or any Guarantor, whether present or future, whether actual or
contingent, whether as primary obligor or as surety, whether for principal,
interest, costs or otherwise under or in connection with each Parallel Debt (and
if at the time of the creation of a Right of Pledge, or at any time thereafter,
a Corresponding Debt owed to the Pledgee cannot be validly secured through a
Parallel Debt, such Corresponding Debt itself shall be the Secured Obligation).

 

1.2

Interpretation

 

1.2.1

Unless a contrary indication appears, any reference in this Agreement to:

 

 

(a)

a Clause or a Schedule shall, subject to any contrary indication, be construed
as a reference to a clause or a schedule of this Agreement;

 

 

(b)

this Agreement, the Loan Agreement, a Master Agreement, a Finance Document or
any other agreement or instrument includes all amendments, supplements,
novations, restatements or re-enactments (without prejudice to any prohibition
thereto) however fundamental and of whatsoever nature thereunder and includes
without limitation (i) any increase or reduction in any amount available under
the Loan Agreement, a Master Agreement or any other Finance Documents (as
amended, supplemented, novated, restated or re-enacted) or any alteration of or
addition to the purpose for which any such amount, or increased or reduced
amount may be used, (ii) any facility provided in substitution of or in addition
to the facilities originally made available thereunder, (iii) any rescheduling
of the indebtedness incurred thereunder whether in isolation or in connection
with any of the foregoing, and (iv) any combination of the foregoing, and the
Secured Obligations include all of the foregoing;

 

 

(c)

person includes any individual, firm, company, corporation, government, state or
agency of a state or any association, trust, partnership or other entity
(whether or not having separate legal personality) or two or more of the
foregoing;

 

 

(d)

the Pledgee, any Pledgor, the Account Bank or any other person includes its
successors in title, permitted assigns and permitted transferees; and

 

 

(e)

a provision of law is a reference to that provision as amended or re-enacted.

 

1.2.2

Clause and Schedule headings are for ease of reference only. Schedules form an
integral part of this Agreement.

  

Pledge agreement execution version
2

--------------------------------------------------------------------------------

 

 

1.2.3

An Enforcement Event shall constitute a verzuim (as meant in paragraph 1 of
Section 3:248 of the Dutch Civil Code) in the performance of the Secured
Obligations or any part thereof, without summons or notice of default (aanmaning
of ingebrekestelling) being sent or required.

 

1.2.4

In this Agreement, words and expressions importing the singular shall, where the
context permits or requires, include the plural and vice versa and words and
expressions importing the masculine shall, where the context permits or
requires, include the feminine and neuter and vice versa.

 

2

creation of security

 

2.1

Right of pledge

 

Each Pledgor agrees with the Pledgee to create and creates in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over each of its Account Rights as security for the Secured
Obligations.

 

2.2

Perfection

 

2.2.1

Each Pledgor shall notify the Account Bank of each Right of Pledge by serving a
notice substantially in the relevant form attached as Schedule 2 (Forms of
Notice of Pledge) on the date of this Agreement.

 

2.2.2

Each Pledgor shall return the notice referred to in Clauses 2.2.1 duly
acknowledged by the Account Bank within 5 Business Days from the date of
notification.

 

2.3

General

 

2.3.1

Each Right of Pledge includes all accessory rights (afhankelijke rechten) and
all ancillary rights (nevenrechten) attached to the Account Rights.

 

2.3.2

Each Right of Pledge is in addition to, and shall not in any way be prejudiced
by any other security (whether by contract or statute) now or subsequently held
by any Creditor Party. The rights of the Pledgee under this Agreement are in
addition to and not in lieu of those provided by law.

 

2.3.3

In accordance with paragraph 1 of Section 3:246 of the Dutch Civil Code, only
the Pledgee is entitled to collect and receive payment of the Account Rights
which are subject to a Right of Pledge and to exercise all rights of a Pledgor
towards the Account Bank. Without prejudice to its entitlement to collect and
receive payment and to exercise its rights, the Pledgee authorises, until
further notice, the relevant Pledgor to withdraw and transfer monies from the
Accounts (other than the Liquidity Account), all in accordance with the relevant
provisions of the Loan Agreement.

 

3

REPRESENTATIONS and warranties

 

3.1.1

Each Pledgor makes the representations and warranties in this Clause 3 in
respect of such Pledgor’s Account Rights existing on the date the
representations or warranties are made.

 

3.1.2

On the date of this Agreement and on the date future Account Rights arise:

 

 

(a)

subject to any right of pledge arising from the general banking conditions
(algemene bankvoorwaarden), each Right of Pledge is a first ranking right of
pledge (pandrecht eerste in rang);

  

Pledge agreement execution version
3

--------------------------------------------------------------------------------

 

 

 

(b)

its Account Rights have not been transferred, assigned, pledged, made subject to
a limited right (beperkt recht) or otherwise encumbered (in advance (bij
voorbaat)) to any person;

 

 

(c)

it is entitled (beschikkingsbevoegd) to pledge its Account Rights;

 

 

(d)

its Account Rights are capable of being transferred, assigned and pledged; and

 

 

(e)

its Account Rights are not subject to any attachment.

 

4

undertakings

 

4.1

General

 

The undertakings in this Clause 4 remain in force from the date of this
Agreement until each Right of Pledge is terminated in respect of all Pledgors in
accordance with Clause 7 (Termination).

 

4.2

Account Rights

 

Unless explicitly permitted under the Loan Agreement, without the prior written
consent of the Pledgee, no Pledgor shall:

 

 

(a)

transfer, assign, pledge, make subject to a limited right (beperkt recht) or
otherwise encumber its Account Rights;

 

 

(b)

release (kwijtschelden) or waive (afstand doen van) any of its Account Rights;

 

 

(c)

waive any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) attached to its Account Rights;

 

 

(d)

agree with a court composition or an out-of-court composition (gerechtelijk of
buitengerechtelijk akkoord) or enter into any settlement agreement in respect of
its Account Rights; or

 

 

(e)

perform any act which adversely affects or may adversely affect its Account
Rights or any Right of Pledge.

 

4.3

Information

 

4.3.1

Each Pledgor shall promptly inform the Pledgee of an occurrence of an event that
may be relevant to the Pledgee with respect to its Account Rights or adversely
affects or may adversely affect any Right of Pledge.

 

4.3.2

Each Pledgor shall promptly notify in writing, at its own cost, the existence of
this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction or to any other person claiming to have a
right to its Account Rights, and shall promptly send to the Pledgee a copy of
the relevant correspondence.

  

Pledge agreement execution version
4

--------------------------------------------------------------------------------

 

 

5

enforcement

 

5.1

Enforcement

 

Upon the occurrence of an Enforcement Event, the Pledgee shall have the right to
enforce any Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary or desirable for that purpose.

 

5.2

Enforcement waivers

 

5.2.1

The Pledgee shall not be obliged to give notice of a sale of any Account Rights
to any Pledgor, debtors, holders of a limited right (beperkt recht) or persons
who have made an attachment (beslag) on any of the Account Rights (as provided
in Sections 3:249 and 3:252 of the Dutch Civil Code).

 

5.2.2

Each Pledgor waives its right to make a request to the court:

 

 

(f)

to determine that its Account Rights shall be sold in a manner deviating from
the provisions of Section 3:250 of the Dutch Civil Code (as provided in
paragraph 1 of Section 3:251 of the Dutch Civil Code); and

 

 

(g)

to collect and receive payment of its Account Rights after a Right of Pledge has
been disclosed or as relevant, the authorisation has been terminated in
accordance with Clause 2.2 (Perfection) (as provided in paragraph 4 of Section
3:246 of the Dutch Civil Code).

 

5.2.3

Each Pledgor waives its right to demand that the Pledgee:

 

 

(h)

shall first enforce any security granted by any other person, pursuant to
Section 3:234 of the Dutch Civil Code;

 

 

(i)

shall first proceed against or claim payment from any other person or enforce
any guarantee, before enforcing any Right of Pledge; and

 

 

(j)

pays for costs which a Pledgor has made in respect of its Account Rights
pursuant to paragraph 2 of Section 3:233 of the Dutch Civil Code.

 

5.2.4

Each Pledgor waives its right (a) to set-off (verrekenen) its claims (if any)
against the Pledgee under or in connection with this Agreement against the
Secured Obligations and (b) if it has granted security for any other person’s
obligations, to invoke the suspension or the termination of its liability for
any Secured Obligations pursuant to Section 6:139 of the Dutch Civil Code.

 

5.3

Application of monies

 

Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge or collection of any of the Account Rights following an
Enforcement Event shall be applied by the Pledgee in accordance with the
relevant provisions of the Loan Agreement.

  

Pledge agreement execution version
5

--------------------------------------------------------------------------------

 

 

6

further assurances and power of attorney

 

6.1

Further assurances

 

6.1.1

The Pledgee is entitled to present this Agreement and any other document
pursuant to this Agreement for registration to any office, registrar or
governmental body (including the Dutch tax authorities) in any jurisdiction.

 

6.1.2

If no valid right of pledge is created pursuant to this Agreement in respect of
any Account Right, each Pledgor irrevocably and unconditionally undertakes to
pledge to the Pledgee such Account Right as soon as it becomes available for
pledging, by way of supplemental agreements or deeds or other instruments on the
same (or similar) terms of this Agreement.

 

6.1.3

Each Pledgor shall at its own reasonable cost execute any instrument, provide
such assurances and do all acts and things as may be necessary for:

 

 

(k)

perfecting, preserving or protecting any Right of Pledge created (or intended to
be created) by, or any of the rights of the Pledgee under this Agreement;

 

 

(l)

exercising any power, authority or discretion vested in the Pledgee under this;

 

 

(m)

ensuring that any Right of Pledge and any obligations of such Pledgor under this
Agreement shall inure to the benefit of any successor, transferee or assignee of
the Pledgee; or

 

 

(n)

facilitating the collection of any of its Account Rights or the enforcement of a
Right of Pledge or any part thereof in the manner contemplated by this
Agreement.

 

6.2

Recourse claims and subrogated claims

 

6.2.1

No rights of subrogation accrue to a Pledgor.

 

6.2.2

Each Pledgor agrees that any conditional or unconditional claim which that
Pledgor may be entitled to bring in recourse against another Security Party
(including any claim pursuant to Section 6:13 of the Dutch Civil Code) and any
subrogation right which have accrued notwithstanding Clause 6.2.1 (the Recourse
and Subrogation Claims) is subordinated now, respectively from the moment such
Recourse and Subrogation Claim comes into existence, to all present and future
claims that the Pledgee may have or acquire against a Pledgor in connection with
the obligations under this Agreement any other Finance Document.

 

6.2.3

Unless otherwise directed by the Pledgee, each Pledgor agrees that the Recourse
and Subrogation Claims cannot be set-off and cannot become due and payable until
all Secured Obligations have been fully and unconditionally discharged.

 

6.2.4

As security for the Secured Obligations, each Pledgor agrees to pledge and
pledges, to the extent necessary in advance, in favour of the Pledgee all of its
rights pursuant to the Recourse and Subrogation Claims. Each Pledgor represents
that it is authorised to grant such right of pledge and that each right of
pledge has been notified to it in its capacity as debtor in respect of any
Recourse and Subrogation Claim.

  

Pledge agreement execution version
6

--------------------------------------------------------------------------------

 

 

6.3

Power of attorney

 

6.3.1

Each Pledgor irrevocably and unconditionally appoints the Pledgee as its
attorney (gevolmachtigde) for as long as any of the Secured Obligations are
outstanding for the purposes of doing in its name all acts and executing,
signing and (if required) registering in its name all documents which such
Pledgor itself could do, execute, sign or register in relation to any of its
Account Rights or this Agreement.

 

6.3.2

It is expressly agreed that the appointment under Clause 6.3.1 will only be
exercised by the Pledgee if a Pledgor has not acted in accordance with the
provisions of this Agreement, and is given with full power of substitution and
also applies to any situation where the Pledgee acts as such Pledgor's
counterparty (Selbsteintritt) within the meaning of Section 3:68 of the Dutch
Civil Code or as a representative of a Pledgor's counterparty.

 

7

Termination

 

7.1

Continuing

 

7.1.1

Each Right of Pledge shall remain in full force and effect, until all Secured
Obligations have been irrevocably and unconditionally paid in full (to the
Pledgee’s satisfaction), unless terminated by the Pledgee pursuant to Clause 7.2
(Termination by Pledgee).

 

7.1.2

In case a Right of Pledge is terminated, the Pledgee shall promptly at the
request and expense of the relevant Pledgor provide written evidence to the
relevant Pledgor to that effect.

 

7.2

Termination by Pledgee

 

The Pledgee is entitled to terminate by notice (opzeggen) or waive (afstand
doen) a Right of Pledge, in respect of all or part of the Account Rights, all or
part of the Secured Obligations and in respect of any or all of the Pledgors.
Each Pledgor agrees in advance to any waiver (afstand van recht) granted by the
Pledgee under this Clause 7.2.

 

8

assignment

 

8.1

No assignment – Pledgors

 

The rights and obligations of a Pledgor under this Agreement cannot be
transferred, assigned or pledged, all in accordance with Section 3:83 (2) of the
Dutch Civil Code.

 

8.2

Assignment – Pledgee

 

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Loan Agreement and each Pledgor, to
the extent legally required, irrevocably cooperates or consents in advance
(verleent bij voorbaat medewerking of geeft bij voorbaat toestemming) to such
transfer, assignment or pledge. If the Pledgee transfers, assigns or pledges its
rights under the Secured Obligations (or a part thereof), each Pledgor and the
Pledgee agree that each Right of Pledge shall follow pro rata parte the
transferred, assigned or pledged rights under the Secured Obligations (as an
ancillary right (nevenrecht) to the relevant transferee, assignee or pledgee).

  

Pledge agreement execution version
7

--------------------------------------------------------------------------------

 

 

9

NOTICES

 

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Loan Agreement.

 

10

miscellaneous

 

10.1

Costs

 

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgors in accordance with the relevant provisions of the
Loan Agreement.

 

10.2

Evidence of debt

 

As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall, save for
manifest error, constitute conclusive evidence (dwingend bewijs). In the event
of a disagreement with respect thereto, this does not affect the right of
enforcement or collection under this Agreement.

 

10.3

No liability Pledgee

 

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards any Pledgor for not (or not
completely) collecting, recovering or selling any of the Account Rights or any
loss or damage resulting from any collection, recovery or sale of any of the
Account Rights or arising out of the exercise of or failure to exercise any of
its powers under this Agreement or for any other loss of any nature whatsoever
in connection with any of the Account Rights or this Agreement.

 

10.4

Severability

 

10.4.1

If a provision of this Agreement is or becomes illegal, invalid or unenforceable
in any jurisdiction that shall not affect:

 

 

(o)

the validity or enforceability in that jurisdiction of any other provision of
this Agreement; or

 

 

(p)

the validity or enforceability in other jurisdictions of that or any other
provision of this Agreement.

 

10.4.2

Each Pledgor and the Pledgee shall negotiate in good faith to replace any
provision of this Agreement which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.

 

10.5

No rescission

 

Each Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, or to nullify (vernietigen) this
Agreement on any ground under Dutch law or under any other applicable law.

  

Pledge agreement execution version
8

--------------------------------------------------------------------------------

 

 

10.6

No waiver

 

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

10.7

Amendment

 

This Agreement shall not be amended except in writing.

 

10.8

Counterparts

 

This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

11

ACCEPTANCE

 

The Pledgee accepts each Right of Pledge and all terms, waivers, authorities and
powers pursuant to this Agreement.

 

12

GOVERNING LAW AND JURISDICTION

 

12.1

Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it, are governed by Dutch law.

 

12.2

Jurisdiction

 

12.2.1

The court (rechtbank) of Amsterdam, the Netherlands has exclusive jurisdiction
to settle at first instance any dispute arising out of or in connection with
this Agreement (including a dispute regarding the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a Dispute).

 

12.2.2

Each Party agrees that the court (rechtbank) of Amsterdam, the Netherlands is
the most appropriate and convenient court to settle Disputes and accordingly no
Party will argue to the contrary.

 

12.2.3

This Clause 12.2 is for the benefit of the Pledgee only. As a result, the
Pledgee shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Pledgee
may take concurrent proceedings in any number of jurisdictions.

 

12.3

Acceptance governing law power of attorney

 

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:

 

 

(q)

the existence and extent of the authority of; and

  

Pledge agreement execution version
9

--------------------------------------------------------------------------------

 

 

 

(r)

the effects of the exercise or purported exercise of that authority by,

 

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Parties.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 

 

Remainder of page intentionally left blank

 

Signature page(s) follow

  

Pledge agreement execution version
10

--------------------------------------------------------------------------------

 

 

Schedule 1

 

the pledgors

 

 

 

 

1.

Eagle Bulk Shipping Inc.

 

 

2.

Avocet Shipping LLC

 

 

3.

Bittern Shipping LLC

 

 

4.

Canary Shipping LLC

 

 

5.

Cardinal Shipping LLC

 

 

6.

Condor Shipping LLC

 

 

7.

Crane Shipping LLC

 

 

8.

Crested Eagle Shipping LLC

 

 

9.

Crowned Eagle Shipping LLC

 

 

10.

Egret Shipping LLC

 

 

11.

Falcon Shipping LLC

 

 

12.

Gannet Shipping LLC

 

 

13.

Golden Eagle Shipping LLC

 

 

14.

Goldeneye Shipping LLC

 

 

15.

Grebe Shipping LLC

 

 

16.

Harrier Shipping LLC

 

 

17.

Hawk Shipping LLC

 

 

18.

Ibis Shipping LLC

 

 

19.

Imperial Eagle Shipping LLC

  

Pledge agreement execution version
11

--------------------------------------------------------------------------------

 

 

 

20.

Jaeger Shipping LLC

 

 

21.

Jay Shipping LLC

 

 

22.

Kestrel Shipping LLC

 

 

23.

Kingfisher Shipping LLC

 

 

24.

Kite Shipping LLC

 

 

25.

Kittiwake Shipping LLC

 

 

26.

Martin Shipping LLC

 

 

27.

Merlin Shipping LLC

 

 

28.

Nighthawk Shipping LLC

 

 

29.

Oriole Shipping LLC

 

 

30.

Osprey Shipping LLC

 

 

31.

Owl Shipping LLC

 

 

32.

Peregine Shipping LLC

 

 

33.

Petrel Shipping LLC

 

 

34.

Puffin Shipping LLC

 

 

35.

Redwing Shipping LLC

 

 

36.

Roadrunner Shipping LLC

 

 

37.

Sandpiper Shipping LLC

 

 

38.

Shrike Shipping LLC

 

 

39.

Skua Shipping LLC

 

 

40.

Sparrow Shipping LLC

 

 

41.

Stellar Eagle Shipping LLC

 

 

42.

Tern Shipping LLC

  

Pledge agreement execution version
12

--------------------------------------------------------------------------------

 

 

 

43.

Trasher Shipping LLC

 

 

44.

Thrush Shipping LLC

 

 

45.

Woodstar Shipping LLC

 

 

46.

Wren Shipping LLC

  

Pledge agreement execution version
13

--------------------------------------------------------------------------------

 

 

 

Schedule 2

 

Accounts

 

Earnings Account

 

Pledgor:

Eagle Bulk Shipping Inc.

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0629481164

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Avocet Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627049370

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Bittern Shipping LLC.

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627061710

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
14

--------------------------------------------------------------------------------

 

  

Pledgor:

Canary Shipping LLC.

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627068960

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Cardinal Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627074804

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Condor Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627111564

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
15

--------------------------------------------------------------------------------

 

  

Pledgor:

Crane Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627125867

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Crested Eagle Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627137482

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Crowned Eagle Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627138772

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
16

--------------------------------------------------------------------------------

 

  

Pledgor:

Egret Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627138802

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Falcon Shipping LLC.

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627154077

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Gannet Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627179576

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
17

--------------------------------------------------------------------------------

 

  

Pledgor:

Golden Eagle Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627188966

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Goldeneye Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627199518

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Grebe Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627354866

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
18

--------------------------------------------------------------------------------

 

  

Pledgor:

Harrier Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627355587

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Hawk Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627359795

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Ibis Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627381421

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
19

--------------------------------------------------------------------------------

 

  

Pledgor:

Imperial Eagle Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627384099

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Jaeger Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627411983

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Jay Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627412637

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
20

--------------------------------------------------------------------------------

 

  

Pledgor:

Kestrel Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627422217

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Kingfisher Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627445179

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Kite Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627452124

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
21

--------------------------------------------------------------------------------

 

  

Pledgor:

Kittiwake Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627457487

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Martin Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627467741

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Merlin Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627467997

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
22

--------------------------------------------------------------------------------

 

  

Pledgor:

Nighthawk Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627472168

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Oriole Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627477828

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Osprey Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627483208

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
23

--------------------------------------------------------------------------------

 

  

Pledgor:

Owl Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627217257

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Peregine Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627228267

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Petrel Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627232515

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
24

--------------------------------------------------------------------------------

 

  

Pledgor:

Puffin Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627242502

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Redwing Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627248128

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Roadrunner Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627258786

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
25

--------------------------------------------------------------------------------

 

 

 

Pledgor:

Sandpiper Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627262910

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Shrike Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627268374

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Skua Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627269346

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
26

--------------------------------------------------------------------------------

 

  

Pledgor:

Sparrow Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627273378

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Stellar Eagle Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627274161

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Tern Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627283810

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
27

--------------------------------------------------------------------------------

 

  

Pledgor:

Trasher Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627294677

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Thrush Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627324657

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

Pledgor:

Woodstar Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627325211

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
28

--------------------------------------------------------------------------------

 

  

Pledgor:

Wren Shipping LLC

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0627337090

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

 

 

 

 

 

 

Liquidity Account

 

Pledgor:

Eagle Bulk Shipping Inc.

Name financial institution

ABN AMRO Bank N.V.

IBAN:

NL39ABNA0605737398

Currency:

$

Contact person:

Martijn M. van den Berg

Address:

Coolsingel 93, 3012 AE, Rotterdam, The Netherlands

Telephone:

+31 (010) – 401 6876

Email:

Martijn.m.van.den.berg@nl.abnamro.com 

  

Pledge agreement execution version
29

--------------------------------------------------------------------------------

 

 

Schedule 3

 

notice of pledge – account bank

 

To:

ABN AMRO Bank N.V.

 

[ADDRESS]

 

From:

[THE NAME OF THE PLEDGOR]

   

 

Copy to:

ABN AMRO Bank Capital LLC (the Pledgee)

 

100 Park Avenue, 17th Floor

New York, NY 10017

The United of States

 

Dear Sirs,

 

We give you notice that by a security agreement dated __ October 2014 (the
Agreement), we have granted a right of pledge (pandrecht) over any present and
future right, claim and receivable in respect of our bank accounts with you,
including the bank accounts as listed in Schedule 2 of this notice of pledge
(the Accounts), in favour of the Pledgee.

 

Until further notice in writing by the Pledgee, you are authorised to continue
to carry out our payment instructions in connection with the Accounts. The
Pledgee will inform you in writing if such authorisation is terminated. Upon
receipt of such notice, you will take the necessary actions to ensure that the
relevant Account is blocked immediately and carry out payment instructions of
the Pledgee only in connection with the Accounts.

 

This notice is governed by Dutch law.

 

Yours faithfully,

 

Place____________________, date_________________________

  

Pledge agreement execution version
30

--------------------------------------------------------------------------------

 

 

[THE NAME OF THE PLEDGOR]

 

 

 

____________________________________

 

 

 

 

____________________________________

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

By acknowledgement of this notice, you undertake, until the full and final
discharge of the Secured Liabilities (as defined under the Agreement) or
termination of the Right of Pledge (as defined under the Agreement) in
accordance with clause 7.2 of the Agreement, for the benefit of the Pledgee not
to exercise your rights of pledge and set-off, including under article 24 and 25
of the general banking conditions (Algemene Bankvoorwaarden), in respect of the
Accounts, other than for the purpose of the operation of any form of cash
management (including but not limited to any netting and/or cash pooling
arrangement in accordance with the terms thereof) and in respect of unpaid fees,
interest and expenses in respect of the Accounts.

 

ABN AMRO BANK N.V.

 

 

 

____________________________________

 

 

 

 

_____________________________________

Name:

 

Name:

 

Title:

 

Title:

 

Date:

 

Date:

 

 

Pledge agreement execution version
31

--------------------------------------------------------------------------------

 

  

SIGNATURE PAGE

 

 

 

Pledgee

 

Place____________________, date_________________________

 

ABN AMRO Bank Capital USA LLC

 

 

 

____________________________________

 

 

 

 

____________________________________

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

Pledgor

 

 

Place____________________, date_________________________

 

Eagle Bulk Shipping Inc.

 

 

 

____________________________________

 

 

 

 

____________________________________

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

Place____________________, date_________________________

  

Pledge agreement execution version
32

--------------------------------------------------------------------------------

 

 

Avocet Shipping LLC

Bittern Shipping LLC

Canary Shipping LLC

Cardinal Shipping LLC

Condor Shipping LLC

Crane Shipping LLC

Crested Eagle Shipping LLC

Crowned Eagle Shipping

Egret Shipping LLC

Falcon Shipping LLC

Gannet Shipping LLC

Golden Eagle Shipping LLC

Goldeneye Shipping LLC

Grebe Shipping LLC

Harrier Shipping LLC

Hawk Shipping LLC

Ibis Shipping LLC

Imperial Eagle Shipping LLC

Jaeger Shipping LLC

Jay Shipping LLC

Kestrel Shipping LLC

Kingfisher Shipping LLC

Kite Shipping LLC

Kittiwake Shipping LLC

Martin Shipping LLC

Merlin Shipping LLC

Nighthawk Shipping LLC

Oriole Shipping LLC

Osprey Shipping LLC

Owl Shipping LLC

Peregine Shipping LLC

Petrel Shipping LLC

Puffin Shipping LLC

Redwing Shipping LLC

Roadrunner Shipping LLC

Sandpiper Shipping LLC

Shrike Shipping LLC

Skua Shipping LLC

Sparrow Shipping LLC

  

Pledge agreement execution version
33

--------------------------------------------------------------------------------

 

 

Stellar Eagle Shipping LLC

Tern Shipping LLC

Trasher Shipping LLC

Thrush Shipping LLC

Woodstar Shipping LLC

Wren Shipping LLC

 

By: Eagle Bulk Shipping Inc., as sole member of each Guarantor

 

 

 

____________________________________

Name:

 

Title:

 

 

Pledge agreement execution version
34

--------------------------------------------------------------------------------

 

 

Appendix D

 

FORM OF EARNINGS ASSIGNMENT

 

THIS ASSIGNMENT OF EARNINGS, dated October ___, 2014 (this “Assignment”), is
made by [●] SHIPPING LLC, a limited liability company formed in the Republic of
The Marshall Islands (the “Assignor”), to and in favor of ABN AMRO CAPITAL USA
LLC as Security Trustee (the “Assignee”, which expression includes its
successors and assigns) for the Lenders and the Swap Banks. Capitalized terms
used but not defined herein shall have the meaning assigned such terms in the
Loan Agreement (as defined below).

 

WHEREAS:

 

1.     The Assignor is the sole owner of the whole of the vessel [●] registered
under the laws and flag of the Republic of The Marshall Islands, Official Number
[●] (the “Ship”).

 

2.     Pursuant to and subject to the conditions contained in a loan agreement
dated as of October ___, 2014 (as the same may be amended or supplemented from
time to time, the “Loan Agreement”) among (i) Eagle Bulk Shipping, Inc. as
borrower (the “Borrower”), (ii) the Guarantors named therein, including the
Assignor, (iii) the banks and financial institutions named therein as lenders
(together with their successors and assigns, the “Lenders”), (iv) the banks and
financial institutions named therein as swap banks (together with their
successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA LLC, Crédit
Agricole Corporate and Investment Bank and CIT Finance LLC as mandated lead
arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and
Investment Bank and CIT Finance LLC as bookrunners, (vii) ABN AMRO Capital USA
LLC and Crédit Agricole Corporate and Investment Bank as structuring banks,
(viii) ABN AMRO Capital USA LLC as Agent (which expression includes its
successors and assigns) and (ix) the Assignee as Security Trustee, the Lenders
have agreed to make available to the Borrower term and revolving loan facilities
(together, the “Loan Facilities”) in the amounts described therein.

 

3.     The Borrower may from time to time enter into one or more Master
Agreements with one or more of the Swap Banks, pursuant to which the Borrower
and such Swap Bank or Swap Banks may enter into Transactions (as such term is
defined in said Master Agreements), each as evidenced by a Confirmation (as such
term is defined in said Master Agreements), providing for, among other things,
the payment of certain amounts by the Borrower to the Swap Banks to protect the
Borrower against the risk of interest rate fluctuations in respect of the Loan
Agreement (said Master Agreements and the respective Schedules thereto and any
Confirmations exchanged thereunder, the “Master Agreements”).

 

4.     It is one of the conditions precedent under the Loan Agreement to the
availability of the Loan Facilities that the Assignor executes and delivers this
Assignment in favor of the Assignee as security for the Secured Liabilities and
the performance and observance of and compliance with the covenants, terms and
conditions contained in the Finance Documents and the Master Agreements to which
the Assignor is or is to be a party (collectively, the “Obligations”).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor hereby agrees with the Assignee as follows:

 

 
D-1

--------------------------------------------------------------------------------

 

 

SECTION 1.     Assignment. (a) As security for the Obligations, the Assignor
hereby grants to the Assignee, for the benefit of the Lenders and the Swap
Banks, a continuing, first priority security interest in and to all of the
Assignor’s right, title and interest in, to and under the following property,
whether now owned or existing or hereafter from time to time acquired or coming
into existence (collectively, the “Collateral”):

 

(i)       all freight, hire and passage moneys, compensation payable to the
undersigned in the event of requisition of the Ship for hire, remuneration for
salvage and towage services, demurrage and detention moneys and damages for
breach (or payments for variation or termination) of any charterparty or other
contract for the employment of the Ship;

 

(ii)      all moneys which are at any time payable under insurances in respect
of loss of earnings;

 

(iii)     if and whenever the Ship is employed on terms whereby any moneys
falling within paragraphs (i) or (ii) above are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to the Ship;

 

(iv)     all compensation or other moneys payable by reason of any requisition
(whether or not for title) of the Ship by or on behalf of any government or
other authority (other than by way of requisition for hire for a fixed period
not exceeding one year without any right to an extension); and

 

(v)      any proceeds of any of the foregoing.

 

(b)     Upon the payment and performance in full of the Obligations, the
Security Interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Assignor. Upon any such termination, the Assignee
will, at the Assignor’s expense, execute and deliver to the Assignor such
documents as the Assignor shall reasonably request to evidence such termination.

 

SECTION 2.     Notice. The Assignor hereby covenants and agrees that it will:

 

(a)     procure that notice of this Assignment in substantially the form of
Annex A attached hereto shall be duly given to each person who becomes a party
with the Assignor in respect of the Ship to any charter or contract of
affreightment or other contractual relationship with the Assignor in respect of
the Ship and to any other person (including, without limitation, the Assignor’s
agents and representatives) who may receive or have control of any of the
Collateral; and

 

(b)     use commercially reasonable efforts to cause each such person to whom
such notice is given to provide consent to this Assignment where the consent of
any such person is required pursuant to any such charter or contract of
affreightment or other contractual relationship with the Assignor.

 

SECTION 3.     Assignor to Remain Liable. Anything herein contained to the
contrary notwithstanding, the Assignee, and its respective successors and
assigns, shall have no obligation or liability by reason of or arising out of
this Assignment under any agreement, including without limitation under any
charter or contract of affreightment, pooling agreement or other contract for
the transportation of cargo, shall not be required or obligated in any manner to
perform or fulfill any obligations of the Assignor under or pursuant to any
agreement, including without limitation under any charter or contract of
affreightment, pooling agreement or other contract for the transportation of
cargo, or to make any payment or to make any inquiry as to the nature or
sufficiency of any payment received by it or to present or file any claim or to
take any other action to collect or enforce the payment of any amounts which may
have been assigned to it or to which it may be entitled hereunder at any time or
times.

 

 
D-2

--------------------------------------------------------------------------------

 

 

SECTION 4.     Assignee Appointed Attorney-in-Fact. (a) The Assignor hereby
constitutes the Assignee, its successors and assigns, its true and lawful
attorney, irrevocably, with full power (in the name of the Assignor), upon the
occurrence of an Event of Default and so long as such Event of Default shall be
continuing, to carry out the provisions of this Assignment and to take any
action and execute any instruments which the Assignee may deem necessary to
accomplish the purposes hereof, including without limitation, to ask, require,
demand, receive, compound and give acquittance for any and all moneys and claims
for moneys due and to become due under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or to take any action or institute any proceedings which the
Assignee may deem necessary in the premises.

 

(b)     The Assignor hereby further authorizes the Assignee to file financing
statements (including Form UCC-l and UCC-3) and amendments thereto as provided
in Article 9 of the UCC, and any other instrument of like effect, as the
Assignee may reasonably deem necessary in connection with the perfection of the
Assignee’s security interest in the Collateral.

 

(c)     The powers and authority granted to the Assignee herein have been given
for valuable consideration, are coupled with an interest and are hereby declared
to be irrevocable.

 

SECTION 5.     No Waiver. No failure on the part of the Assignee to exercise,
and no delay in exercising, any right, remedy, power or privilege shall operate
as waiver thereof, nor shall any single or partial exercise by the Assignee of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights and remedies of the Assignee under this Assignment are cumulative and
may be exercised (where possible to do so) singly, concurrently, successively
and/or in conjunction with or apart from and without prejudice to any other
rights and remedies available to the Assignee under the other Finance Documents
or the Master Agreements and are not exclusive of any rights or remedies
provided by law.

 

SECTION 6.     Further Assurances. The Assignor agrees that at any time and from
time to time, upon the written request of the Assignee and at the reasonable
expense of the Assignor, it shall promptly and duly execute and deliver any and
all such further instruments and documents as the Assignee may deem necessary in
obtaining the full benefits of this Assignment and of the rights and powers
herein granted.

 

SECTION 7.     Amendments. No amendment or waiver of any provision of this
Assignment, nor consent to any departure by the Assignor herefrom, shall be
effective unless the same shall be in writing and signed by the Assignor and the
Assignee, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 8.     Notices. Any notice, demand or other communication to be given
under, or for the purpose of this Assignment shall be made as provided in Clause
29 of the Loan Agreement.

 

 
D-3

--------------------------------------------------------------------------------

 

 

SECTION 9.     Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD FOR ITS
CONFLICT OF LAWS PRINCIPLES).

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
D-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has executed and delivered this Assignment of
Earnings on the date first above written.

 

 

[●] SHIPPING LLC, as Assignor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
D-5

--------------------------------------------------------------------------------

 

 

ANNEX A

 

 

NOTICE OF ASSIGNMENT

 

To:          [●]

[Address]

 

PLEASE TAKE NOTICE that, pursuant to an Assignment of Earnings dated October
___, 2014 (the “Assignment”) made by the undersigned to and in favor of ABN AMRO
Capital USA LLC as Security Trustee (the “Assignee”) in respect of the Marshall
Islands registered ship “[●]” (the “Ship”), the undersigned has granted to the
Assignee a continuing, first priority security interest in and to all of the
undersigned’s right, title and interest in, to and under all moneys whatsoever
which are now, or later become, payable (actually or contingently) to the
undersigned which arise out of the use or operation of the Ship, including (but
not limited to):

 

 

(i)

all freight, hire and passage moneys, compensation payable to the undersigned in
the event of requisition of the Ship for hire, remuneration for salvage and
towage services, demurrage and detention moneys and damages for breach (or
payments for variation or termination) of any charterparty or other contract for
the employment of the Ship;

 

 

(ii)

all moneys which are at any time payable under insurances in respect of loss of
earnings;

 

 

(iii)

if and whenever the Ship is employed on terms whereby any moneys falling within
paragraphs (i) or (ii) above are pooled or shared with any other person, that
proportion of the net receipts of the relevant pooling or sharing arrangement
which is attributable to the Ship; and

 

 

(iv)

all compensation or other moneys payable by reason of any requisition (whether
or not for title) of the Ship by or on behalf of any government or other
authority (other than by way of requisition for hire for a fixed period not
exceeding one year without any right to an extension).

 

As from the date hereof and so long as the foregoing Assignment is in effect,
you are hereby irrevocably authorized and instructed to pay all of the foregoing
amounts from time to time due and payable to, or receivable by, the undersigned
to our account as follows:

 



Bank:

Wells Fargo Bank NA, San Francisco, CA

ABA No.

121000248

Swift Code:

WFBIUS6S

Account No:

4122099799 

Beneficiary:

ABN AMRO Capital USA LLC

Ref:

Eagle Bulk Shipping Inc.,



 

or to such other account as the Assignee may direct by notice in writing to you
from time to time, all such payments to be made in immediately available funds
by wire transfer on the day when such payment is due.

 

 
D-6

--------------------------------------------------------------------------------

 

 

Dated: October ___, 2014

 

[●] SHIPPING LLC

 

 

By: _____________________________

Name:

Title:

 

 
D-7

--------------------------------------------------------------------------------

 

 

Appendix E

 

FORM OF guarantor accession agreement

 

THIS GUARANTOR ACCESSION AGREEMENT, dated [●] (this “Agreement”), is made
between [●], a [corporation incorporated][company formed] in [●] (the “Acceding
Guarantor”), and ABN AMRO CAPITAL USA LLC, as Agent (the “Agent”) for itself and
each of the other parties to the Loan Agreement referred to below. Capitalized
terms used but not defined herein shall have the meaning assigned such terms in
the Loan Agreement (as defined below).

 

WHEREAS:

 

1.     Pursuant to and subject to the terms and conditions contained in a loan
agreement dated as of [●], 2014 (as the same may be amended or supplemented from
time to time, the “Loan Agreement”), among (i) Eagle Bulk Shipping Inc. as
borrower (the “Borrower”), (ii) the companies listed in Schedule 8 therein as
joint and several guarantors, (iii) the banks and financial institutions listed
in Schedule 1 therein as lenders (together with their successors and assigns,
the “Lenders”), (iv) the banks and financial institutions listed in Schedule 2
therein as swap banks, (v) ABN AMRO Capital USA LLC, Crédit Agricole Corporate
and Investment Bank and CIT Finance LLC as Mandated Lead Arrangers, (vi) ABN
AMRO Capital USA LLC, Crédit Agricole Corporate and Investment Bank and CIT
Finance LLC as Bookrunners, (vii) ABN AMRO Capital USA LLC and Crédit Agricole
Corporate and Investment Bank as Structuring Banks and (viii) ABN AMRO Capital
USA LLC as Agent and Security Trustee, the Lenders have agreed to make available
to the Borrower senior secured revolving credit and term loan facilities (the
“Loan Facilities”) in the amounts described therein.

 

2.     The Acceding Guarantor is a subsidiary of the Borrower and has agreed to
become a party to the Loan Agreement as a Guarantor with effect from the date
hereof in all respects as it had been an original party to the Loan Agreement.

 

NOW, THEREFORE, it is agreed as follows:

 

SECTION 1.     Accession. The Acceding Guarantor shall become a party to the
Loan Agreement as a Guarantor with effect from the date hereof in all respects
as it had been an original Guarantor party to the Loan Agreement. The Acceding
Guarantor confirms that it intends to be party to the Loan Agreement as a
Guarantor, undertakes to perform all the obligations expressed to be assumed by
a Guarantor under the Loan Agreement and agrees that it shall be bound by all
the provisions of the Loan Agreement as if it had been an original party to the
Loan Agreement. The Acceding Guarantor confirms that it has received a copy of
the Loan Agreement, the other Finance Documents and the Master Agreements and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement and to become a
Guarantor under the Loan Agreement.

 

SECTION 2.     Address for Notices. For purposes of Clause 29.2 of the Loan
Agreement, the Acceding Guarantor’s address for notice is:

 

[●]

 

 
E-1

--------------------------------------------------------------------------------

 

 

Attention: [●]

 

SECTION 3.     Amendment. This Agreement may only be changed, modified or varied
by written instrument in accordance with the requirements for the modification
of Finance Documents pursuant to Clause 28 of the Loan Agreement.

 

SECTION 4.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
E-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Acceding Guarantor and the Agent have executed and
delivered this Agreement on the date first above written.

 

 

[●],  

ABN AMRO CAPITAL USA LLC,

  as Acceding Guarantor   as Agent                            

 

 

 

 

 

By:

 

 

By:

 

 

Name:  

 

Name:

 

 

Title:  

 

Title:

 

 

                                          By:           Name:           Title:  
 

                                   

 
E-3

--------------------------------------------------------------------------------

 

 

Appendix F

 

FORM OF INSURANCES ASSIGNMENT

 

THIS ASSIGNMENT OF INSURANCES, dated October ___, 2014 (this “Assignment”), is
made by [●] SHIPPING LLC, a limited liability company formed in the Republic of
The Marshall Islands (the “Assignor”), to and in favor of ABN AMRO CAPITAL USA
LLC as Security Trustee (the “Assignee”, which expression includes its
successors and assigns) for the Lenders and the Swap Banks. Capitalized terms
used but not defined herein shall have the meaning assigned such terms in the
Loan Agreement (as defined below).

 

WHEREAS:

 

1.     The Assignor is the sole owner of the whole of the vessel [●] registered
under the laws and flag of the Republic of The Marshall Islands, Official Number
[●] (the “Ship”).

 

2.     Pursuant to and subject to the conditions contained in a loan agreement
dated as of October ___, 2014 (as the same may be amended or supplemented from
time to time, the “Loan Agreement”) among (i) Eagle Bulk Shipping, Inc. as
borrower (the “Borrower”), (ii) the Guarantors named therein, including the
Assignor, (iii) the banks and financial institutions named therein as lenders
(together with their successors and assigns, the “Lenders”), (iv) the banks and
financial institutions named therein as swap banks (together with their
successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA LLC, Crédit
Agricole Corporate and Investment Bank and CIT Finance LLC as mandated lead
arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and
Investment Bank and CIT Finance LLC as bookrunners, (vii) ABN AMRO Capital USA
LLC and Crédit Agricole Corporate and Investment Bank as structuring banks,
(viii) ABN AMRO Capital USA LLC as Agent (which expression includes its
successors and assigns) and (ix) the Assignee as Security Trustee, the Lenders
have agreed to make available to the Borrower term and revolving loan facilities
(together, the “Loan Facilities”) in the amounts described therein.

 

3.     The Borrower may from time to time enter into one or more Master
Agreements with one or more of the Swap Banks, pursuant to which the Borrower
and such Swap Bank or Swap Banks may enter into Transactions (as such term is
defined in said Master Agreements), each as evidenced by a Confirmation (as such
term is defined in said Master Agreements), providing for, among other things,
the payment of certain amounts by the Borrower to the Swap Banks to protect the
Borrower against the risk of interest rate fluctuations in respect of the Loan
Agreement (said Master Agreements and the respective Schedules thereto and any
Confirmations exchanged thereunder, the “Master Agreements”).It is one of the
conditions precedent under the Loan Agreement to the availability of the Loan
Facilities that the Assignor executes and delivers this Assignment in favor of
the Assignee as security for the Secured Liabilities and the performance and
observance of and compliance with the covenants, terms and conditions contained
in the Finance Documents and the Master Agreements to which the Assignor is or
is to be a party (collectively, the “Obligations”).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor hereby agrees with the Assignee as follows:

 

SECTION 1. Assignment.

 

 
F-1

--------------------------------------------------------------------------------

 

 

(a)     As security for the Obligations, the Assignor hereby grants, sells,
transfers, assigns and sets over unto the Assignee, for the benefit of the
Lenders and the Swap Banks, a continuing, first priority security interest in
and to all of the Assignor’s right, title and interest in, to and under the
following property, whether now owned or existing or hereafter from time to time
acquired or coming into existence (collectively, the “Collateral”):

 

(i)       all insurances (including, without limitation, all certificates of
entry in protection and indemnity and war risks associations or clubs) in
respect of the Ship, whether heretofore, now or hereafter effected, and all
renewals of or replacements for the same;

 

(ii)      all claims, returns of premium and other moneys and claims for moneys
due and to become due under or in respect of said insurances;

 

(iii)     all other rights of the Assignor under or in respect of said
insurances; and

 

(iv)     any proceeds of any of the foregoing.

 

(b)     Any payments made pursuant to the terms hereof shall be made to such
account as may, from time to time, be designated by the Assignee.

 

(c)     Upon the payment and performance in full of the Obligations, the
Security Interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Assignor. Upon any such termination, the Assignee
will, at the Assignor’s expense, execute and deliver to the Assignor such
documents as the Assignor shall reasonably request to evidence such termination.

 

SECTION 2. Notice; Loss Payable Clauses. The Assignor hereby covenants and
agrees to procure that notice of this Assignment in the form attached hereto as
Exhibit 1 shall be duly given to all insurance brokers, underwriters and
protection and indemnity clubs, and that where the consent of any underwriter or
protection and indemnity club is required pursuant to any of the insurances
assigned hereby, it shall be obtained and evidence thereof shall be given to the
Assignee, or, in the alternative, the Assignor shall obtain, with the Assignee’s
approval, a letter of undertaking by each of the underwriters and the protection
and indemnity club that there shall be duly endorsed upon all slips, cover
notes, policies, certificates of entry or other instruments issued or to be
issued in connection with the insurances assigned hereby such notice of this
Assignment and the loss payable clauses in the forms attached hereto as Exhibits
2(a) and 2(b) or as the Assignee may otherwise approve in its sole discretion.

 

SECTION 3. Assignor to Remain Liable. Anything contained in this Assignment to
the contrary notwithstanding, the Assignor shall at all times remain fully
liable under said insurances to perform all of the duties and obligations
assumed by it thereunder to the same extent as if this Assignment had not been
executed, and the Assignee shall have no obligation or liability (including,
without limitation, any obligation or liability with respect to the payment of
premiums, calls or assessments) under said insurances by reason of or arising
out of this Assignment nor shall the Assignee be required or obligated in any
manner to perform or fulfill any of the duties or obligations of the Assignor
under or pursuant to said insurances or to make any payment or to make any
inquiry as to the nature or sufficiency of any payment received by the Assignee
or to present or file any claim or to take any action to collect or enforce the
payment of any amounts which may have been assigned to it or to which it may be
entitled hereunder at any time or times.

 

 
F-2

--------------------------------------------------------------------------------

 

 

SECTION 4. Assignee Appointed Attorney-in-Fact. (a) The Assignor hereby
constitutes the Assignee, its successors and assigns, its true and lawful
attorney, irrevocably, with full power (in the name of the Assignor or
otherwise), upon the occurrence of an Event of Default and so long as such Event
of Default shall be continuing, to carry out the provisions of this Assignment
and to take any action and execute any instruments which the Assignee may deem
necessary to accomplish the purposes hereof, including without limitation, to
ask, require, demand, receive, compound and give acquittance for any and all
moneys and claims for moneys due and to become due under or arising out of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or to take any action or institute any
proceedings which the Assignee may deem necessary in the premises.

 

(b)     The Assignor hereby further authorizes the Assignee to file Financing
Statements (including Form UCC-l and UCC-3) and amendments thereto as provided
in Article 9 of the UCC, and any other instrument of like effect, as the
Assignee may reasonably deem necessary in connection with the perfection of the
Assignee’s security interest in the Collateral.

 

(c)     The powers and authority granted to the Assignee herein have been given
for valuable consideration, are coupled with an interest and are hereby declared
to be irrevocable.

 

SECTION 5. No Waiver. No failure on the part of the Assignee to exercise, and no
delay in exercising, any right, remedy, power or privilege shall operate as
waiver thereof, nor shall any single or partial exercise by the Assignee of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights and remedies of the Assignee under this Assignment are cumulative and
may be exercised (where possible to do so) singly, concurrently, successively
and/or in conjunction with or apart from and without prejudice to any other
rights and remedies available to the Assignee under the other Finance Documents
or the Master Agreements are not exclusive of any rights or remedies provided by
law.

 

SECTION 6. Further Assurances. The Assignor agrees that at any time and from
time to time, upon the written request of the Assignee and at the expense of the
Assignor, it shall promptly and duly execute and deliver any and all such
further instruments and documents as the Assignee may deem desirable in
obtaining the full benefits of this Assignment and of the rights and powers
herein granted.

 

SECTION 7. Amendments. No amendment or waiver of any provision of this
Assignment, nor consent to any departure by the Assignor herefrom, shall be
effective unless the same shall be in writing and signed by the Assignor and the
Assignee, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 8. Notices, Etc. Any notice, demand or other communication to be given
under, or for the purpose of this Assignment shall be made as provided in Clause
29 of the Loan Agreement.

 

SECTION 9.     Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD FOR ITS
CONFLICT OF LAWS PRINCIPLES).

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
F-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has executed and delivered this Assignment of
Insurances on the date first above written.

 



 

[●] SHIPPING LLC, as Assignor

 

       

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 
F-4

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

NOTICE OF ASSIGNMENT

 

[●] SHIPPING LLC, as Owner of the Marshall Islands registered vessel [●] (the
“Ship”), HEREBY GIVES NOTICE that by an Assignment of Insurances dated the date
hereof and made by it in favor of ABN AMRO CAPITAL USA LLC as Security Trustee
(the “Assignee”), it has assigned to the Assignee all of its right, title and
interest in, to and under all insurances and the benefit of all insurances now
or hereafter taken out in respect of the Ship. This Notice is to be endorsed on
all policies and certificates of entry evidencing such insurance.

 

Dated: October ___, 2014

 

[●] SHIPPING LLC

 

 

By: ___________________________

Name:

Title:

 

 
F-5

--------------------------------------------------------------------------------

 

 

EXHIBIT 2(a)

 

LOSS PAYABLE CLAUSE

 

Hull and War Risks

 

Loss, if any, payable to ABN AMRO CAPITAL USA LLC as Security Trustee and
Mortgagee (the “Mortgagee”), for distribution by the Mortgagee to itself and [●]
SHIPPING LLC, as Owner (the “Owner”), as their respective interests may appear,
or order, except that, unless underwriters have been otherwise instructed by
notice in writing from the Mortgagee, in the case of any loss involving any
damage to the Ship or liability of the Ship, the underwriters may pay directly
for the repair, salvage, liability or other charges involved or, if the Owner
shall have first fully repaired the damage and paid the cost thereof, or
discharged the liability or paid all of the salvage or other charges, then the
underwriters may pay the Owner as reimbursement therefor; provided that if such
damage involves a loss in excess of U.S.$1,000,000 or its equivalent the
Underwriters shall not make such payment without first obtaining the written
consent thereto of the Mortgagee.

 

In the event of an actual or constructive total loss or a compromised or
arranged total loss or requisition of title, all insurance payments therefor
shall be paid to the Mortgagee for distribution in accordance with the terms of
the loan facility for the financing of the Ship.

 

 
F-6

--------------------------------------------------------------------------------

 

 

EXHIBIT 2(b)

 

LOSS PAYABLE CLAUSE

 

Protection and Indemnity

 

Payment of any recovery the member is entitled to make out of the funds of the
club in respect of any liabilities incurred by him shall be made to the member
or his order unless and until the club receives notice from ABN AMRO CAPITAL USA
LLC as security trustee and as mortgagee, 100 Park Avenue, 17th Floor, New York,
NY 10017, to the contrary, in which event all recoveries shall thereafter be
paid to ABN AMRO CAPITAL USA LLC, 100 Park Avenue, 17th Floor, New York, NY
10017, or their order, provided always that no liability whatsoever shall attach
to the club, its managers or their agents for failure to comply with the latter
obligation until after the expiry of two clear business days from the receipt of
such notice.

 

 
F-7

--------------------------------------------------------------------------------

 

 

appendix G

INTENTIONALLY OMITTED

 

 
G-1

--------------------------------------------------------------------------------

 

 

Appendix H

 

FORM OF MASTER AGREEMENT ASSIGNMENT

 

THIS MASTER AGREEMENT ASSIGNMENT, dated [●], 2014 (this “Assignment”), is made
by EAGLE BULK SHIPPING INC., a Marshall Island corporation (the “Assignor”), to
and in favor of abn amro CAPITAL USA LLC in its capacity as Security Trustee
under the Loan Agreement described below (the “Assignee”). Capitalized terms
used but not defined herein shall have the meaning assigned such terms in the
Loan Agreement (as defined below).

 

PRELIMINARY STATEMENTS

 

WHEREAS, [●] in its capacity as Swap Bank (the “Swap Bank”) and the Assignor
have entered into a Master Agreement (on the 2002 ISDA (Multicurrency –
Crossborder) form) dated [●] (said Master Agreement, including all Designated
Transactions entered into pursuant thereto, and Confirmations exchanged
thereunder, from time to time, as the same may be amended or supplemented from
time to time, collectively, the “Master Agreement”);

 

WHEREAS, pursuant to and subject to the conditions contained in a loan agreement
dated as of October [●], 2014 (as the same may be amended or supplemented from
time to time, the “Loan Agreement”) among (i) the Assignor as borrower, (ii) the
Guarantors named therein, (iii) the banks and financial institutions named
therein as lenders (together with their successors and assigns, the “Lenders”),
(iv) the banks and financial institutions named therein as swap banks (together
with their successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA
LLC, Crédit Agricole Corporate and Investment Bank and CIT Finance LLC as
mandated lead arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole
Corporate and Investment Bank and CIT Finance LLC as bookrunners, (vii) ABN AMRO
Capital USA LLC and Crédit Agricole Corporate and Investment Bank as structuring
banks, (viii) ABN AMRO Capital USA LLC as Agent (which expression includes its
successors and assigns) and (ix) the Assignee as Security Trustee, the Lenders
have agreed to make available to the Assignor term and revolving loan facilities
(together, the “Loan Facilities”) in the amounts described therein;

 

NOW, THEREFORE, in consideration of the foregoing, the Assignor hereby agrees as
follows (with the terms used herein and not otherwise defined having the meaning
ascribed thereto in the Loan Agreement):

 

1.     The Assignor has sold, assigned, transferred and set over and by this
instrument does sell, assign, transfer and set over, unto the Assignee, and unto
the Assignee’s successors and assigns, to it and its successors’ and assigns’
own proper use and benefit, and, as collateral security for the Assignor’s
indebtedness to the Lenders or the Swap Banks now or hereafter existing under
the Loan Agreement and the other Finance Documents or the Master Agreement
between the Assignor and the Swap Bank described in the Loan Agreement, does
hereby grant the Assignee a security interest in, all of the Assignor’s right,
title and interest in and to: (i) the Master Agreement, (ii) all moneys due and
to become due to the Assignor under the Master Agreement, (iii) all claims for
damages arising out of the breach of the Master Agreement and rights to
terminate any Designated Transaction under the Master Agreement, and (iv) any
proceeds of any of the foregoing.

 

2.     The Assignor hereby warrants that it will promptly obtain the consent of
the Swap Bank as evidenced by the execution by the Swap Bank of the Consent and
Agreement in the form attached as Annex A.

 

 
H-1

--------------------------------------------------------------------------------

 

 

3.     Upon satisfaction of all indebtedness of the Assignor to the Creditor
Parties secured by this Assignment, this Assignment shall terminate and all
right, title and interest hereby assigned shall revert to the Assignor. Upon any
such termination, the Assignee will, at the Assignor’s expense, execute and
deliver to the Assignor such documents as the Assignor shall reasonably request
to evidence such termination.

 

4.     The Assignor covenants that it will have all amounts payable to it under
the Master Agreement and other moneys payable to it hereby assigned promptly
paid over to its Earnings Account.

 

5.     The Assignor hereby agrees to furnish the Assignee in writing with any
information which it reasonably requests in relation to the Master Agreement.

 

6.     No amendment or modification of the Master Agreement (including any
Designated Transaction), and no consent, waiver or approval with respect thereto
shall be valid unless joined in, in writing, by the Assignee. No notice, request
or demand under the Master Agreement, shall be valid as against the Assignee
unless and until a copy thereof is furnished to the Assignee.

 

7.     It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Assignee shall have no obligation or liability under the
Master Agreement by reason of or arising out of this Assignment nor shall the
Assignee be required or obligated in any manner to perform or to fulfill any
obligations of the Assignor under or pursuant to the Master Agreement nor to
make any payment nor to make any inquiry as to the nature or sufficiency of any
payment received by the Assignee nor to present or file any claim, nor to take
any other action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled hereunder at any time or
times.

 

8.     The Assignor does hereby constitute the Assignee, its successors and
assigns, the Assignor’s true and lawful attorney, irrevocably, with full power
(in the name of the Assignor or otherwise), upon the occurrence and continuance
of any Event of Default, to ask, require, demand, receive, compound and give
acquittance for any and all moneys, claims, property and rights hereby assigned,
to endorse any checks or other instruments or orders in connection therewith and
to file any claims or to take any action or institute any proceedings which the
Assignee may deem to be necessary or advisable in the premises.

 

9.     The powers and authority granted to the Assignee herein have been given
for a valuable consideration and are hereby declared to be irrevocable.

 

10.   The Assignor agrees that at any time and from time to time, upon the
written request of the Assignee, the Assignor will promptly and duly execute and
deliver any and all such further instruments and documents as the Assignee may
deem desirable in obtaining the full benefits of this Assignment and of the
rights and powers herein granted.

 

11.   The Assignor does hereby represent and warrant that the Master Agreement
is in full force and effect and is enforceable in accordance with the terms
thereof and the Assignor is not in default thereunder. The Assignor does hereby
further warrant and represent that neither the whole nor any part of the right,
title and interest hereby assigned are the subject of any present assignment or
pledge, and hereby covenants that, without the prior written consent thereto of
the Assignee, so long as this Assignment shall remain in effect, the Assignor
will not assign or pledge the whole or any part of the right, title and interest
hereby assigned to anyone other than the Assignee, its successors or assigns,
and the Assignor will not take or omit to take any action, the taking or
omission of which might result in any alteration or impairment of said rights or
this Assignment.

 

 
H-2

--------------------------------------------------------------------------------

 

 

12.     This Assignment and the Consent and Agreement annexed hereto may be
executed by the Assignor and the Swap Bank, respectively, on separate
counterparts without in any way affecting the validity of said Consent and
Agreement.

 

13.     This Assignment shall be governed by the laws of the State of New York
and may not be amended or changed except by an instrument in writing signed by
the party against whom enforcement is sought.

 

14.     The Assignor hereby authorizes the Assignee to file Financing Statements
(Form UCC-1) and amendments thereto as provided in Article 9 of the Uniform
Commercial Code with respect to the collateral assigned hereby.

 

IN WITNESS WHEREOF the Assignor has caused this Assignment to be duly executed
on the day and year first above written.

 

[SIGNATURE PAGE FOLLOWS]

 

 
H-3

--------------------------------------------------------------------------------

 

 

 

EAGLE BULK SHIPPING INC., as Assignor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
H-4

--------------------------------------------------------------------------------

 

 

Annex A to

Master Agreement Assignment

 

 

FORM OF CONSENT AND AGREEMENT

OF SWAP BANK

 

The undersigned, in its capacity as Party A to the Master Agreement (on the 2002
ISDA (Multicurrency – Crossborder) form) dated [●] (the “Master Agreement”)
between the undersigned and Eagle Bulk Shipping Inc. as Party B (the
“Assignor”), hereby consents to the assignment by the Assignor of all the
Assignor’s right, title and interest in and to the Master Agreement to ABN AMRO
CAPITAL USA LLC, as Security Trustee (the “Assignee”), pursuant to a Master
Agreement Assignment dated [●] (as the same may be amended, supplemented or
otherwise modified from time to time, the “Assignment”), and agrees that, it
will make payment of all moneys due and to become due to the Assignor under the
Master Agreement, without setoff or deduction for any claim not arising under
the Master Agreement, and notwithstanding the existence of a default or event of
default by the Assignor under the Master Agreement, to the Earnings Account of
the Assignor specified in the Assignment or such other account specified by the
Assignee at such address as the Assignee shall request the undersigned in
writing until receipt of written notice from the Assignee that all obligations
of the Assignor to it have been paid in full.

 

The undersigned agrees that it shall look solely to the Assignor for performance
of the Master Agreement and that the Assignee shall have no obligation or
liability under or pursuant to the Master Agreement arising out of the
Assignment, nor shall the Assignee be required or obligated in any manner to
perform or fulfill any obligations of the Assignor under or pursuant to the
Master Agreement. Notwithstanding the foregoing, if in the sole opinion of the
Assignee an Event of Default under the Loan Agreement (as defined in or by
reference in the Assignment) shall have occurred and be continuing, the
undersigned agrees that the Assignee shall have the right, but not the
obligation, to perform all of the Assignor’s obligations under the Master
Agreement as though named therein as Party B.

 

The undersigned agrees that it shall not seek the recovery of any payment
actually made by it to the Assignee pursuant to this Consent and Agreement once
such payment has been made. This provision shall not be construed to relieve the
Assignor of any liability to the undersigned.

 

The undersigned agrees to execute and deliver, or cause to be executed and
delivered, upon the written request of the Assignee, any and all such further
instruments and documents as the Assignee may deem desirable for the purpose of
obtaining the full benefits of the Assignment and of the rights and power
therein granted.

 

The undersigned agrees that no amendment, modification or alteration of the
terms or provisions of the Master Agreement shall be made unless the same shall
be consented to in writing by the Assignee.

 

The undersigned hereby confirms that the Master Agreement is a legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

 
H-5

--------------------------------------------------------------------------------

 

 

Date: [●]

 

[●], as Swap Bank

 

 

 

By: _______________________________

Name:

Title:

 

 
H-6

--------------------------------------------------------------------------------

 

 

Appendix I

 

FORM OF PLEDGE AND SECURITY AGREEMENT

(MEMBERSHIP INTERESTS)

 

PLEDGE AND SECURITY AGREEMENT, dated October ___, 2014 (as hereafter amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), made by EAGLE BULK SHIPPING INC., a corporation incorporated and
existing under the laws of the Republic of The Marshall Islands whose registered
office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960 (the “Pledgor”), to and in favor of ABN AMRO CAPITAL
USA LLC as Security Trustee (the “Pledgee”, which expression includes its
successors and assigns) for the Lenders and the Swap Banks. Capitalized terms
used but not defined herein shall have the meaning assigned such terms in the
Loan Agreement (as defined below).

 

WHEREAS:

 

1.     Pursuant to and subject to the conditions contained in a loan agreement
dated as of October ___, 2014 (as the same may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among (i) Eagle Bulk Shipping, Inc. as borrower (the “Borrower”),
(ii) the Guarantors named therein, including the Companies, (iii) the banks and
financial institutions named therein as lenders (together with their successors
and assigns, the “Lenders”), (iv) the banks and financial institutions named
therein as swap banks (together with their successors and assigns, the “Swap
Banks”), (v) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and Investment
Bank and CIT Finance LLC as mandated lead arrangers, (vi) ABN AMRO Capital USA
LLC, Crédit Agricole Corporate and Investment Bank and CIT Finance LLC as
bookrunners, (vii) ABN AMRO Capital USA LLC and Crédit Agricole Corporate and
Investment Bank as structuring banks, (viii) ABN AMRO Capital USA LLC as Agent
(which expression includes its successors and assigns) and (ix) the Assignee as
Security Trustee, the Lenders have agreed to make available to the Borrower term
and revolving loan facilities (together, the “Loan Facilities”) in the amounts
described therein.

 

2.     The Borrower may from time to time enter into one or more Master
Agreements with one or more of the Swap Banks, pursuant to which the Borrower
and such Swap Bank or Swap Banks may enter into Transactions (as such term is
defined in said Master Agreements), each as evidenced by a Confirmation (as such
term is defined in said Master Agreements), providing for, among other things,
the payment of certain amounts by the Borrower to the Swap Banks to protect the
Borrower against the risk of interest rate fluctuations in respect of the Loan
Agreement (said Master Agreements and the respective Schedules thereto and any
Confirmations exchanged thereunder, the “Master Agreements”)

 

3.     It is one of the conditions precedent under the Loan Agreement to the
making of the Advances that the Pledgor shall have granted the security interest
contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make the Advances pursuant to the Loan Agreement, the Pledgor hereby agrees with
the Pledgee as follows:

 

SECTION 1.     Definitions and Interpretation. (a) As used in this Agreement,
the following terms shall have the following meanings:

 

“Collateral” has the meaning given such term in Section 2.

 

 
I-1

--------------------------------------------------------------------------------

 

 

“Company” means each of the Marshall Islands limited liability companies
identified in Schedule 1 hereto.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed, at any time owned or represented
by any Limited Liability Company Interest.

 

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by the Pledgor in a Company.

 

“Loan Agreement” has the meaning given such term in the recitals hereof.

 

“Pledgee” has the meaning given such term in the introduction hereof, subject to
Section 10(b).

 

“Pledgor” has the meaning given such term in the introduction hereof.

 

“Secured Obligations” has the meaning given such term in Section 3.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

(b)     Each other capitalized term used and not otherwise defined herein has
the meaning given such term in the Loan Agreement. Further, unless otherwise
defined in this Agreement or in the Loan Agreement, terms defined in Article 9
of the UCC are used in this Agreement as such terms are defined in such Article
9.

 

(c)     Clauses 1.2 to 1.8 of the Loan Agreement apply, with any necessary
modifications, to this Agreement.

 

SECTION 2.     Pledge of Limited Liability Company Interests. The Pledgor hereby
grants to the Pledgee, for and on behalf of the Lenders and the Swap Banks, a
Security Interest in the Pledgor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by the Pledgor, wherever located, and whether
now or hereafter existing or arising (collectively, the “Collateral”):

 

(a)     all Limited Liability Company Interests and all of the Pledgor’s right,
title and interest in the Company to which such interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing the Limited Liability Company Interests and applicable law:

 

(i)       all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which the Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;

 

 
I-2

--------------------------------------------------------------------------------

 

 

(ii)      all other payments due or to become due to the Pledgor in respect of
the Limited Liability Company Interests, whether under any Company’s limited
liability company agreement or otherwise, whether as contractual obligations,
damages, insurance proceeds or otherwise;

 

(iii)     all of the Pledgor’s claims, rights, powers, privileges, authority,
options, Security Interests and remedies, if any, under any Company’s limited
liability company agreement or operating agreement, or at law or otherwise in
respect of the Limited Liability Company Interests;

 

(iv)     all present and future claims, if any, of the Pledgor against such
Company for moneys loaned or advanced, for services rendered or otherwise;

 

(v)      all of the Pledgor’s rights under any Company’s limited liability
company agreement or operating agreement or at law to exercise and enforce every
right, power, remedy, authority, option and privilege of the Pledgor relating to
the Limited Liability Company Interests, including any power to terminate,
cancel or modify such Company’s limited liability company agreement or operating
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of the Pledgor in respect of the Limited Liability
Company Interests and such Company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

(vi)     all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

 

(b)     all proceeds of and all other payments now or hereafter due and payable
with respect to any and all of the Collateral (including proceeds that
constitute property of the types described in clause (a) of this Section 2 and
cash).

 

SECTION 3.     Security for Obligations   This Agreement secures the payment of
all obligations of the Pledgor and the other Security Parties to the Creditor
Parties now or hereafter existing under the Loan Agreement, the Master
Agreements or the other Finance Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such obligations being the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by the Pledgor or any other Security Party to any of the Creditor
Parties under the Finance Documents and any Master Agremeents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower, the
Pledgor or any other Security Party.

 

 
I-3

--------------------------------------------------------------------------------

 

 

SECTION 4.     Pledgee not a Limited Liability Company Member. (a) Nothing
herein shall be construed to make the Pledgee liable as a member of any Company,
and the Pledgee shall not by virtue of this Agreement or otherwise (except as
referred to in the following sentence) have any of the duties, obligations or
liabilities of a member of any Company.

 

(b)     The Pledgee, by accepting this Agreement, does not intend to become a
member of any Company or otherwise be deemed to be a co-venturer with respect to
the Pledgor, any Company and/or any other Person either before or after an Event
of Default shall have occurred. The Pledgee shall have only those powers set
forth herein and the Pledgee shall assume none of the duties, obligations or
liabilities of a member of any Company or the Pledgor.

 

(c)     The Pledgee shall not be obligated to perform or discharge any
obligation of the Pledgor as a result of the pledge hereby effected.

 

(d)     The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.

 

SECTION 5.     Representations and Warranties. The Pledgor represents and
warrants as follows:

 

(a)     The Pledgor’s exact legal name, as defined in Section 9-503(a) of the
UCC, jurisdiction and type of organization and organizational identification
number, and chief executive office address is correctly set forth in Schedule 2.
The Pledgor is located (within the meaning of Section 9-307 of the UCC) in the
jurisdiction set forth in Schedule 2. The information set forth in Schedule 1 is
true and accurate in all respects. The Pledgor has not previously changed its
name, type of organization, jurisdiction of organization or organizational
identification number or location from those set forth in Schedule 2.

 

(b)     The Pledgor is the legal and beneficial owner of all the Limited
Liability Company Interests of each of the Companies (such Limited Liability
Company Interests constituting one hundred percent (100%) of the issued and
outstanding equity interests of each of the Companies) and of the Collateral,
free and clear of any Security Interest, claim, option or right of others,
except for the Security Interests created under this Agreement or permitted
under the Loan Agreement. No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral or listing the
Pledgor or any trade name of the Pledgor as debtor is on file in any recording
office, except such as may have been filed in favor of the Pledgee relating to
the Finance Documents or as otherwise permitted under the Loan Agreement.

 

(c)     All filings and other actions necessary to perfect the Security Interest
in the Collateral created under this Agreement have been duly made or taken and
are in full force and effect, and this Agreement creates in favor of the Pledgee
a valid and, together with such filings and other actions, perfected
first-priority Security Interest in the Collateral securing the payment of the
Secured Obligations.

 

(d)     No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or any other third party is required for
(i) the grant by the Pledgor of the Security Interest granted hereunder or for
the execution, delivery or performance of this Agreement by the Pledgor, (ii)
the perfection or maintenance of the Security Interest created hereunder
(including the first-priority nature of such Security Interest), except for the
filing of financing and continuation statements under the UCC, which financing
statements have been duly filed and are in full force and effect, or (iii) the
exercise by the Pledgee of its rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.

 

 
I-4

--------------------------------------------------------------------------------

 

 

SECTION 6.     Further Assurances. (a) Concurrently with the execution of this
Agreement, the Pledgor shall cause each Company to duly authorize and execute,
and deliver to the Pledgee, an agreement for the benefit of the Pledgee
substantially in the form of Annex A hereto (appropriately completed to the
reasonable satisfaction of the Pledgee and with such modifications, if any, as
shall be reasonably satisfactory to the Pledgee).

 

(b)     The Pledgor shall from time to time, at the expense of the Pledgor,
promptly execute and deliver, or otherwise authenticate, all further instruments
and documents, and take all further action that may be necessary or desirable,
or that the Pledgee may request, to perfect and protect any pledge or Security
Interest granted or purported to be granted by the Pledgor hereunder or to
enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.

 

(c)     The Pledgor hereby authorizes the Pledgee to file one or more financing
or continuation statements, and amendments thereto, including one or more
financing statements indicating that such financing statements cover the
Collateral pledged pursuant hereto. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law. The Pledgor
ratifies its authorization for the Pledgee to have filed such financing
statements, continuation statements or amendments filed prior to the date hereof
which reflect the Collateral pledged pursuant hereto.

 

SECTION 7.     Post-Closing Changes. The Pledgor shall not change its name, type
of organization, jurisdiction of organization, organizational identification
number, chief executive office or location from those set forth in Schedule 2 of
this Agreement without first giving at least thirty days’ prior written notice
to the Pledgee and taking all action required by the Pledgee for the purpose of
perfecting or protecting the Security Interest granted by this Agreement. The
Pledgor shall not become bound by a security agreement authenticated by another
person (determined as provided in Section 9-203(d) of the UCC) without giving
the Pledgee at least thirty days’ prior written notice thereof and taking all
action required by the Pledgee to ensure that the perfection and first-priority
nature of the Pledgee’s Security Interest in the Collateral will be maintained.
The Pledgor shall hold and preserve its records relating to the Collateral, and
shall permit representatives of the Pledgee at any time during normal business
hours, without undue interference with the Pledgor’s business, to inspect and
make abstracts from such records and other documents. If the Pledgor does not
have an organizational identification number and later obtains one, it shall
forthwith notify the Pledgee of such organizational identification number.

 

SECTION 8.     Voting, etc., While No Event of Default. (a) Unless and until
there shall have occurred and be continuing an Event of Default, the Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate or be inconsistent with any of the terms of any
Finance Document, or which could reasonably be expected to have the effect of
impairing the value of the Collateral or any part thereof or the position or
interests of the Pledgee in the Collateral unless expressly permitted by the
terms of the Finance Documents. All such rights of the Pledgor to vote and to
give consents, waivers and ratifications shall cease in case an Event of Default
has occurred and is continuing and Section 12 hereof shall become applicable.

 

 
I-5

--------------------------------------------------------------------------------

 

 

(b)     Unless and until there shall have occurred and be continuing an Event of
Default, all cash dividends, cash distributions, cash proceeds and other cash
amounts payable in respect of the Collateral shall be paid to the Pledgor. The
Pledgee shall be entitled to receive, and to retain as security as part of the
Collateral:

 

(i)      all other or additional limited liability company interests,
instruments or other securities or property (including, but not limited to, cash
dividends or distributions other than as set forth above in the first sentence
of this Section 7(b)) paid or distributed by way of dividend or otherwise in
respect of the Collateral; and

 

(ii)     all other or additional limited liability company interests,
instruments or other securities or property (including, but not limited to,
cash) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization.

 

All dividends, distributions or other payments which are received by the Pledgor
contrary to the provisions of this Section 8(b) shall be received in trust for
the benefit of the Pledgee, shall be segregated from other property or funds of
the Pledgor and shall be forthwith paid over and/or delivered to the Pledgee as
Collateral in the same form as so received (with any necessary endorsement).

 

SECTION 9.     Transfers and Other Security Interests. The Pledgor shall not (a)
sell, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral, or (b) create or suffer to exist any Security Interest upon
or with respect to any of the Collateral except for the pledge, assignment and
Security Interest created by this Agreement and Security Interests permitted by
the Loan Agreement.

 

SECTION 10.     Pledgee Appointed Attorney-in-Fact. The Pledgor hereby
irrevocably appoints the Pledgee the Pledgor’s attorney-in-fact, with full
authority in the place and stead of the Pledgor and in the name of the Pledgor
or otherwise, from time to time, upon the occurrence and during the continuance
of an Event of Default, in the Pledgee’s discretion, to take any action and to
execute any instrument that the Pledgee may deem necessary or advisable to
accomplish the purposes of this Agreement, including:

 

(i)       to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(ii)      to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (i) above; and

 

(iii)     to file any claims or take any action or institute any proceedings
that the Pledgee may deem necessary or advisable for the collection of any of
the Collateral or otherwise to enforce the rights of the Pledgee with respect to
any of the Collateral.

 

 
I-6

--------------------------------------------------------------------------------

 

 

SECTION 11.     The Pledgee’s Duties. (a) The powers conferred on the Pledgee
hereunder are solely to protect the Pledgee’s interest in the Collateral and
shall not impose any duty upon it to exercise any such powers. Except for the
safe custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Pledgee shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Pledgee has or is deemed to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Pledgee shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property.

 

(b)     Anything contained herein to the contrary notwithstanding, the Pledgee
may from time to time, when the Pledgee deems it to be necessary, appoint one or
more agents (each an “Agent”) with respect to all or any part of the Collateral.
In the event that the Pledgee so appoints any Agent with respect to any
Collateral:

 

(i)       the assignment and pledge of such Collateral and the Security Interest
granted in such Collateral by the Pledgor hereunder shall be deemed for purposes
of this Agreement to have been made to such Agent, in addition to the Pledgee,
as security for the Secured Obligations;

 

(ii)      such Agent shall automatically be vested, in addition to the Pledgee,
with all rights, powers, privileges, interests and remedies of the Pledgee
hereunder with respect to such Collateral; and

 

(iii)     the term “Pledgee,” when used herein in relation to any rights,
powers, privileges, interests and remedies of the Pledgee with respect to such
Collateral, shall include such Agent; provided that no such Agent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Pledgee.

 

SECTION 12.     Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a)     The Pledgee may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may:

 

(i)       receive all amounts payable in respect of the Collateral otherwise
payable under Section 8(b) hereof to the Pledgor;

 

(ii)      transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

 

(iii)     vote all or any part of the Collateral (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (the Pledgor hereby irrevocably constituting and
appointing the Pledgee the proxy and attorney-in-fact of the Pledgor, with full
power of substitution to do so);

 

 
I-7

--------------------------------------------------------------------------------

 

 

(iv)     without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of the
Pledgee’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Pledgee may deem commercially reasonable.

 

The Pledgor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to the Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Pledgee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Secured Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase all or any
part of the Collateral so sold free from any such right or equity of redemption.

 

(b)     Any cash held by or on behalf of the Pledgee and all cash proceeds
received by or on behalf of the Pledgee in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Pledgee, be held by the Pledgee as collateral for, or then or
at any time thereafter applied in whole or in part by the Pledgee against, all
or any part of the Secured Obligations.

 

(c)     The Pledgee may, without notice to the Pledgor except as required by law
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Secured Obligations against any funds held as Collateral.

 

SECTION 13.     Registration, etc. If at any time when the Pledgee shall
determine to exercise its right to sell all or any part of the Collateral
consisting of Limited Liability Company Interests pursuant to Section 12 hereof,
and the Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, as then in
effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion:

 

(i)       may proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Collateral or part
thereof shall have been filed under such Securities Act;

 

(ii)      may approach and negotiate with a single possible purchaser to effect
such sale; and

 

(iii)     may restrict such sale to a purchaser who will represent and agree
that such purchaser is purchasing for its own account, for investment, and not
with a view to the distribution or sale of such Collateral or part thereof.

 

In the event of any such sale, the Pledgee shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Pledgee, in its sole and absolute discretion, in good faith deems reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might be realized if the sale were deferred until after
registration as aforesaid.

 

 
I-8

--------------------------------------------------------------------------------

 

 

SECTION 14.     Remedies Cumulative. Each and every right, power and remedy of
the Pledgee provided for in this Agreement or in any other Finance Document, or
now or hereafter existing at law or in equity or by statute shall be cumulative
and concurrent and shall be in addition to every other such right, power or
remedy. The exercise or beginning of the exercise by the Pledgee of any one or
more of the rights, powers or remedies provided for in this Agreement or any
other Finance Document or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
the Pledgee of all such other rights, powers or remedies, and no failure or
delay on the part of the Pledgee to exercise any such right, power or remedy
shall operate as a waiver thereof. No notice to or demand on the Pledgor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Pledgee
to any other or further action in any circumstances without notice or demand.

 

SECTION 15.     Intentionally omitted.

 

SECTION 16.     Amendments, Waivers, etc. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Pledgee, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
failure on the part of the Pledgee to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

 

SECTION 17.     Notices. Unless otherwise expressly provided herein, all notices
or other communications under or in respect of this Agreement to any party shall
be made in accordance with Clause 29 of the Loan Agreement.

 

SECTION 18.     Continuing Security Interest; Assignments under the Loan
Agreement. (a) This Agreement shall create a continuing Security Interest in the
Collateral and shall (i) remain in full force and effect until the end of the
Security Period, (ii) be binding upon the Pledgor, its successors and assigns,
and (iii) inure, together with the rights and remedies of the Pledgee hereunder,
to the benefit of the Pledgee and its successors, transferees and assigns.

 

(d)     Without limiting the generality of Section 18(a), the Pledgee may assign
or otherwise transfer all or any portion of its rights and obligations under the
Loan Agreement as provided in Clause 27 of the Loan Agreement, and such relevant
transferee or assignee shall thereupon become vested with all the benefits in
respect thereof granted to the Pledgee herein or otherwise.

 

SECTION 19.     Release. At the end of the Security Period, the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Pledgor. Upon any such termination, the Pledgee will, at the
Pledgor’s expense, promptly execute and deliver to the Pledgor such documents as
the Pledgor shall reasonably request to evidence such release.

 

SECTION 20.     Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

 
I-9

--------------------------------------------------------------------------------

 

 

SECTION 21.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD FOR ITS
CONFLICT OF LAWS PRINCIPLES).

 

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 
I-10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered on the date first above written.

 

 

EAGLE BULK SHIPPING INC., as PLEDGOR

 

 

 

By: ____________________________

Name:

Title:

 

 

Accepted and Agreed:

 

ABN AMRO CAPITAL USA LLC, as Security Trustee, as PLEDGEE

 

 

 

By: ______________________________

Name:

Title:

 

 
I-11

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

COMPANIES

 

Name of Company

Company’s Jurisdiction

of Organization

Company’s Organizational

I.D. Number

Interests

Authorized

Avocet Shipping LLC

Marshall Islands

961535

100 Limited Liability Company Interests

Bittern Shipping LLC

Marshall Islands

961510

100 Limited Liability Company Interests

Canary Shipping LLC

Marshall Islands

961511

100 Limited Liability Company Interests

Cardinal Shipping LLC

Marshall Islands

960647

100 Limited Liability Company Interests

Condor Shipping LLC

Marshall Islands

960617

100 Limited Liability Company Interests

Crane Shipping LLC

Marshall Islands

961536

100 Limited Liability Company Interests

Crested Eagle Shipping LLC

Marshall Islands

961008

100 Limited Liability Company Interests

Crowned Eagle Shipping LLC

Marshall Islands

961009

100 Limited Liability Company Interests

Egret Shipping LLC

Marshall Islands

961537

100 Limited Liability Company Interests

Falcon Shipping LLC

Marshall Islands

960609

100 Limited Liability Company Interests

Gannet Shipping LLC

Marshall Islands

961584

100 Limited Liability Company Interests

Golden Eagle Shipping LLC

Marshall Islands

960908

100 Limited Liability Company Interests

Goldeneye Shipping LLC

Marshall Islands

961351

100 Limited Liability Company Interests

 

 
I-12

--------------------------------------------------------------------------------

 

  



Name of Company

Company’s Jurisdiction

of Organization

Company’s Organizational

I.D. Number

Interests

Authorized

Grebe Shipping LLC

Marshall Islands

961585

100 Limited Liability Company Interests

Harrier Shipping LLC

Marshall Islands

960611

100 Limited Liability Company Interests

Hawk Shipping LLC

Marshall Islands

960608

100 Limited Liability Company Interests

Ibis Shipping LLC

Marshall Islands

961586

100 Limited Liability Company Interests

Imperial Eagle Shipping LLC

Marshall Islands

960909

100 Limited Liability Company Interests

Jaeger Shipping LLC

Marshall Islands

960845

100 Limited Liability Company Interests

Jay Shipping LLC

Marshall Islands

961654

100 Limited Liability Company Interests

Kestrel Shipping LLC

Marshall Islands

960846

100 Limited Liability Company Interests

Kite Shipping LLC

Marshall Islands

960635

100 Limited Liability Company Interests

Kittiwake Shipping LLC

Marshall Islands

960847

100 Limited Liability Company Interests

Kingfisher Shipping LLC

Marshall Islands

961655

100 Limited Liability Company Interests

Martin Shipping LLC

Marshall Islands

961656

100 Limited Liability Company Interests

Merlin Shipping LLC

Marshall Islands

960723

100 Limited Liability Company Interests

Nighthawk Shipping LLC

Marshall Islands

961842

100 Limited Liability Company Interests

Oriole Shipping LLC

Marshall Islands

960848

100 Limited Liability Company Interests



 

 
I-13

--------------------------------------------------------------------------------

 

 



Name of Company

Company’s Jurisdiction

of Organization

Company’s Organizational

I.D. Number

Interests

Authorized

Osprey Shipping LLC

Marshall Islands

960634

100 Limited Liability Company Interests

Owl Shipping LLC

Marshall Islands

961886

100 Limited Liability Company Interests

Peregrine Shipping LLC

Marshall Islands

960646

100 Limited Liability Company Interests

Petrel Shipping LLC

Marshall Islands

961146

100 Limited Liability Company Interests

Puffin Shipping LLC

Marshall Islands

961147

100 Limited Liability Company Interests

Redwing Shipping LLC

Marshall Islands

961354

100 Limited Liability Company Interests

Roadrunner Shipping LLC

Marshall Islands

961148

100 Limited Liability Company Interests

Sandpiper Shipping LLC

Marshall Islands

961149

100 Limited Liability Company Interests

Shrike Shipping LLC

Marshall Islands

961010

100 Limited Liability Company Interests

Skua Shipping LLC

Marshall Islands

961011

100 Limited Liability Company Interests

Sparrow Shipping LLC

Marshall Islands

960636

100 Limited Liability Company Interests

Stellar Eagle Shipping LLC

Marshall Islands

961061

100 Limited Liability Company Interests

Tern Shipping LLC

Marshall Islands

960850

100 Limited Liability Company Interests

Thrasher Shipping LLC

Marshall Islands

961512

100 Limited Liability Company Interests

Thrush Shipping LLC

Marshall Islands

961781

100 Limited Liability Company Interests



 

 
I-14

--------------------------------------------------------------------------------

 

 

 



Name of Company

Company’s Jurisdiction

of Organization

Company’s Organizational

I.D. Number

Interests

Authorized

Woodstar Shipping LLC

Marshall Islands

961391

100 Limited Liability Company Interests

Wren Shipping LLC

Marshall Islands

961353

100 Limited Liability Company Interests



 

 
I-15

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

CHIEF EXECUTIVE OFFICE, NAME, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION, ORGANIZATIONAL IDENTIFICATION NUMBER, AND LOCATION



 

Name

Type of

Organization

Jurisdiction of

Organization

Organizational

I.D. No.

Chief Executive Office

Location

Eagle Bulk Shipping Inc.

Corporation

Marshall Islands

14155

c/o Eagle Shipping International (USA) LLC

 477 Madison Avenue, Suite 1405 New York, NY 10022

New York

 

 
I-16

--------------------------------------------------------------------------------

 

 

annex a

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of October ___, 2014 among EAGLE BULK SHIPPING INC. (the
“Pledgor”), ABN AMRO CAPITAL USA LLC (the “Pledgee”), and [●] SHIPPING LLC, as
the issuer of the Limited Liability Company Interests (as defined below) (the
“Company”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor and the Pledgee have entered into a Pledge and Security
Agreement dated October ___, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), under which,
among other things, in order to secure the payment of the Secured Obligations
(as defined in the Pledge Agreement), the Pledgor has pledged and granted to the
Pledgee a first priority security interest in favor of the Pledgee in, all of
the right, title and interest of the Pledgor in and to any and all Limited
Liability Company Interests (as defined in the Pledge Agreement) issued from
time to time by the Company, whether now existing or hereafter from time to time
acquired by the Pledgor (with all of such Limited Liability Company Interests
being herein collectively called the “Company Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Company to enter into this Agreement in order
to protect the security interest of the Pledgee under the Pledge Agreement in
the Company Pledged Interests, to vest in the Pledgee control of the Company
Pledged Interests and to provide for the rights of the parties under this
Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.     The Pledgor hereby irrevocably authorizes and directs the Company, and
the Company hereby agrees, after the Company receives a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, (a) to comply
with any and all instructions and orders originated by the Pledgee (and its
successors and assigns) regarding any and all of the Company Pledged Interests
without the further consent by the Pledgor, and (b) not to comply with any
instructions or orders regarding any or all of the Company Pledged Interests
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

 

2.     The Company hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Company Pledged Interests
(other than the security interest of the Pledgee) has been received by it, and
(ii) the security interest of the Pledgee in the Limited Liability Comapny
Interests has been registered in the books and records of the Company. The
Company hereby certifies that the Limited Liability Company Interests are in
uncertificated form and hereby agrees that the Limited Liability Company
Interests shall remain in uncertificated form at all times during the existence
of the Pledge Agreement.

 

3.     The Company hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Company Pledged Interests to the Pledgee does not violate the membership
agreement or any other agreement governing the Company or the Company Pledged
Interests, and (ii) the Company Pledged Interests are fully paid and
nonassessable.

 

 
I-17

--------------------------------------------------------------------------------

 

 

4.     All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Company in
respect of the Company will also be sent to the Pledgee at the address set forth
in Paragraph 6 below.

 

5.     Until the Pledgee shall have delivered written notice to the Company that
all of the Secured Obligations have been paid in full and this Agreement is
terminated, the Company will, upon receiving notice from the Pledgee stating
that an “Event of Default” has occurred and is continuing, send any and all
redemptions, distributions, interest or other payments in respect of the Company
Pledged Interests from the Company for the account of the Pledgor only by wire
transfers to such account as the Pledgee shall instruct.

 

6.     Except as expressly provided otherwise in Sections 4 and 5, all notices
or other communications under or in respect of this Agreement to any party
hereto shall be in writing (that is by letter or telefacsimile or Email) and
shall be deemed to be duly given or made when delivered (in the case of personal
delivery or letter) and when dispatched (in the case of telefacsimile or an
Email) to such party addressed to it at the address appearing below (or at such
address as such party may hereafter specify for such purpose to the other by
notice in writing):

 

(a)            if to the Pledgor:

 

Eagle Bulk Shipping Inc.

477 Madison Avenue

New York, NY 10022

 

Attention: Sophocles N. Zoullas

Facsimile: 212 785-3311

 

 

(b)            if to the Pledgee:

 

ABN AMRO Capital USA LLC

100 Park Avenue, 17th Floor

New York, NY 10017

 

Attention: Wudasse Zaudou

Facsimile: 917-284-6697

Email: wudasse.zaudou@abnamro.com

 

A notice or other communication received on a non-working day or after business
hours in the place of receipt, shall be deemed to be served on the next
following working day in such place.

 

7.     This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Company and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Company and the Pledgor.

 

 
I-18

--------------------------------------------------------------------------------

 

 

8.     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Company have caused this
Agreement to be executed by their representatives duly authorized as of the date
first above written.

 

 

EAGLE BULK SHIPPING INC., as PLEDGOR

 

 

By: _____________________________

Name:

Title:

 

 

ABN AMRO CAPITAL USA LLC, as PLEDGEE

 

 

By: _____________________________

Name:

Title:

 

 

 

[●] SHIPPING LLC, as COMPANY

 

 

By: _____________________________

Name:

Title:

 

 
I-19

--------------------------------------------------------------------------------

 

 

Appendix J

 

 

 

Date: October ___, 2014

 

 

 

 

 

 

[●] SHIPPING LLC

as Owner

 

 

- and -

 

 

 

ABN AMRO CAPITAL USA LLC

in its capacity as Security Trustee

as Mortgagee

 

 

 

 

 

______________________________________________________________

 

FORM OF FIRST PREFERRED MARSHALL ISLANDS MORTGAGE

______________________________________________________________

 

 

“[●]”

 

 

 

 

 

 

 

 

 

Watson, Farley & Williams

New York 

 

 

 
J-1

--------------------------------------------------------------------------------

 

 

INDEX

 

Clause

Page

     

1

DEFINITIONS AND INTERPRETATION

2

     

2

COVENANT TO PAY AND PERFORM

2

     

3

MORTGAGE

3

     

4

COVENANTS

4

     

5

PROTECTION OF SECURITY

5

     

6

ENFORCEABILITY AND MORTGAGEE’S POWERS

6

     

7

APPLICATION OF MONEYS

7

     

8

FURTHER ASSURANCES

8

     

9

POWER OF ATTORNEY

9

     

10

INCORPORATION OF LOAN AGREEMENT PROVISIONS

10

     

11

ASSIGNMENT

10

     

12

TOTAL AMOUNT, ETC.

10

     

13

SUPPLEMENTAL

10

     

14

LAW AND JURISDICTION

11

     

EXECUTION

13

     

ACKNOWLEDGEMENT OF MORTGAGE

13

 

 
 

--------------------------------------------------------------------------------

 

 

THIS FIRST PREFERRED MORTGAGE is made on October ___, 2014

 

BY

 

(1)

[●] SHIPPING LLC, a limited liability company formed under the laws of the
Republic of The Marshall Islands, whose registered office is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the
“Owner”),

 

IN FAVOR OF

 

(2)

ABN AMRO CAPITAL USA LLC, acting through its office at 100 Park Avenue, 17th
Floor, New York, NY 10017, in its capacity as Security Trustee (hereinafter the
“Mortgagee”, which expression includes its successors and assigns) for the
Lenders (as defined below) and the Swap Banks (as defined below).

 

BACKGROUND

 

(A)

The Owner is the sole owner of the whole of the vessel “[●]” registered under
the laws and flag of the Republic of The Marshall Islands with Official Number
[●].

 

(B)

By a loan agreement dated as of October ___, 2014 among (i) Eagle Bulk Shipping
Inc. as borrower (the “Borrower”), (ii) the Owner and the other parties named
therein as Guarantors, (iii) the banks and financial institutions named therein
as lenders (together with their successors and assigns, the “Lenders”), (iv) the
banks and financial institutions named therein as swap banks (together with
their successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA LLC,
Crédit Agricole Corporate and Investment Bank and CIT Finance LLC as mandated
lead arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and
Investment Bank and CIT Finance LLC as bookrunners, (vii) ABN AMRO Capital USA
LLC and Crédit Agricole Corporate and Investment Bank as structuring banks,
(viii) ABN AMRO Capital USA LLC as Agent (which expression includes its
successors and assigns) and (ix) the Mortgagee, the Lenders have agreed to make
a term loan facility of up to U.S.$225,000,000 and a revolving credit facility
of up U.S.$50,000,000 (together, the “Loan Facilities”) available to the
Borrower on the terms and conditions stated in the loan agreement. A copy of the
form of said loan agreement without appendices is annexed to this Mortgage as
Exhibit A and made a part hereof (as the same may be amended or supplemented
from time to time, the “Loan Agreement”).

 

(C)

The Borrower may from time to time enter into one or more Master Agreements (the
“Master Agreements”) with one or more of the Swap Banks, pursuant to which the
Borrower and such Swap Bank or Swap Banks may enter into Transactions (as such
term is defined in each of said Master Agreements), each as evidenced by a
Confirmation (as such term is defined in each of said Master Agreements),
providing for, among other things, the payment of certain amounts by the
Borrower to the Swap Banks. The Borrower and the Swap Banks estimate that the
net aggregate amount which may become due and payable by the Borrower to the
Swap Banks under the Master Agreements shall not exceed U.S.$18,000,000 (the
“Swap Exposure”).

 

(D)

Pursuant to Clause 16 of the Loan Agreement, the Owner and the other Guarantors
jointly and severally guaranteed all of the liabilities of the Borrower under
the Finance Documents and the Master Agreements.

 

 
1

--------------------------------------------------------------------------------

 

 

(E)

Pursuant to Clause 31 of the Loan Agreement, it was agreed that the Mortgagee
would hold this Mortgage for the benefit of the Lenders and the Swap Banks.

 

(F)

It is one of the conditions precedent under the Loan Agreement to the
availability of the Loan Facilities that the Owner executes and delivers this
Mortgage in favor of the Mortgagee as security for the Secured Liabilities and
the performance and observance of and compliance with the covenants, terms and
conditions contained in the Finance Documents to which the Owner is or is to be
a party.

 

(G)

The Owner has authorized the execution and delivery of this Mortgage under and
pursuant to Chapter 3 of the Republic of The Marshall Islands Maritime Act 1990
as amended.

 

IT IS AGREED as follows:

 

1

DEFINITIONS AND INTERPRETATION

 

1.1

Defined expressions. Words and expressions defined in the Loan Agreement shall
have the same meanings when used in this Mortgage unless the context otherwise
requires.

 

1.2

Definitions. In this Mortgage, unless the contrary intention appears:

 

“Secured Liabilities” means all liabilities which the Owner has, at the date of
this Mortgage or at any later time or times, under or in connection with any
Finance Document or Master Agreement to which the Owner is or is to be a party
or any judgment relating to any such Finance Documents or Master Agreement; and
for this purpose, there shall be disregarded any total or partial discharge of
these liabilities, or variation of their terms, which is effected by, or in
connection with, any bankruptcy, liquidation, arrangement or other procedure
under the insolvency laws of any country; and

 

“Ship” means the vessel described in Recital (A) and includes its engines,
machinery, boats, tackle, outfit, spare gear, fuel, consumable or other stores,
belongings and appurtenances whether on board or ashore and whether now owned or
later acquired.

 

1.3

Application of construction and interpretation provisions of Loan Agreement.
Clauses 1.2 to 1.8 of the Loan Agreement apply, with any necessary
modifications, to this Mortgage.

 

1.4

Inconsistency between Loan Agreement provisions and this Mortgage. This Mortgage
shall be read together with the Loan Agreement, but in case of any conflict
between the Loan Agreement and this Mortgage, the provisions of the Loan
Agreement shall prevail to the extent permitted by Marshall Islands law.

 

2

COVENANT TO PAY AND PERFORM

 

2.1

Covenant to pay. The Owner shall duly and punctually pay and discharge the
Secured Liabilities in the manner provided for in the Finance Documents to which
it is a party.

 

2.2

Covenant to perform. The Owner covenants with the Mortgagee to observe and
perform all its obligations under the Finance Documents to which it is a party.

 

 
2

--------------------------------------------------------------------------------

 

 

3

MORTGAGE

 

3.1

Mortgage. In consideration of the premises and other good and valuable
consideration, the Owner grants, conveys, mortgages, pledges, confirms, assigns,
transfers and sets over the whole of the Ship to the Mortgagee as a continuing
security for the due and punctual payment and discharge by the Owner of the
Secured Liabilities under Clause 2.1 and the observation and performance by the
Owner of all its obligations under Clause 2.2.

 

3.2

Extent of property mortgaged. This Mortgage shall not cover property other than
the Ship as the term “Vessel” is used in Sub-division 2 of Section 308 of
Chapter 3 of the Republic of The Marshall Islands Maritime Act 1990 as amended.

 

3.3

Void provisions. Any provision of this Mortgage construed as waiving the
preferred status of this Mortgage shall, to such extent, be void and of no
effect.

 

3.4

Continuing security.

 

(a)

This Mortgage shall remain in force until the end of the Security Period as a
continuing security and, in particular:

 

 

(i)

the Security Interest created by Clause 3.1 shall not be satisfied by any
intermediate payment or satisfaction of the Secured Liabilities;

 

 

(ii)

the Security Interest created by Clause 3.1, and the rights of the Mortgagee
under this Mortgage, are only capable of being extinguished, limited or
otherwise adversely affected by an express and specific term in a document
signed by or on behalf of the Mortgagee; and

 

 

(iii)

no failure or delay by or on behalf of the Mortgagee to enforce or exercise a
Security Interest created by Clause 3.1 or a right of the Mortgagee under this
Mortgage, and no act, course of conduct, acquiescence or failure to act (or to
prevent the Owner from taking certain action) which is inconsistent with such a
Security Interest or such a right shall preclude or estop the Mortgagee (either
permanently or temporarily) from enforcing or exercising it.

 

(b)

This Mortgage is in addition to and is not in any way prejudiced by, and shall
not prejudice any other guarantee or Collateral or any other right of recourse
now or subsequently held by any Creditor Party or any right of set-off or
netting or rights to combine accounts in connection with the Finance Documents.

 

3.5

Principal and independent debtor. The Owner shall be liable under this Mortgage
as a principal and independent debtor and accordingly it shall not have, as
regards this Mortgage, any of the rights or defenses of a surety.

 

3.6

Waiver of rights and defenses. Without limiting the generality of Clause 3.5,
the Owner shall neither be discharged by, nor have any claim against any
Creditor Party in respect of:

 

(a)

any amendment or supplement being made to any Finance Document or any Master
Agreement;

 

 
3

--------------------------------------------------------------------------------

 

 

(b)

any arrangement or concession (including a rescheduling or acceptance of partial
payments) relating to, or affecting, any Finance Document or any Master
Agreement;

 

(c)

any release or loss (even though negligent) of any right or Security Interest
created by the Finance Documents;

 

(d)

any failure (even though negligent) promptly or properly to exercise or enforce
any such right or Security Interest, including a failure to realize for its full
market value an asset covered by such a Security Interest; or

 

(e)

any other Finance Document or any Master Agreement or any Security Interest now
being or later becoming void, unenforceable, illegal or invalid or otherwise
defective for any reason, including a neglect to register it.

 

3.7

Subordination of rights of Owner. All rights which the Owner at any time has
(whether in respect of this Mortgage or any other transaction) against the
Borrower, any other Security Party or their respective assets shall be fully
subordinated to the rights of the Creditor Parties under the Finance Documents;
and in particular, the Owner shall not:

 

(a)

claim, or in a bankruptcy of the Borrower or any other Security Party prove for,
any amount payable to the Owner by the Borrower or any other Security Party,
whether in respect of this Mortgage or any other transaction;

 

(b)

take or enforce any Security Interest for any such amount;

 

(c)

claim to set-off any such amount against any amount payable by the Owner to the
Borrower or any other Security Party; or

 

(d)

claim any subrogation or other right in respect of any Finance Document or any
Master Agreement or any sum received or recovered by any Creditor Party under a
Finance Document or any Master Agreement.

 

3.8

No obligations imposed on Mortgagee. The Owner shall remain liable to perform
all obligations connected with the Ship and the Mortgagee shall not, in any
circumstances, have or incur any obligation of any kind in connection with the
Ship.

 

3.9

Intentionally omitted.

 

3.10

Release of security. At the end of the Security Period, the Mortgagee shall, at
the request and cost of the Owner, promptly discharge this Mortgage and execute
and deliver, at the reasonable expense of the Owner, such documents and
instruments, and take such action, reasonably requested by the Owner to evidence
such discharge.

 

4

COVENANTS

 

4.1

General. The Owner shall comply with the following provisions of this Clause 4
at all times during the Security Period except as the Mortgagee may otherwise
permit in writing.

 

4.2

Insurance and Ship covenants. The Owner shall comply with the provisions of
clauses 11.2(a) (Security Interest), 13 (Marine Insurance Covenants) and 14
(Ship Covenants) of the Loan Agreement, all of which are expressly incorporated
in this Mortgage with any necessary modifications.

 

 
4

--------------------------------------------------------------------------------

 

 

4.3

Perfection of Mortgage. The Owner shall:

 

(a)

comply with and satisfy all the requirements and formalities established by the
Republic of The Marshall Islands Maritime Act 1990 as amended and any other
pertinent legislation of the Republic of The Marshall Islands to perfect this
Mortgage as a legal, valid and enforceable first preferred mortgage and maritime
lien upon the Ship; and

 

(b)

promptly provide the Mortgagee from time to time with evidence in such form as
the Mortgagee requires that the Owner is complying with Clause 4.3(a).

 

4.4

Notice of Mortgage. The Owner shall:

 

(a)

carry on board the Ship with its papers a certified copy of this Mortgage and
cause that certified copy of this Mortgage to be exhibited to any person having
business with the Ship which might give rise to a lien on the Ship other than a
lien for crew’s wages and salvage and to any representative of the Mortgagee on
demand; and

 

(b)

place and maintain in a conspicuous place in the navigation room and the
Master’s cabin of the Ship a framed printed notice in plain type in English of
such size that the paragraph of reading matter shall cover a space not less than
6 inches wide and 9 inches high reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is covered by a First Preferred Mortgage to ABN AMRO CAPITAL USA LLC
in its capacity as Security Trustee, as Mortgagee under authority of Chapter 3
of the Republic of The Marshall Islands Maritime Act 1990 as amended. Under the
terms of the said Mortgage neither the Owner nor any Charterer nor the Master of
this Vessel nor any other person has any right, power or authority to create,
incur or permit to be imposed upon this Vessel any lien whatsoever other than
for crew’s wages and salvage.”

 

5

PROTECTION OF SECURITY

 

5.1

Mortgagee’s right to protect or maintain security. The Mortgagee may, but shall
not be obliged to, take any action which it may think fit for the purpose of
protecting or maintaining the security created by this Mortgage or for any
similar or related purpose.

 

5.2

Mortgagee’s right to insure, repair etc. Without limiting the generality of
Clause 5.1, if the Owner does not comply with Clause 4, the Mortgagee may:

 

(a)

effect, replace and renew any Insurances;

 

(b)

arrange for the carrying out of such surveys and/or repairs of the Ship as it
deems expedient or necessary; and

 

 
5

--------------------------------------------------------------------------------

 

 

(c)

discharge any liabilities charged on the Ship, or otherwise relating to or
affecting it, and/or take any measures which the Mortgagee may think expedient
or necessary for the purpose of securing its release.

 

6

ENFORCEABILITY AND MORTGAGEE’S POWERS

 

6.1

Right to enforce security. If an Event of Default occurs and irrespective of
whether a notice has been served under clause 20.2 (Actions following an Event
of Default) of the Loan Agreement and without the necessity for the Mortgagee to
serve any notice or take any other action or for any court order in any
jurisdiction to the effect that an Event of Default has occurred or that the
Security Interest constituted by this Mortgage has become enforceable:

 

(a)

the Security Interest constituted by this Mortgage shall immediately become
enforceable;

 

(b)

the Mortgagee shall be entitled at any time or times to exercise the powers set
out in Clause 6.2 and in any other Finance Document;

 

(c)

the Mortgagee shall be entitled at any time or times to exercise the powers
possessed by it as mortgagee of the Ship conferred by the law of any country or
territory the courts of which have or claim any jurisdiction in respect of the
Owner or the Ship; and

 

(d)

the Mortgagee shall be entitled to exercise all the rights and remedies in
foreclosure and otherwise given to mortgagees by applicable law including the
provisions of Chapter 3 of the Republic of The Marshall Islands Maritime Act
1990 as amended.

 

6.2

Right to take possession, sell etc. If the Security Interest constituted by this
Mortgage has become enforceable, the Mortgagee shall be entitled then or at any
later time or times:

 

(a)

to take possession of the Ship whether actually or constructively and/or
otherwise to take control of the Ship wherever the Ship may be and cause the
Owner or any other person in possession of the Ship forthwith upon demand to
surrender the Ship to the Mortgagee without legal process and without the
Mortgagee or any other Creditor Party being liable for any losses thereby caused
or to account to the Owner in connection therewith;

 

(b)

to sell the Ship with or without prior notice to the Owner, and with or without
the benefit of any charterparty or other contract for its employment, by public
auction or private contract at any time, at any place and upon any terms
(including, without limitation, on terms that all or any part or parts of the
purchase price be satisfied by shares, loan stock or other securities and/or be
left outstanding as a debt, whether secured or unsecured and whether carrying
interest or not) which the Mortgagee may think fit, with power for the Mortgagee
to purchase the Ship at any such public auction and to set off the purchase
price against all or any part of the Secured Liabilities;

 

(c)

to manage, insure, maintain and repair the Ship and to charter, employ, lay up
or in any other manner whatsoever deal with the Ship in any manner, upon any
terms and for any period which the Mortgagee may think fit, in all respects as
if the Mortgagee were the owner of the Ship and without the Mortgagee or any
other Creditor Party being responsible for any loss thereby incurred;

 

 
6

--------------------------------------------------------------------------------

 

 

(d)

to collect, recover and give good discharge for any moneys or claims arising in
relation to the Ship and to permit any brokers through whom collection or
recovery is effected to charge the usual brokerage therefor;

 

(e)

to take over or commence or defend (if necessary using the name of the Owner)
any claims or proceedings relating to, or affecting, the Ship which the
Mortgagee may think fit and to abandon, release or settle in any way any such
claims or proceedings; and

 

(f)

generally, to enter into any transaction or arrangement of any kind and to do
anything in relation to the Ship which the Mortgagee may think fit.

 

6.3

No liability of Mortgagee.

 

(a)

The Mortgagee shall not be obliged to check the nature or sufficiency of any
payment received by it under this Mortgage or to preserve, exercise or enforce
any right relating to the Ship.

 

(b)

In addition to, and without limiting, any exclusion or limitation of liability
of any Creditor Party under any Finance Document, the Mortgagee shall not have
any liability to any Security Party:

 

 

(i)

for any loss caused by an exercise of, or failure to exercise, rights under or
enforcement of, or failure to enforce any Security Interest created by this
Mortgage;

 

 

(ii)

as mortgagee-in-possession or otherwise, to account for any income or principal
amount which might have been produced or realized from the Ship; or

        (iii) as mortgagee-in-possession or otherwise, for any reduction in the
value of the Ship.

  

6.4

No requirement to commence proceedings against Borrower. Neither the Mortgagee
nor any other Creditor Party will need to commence any proceedings under, or
enforce any Security Interest created by, the Loan Agreement any Master
Agreement or any other Finance Document before commencing proceedings under, or
enforcing any Security Interest created by, this Mortgage.

 

6.5

Suspense account. The Mortgagee may, for the purpose of claiming or proving in a
bankruptcy of the Borrower or any other Security Party, place any sum received
or recovered under or by virtue of this Mortgage or any Security Interest
connected with it on a separate suspense or other nominal account without
applying it in satisfaction of the Borrower’s obligations under the Loan
Agreement.

 

7

APPLICATION OF MONEYS

 

7.1

General. All sums received by the Mortgagee:

 

(a)

in respect of sale of the Ship;

 

(b)

in respect of net profits arising out of the employment of the Ship pursuant to
Clause 6.2(c); or

 

(c)

in respect of any other transaction or arrangement under Clauses 6.1 or 6.2,

 

shall be held by the Mortgagee upon trust:

 

 
7

--------------------------------------------------------------------------------

 

 

 

(i)

first to pay or discharge any expenses or liabilities (including any interest)
which have been paid or incurred by the Mortgagee in or in connection with the
exercise of its powers; and

 

 

(ii)

second to pay the balance over to the Agent for application in accordance with
clause 18 (Application of Receipts) of the Loan Agreement.

 

8

FURTHER ASSURANCES

 

8.1

Owner’s obligation to execute further documents etc. The Owner shall:

 

(a)

execute and deliver to the Mortgagee (or as it may direct) any assignment,
mortgage, power of attorney, proxy or other document as the Mortgagee may, in
any particular case, reasonably specify; and

 

(b)

effect any registration or notarization, give any notice or take any other step,

 

which the Mortgagee may, by notice to the Owner, reasonably specify for any of
the purposes described in Clause 8.2 or for any similar or related purpose.

 

8.2

Purposes of further assurances. The purposes referred to in Clause 8.1 are:

 

(a)

validly and effectively to create any Security Interest or right of any kind
which the Mortgagee intended should be created by or pursuant to this Mortgage
or any other Finance Document;

 

(b)

to protect the priority, or increase the effectiveness, in any jurisdiction of
any Security Interest which is created, or which the Mortgagee intended should
be created, by or pursuant to this Mortgage or any other Finance Document;

 

(c)

to enable or assist the Mortgagee to sell or otherwise deal with the Ship, to
transfer title to, or grant any interest or right relating to, the Ship or to
exercise any power which is referred to in Clauses 6.1 or 6.2 or which is
conferred by any Finance Document; or

 

(d)

to enable or assist the Mortgagee to enter into any transaction to commence,
defend or conduct any proceedings and/or to take any other action relating to
the Ship in any country or under the law of any country.

 

8.3

Terms of further assurances. The Mortgagee may specify the terms of any document
to be executed by the Owner under Clause 8.1, and those terms may include any
covenants, undertakings, powers and provisions which the Mortgagee considers
appropriate to protect its, and any other Creditor Party’s, interests.

 

8.4

Obligation to comply with notice. The Owner shall comply with a notice under
Clause 8.1 by the date specified in the notice.

 

8.5

Additional corporate action. At the same time as the Owner delivers to the
Mortgagee any document executed under Clause 8.1(a), the Owner shall also
deliver to the Mortgagee a certificate signed by the Owner’s Manager which
shall:

 

 
8

--------------------------------------------------------------------------------

 

 

(a)

set out the text of a resolution of the Owner’s directors (or equivalent
governing body) specifically authorizing the execution of the document specified
by the Mortgagee; and

 

(b)

state that either the resolution was duly passed at a meeting of the directors
(or equivalent governing body) validly convened and held throughout which a
quorum of directors (or equivalent governing body) entitled to vote on the
resolution was present or that the resolution has been signed by all the
directors (or equivalent governing body) and is valid under the Owner’s
constitutional documents.

 

9

POWER OF ATTORNEY

 

9.1

Appointment. For the purpose of securing the Mortgagee’s interest in the Ship
and the due and punctual performance of the Owner’s obligations to the Mortgagee
under this Mortgage and every other Finance Documents and Master Agreement to
which the Owner is or is to be a party, the Owner irrevocably and by way of
security appoints (with full power of substitution) the Mortgagee as its
attorney-in-fact:

 

(a)

to do all acts and execute or sign all documents which the Owner itself can do
and execute in relation to the Ship including, without limitation, all acts and
documents necessary to sell the Ship by such means and on such terms as the
Mortgagee may determine; and

 

(b)

to do all acts and things and execute or sign all documents which the Owner is
obliged to do, execute or sign under this Mortgage and the other Finance
Documents and which it has failed so to do, execute or sign immediately upon the
Mortgagee’s first written demand.

 

The power of attorney constituted by this Clause 9.1 shall be exercisable only
on the occurrence and during the continuance of an Event of Default.

 

9.2

General power of attorney. The power of attorney constituted by Clause 9.1 shall
be a general power of attorney.

 

9.3

Ratification. The Owner ratifies and confirms, and agrees to ratify and confirm,
any act, deed or document which the Mortgagee (or any substitute) does or
executes pursuant to its terms.

 

9.4

Conclusiveness of exercise. The exercise of the power of attorney constituted by
Clause 9.1 shall not put any person dealing with the Mortgagee (or any
substitute) on enquiry whether, by its terms, the power of attorney is
exercisable and the exercise by the Mortgagee (or any substitute) of its powers
shall, as between the Mortgagee (or any substitute) and any third party, be
conclusive evidence of the Mortgagee’s right (or the right of any substitute) to
exercise the same.

 

9.5

Delegation. The Mortgagee may delegate to any person or persons all or any of
the powers and discretions conferred on the Mortgagee by Clause 9.1 and may do
so on terms authorizing successive sub-delegations.

 

9.6

Duration. The power of attorney constituted by Clause 9.1 shall be granted for
the duration of the Security Period.

 

 
9

--------------------------------------------------------------------------------

 

 

10

INCORPORATION OF LOAN AGREEMENT PROVISIONS

 

10.1

Incorporation of specific provisions. The following provisions of the Loan
Agreement apply to this Mortgage as if they were expressly incorporated in this
Mortgage with any necessary modifications:

 

Clause 23, No Set-Off or Tax Deduction; Tax Indemnity; FATCA

 

Clause 28, Variations and Waivers;

 

Clause 29, Notices; and

 

Clause 30, Supplemental.

 

10.2

Incorporation of general provisions. Clause 10.1 is without prejudice to the
application to this Mortgage of any provision of the Loan Agreement which, by
its terms, applies or relates to the Finance Documents generally or this
Mortgage specifically.

 

11

ASSIGNMENT

 

11.1

Assignment and transfer by Mortgagee. The Mortgagee may assign its rights, or
transfer any of its rights and obligations, under and in connection with this
Mortgage in accordance with the provisions of the Loan Agreement.

 

12

TOTAL AMOUNT, ETC.

 

12.1

Total amount. For the purpose of recording this Mortgage as required by Chapter
3 of the Republic of The Marshall Islands Maritime Act 1990 as amended, the
total amount of the direct and contingent obligations secured by this Mortgage
is U.S.$293,000,000 (of which (a) U.S.$275,000,000 is attributable to the Loan
Facilities and (b) U.S.$18,000,000 is attributable to the Swap Exposure)
together with interest, fees, commissions and performance of mortgage covenants.
The date of maturity of this Mortgage is on demand and there is no separate
discharge amount.

 

13

SUPPLEMENTAL

 

13.1

No restriction on other rights. Nothing in this Mortgage shall be taken to
exclude or restrict any power, right or remedy which the Mortgagee or any other
Creditor Party may at any time have under:

 

(a)

any other Finance Document or Master Agreement; or

 

(b)

the law of any country or territory the courts of which have or claim any
jurisdiction in respect of the Owner or the Ship.

 

13.2

Exercise of other rights. The Mortgagee may exercise any right under this
Mortgage before it or any other Creditor Party has exercised any right referred
to in Clause 13.1(a) or (b).

 

13.3

Invalidity of Loan Agreement. In the event of:

 

 
10

--------------------------------------------------------------------------------

 

 

(a)

the Loan Agreement now being or later becoming void, illegal, unenforceable or
otherwise invalid for any reason whatsoever; or

 

(b)

a bankruptcy of the Borrower, the introduction of any law or any other matter
resulting in the Borrower being discharged from liability under the Loan
Agreement, or the Loan Agreement ceasing to operate (for example, by interest
ceasing to accrue);

 

this Mortgage shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement if the Loan Agreement had been
and remained entirely valid and enforceable and the Borrower had remained fully
liable under it; and references in this Mortgage to amounts payable by the
Borrower under or in connection with the Loan Agreement shall include references
to any amount which would have so been or become payable as aforesaid.

 

13.4

Invalidity of Finance Documents. Clause 13.3 also applies to each of the other
Finance Documents and Master Agreements to which the Borrower is a party.

 

13.5

Settlement or discharge conditional. Any settlement or discharge under this
Mortgage between the Mortgagee or any other Creditor Party and the Owner shall
be conditional upon no security or payment to the Mortgagee or any other
Creditor Party by the Owner or any other person being set aside, adjusted or
ordered to be repaid, whether under any insolvency law or otherwise.

 

14

LAW AND JURISDICTION

 

14.1

Marshall Islands law. This Mortgage shall be governed by, and construed in
accordance with, Marshall Islands law.

 

14.2

Choice of forum. The Mortgagee reserves the rights:

 

(a)

to commence proceedings in relation to any matter which arises out of or in
connection with this Mortgage in the courts of any country which have or claim
jurisdiction to that matter; and

 

(b)

to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in the Marshall Islands or
without commencing proceedings in the Marshall Islands.

 

14.3

Action against Ship. The rights referred to in Clause 14.2 include the right of
the Mortgagee to arrest and take action against the Ship at whatever place the
Ship shall be found lying and for the purpose of any action which the Mortgagee
may bring before the courts of that jurisdiction or other judicial authority and
for the purpose of any action which the Mortgagee may bring against the Ship,
any writ, notice, judgment or other legal process or documents may (without
prejudice to any other method of service under applicable law) be served upon
the Master of the Ship (or upon anyone acting as the Master) and such service
shall be deemed good service on the Owner for all purposes.

 

14.4

Mortgagee’s rights unaffected. Nothing in this Clause 14 shall exclude or limit
any right which any Creditor Party may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

 
11

--------------------------------------------------------------------------------

 

 

14.5

Meaning of “proceedings”. In this Clause 14, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 

 
12

--------------------------------------------------------------------------------

 

 

EXECUTION

 

THIS MORTGAGE has been executed by the duly authorized [Attorney-in-Fact] of the
Owner on the date stated at the beginning of this Mortgage.

 

[●] SHIPPING LLC

 

 

By: ...........................................................

Name:

Title:

 

 

 

 

 

 

 

ACKNOWLEDGEMENT OF MORTGAGE

 

 

 

 

 

STATE OF NEW YORK

)

 

)              S.S.

COUNTY OF NEW YORK

)

 

 

On this ___ day of October before me personally appeared [●] to me known who
being by me duly sworn did depose and say that he resides at [●] that he is an
attorney-in-fact for [●] SHIPPING LLC the limited liability company described in
and which executed the foregoing instrument; and that he signed his name thereto
by order of the Power of Attorney of said limited liability company dated
October ___, 2014.

 

 

 

 

                                                  

 

Notary Public

 

 
13

--------------------------------------------------------------------------------

 

 

Appendix K-1

 

 

PROMISSORY NOTE

(Term Loan Facility)

 

AMOUNT: U.S. $225,000,000

 

DATE: October ___, 2014

 

FOR VALUE RECEIVED, EAGLE BULK SHIPPING INC., a corporation incorporated under
the laws of the Republic of the Marshall Islands, as borrower (the “Borrower”),
hereby promises to pay to the order of ABN AMRO CAPITAL USA LLC, in its capacity
as agent (in such capacity, the “Agent”, which expression includes its
successors and assigns) for the Lenders under the Loan Agreement referred to
below, the principal sum of TWO HUNDRED AND TWENTY FIVE MILLION UNITED STATES
DOLLARS (U.S. $225,000,000) or, if less, the aggregate unpaid principal amount
of the term loan advances (the “Term Loan Advances”) from time to time
outstanding made by the Lenders to the Borrower pursuant to the Loan Agreement
dated as of October ___, 2014 (as the same may be amended or supplemented from
time to time, the “Loan Agreement”) among (i) the Borrower, (ii) the companies
listed in Schedule 8 therein as joint and several guarantors, (iii) the banks
and financial institutions listed in Schedule 1 therein as lenders (together
with their successors and assigns, the “Lenders”), (iv) the banks and financial
institutions listed in Schedule 2 therein as swap banks (together with their
successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA LLC, Crédit
Agricole Corporate and Investment Bank and CIT Finance LLC as Mandated Lead
Arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and
Investment Bank and CIT Finance LLC as Bookrunners, (vii) ABN AMRO Capital USA
LLC and Crédit Agricole Corporate and Investment Bank as Structuring Banks,
(viii) ABN AMRO Capital USA LLC as security trustee (the “Security Trustee”,
which expression includes its successors and assigns), and (ix) the Agent.
Capitalized terms used but not defined herein shall have the meaning assigned
such terms in the Loan Agreement.

 

The Term Loan Advances shall be repaid and/or prepaid by the Borrower in
accordance with Clause 8 of the Loan Agreement. The Borrower shall also pay
interest on the Term Loan Advances from the Drawdown Date of each Term Loan
Advance until payment in full at the times and in the manner provided in Clauses
5 – 7 of the Loan Agreement. Subject to the terms of the Loan Agreement,
interest on each Term Loan Advance shall accrue at the rates determined from
time to time in accordance with Clause 5 of the Loan Agreement. Any principal
installment not paid when due, whether on an installment payment date or by
acceleration, shall bear interest thereafter at the default rate determined in
accordance with Clause 7 of the Loan Agreement. All interest shall accrue and be
calculated on the actual number of days elapsed and on the basis of a 360-day
year. The provisions of Clauses 5 through 7 of the Loan Agreement are
incorporated herein with full force and effect as if they were fully set forth
herein.

 

All payments of principal and interest to be made by the Borrower under this
Note shall be made in Dollars to the Agent, for the account of the Lenders:

 

(a)

not later than 11:00 a.m. (New York City time) on the due date (any payment
received after 11:00 a.m. New York City time shall be deemed to have been paid
on the next Business Day);

 

(b)

in same day Dollar funds settled through the New York Clearing House Interbank
Payments System (or in such other Dollar funds and/or settled in such other
manner as the Agent shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by the Loan
Agreement); and

 

 
K-1 - 1

--------------------------------------------------------------------------------

 

 

(c)

to the account of the Agent at Wells Fargo Bank NA, San Francisco, CA, Account
No. 4122099799, ABA No. 121000248, SWIFT ID No. WFBIUS6S, Ref: Eagle Bulk
Shipping Inc., or to such other account with such other bank as the Agent may
from time to time notify to the Borrower and the other Creditor Parties.

 

The Agent shall endorse the amount and the date of the making of each Term Loan
Advance and any prepayment or payment of principal hereunder on the grid annexed
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided that any
failure to endorse such information on such grid shall not in any manner affect
the obligation of the Borrower to make payment of principal and interest in
accordance with the terms of the Loan Agreement and this Note.

 

If this Note or any payment required to be made hereunder becomes due and
payable on a day which is not a Business Day, the due date thereof shall be
extended until the next following Business Day and interest shall be payable
during such extension at the rate applicable immediately prior thereto, unless
such next following Business Day falls in the following calendar month, in which
case the due date thereof shall be adjusted to the immediately preceding
Business Day.

 

This Note is one of the Notes referred to in the Loan Agreement and is entitled
to the security and benefits therein provided, including, but not limited to,
such security as provided in the Finance Documents. Upon the occurrence of any
Event of Default under Clause 20 of the Loan Agreement, the principal hereof and
accrued interest hereon may be declared to be (or, with respect to certain
Events of Default, automatically shall become) immediately due and payable.

 

In the event that the holder of this Note shall institute any action for the
enforcement or the collection of this Note, there shall be immediately due and
payable, in addition to the unpaid balance hereof, all late charges and all
costs and expenses of such action, including reasonable attorney’s fees.

 

The Borrower hereby waives presentment, protest, demand for payment, diligence,
notice of dishonor and of nonpayment, and any and all other notices or demands
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, hereby waives and renounces all rights to the benefits of any
statute of limitations and any moratorium, appraisement, exemption and homestead
now provided or which may hereafter be provided by any federal or state statute,
including, without limitation, exemptions provided by or allowed under any
federal or state bankruptcy or insolvency laws, both as to itself and as to all
of its property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals and modifications hereof and hereby consents to any extensions of time,
renewals, releases of any party this Note, waiver or modification that may be
granted or consented to by the holder of this Note.

 

The Borrower agrees that its liabilities hereunder are absolute and
unconditional without regard to the liability of any other party and that no
delay on the part of the holder hereof in exercising any power or right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right hereunder preclude other or further exercise
thereof or the exercise of any other power or right.

 

 
K-1 - 2

--------------------------------------------------------------------------------

 

 

If at any time this transaction would be usurious under applicable law, then
regardless of any provision contained in the Loan Agreement or this Note or any
other agreement made in connection with this transaction, it is agreed that (a)
the total of all consideration which constitutes interest under applicable law
that is contracted for, charged or received upon the Loan Agreement, this Note
or any other agreement shall under no circumstances exceed the maximum rate of
interest authorized by applicable law, if any, and any excess shall be credited
to the Borrower and (b) if the Lenders elect to accelerate the maturity of, or
if the Borrower prepays the indebtedness described in this Note, any amounts
which because of such action would constitute interest may never include more
than the maximum rate of interest authorized by applicable law and any excess
interest, if any, provided for in the Loan Agreement, in this Note or otherwise,
shall be credited to the Borrower automatically as of the date of acceleration
or prepayment.

 

THE UNDERSIGNED, AND THE AGENT BY ITS ACCEPTANCE HEREOF, HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING IN RESPECT OF ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS NOTE.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
K-1 - 3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note on the
date and year first above written.

 

EAGLE BULK SHIPPING INC.

 

 

 

By: _____________________________

Name:

Title:

 

 
K-1 - 4

--------------------------------------------------------------------------------

 

 

TERM LOAN ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

Term Loan

Advance

Amount of Principal

Paid or Prepaid

Unpaid Principal

Balance

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                             

 

 
K-1 - 5

--------------------------------------------------------------------------------

 

 

Appendix K-2

 

 

PROMISSORY NOTE

(Revolving Credit Facility)

 

AMOUNT: U.S. $50,000,000

 

DATE: October ___, 2014

 

FOR VALUE RECEIVED, EAGLE BULK SHIPPING INC., a corporation incorporated under
the laws of the Republic of the Marshall Islands, as borrower (the “Borrower”),
hereby promises to pay to the order of ABN AMRO CAPITAL USA LLC, in its capacity
as agent (in such capacity, the “Agent”, which expression includes its
successors and assigns) for the Lenders under the Loan Agreement referred to
below, the principal sum of FIFTY MILLION UNITED STATES DOLLARS
(U.S. $50,000,000) or, if less, the aggregate unpaid principal amount of the
revolving advances (the “Revolving Advances”) from time to time outstanding made
by the Lenders to the Borrower pursuant to the Loan Agreement dated as of
October ___, 2014 (as the same may be amended or supplemented from time to time,
the “Loan Agreement”) among (i) the Borrower, (ii) the companies listed in
Schedule 8 therein as joint and several guarantors, (iii) the banks and
financial institutions listed in Schedule 1 therein as lenders (together with
their successors and assigns, the “Lenders”), (iv) the banks and financial
institutions listed in Schedule 2 therein as swap banks (together with their
successors and assigns, the “Swap Banks”), (v) ABN AMRO Capital USA LLC, Crédit
Agricole Corporate and Investment Bank and CIT Finance LLC as Mandated Lead
Arrangers, (vi) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and
Investment Bank and CIT Finance LLC as Bookrunners, (vii) ABN AMRO Capital USA
LLC and Crédit Agricole Corporate and Investment Bank as Structuring Banks,
(viii) ABN AMRO Capital USA LLC as security trustee (the “Security Trustee”,
which expression includes its successors and assigns), and (ix) the Agent.
Capitalized terms used but not defined herein shall have the meaning assigned
such terms in the Loan Agreement.

 

The Revolving Advances shall be repaid and/or prepaid by the Borrower in
accordance with Clause 8 of the Loan Agreement. The Borrower shall also pay
interest on the Revolving Advances from the Drawdown Date of each Revolving
Advance until payment in full at the times and in the manner provided in Clauses
5 – 7 of the Loan Agreement. Subject to the terms of the Loan Agreement,
interest on each Revolving Advance shall accrue at the rates determined from
time to time in accordance with Clause 5 of the Loan Agreement. Any principal
not paid when due shall bear interest thereafter at the default rate determined
in accordance with Clause 7 of the Loan Agreement. All interest shall accrue and
be calculated on the actual number of days elapsed and on the basis of a 360-day
year. The provisions of Clauses 5 through 7 of the Loan Agreement are
incorporated herein with full force and effect as if they were fully set forth
herein.

 

All payments of principal and interest to be made by the Borrower under this
Note shall be made in Dollars to the Agent, for the account of the Lenders:

 

(a)

not later than 11:00 a.m. (New York City time) on the due date (any payment
received after 11:00 a.m. New York City time shall be deemed to have been paid
on the next Business Day);

 

(b)

in same day Dollar funds settled through the New York Clearing House Interbank
Payments System (or in such other Dollar funds and/or settled in such other
manner as the Agent shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by the Loan
Agreement); and

 

(c)

to the account of the Agent at Wells Fargo Bank NA, San Francisco, CA, Account
No. 4122099799, ABA No. 121000248, SWIFT ID No. WFBIUS6S, Ref: Eagle Bulk
Shipping Inc., or to such other account with such other bank as the Agent may
from time to time notify to the Borrower and the other Creditor Parties.

 

 
K-2 - 1

--------------------------------------------------------------------------------

 

 

The Agent shall endorse the amount and the date of the making of each Revolving
Advance and any prepayment or payment of principal hereunder on the grid annexed
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided that any
failure to endorse such information on such grid shall not in any manner affect
the obligation of the Borrower to make payment of principal and interest in
accordance with the terms of the Loan Agreement and this Note.

 

If this Note or any payment required to be made hereunder becomes due and
payable on a day which is not a Business Day, the due date thereof shall be
extended until the next following Business Day and interest shall be payable
during such extension at the rate applicable immediately prior thereto, unless
such next following Business Day falls in the following calendar month, in which
case the due date thereof shall be adjusted to the immediately preceding
Business Day.

 

This Note is one of the Notes referred to in the Loan Agreement and is entitled
to the security and benefits therein provided, including, but not limited to,
such security as provided in the Finance Documents. Upon the occurrence of any
Event of Default under Clause 20 of the Loan Agreement, the principal hereof and
accrued interest hereon may be declared to be (or, with respect to certain
Events of Default, automatically shall become) immediately due and payable.

 

In the event that the holder of this Note shall institute any action for the
enforcement or the collection of this Note, there shall be immediately due and
payable, in addition to the unpaid balance hereof, all late charges and all
costs and expenses of such action, including reasonable attorney’s fees.

 

The Borrower hereby waives presentment, protest, demand for payment, diligence,
notice of dishonor and of nonpayment, and any and all other notices or demands
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, hereby waives and renounces all rights to the benefits of any
statute of limitations and any moratorium, appraisement, exemption and homestead
now provided or which may hereafter be provided by any federal or state statute,
including, without limitation, exemptions provided by or allowed under any
federal or state bankruptcy or insolvency laws, both as to itself and as to all
of its property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals and modifications hereof and hereby consents to any extensions of time,
renewals, releases of any party this Note, waiver or modification that may be
granted or consented to by the holder of this Note.

 

The Borrower agrees that its liabilities hereunder are absolute and
unconditional without regard to the liability of any other party and that no
delay on the part of the holder hereof in exercising any power or right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right hereunder preclude other or further exercise
thereof or the exercise of any other power or right.

 

If at any time this transaction would be usurious under applicable law, then
regardless of any provision contained in the Loan Agreement or this Note or any
other agreement made in connection with this transaction, it is agreed that (a)
the total of all consideration which constitutes interest under applicable law
that is contracted for, charged or received upon the Loan Agreement, this Note
or any other agreement shall under no circumstances exceed the maximum rate of
interest authorized by applicable law, if any, and any excess shall be credited
to the Borrower and (b) if the Lenders elect to accelerate the maturity of, or
if the Borrower prepays the indebtedness described in this Note, any amounts
which because of such action would constitute interest may never include more
than the maximum rate of interest authorized by applicable law and any excess
interest, if any, provided for in the Loan Agreement, in this Note or otherwise,
shall be credited to the Borrower automatically as of the date of acceleration
or prepayment.

 

 
K-2 - 2

--------------------------------------------------------------------------------

 

 

THE UNDERSIGNED, AND THE AGENT BY ITS ACCEPTANCE HEREOF, HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING IN RESPECT OF ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS NOTE.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

 
K-2 - 3

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note on the
date and year first above written.

 

EAGLE BULK SHIPPING INC.

 

 

 

By: _____________________________

Name:

Title:

 

 
K-2 - 4

--------------------------------------------------------------------------------

 

 

REVOLVING ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

Revolving

Advance

Amount of Principal

Paid or Prepaid

Unpaid Principal

Balance

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                             

  

 
K-2 - 5

--------------------------------------------------------------------------------

 

 

Appendix L

 

FORM OF MANAGEMENT AGREEMENT ASSIGNMENT

 

THIS MANAGEMENT AGREEMENT ASSIGNMENT, dated as of October ___, 2014 (this
“Assignment”), is made by [●] SHIPPING LLC, a limited liability company formed
and existing under the laws of the Republic of The Marshall Islands (the
“Assignor”), to and in favor of ABN AMRO CAPITAL USA LLC as Security Trustee
(the “Assignee”, which expression includes its successors and assigns) for the
Lenders and the Swap Banks. Capitalized terms used but not defined herein shall
have the meaning assigned such terms in the Loan Agreement (as defined below).

 

WHEREAS:

 

1.     The Assignor has entered into a [Ship Management][Agency] Agreement dated
[●] (as the same may from time to time be amended and/or supplemented, the
“Management Agreement”) with [●], a [●] organized and existing under the laws of
[●] (the “Ship Manager”), providing for the management of [●] registered under
the laws and flag of the Republic of The Marshall Islands, Official Number [●]
(the “Ship”) upon the terms and conditions stated in the Management Agreement.

 

2.     Pursuant to and subject to the conditions contained in a loan agreement
dated as of October ___, 2014 (as the same may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among (i) Eagle Bulk Shipping, Inc. as borrower (the “Borrower”),
(ii) the Guarantors named therein, including the Assignor, (iii) the banks and
financial institutions named therein as lenders (together with their successors
and assigns, the “Lenders”), (iv) the banks and financial institutions named
therein as swap banks (together with their successors and assigns, the “Swap
Banks”), (v) ABN AMRO Capital USA LLC, Crédit Agricole Corporate and Investment
Bank and CIT Finance LLC as mandated lead arrangers, (vi) ABN AMRO Capital USA
LLC, Crédit Agricole Corporate and Investment Bank and CIT Finance LLC as
bookrunners, (vii) ABN AMRO Capital USA LLC and Crédit Agricole Corporate and
Investment Bank as structuring banks, (viii) ABN AMRO Capital USA LLC as Agent
(which expression includes its successors and assigns) and (ix) the Assignee as
Security Trustee, the Lenders have agreed to make available to the Borrower term
and revolving loan facilities (together, the “Loan Facilities”) in the amounts
described therein.

 

3.     The Borrower may from time to time enter into one or more Master
Agreements with one or more of the Swap Banks, pursuant to which the Borrower
and such Swap Bank or Swap Banks may enter into Transactions (as such term is
defined in said Master Agreements), each as evidenced by a Confirmation (as such
term is defined in said Master Agreements), providing for, among other things,
the payment of certain amounts by the Borrower to the Swap Banks to protect the
Borrower against the risk of interest rate fluctuations in respect of the Loan
Agreement (said Master Agreements and the respective Schedules thereto and any
Confirmations exchanged thereunder, the “Master Agreements”). It is one of the
conditions precedent under the Loan Agreement to the availability of the Loan
Facilities that the Assignor executes and delivers this Assignment in favor of
the Assignee as security for the Secured Liabilities and the performance and
observance of and compliance with the covenants, terms and conditions contained
in the Finance Documents and the Master Agreements to which the Assignor is or
is to be a party (collectively, the “Obligations”).

 

NOW, THEREFORE, in consideration of the premises, the Assignor hereby agrees as
follows:

 

 
L-1

--------------------------------------------------------------------------------

 

 

SECTION 1.     Assignment. (a) As security for the Obligations, the Assignor
hereby assigns, transfers and sets over unto the Assignee for the benefit of the
Lenders and the Swap Banks, and hereby grants the Assignee a continuing, first
priority security interest in, all of the Assignor’s right, title and interest
in and to the Management Agreement, including, without limitation: (i) all
claims, rights, remedies, powers and privileges for moneys due and to become due
to the Assignor pursuant to the Management Agreement, (ii) all claims, rights,
remedies, powers and privileges for failure of the Ship Manager to meet any of
its obligations under the Management Agreement, (iii) the right to make all
waivers, consents and agreements under the Management Agreement; (iv) the right
to give and receive all notices and other instruments or communications under
the Management Agreement; (v) the right to take such action, including the
commencement, conduct and consummation of legal, administrative or other
proceedings, as shall be permitted by the Management Agreement, or by law, and
to do any and all other things whatsoever which the Assignor is, or may be,
entitled to do under the Management Agreement, including, without limitation,
continuation or termination of the Management Agreement following an Event of
Default (as referred to in Section 4 hereof) upon the same terms prevailing
under the Management Agreement immediately prior to such Event of Default; and
(vi) any proceeds of the foregoing (collectively, the “Collateral”).

 

(b)     Any payments made pursuant to the terms hereof shall be made to such
account as may, from time to time, be designated by the Assignee.

 

(c)     Upon full satisfaction of all of the Obligations, this Assignment shall
terminate, and at the sole cost and expense of the Assignor, the Assignee shall,
upon the request of the Assignor, (i) promptly execute and deliver to the
Assignor (or such other party as the Assignor may direct), a proper instrument
or instruments acknowledging the satisfaction and termination of this Assignment
and any and all instruments of release as the Assignor shall reasonably request
as are necessary to evidence discharge of the Lien of this Assignment, and (ii)
duly assign, transfer and deliver to the Assignor (without recourse and without
any representation or warranty) such of the Collateral and the documents
delivered pursuant to this Assignment as may be in the possession of the
Assignee that have not theretofore been applied or put into effect or released
pursuant to this Assignment, together with any moneys at the time held by the
Assignee hereunder or pursuant hereto.

 

SECTION 2. Notice and Consent. The Assignor hereby covenants and agrees that it
will upon the execution and delivery of this Assignment:

 

(a)     procure that notice of this Assignment in substantially the form of
Annex A attached hereto shall be duly given to the Ship Manager; and

 

(b)     shall (or in the case of a Ship Manager who is not controlled by the
Borrower, shall use reasonable commercial efforts to ) cause the Ship Manager to
execute a consent to this Assignment in the form of Annex B attached hereto.

 

SECTION 3.     Assignor to Remain Liable. Anything herein contained to the
contrary notwithstanding:

 

(a)     the Assignor shall at all times remain fully liable under the Management
Agreement to perform all of the duties and obligations assumed by it thereunder
to the same extent as if this Assignment had not been executed, and the Assignee
shall have no obligation or liability under the Management Agreement by reason
of or arising out of this Assignment nor shall the Assignee be required or
obligated in any manner to perform or fulfill any of the duties or obligations
of the Assignor under or pursuant to the Management Agreement or to make any
payment or any indemnity under the Management Agreement or to make any inquiry
as to the nature or sufficiency of any payment received by the Assignee or to
present or file any claim or to take any action to collect or enforce the
payment of any amounts which may have been assigned to it or to which it may be
entitled hereunder at any time or times; and

 

 
L-2

--------------------------------------------------------------------------------

 

 

(b)     no notice, request or demand under the Management Agreement shall be
valid as against the Assignee unless and until a copy thereof is furnished to
the Assignee.

 

SECTION 4.     Event of Default. (a) Upon the occurrence of an Event of Default
and so long as such Event of Default shall be continuing, the Assignee (or its
nominee or nominees) shall be entitled with or without notice to the Assignor to
exercise all of the claims, rights, remedies, powers and privileges assigned to
it hereunder or available to it by law for the protection and enforcement of its
rights hereunder, including, without limiting the foregoing, to instruct the
Ship Manager to:

 

(i)       pay all amounts from time to time due and payable to, or receivable
by, the Assignor under the Management Agreement to such account as the Assignee
may designate; and

 

(ii)      deliver directly to the Assignee copies of all notices and other
instruments, certificates, reports and communications required or permitted to
be given or made by the Ship Manager to the Assignor pursuant to the Management
Agreement.

 

(b)     For the avoidance of doubt, so long as no Event of Default shall have
occurred and be continuing, the Assignor shall be entitled to exercise all of
the claims, rights, remedies, powers and privileges assigned to the Assignee
hereunder.

 

SECTION 5.     Representations and Warranties. The Assignor represents and
warrants that:

 

(a)     the Management Agreement has been duly executed by the Assignor, and, to
the Assignor’s knowledge, by the Ship Manager, is in full force and effect as to
the Assignor and, to the Assignor’s knowledge, is in full force and effect as to
the Ship Manager, and is not, to the Assignor’s knowledge, in default; and

 

(b)     it has not assigned, charged or pledged the rights, title and interest
assigned hereunder to anyone other than the Assignee.

 

SECTION 6.     Covenants. The Assignor hereby covenants that, without the prior
written consent of the Assignee, so long as this Assignment shall remain in
effect:

 

(a)     it will not assign, charge or pledge the whole or any part of the
rights, title and interest hereby assigned to anyone other than the Assignee;

 

(b)     it will not take or omit to take any action, the taking or omission of
which might result in an alteration or impairment of this Assignment, or of any
of the rights of the Assignee created by this Assignment; and

 

 
L-3

--------------------------------------------------------------------------------

 

 

(c)     it will not terminate or consent to the termination of the Management
Agreement, or consent or agree to any amendment, modification or waiver of any
of the terms or provisions of the Management Agreement.

 

SECTION 7.     Assignee Appointed Attorney-in-Fact. (a) The Assignor hereby
appoints and constitutes the Assignee, its successors and assigns, its true and
lawful attorney, irrevocably, with full power (in the name of the Assignor or
otherwise), upon the occurrence of an Event of Default and so long as such Event
of Default shall be continuing, to carry out the provisions of this Assignment
and to take any action and execute any instruments which the Assignee may deem
necessary or advisable to accomplish the purposes hereof, including without
limitation, to ask, require, demand, receive, compound and give acquittance for
any and all moneys and claims for moneys due and to become due under or arising
out of the Collateral assigned hereby, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or to take
any action or institute any proceedings which the Assignee may deem necessary or
advisable in the premises, including, without limitation, termination of the
Management Agreement.

 

(b)     The Assignor hereby further authorizes the Assignee to file financing
statements (including Form UCC-l and UCC-3) and amendments thereto as provided
in Article 9 of the Uniform Commercial Code in effect in the State of New York,
and to make such other filings as the Assignee may reasonably deem necessary in
connection with the perfection of the Assignee’s security interest in the
Collateral hereby assigned.

 

(c)     The powers and authority granted to the Assignee herein have been given
for a valuable consideration, are coupled with an interest and are hereby
declared to be irrevocable.

 

SECTION 8.     No Waiver. No failure on the part of the Assignee to exercise,
and no delay in exercising, any right, remedy, power or privilege shall operate
as waiver thereof, nor shall any single or partial exercise by the Assignee of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights and remedies of the Assignee under this Assignment are cumulative and
may be exercised (where possible to do so) singly, concurrently, successively
and/or in conjunction with or apart from and without prejudice to any other
rights and remedies available to the Assignee under the other Finance Documents
or the Master Agreements and are not exclusive of any rights or remedies
provided by law.

 

SECTION 9.     Further Assurances. The Assignor agrees that at any time and from
time to time, upon the written request of the Assignee and at the expense of the
Assignor, it shall promptly and duly execute and deliver any and all such
further instruments and documents as the Assignee may deem necessary in
obtaining the full benefits of this Assignment and of the rights and powers
herein granted.

 

SECTION 10.     Amendments. No amendment or waiver of any provision of this
Assignment, nor consent to any departure by the Assignor herefrom, shall be
effective unless the same shall be in writing and signed by the Assignee, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

SECTION 11.     Notices. Any notice, demand or other communication to be given
under, or for the purpose of this Assignment shall be made as provided in Clause
29 of the Loan Agreement.

 

 
L-4

--------------------------------------------------------------------------------

 

 

SECTION 12.     Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
FOR ITS CONFLICT OF LAWS PRINCIPLES).

 

 
L-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has executed and delivered this Management
Agreement Assignment as of the date first above written.

 



 

[●] SHIPPING LLC, as Assignor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 
L-6

--------------------------------------------------------------------------------

 

 

ANNEX A

 

NOTICE OF ASSIGNMENT

 

To:          [●], as Ship Manager

[Address]

 

PLEASE TAKE NOTICE that, pursuant to a Management Agreement Assignment dated
October ___, 2014 (the “Assignment”) made by the undersigned to and in favor of
ABN AMRO Capital USA LLC as Security Trustee (the “Assignee”), the undersigned
has granted to the Assignee a continuing, first priority security interest in
and to all of the undersigned’s right, title and interest in, to and under the
[Ship Management][Agency] Agreement dated [●] (the “Management Agreement”)
between the undersigned as Owner and [●] as ship manager (the “Ship Manager”)
for the Marshall Islands registered vessel [●] (the “Ship”), including without
limitation:

 

 

(i)

all claims, rights, remedies, powers and privileges for moneys due and to become
due to the undersigned pursuant to the Management Agreement;

 

 

(ii)

all claims, rights, remedies, powers and privileges for failure of the Ship
Manager to meet any of its obligations under the Management Agreement;

 

 

(iii)

the right to make all waivers, consents and agreements under the Management
Agreement;

 

 

(iv)

the right to give and receive all notices and other instruments or
communications under the Management Agreement;

 

 

(v)

the right to take such action, including the commencement, conduct and
consummation of legal, administrative or other proceedings, as shall be
permitted by the Management Agreement, or by law;

 

 

(vi)

the right to do any and all other things whatsoever which undersigned is, or may
be, entitled to do under the Management Agreement including, without limitation,
termination of the Management Agreement pursuant to the terms and conditions
stated therein; and

 

 

(vii)

any proceeds of the foregoing.

 

As from the date hereof and so long as the Assignment is in effect, you are
hereby irrevocably authorized and instructed to pay all amounts from time to
time due and payable to, or receivable by, the undersigned under the Management
Agreement to our account as follows:

 



Bank:

Wells Fargo Bank NA, San Francisco, CA

ABA No.

121000248

Swift Code:

WFBIUS6S

Account No:

4122099799 

Beneficiary:

ABN AMRO Capital USA LLC

Ref:

Eagle Bulk Shipping Inc.,



 

 
L-7

--------------------------------------------------------------------------------

 

 

or to such other account as the Assignee may direct by notice in writing to you
from time to time, all such payments to be made in immediately available funds
by wire transfer on the day when such payment is due in accordance with the
terms of the Management Agreement.

 

Please confirm your consent to the Assignment by executing and returning the
Consent and Agreement attached below.

 

Dated: October ___, 2014

 



 

[●] SHIPPING LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



  

 
L-8

--------------------------------------------------------------------------------

 

 

ANNEX B

 

CONSENT AND AGREEMENT

 

TO:         ABN AMRO Capital USA LLC

100 Park Avenue, 17th Floor

New York, NY 10017

 

Attention: Wudasse Zaudou

 

 

 

The undersigned refers to the foregoing Management Agreement Assignment dated as
of October ___, 2014 (the “Assignment”) made by [●] SHIPPING LLC, as Assignor
(the “Assignor”) to and in favor of ABN AMRO CAPITAL USA LLC, in its capacity as
Security Trustee, as Assignee (the “Assignee”). Capitalized terms used but not
defined herein shall have the meaning assigned to such terms in the Assignment.

 

The undersigned, as Ship Manager under the Management Agreement, in
consideration of the fees paid and to be paid by the Assignor under the
Management Agreement, hereby consents and agrees to the Assignment and to all of
the respective terms thereof and hereby confirms and agrees that:

 



 

(a)

The Management Agreement is in full force and effect.



 



 

(b)

As from the date hereof and so long as the foregoing Assignment is in effect:



 

 

(i)

the undersigned shall advise the Assignee in writing at its address above not
less than 14 days before the undersigned institutes any legal or quasi legal
proceedings in any jurisdiction against the Ship, her earnings and insurances,
or against the Assignor, arising out of or in connection with the Management
Agreement;

 

 

(ii)

any claim the undersigned may have under or in connection with the Management
Agreement, including, without limitation, any claim of a Security Interest
against the Ship, her earnings and insurances, or against the Assignor, shall be
fully subject and subordinate to the claims of the Assignee against the Assignor
under or in connection with the Loan Agreement, the Master Agreements, or any
other Finance Documents (as defined in the Loan Agreement);

 

 

(iii)

the undersigned will not terminate or consent to the termination of the
Management Agreement, or consent or agree to any amendment, modification or
waiver of any of the terms or provisions of the Management Agreement without the
prior written consent of the Assignee;

 

 

(iv)

the undersigned shall fully co-operate with the Assignee in exercising rights
available to the Assignee under the Assignment;

 

 
L-9

--------------------------------------------------------------------------------

 

 

 

(v)

the undersigned shall advise the Assignee in writing at its address above
immediately upon the withdrawal of the Ship’s Safety Management Certificate or
any other operational certificates or licenses of which it becomes aware or
should be aware; and

 

 

(vi)

the undersigned shall procure that any sub-agent or assignee of the undersigned
will, on or before the date of such appointment or assignment, enter into and
deliver to the Assignee a consent and agreement in substantially the same form
as this Consent and Agreement.

 

 

(c)

On and after the occurrence of an Event of Default and so long as such Event of
Default shall be continuing, upon receipt by the undersigned of instructions
from the Assignee, the undersigned will pay to such account as the Assignee may
designate, all amounts from time to time due and payable to, or receivable by,
the Assignor under the Management Agreement, all such payments to be made in
immediately available funds by wire transfer on the day when such payment is
due, and any such payment shall not be subject to any right of set-off or
defense by reason of counterclaim or otherwise which the undersigned may have
against the Assignor (provided that the undersigned shall be entitled to
withhold fees, commissions and other sums due it as contemplated by the
Management Agreement) and any such payment shall be final and the undersigned
will not seek to recover from the Assignee for any reason whatsoever any moneys
paid by the undersigned to the Assignee hereunder.

 

 

(d)

Upon receipt by the undersigned of instructions from the Assignee, the
undersigned shall deliver to the Assignee at its address above copies of all
notices and other instruments, certificates, reports and communications required
or permitted to be given or made to the Assignor pursuant to the Management
Agreement.

 

This Consent and Agreement shall be governed by the laws of the State of New
York and may be relied on by the Assignor and the Assignee.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has caused
this Consent and Agreement to be duly executed on the day and year first above
written.

 

Date: as of October ___, 2014

 

[●]

 

By: ______________________

Name:

Title:

 

 

L-10